 



Exhibit 10.1

 



Published CUSIP Number: 84857HAR1

 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of February 24, 2020,

 

among

 

SPIRIT AEROSYSTEMS, INC.,

as Borrower,

 

SPIRIT AEROSYSTEMS HOLDINGS, INC.,

as Parent Guarantor,

 

THE LENDERS PARTY HERETO,

 

and

 

BANK OF AMERICA, N.A.,

as Administrative Agent

 

BOFA SECURITIES, INC.,

as Sole Lead Arranger and Sole Bookrunner

 





 



 

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as
of February 24, 2020 (this “Amendment”), is entered into by and among SPIRIT
AEROSYSTEMS, INC., a Delaware corporation (the “Borrower”), SPIRIT AEROSYSTEMS
HOLDINGS, INC., a Delaware corporation (the “Parent Guarantor”), the Lenders
party hereto, and Bank of America, N.A., as Administrative Agent, a Swing Line
Lender and an L/C Issuer. Capitalized terms used herein and not otherwise
defined herein shall have the meanings ascribed to them in the Credit Agreement
(as defined below and as amended hereby).

 

W I T N E S S E T H

 

WHEREAS, the Borrower, the Parent Guarantor, the Lenders, and Bank of America,
N.A., as Administrative Agent, a Swing Line Lender and an L/C Issuer, have
entered into that certain Second Amended and Restated Credit Agreement, dated as
of July 12, 2018 (as amended, restated, amended and restated, supplemented,
increased, extended, refinanced, replaced, and/or otherwise modified in writing
from time to time prior to the date hereof, the “Credit Agreement”); and

 

WHEREAS, the Borrower has requested certain amendments to the Credit Agreement,
and the Requisite Lenders and the Administrative Agent have agreed to such
amendments, subject to the terms and conditions set forth herein.

 

Now, THEREFORE, in consideration of the premises and for other good and valuable
consideration (the receipt and sufficiency of which is hereby acknowledged), the
parties hereto hereby agree as follows:

 

A G R E E M E N T

 

Section 1. Amendments to Credit Agreement.

 

1.1       Credit Agreement. The body of the Credit Agreement (but not the
Exhibits and/or Schedules thereto) is hereby amended to (a) delete the stricken
text (as indicated textually in the same manner as the following example:
stricken text), and (b) insert the underlined text (as indicated textually in
the same manner as the following example: underlined text), in each case of the
foregoing clauses (a) and (b), as set forth in the marked copy of the entire
body of the Credit Agreement attached hereto as Annex A.

 

1.2       Schedules to Credit Agreement. The Schedules to the Credit Agreement
are hereby replaced in their entirety with the Schedules attached hereto as
Annex B.

 

1.3       Exhibits to Credit Agreement. The Exhibits to the Credit Agreement are
hereby replaced in their entirety with the Exhibits attached hereto as Annex C.

 

Section 2. Conditions Precedent. This Amendment shall be effective as of the
date hereof upon the satisfaction of the following conditions precedent:

 

2.1       Amendment. Receipt by the Administrative Agent of a counterpart of
this Amendment signed by each of the Administrative Agent, the Requisite
Lenders, the Borrower, and the Parent Guarantor.

 



1

 

 

2.2       Security Agreement. Receipt by the Administrative Agent of a
counterpart of the Security Agreement signed by each of Bank of America, N.A.,
as Collateral Agent, and the Loan Parties, dated as of the date hereof, and in
form and substance reasonably satisfactory to the Administrative Agent.

 

2.3       Joinder Agreement and Related Documentation. Receipt by the
Administrative Agent of a duly executed Guarantor Joinder Agreement on behalf of
Spirit AeroSystems North Carolina, Inc., a North Carolina corporation (the “New
Guarantor”), dated as of the date hereof, pursuant to which the New Guarantor
shall become a Guarantor, together with such customary opinion(s) of counsel as
the Administrative Agent may reasonably request in connection with the delivery
by the New Guarantor of such Guarantor Joinder Agreement and the Security
Agreement.

 

2.4       Opinions of Counsel. Receipt by the Administrative Agent of customary
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof.

 

2.5       Organizational Documents, Resolutions, Etc. Receipt by the
Administrative Agent, each of which shall be originals or facsimiles (followed
promptly by originals):

 

(a)        with respect to each Loan Party: (i) copies of the Organizational
Documents of such Loan Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation or organization, where applicable, and
certified by a secretary, or assistant secretary, of such Loan Party to be true
and correct as of the date hereof; or (ii) a certification by the secretary, or
assistant secretary, of such Loan Party that there have been no changes to the
Organizational Documents of such Loan Party most recently delivered to the
Administrative Agent prior to the date hereof and identifying the date of such
delivery.

 

(b)      such certificates of resolutions or other action, incumbency
certificates and/or other certificates of authorized officers of each Loan Party
as the Administrative Agent may reasonably require evidencing the identity,
authority and capacity of each authorized officer thereof authorized to act as
an authorized officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party; and

 

(c)       such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly incorporated or
organized, and is validly existing, in good standing, and qualified to engage in
business in its state of incorporation or organization.

 

2.6       First Amendment Effectiveness Date Certificate. Receipt by the
Administrative Agent of a certificate, signed by a Responsible Officer of the
Borrower and dated as of the date hereof:

 

(a)       certifying that each of the representations and warranties contained
in Article VI of the Credit Agreement (as amended hereby) and in each other Loan
Document, and in each agreement, certificate and notice furnished at any time
under, or in connection with, this Amendment or such other Loan Document, is
true and correct in all material respects (provided, that, any representation or
warranty that is qualified as to “materiality” or “Material Adverse Effect”
shall be true and correct in all respects) on and as of the date hereof with the
same effect as if then made (except to the extent that such representations and
warranties specifically refer to an earlier date, in which case, such
representations and warranties shall be true and correct in all material
respects (provided, that, any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date), and except that, for purposes hereof, the
representations and warranties contained in Section 6.05(a) and Section 6.05(b)
of the Credit Agreement (as amended hereby) shall be deemed to refer to the most
recent financial statements furnished pursuant to Section 7.01(a) and Section
7.01(b), respectively, of the Credit Agreement (as amended hereby);

 

(b)       certifying that no Default or Event of Default has occurred and is
continuing; and

 



2

 

 

(c)       certifying, and demonstrating with calculations attached to such
certificate in form and detail reasonably acceptable to the Administrative
Agent, that, both immediately before and immediately after giving effect to this
Amendment, the Parent Guarantor and its Subsidiaries, on a consolidated basis,
have minimum Liquidity of not less than One Billion Dollars ($1,000,000,000).

 

2.7       Collateral Questionnaire. Receipt by the Administrative Agent of a
completed collateral questionnaire with respect to the Collateral, in form and
substance reasonably acceptable to the Administrative Agent.

 

2.8       Personal Property. Receipt by the Administrative Agent, each in form
and substance reasonably satisfactory to the Administrative Agent, of the
following:

 

(a)        (i) searches of Uniform Commercial Code filings in the jurisdiction
of incorporation or formation, as applicable, of each Loan Party, or where a
filing would need to be made in order to perfect the Administrative Agent’s
security interest in the Collateral, copies of the financing statements on file
in such jurisdictions, and evidence that no Liens exist other than Permitted
Liens, and (ii) tax lien and judgment searches;

 

(b)       searches of ownership of, and Liens on, intellectual property of each
Loan Party in the United States Copyright Office and the United States Patent
and Trademark Office;

 

(c)       Uniform Commercial Code financing statements for each appropriate
jurisdiction as is necessary, in the Administrative Agent’s reasonable
discretion, to perfect the Administrative Agent’s security interest in the
Collateral;

 

(d)       all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank and undated stock powers attached thereto; and

 

(e)       duly executed notices of grant of security interest in the form
required by the Security Agreement as are necessary, in the Administrative
Agent’s reasonable discretion, to perfect the Administrative Agent’s security
interest in the intellectual property of the Loan Parties constituting
Collateral.

 

2.9       Fees. Receipt by the Administrative Agent of payment in full of all
fees referred to in the First Amendment Fee Letter.

 

2.10     Out-of-Pocket Expenses and Attorney Costs. Unless waived by the
Administrative Agent, the Borrower shall have paid all reasonable out-of-pocket
expenses of the Arrangers and the Administrative Agent, and all fees, charges
and disbursements of counsel to the Lead Arrangers and the Administrative Agent
(limited to one (1) primary counsel for the Administrative Agent, and, if deemed
reasonably necessary by the Administrative Agent, one (1) special and/or local
counsel to the Administrative Agent in each applicable jurisdiction or
regulatory counsel retained by the Administrative Agent) to the extent invoiced
at least three (3) Business Days prior to the date hereof, plus such additional
amounts of such fees, charges and disbursements as shall constitute its
reasonable estimate of such fees, charges and disbursements incurred, or to be
incurred, by it through the closing proceedings (provided, that, such estimate
shall not thereafter preclude a final settling of accounts between the Borrower
and the Administrative Agent).

 

Section 3. Representations and Warranties. On and as of the date hereof, after
giving effect to this Amendment, the Borrower and the Parent Guarantor each
hereby represent and warrant to the Administrative Agent and each Lender as
follows:

 



3

 

 

3.1       this Amendment has been duly authorized, executed and delivered by
each Loan Party signatory hereto, and, assuming the due execution and delivery
of this Amendment by each of the other parties hereto, constitutes the legal,
valid and binding obligation of such Loan Party, enforceable against such Loan
Party in accordance with its terms, except as the enforceability thereof may be
limited by bankruptcy, insolvency or similar Laws affecting creditors’ rights
generally;

 

3.2       each of the representations and warranties contained in Article VI of
the Credit Agreement (as amended hereby) and in each other Loan Document, and in
each agreement, certificate and notice furnished at any time under, or in
connection with, this Amendment or such other Loan Document, is true and correct
in all material respects (provided, that, any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) on and as of the date hereof with the same effect as if
then made (except to the extent that such representations and warranties
specifically refer to an earlier date, in which case, such representations and
warranties shall be true and correct in all material respects (provided, that,
any representation or warranty that is qualified as to “materiality” or
“Material Adverse Effect” shall be true and correct in all respects) as of such
earlier date), and except that, for purposes hereof, the representations and
warranties contained in Section 6.05(a) and Section 6.05(b) of the Credit
Agreement (as amended hereby) shall be deemed to refer to the most recent
statements furnished pursuant to Section 7.01(a) and Section 7.01(b),
respectively, of the Credit Agreement (as amended hereby); and

 

3.3       no Default or Event of Default has occurred and is continuing.

 

Section 4. Reference to the Effect on the Loan Documents.

 

4.1       As of the date hereof, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof”, “herein”, or words of like import, and each
reference in the other Loan Documents to the Credit Agreement (including,
without limitation, by means of words like “thereunder”, “thereof” and words of
like import), shall mean and be a reference to the Credit Agreement, as amended
hereby, and this Amendment and the Credit Agreement shall be read together and
construed as a single instrument.

 

4.2       Except as expressly amended hereby, all of the terms and provisions of
the Credit Agreement and all other Loan Documents are and shall remain in full
force and effect and are hereby ratified and confirmed.

 

4.3       The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of the Lenders, the Borrower, the Arrangers or the Administrative Agent
under any of the Loan Documents, nor constitute a waiver or amendment of any
other provision of any of the Loan Documents or for any purpose, except as
expressly set forth herein.

 

4.4       This Amendment is a Loan Document.

 

Section 5. Incorporation by Reference; Notices; Successors. The provisions of
Section 1.02 (Other Interpretive Provisions), Section 1.05 (Times of Day),
Section 11.10 (Counterparts; Integration; Effectiveness) (with respect to
counterparts only), Section 11.12 (Severability), Section 11.14 (Governing Law;
Jurisdiction; Etc.), and Section 11.15 (Waiver of Right to Trial by Jury), in
each case, of the Credit Agreement (as amended hereby) are hereby incorporated
by reference and shall apply to this Amendment, mutatis mutandis. All
communications and notices hereunder shall be given as provided in Section 11.02
of the Credit Agreement (as amended hereby). The terms of this Amendment shall
be binding upon, and shall inure to the benefit of, the parties hereto and their
respective successors and assigns.

 

Section 6. Affirmations.

 

6.1       Each Loan Party signatory hereto hereby (a) ratifies and affirms its
obligations under the Loan Documents (including guarantees) executed by the
undersigned, and (b) acknowledges, renews and extends its continued liability
under all such Loan Documents, and agrees such Loan Documents remain in full
force and effect, in each case, as modified by this Amendment.

 



4

 

 

6.2       Each Loan Party signatory hereto hereby reaffirms, as of the date
hereof: (a) the covenants and agreements contained in each Loan Document to
which it is a party, including, in each case, such covenants and agreements as
in effect immediately after giving effect to this Amendment and the transactions
contemplated hereby; and (b) its guarantee of payment of the Obligations
pursuant to the Guaranty.

 

6.3       Each Loan Party signatory hereto hereby acknowledges and agrees that
the acceptance by the Administrative Agent and each Lender shall not be
construed in any manner to establish any course of dealing on the Administrative
Agent’s or Lender’s part, including the providing of any notice or the
requesting of any acknowledgment not otherwise expressly provided for in any
Loan Document with respect to any future amendment, waiver, supplement or other
modification to any Loan Document or any arrangement contemplated by any Loan
Document.

 

[Signature Pages Follow]

 





5

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written, intending to create an instrument
under seal.

 

BORROWER: SPIRIT AEROSYSTEMS, INC.,   a Delaware corporation     By: /s/ Rhonda
Harkins   Name: Rhonda Harkins   Title: Treasurer

 

PARENT GUARANTOR: SPIRIT AEROSYSTEMS HOLDINGS, INC.,   a Delaware corporation  
  By: /s/ Rhonda Harkins   Name: Rhonda Harkins   Title: Treasurer



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)

 







 

 

ADMINISTRATIVE AGENT: bank of america, n.a.,   as Administrative Agent     By:
/s/ Kevin L. Ahart (Seal)   Name: Kevin L. Ahart   Title: Vice President

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 





 

 

LENDERS: bank of america, n.a.,   as a Lender, Swing Line Lender and an L/C
Issuer     By: /s/ Prathamesh Kshirsagar (Seal)   Name: Prathamesh Kshirsagar  
Title: Director



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 





 

 

  TRUIST BANK (as successor by merger to each of Branch
Banking and Trust Company and SunTrust Bank),   as a Lender     By: /s/ Justin
Lien (Seal)   Name: Justin Lien   Title: Director

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 





 

 

 

  MIZUHO BANK, LTD.,   as a Lender and an L/C Issuer       By: /s/ Donna
DeMagistris (Seal)   Name:    Donna DeMagistris   Title: Director

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)

 



 

 

 

  CITIBANK, N.A.,   as a Lender and an L/C Issuer       By : /s/ Brian Reed
(Seal)   Name:    Brian Reed   Title: Vice President

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  U.S. BANK NATIONAL ASSOCIATION,   as a Lender       By: /s/ Tim Landro (Seal)
  Name:    Tim Landro   Title: Senior Vice President

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  ROYAL BANK OF CANADA,   as a Lender       By: /s/ Richard C. Smith   Name:   
Richard C. Smith   Title: Authorized Signatory

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  THE BANK OF NOVA SCOTIA,   as a Lender       By: /s/ Kevin D. McCarthy  
Name:    Kevin McCarthy   Title: Director

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  SCOTIABANK (IRELAND) DESIGNATED ACTIVITY COMPANY,   as a Lender       By: /s/
Mark Allen   Name: Mark Allen   Title: Associate Director       By: /s/ Deirdre
Balfe   Name:    Deirdre Balfe   Title: Associate Director

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  GOLDMAN SACHS BANK USA,   as a Lender       By: /s/ Jamie Minieri   Name:   
Jamie Minieri   Title: Authorized Signatory

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  MORGAN STANLEY BANK, N.A.,   as a Lender       By: /s/ Jack Kuhns (Seal)  
Name:    Jack Kuhns   Title: Authorized Signatory

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  BBVA USA f/k/a COMPASS BANK,   as a Lender       By: /s/ Khoa Duong   Name:   
Khoa Duong   Title: Senior Vice President

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

  ING BANK N.V., DUBLIN BRANCH,   as a Lender       By: /s/ Cormac Langford  
Name: Cormac Langford   Title: Director       By:    /s/ Louise Gough   Name:   
Louise Gough   Title:    Vice President    

 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

 



  PNC BANK, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Matt Corcoran  
Name:  Matt Corcoran   Title: Senior Vice President

 

Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)

 



 

 

 



  WELLS FARGO BANK, NATIONAL ASSOCIATION,   as a Lender       By: /s/ Kristin
Davis (Seal)   Name:  Kristin Davis     Title: SVP  



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 



  COMERICA BANK,   as a Lender       By: /s/ Richard Griffin   Name:  Richard
Griffin   Title: Relationship Manager



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 



  THE BANK OF NEW YORK MELLON,   as a Lender       By: /s/ John T. Smathers  
Name:  John T. Smathers   Title: Director



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 



  THE HUNTINGTON NATIONAL BANK,   as a Lender       By:  /s/ Mark Zobel   Name: 
Mark Zobel   Title: Vice President



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 



  ASSOCIATED BANK, N.A.,   as a Lender       By: /s/ Jamie Boney  (Seal)  
Name:  Jamie Boney     Title: Vice President  



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 



  INTRUST BANK, N.A.,   as a Lender       By: /s/ Gail A. Johnson  (Seal)  
Name:  Gail A. Johnson     Title: Managing Director  



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 



  LLOYDS BANK CORPORATE MARKETS PLC,   as a Lender       By: /s/ Tina Wong
 (Seal)   Name:  Tina Wong     Title: Assistant Vice President Transaction
Execution                             By: /s/ Allen McGuire  (Seal)   Name: 
Allen McGuire     Title: Assistant Vice President Transaction Execution  



 



Signature Page to First Amendment to Second Amended and Restated Credit
Agreement (Spirit AeroSystems, Inc.)



 



 

 

 

Annex A

 

Body of Credit Agreement

 

See attached.

 



Annex A to First Amendment to Second Amended and Restated Credit Agreement
(Spirit AeroSystems, Inc.)



 



 

 

 



 

part 1_part1_page_001.jpg [tm2010823d1_ex10-1img001.jpg] EXECUTION
VERSIONExecution Version ANNEX A TO FIRST AMENDMENT TO SECOND AMENDED AND
RESTATED CREDIT AGREEMENT _ Published CUSIP Number: 84857HAR1 SECOND AMENDED AND
RESTATED CREDIT AGREEMENT Dated as of July 12, 2018, among SPIRIT AEROSYSTEMS,
INC., as Borrower, SPIRIT AEROSYSTEMS HOLDINGS, INC. AND THE SUBSIDIARIES
THEREOF PARTY HERETO, as Parent GuarantorGuarantors, THE LENDERS REFERRED TO
HEREIN, and BANK OF AMERICA, N.A. as Administrative Agent and Collateral Agent
MIZUHO BANK, LTD. and CITIBANK, N.A., as Syndication Agents and THE BANK OF NOVA
SCOTIA ROYAL BANK OF CANADA and U.S. BANK NATIONAL ASSOCIATION, as
Co-Documentation Agents MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED, BOFA
SECURITIES, INC., as a Joint Lead Arranger and Sole Bookrunner and MIZUHO BANK,
LTD. and CITIBANK, N.A., as Joint Lead Arrangers

 

 

 

part 1_part1_page_002.jpg [tm2010823d1_ex10-1img002.jpg] TABLE OF CONTENTS Page
ARTICLE I — DEFINITIONS AND ACCOUNTING TERMS1 1.01Defined Terms. 1 1.02Other
Interpretive Provisions. 3549 1.03Accounting Terms. 3550 1.04Rounding. 3651
1.05Times of Day. 3651 1.06Letter of Credit Amounts. 3651 ARTICLE II — THE
COMMITMENTS AND CREDIT EXTENSIONS3752 2.01Commitments. 3752 2.02Borrowings,
Conversions and Continuations of Loans. 4156 2.03Letters of Credit. 4257
2.04Swing Line Loans. 5165 2.05Prepayments. 5468 2.06Termination or Reduction of
Aggregate Revolving Commitments and Aggregate Delayed Draw Term Loan
Commitments. 5571 2.07Repayment of Loans. 5672 2.08Interest. 5772 2.09Fees. 5873
2.10Computation of Interest and Fees. 5974 2.11Evidence of Debt. 5974
2.12Payments Generally; Administrative Agent’s Clawback. 6075 2.13Sharing of
Payments by Lenders. 6177 2.14Cash Collateral. 6277 2.15Defaulting Lenders. 6378
ARTICLE III — TAXES, YIELD PROTECTION AND ILLEGALITY6580 3.01Taxes. 6580
3.02Illegality. 6984 3.03Inability to Determine Rates. 7085 3.04Increased Costs.
7087 3.05Compensation for Losses. 7288 3.06Mitigation Obligations; Replacement
of Lenders. 7289 3.07Successor LIBOR.73 3.083.07Survival.7489
3.093.08Withholding Taxes.7490 ARTICLE IV — GUARANTY7490 4.01The Guaranty. 7490
4.02Obligations Unconditional. 7590 4.03Reinstatement. 7691 4.04Certain
Additional Waivers92 4.044.05Remedies.7692 4.054.06Rights of Contribution.7692
4.064.07Guarantee of Payment; Continuing Guarantee.7692 4.074.08Keepwell.7692
4.084.09Appointment of Borrower.7793 ARTICLE V — CONDITIONS PRECEDENT TO CREDIT
EXTENSIONS7793

 

 

 

part 1_part1_page_003.jpg [tm2010823d1_ex10-1img003.jpg] 5.01Conditions of
Initial Credit Extension. 7793 5.02Conditions to all Credit Extensions. 7995
ARTICLE VI — REPRESENTATIONS AND WARRANTIES7995 6.01Organization, etc.Etc7996
6.02Due Authorization, Non-Contravention, etc.Etc8096 6.03Government Approval,
Regulation, etc.Etc8097 6.04Validity, etc.Etc8097 6.05Financial Information.
8198 6.06No Material Adverse Effect. 8198 6.07Litigation. 8198 6.08Compliance
with Laws and Agreements. 8198 6.09Loan Party InformationParties; Subsidiaries,
Etc.; Deposit and Investment Accounts.8199 6.10Ownership of Properties. 8199
6.11Taxes. 82100 6.12Pension and Welfare Plans. 82100 6.13Environmental
Warranties. 83101 6.14Regulations T, U and X. 83101 6.15Disclosure and Accuracy
of Information. 83101 6.16[reserved].83 6.176.16Labor Matters.83102
6.186.17Solvency.83102 6.196.18Securities.84102 6.206.19Sanctions;
Anti-Corruption Laws.84102 6.20Creation, Perfection and Priority of Liens;
Equity Interests103 6.21[reserved].Insurance84103 6.22EEA Financial
Institution.Boeing Agreements84103 6.23Affected Financial Institution103
6.236.24Beneficial Ownership Certification.84103 ARTICLE VII — AFFIRMATIVE
COVENANTS85104 7.01Financial Information, Reports, Notices, etc.Etc85104
7.02Compliance with Laws, etc.Etc87106 7.03Maintenance of Properties. 87106
7.04Insurance. 87107 7.05Books and Records; Visitation Rights. 87107
7.06Environmental Covenant. 88107 7.07Existence; Conduct of Business. 88108
7.08Use of Proceeds. 88108 7.09Payment of Taxes. 89108 7.10KYC Information.
89109 7.13Additional Guarantors109 7.14Pledged Assets; Additional Collateral109
7.15Further Assurances111 7.16Post-First Amendment Effectiveness Date
Conditions111 ARTICLE VIII — NEGATIVE COVENANTS89112 8.01Liens. 89112
8.02Priority Debt.Indebtedness92115 8.03Fundamental Changes; Line of Business.
92118 8.04Investments, Loans, Advances, Guarantees and Acquisitions. 93119

 

 

 

part 1_part1_page_004.jpg [tm2010823d1_ex10-1img004.jpg] 8.05[reserved].Asset
Dispositions94121 8.06Restricted Payments. 94123 8.07Transactions with
Affiliates. 95124 8.08Financial Covenants. 95124 8.09Fiscal Year. 96126
8.10Sanctions and Anti-Money Laundering Laws. 96126 8.11Anti-Corruption Laws.
96126 8.12Use of Proceeds. 96126 8.13Sale and Leaseback Transactions127
8.14Restrictive Agreements127 8.15Amendments or Waivers of Certain Documents;
Prepayments of Certain Indebtedness128 ARTICLE IX — EVENTS OF DEFAULT AND
REMEDIES97129 9.01Events of Default. 97129 9.02Action if Bankruptcy. 99131
9.03Action if Other Event of Default. 99131 9.04Action if Event of Termination.
99131 9.05Application of Proceeds. 99131 ARTICLE X — ADMINISTRATIVE AGENT101133
10.01Appointment and Authority. 101133 10.02Rights as a Lender. 101133
10.03Exculpatory Provisions. 101134 10.04Reliance by Administrative Agent.
102134 10.05Delegation of Duties. 102135 10.06Resignation of Administrative
Agent. 103135 10.07Non-Reliance on Administrative Agent and Other Lenders.
104136 10.08No Other Duties; Etc. 104137 10.09Administrative Agent May File
Proofs of Claim. 104137 10.10ERISA Matters. 105139 10.11Guaranteed Treasury
Management Agreements and Guaranteed Swap Contracts. 107140 ARTICLE XI —
MISCELLANEOUS107141 11.01Amendments, Etc. 107141 11.02Notices and Other
Communications; Facsimile Copies. 110143 11.03No Waiver; Cumulative Remedies;
Enforcement. 112145 11.04Expenses; Indemnity; and Damage Waiver. 112146
11.05Payments Set Aside. 114148 11.06Successors and Assigns. 115148
11.07Treatment of Certain Information; Confidentiality. 119153 11.08Set-off.
120153 11.09Interest Rate Limitation. 121154 11.10Counterparts; Integration;
Effectiveness. 121154 11.11Survival of Representations and Warranties. 121154
11.12Severability. 121155 11.13Replacement of Lenders. 122155 11.14Governing
Law; Jurisdiction; Etc. 122156 11.15Waiver of Right to Trial by Jury. 123157
11.16Electronic Execution. 124157 11.17USA PATRIOT Act. 124157 11.18No Advisory
or Fiduciary Relationship. 124158

 

 

 

part 1_part1_page_005.jpg [tm2010823d1_ex10-1img005.jpg] 11.19Acknowledgment and
Consent to Bail-In of EEAAffected Financial Institutions. 125158
11.20Acknowledgement Regarding Any Supported QFCs158 11.2011.21Amendment and
Restatement.125159 11.2111.22Waiver of Notice Period and Breakage Costs.125159
11.2211.23Reallocation. 125159

 

 

 

part 1_part1_page_006.jpg [tm2010823d1_ex10-1img006.jpg] SCHEDULES ILenders and
Commitments 1.01(a)Boeing Agreements 1.01(b)Existing Letters of Credit 6.09Loan
Party Information 6.09–CSAGLoan Parties; Subsidiaries, Etc.; Deposit and
Investment Accounts 6.10–CSAG–RPLeased and Owned Real Property
6.10–CSAG–IPIntellectual Property 8.01(c)Existing Liens 8.02–CSAGExisting
Indebtedness 8.04Existing Investments 11.02Certain Addresses for Notices
EXHIBITS 2.01(d)(ii)[Form of] Add-On Term Loan Lender Joinder Agreement
2.02[Form of] Loan Notice 2.04(b)[Form of] Swing Line Loan Notice 2.05(a)[Form
of] Notice of Prepayment and/or Reduction / Termination of Commitments
2.11(a)[Form of] Revolving Note 2.11(b)[Form of] Swing Line Note 2.11(c)[Form
of] Term A Note 2.11(d)[Form of] Delayed Draw Term Loan Note 2.11(e)[Form of]
Add-On Term Note 3.01[Forms of] U.S. Tax Compliance Certificates (Forms 1-4)
7.01(cd)[Form of] Compliance Certificate 7.12–CSAG[Form of] Guarantor Joinder
Agreement 9.05[Form of] Guaranteed Party Designation Notice 11.06 [Form of]
Assignment and Assumption

 

 

 

part 1_part1_page_007.jpg [tm2010823d1_ex10-1img007.jpg] SECOND AMENDED AND
RESTATED CREDIT AGREEMENT This SECOND AMENDED AND RESTATED CREDIT AGREEMENT is
entered into as of July 12, 2018, by and among Spirit AeroSystems, Inc., a
Delaware corporation (the “Borrower”), Spirit AeroSystems Holdings, Inc., a
Delaware corporation (the “Parent Guarantor”), the other Guarantors party hereto
solely at all times during the CSAG Period, the Lenders (as defined herein), and
BANK OF AMERICA, N.A., as Administrative Agent, a Swing Line Lender and, an L/C
Issuer and, solely at all times during the CSAG Period, Collateral Agent. The
Borrower has requested that the Lenders provide ONE BILLION TWO-HUNDRED
FIFTY-SIX MILLION TWO-HUNDRED FIFTY THOUSAND DOLLARS ($1,256,250,000) in credit
facilities (as such amount may be increased or decreased pursuant to the terms
hereof) for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein. In consideration of the mutual
covenants and agreements herein contained, the parties hereto covenant and agree
as follows: ARTICLE I DEFINITIONS AND ACCOUNTING TERMS 1.01Defined Terms. As
used in this Agreement, the following terms shall have the meanings set forth
below: “2021 / 2023 / 2028 Notes” means, collectively, those certain Senior
Floating Rate Notes due 2021 in an aggregate original principal amount of
Three-Hundred Million Dollars ($300,000,000), those certain 3.950% Senior Notes
due 2023 in an aggregate original principal amount of Three-Hundred Million
Dollars ($300,000,000), and those certain 4.600% Senior Notes due 2028 in an
aggregate original principal amount of Seven-Hundred Million Dollars
($700,000,000), in each case, issued by the Borrower pursuant to the 2021 / 2023
/ 2028 Notes Indenture. “2021 / 2023 / 2028 Notes Indenture” means that certain
Indenture, dated as of May 30, 2018, by and among the Borrower, as issuer, the
Parent Guarantor, as guarantor, and the 2021 / 2023 / 2028 Notes Trustee (as
amended, restated, amended and restated, supplemented and/or otherwise modified
in writing from time to time). “2021 / 2023 / 2028 Notes Trustee” means The Bank
of New York Mellon Trust Company, N.A. (or any successor thereto), in its
capacity as trustee for the 2021 / 2023 / 2028 Notes. “2026 Noteholders” means,
collectively, as of any date of determination: (a) each Person that is a
registered holder of the 2026 Notes as of such date; and (b) the 2026 Notes
Trustee. “2026 Notes” means those certain 3.850% Senior Notes due 2026, issued
by the Borrower pursuant to the 2026 Notes Indenture, in an aggregate original
principal amount of Three-Hundred Million Dollars ($300,000,000). “2026 Notes
Indenture” means that certain Indenture, dated as of June 1, 2016, by and among
the Borrower, as issuer, the guarantors party thereto, and the 2026 Notes
Trustee (as amended, restated, amended and restated, supplemented and/or
otherwise modified in writing from time to time).

 

 

 

part 1_part1_page_008.jpg [tm2010823d1_ex10-1img008.jpg]  “2026 Notes
Obligations” means all of the obligations of the Loan Parties under the 2026
Notes Indenture, including principal, premium, if any, and interest on the 2026
Notes. “2026 Notes Trustee” means The Bank of New York Mellon Trust Company,
N.A. (or any successor thereto), in its capacity as trustee for the 2026 Notes.
“737 MAX Certification Date” means the date on which the Boeing 737 MAX aircraft
is re-certified by the Federal Aviation Administration for commercial aviation
purposes. “Acquisition”, by any Person, means the acquisition by such Person, in
a single transaction or in a series of related transactions, of all, or any
substantial portion, of the propertyProperty of another Person, or any division,
line of business or other business unit of another Person or at least a majority
of the Voting Stock of another Person, in each case, whether or not involving a
merger or consolidation with such other Person and whether for cash, property,
services, assumption of Indebtedness, securities or otherwise. “Acquisition
Agreement” shall have the meaning set forth in Section 2.01(d)(ii). “Acquisition
Financing Commitments” shall have the meaning set forth in Section 2.01(d)(ii).
“Act” has the meaning specified in Section 11.17. “Add-On Term Loan” has the
meaning specified in Section 2.01(d)(ii). “Add-On Term Loan Commitment” means,
as to each Add-On Term Loan Lender, the commitment of such Add-On Term Loan
Lender to make all, or any portion, of an Add-On Term Loan hereunder pursuant to
an Add-On Term Loan Lender Joinder Agreement. “Add-On Term Loan Effective Date”
has the meaning specified in Section 2.01(d)(ii). “Add-On Term Loan Lender”
means each of the Persons identified as an “Add-On Term Loan Lender” in any
Add-On Term Loan Lender Joinder Agreement, together with its successors and
permitted assigns. “Add-On Term Loan Lender Joinder Agreement” means a joinder
agreement, substantially in the form of Exhibit 2.01(d)(ii), executed and
delivered in accordance with the provisions of Section 2.01(d)(ii). “Add-On Term
Loan Maturity Date” shall be as set forth in the applicable Add-On Term Loan
Lender Joinder Agreement. “Additional Guaranteed Obligations” means all
obligations arising under Guaranteed Treasury Management Agreements and
Guaranteed Swap Contracts, whether direct or indirect (including those acquired
by assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding, and reimbursement of costs and expenses as provided for under
such agreements; provided, that, Additional Guaranteed Obligations of the
Parentany Guarantor shall exclude any Excluded Swap Obligations with respect to
the Parentsuch Guarantor.

 

 

 

part 1_part1_page_009.jpg [tm2010823d1_ex10-1img009.jpg]  “Administrative Agent”
means Bank of America in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent. “Administrative Agent’s
Office” means the Administrative Agent’s address and, as appropriate, account as
set forth on Schedule 11.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.
“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent. “Advance Payment” means an advance payment
or, progress payment made to the Parent Guarantor or any of its Subsidiaries ,
or similar payment made to any Loan Party or Subsidiary (or any such payment
made to any joint venture in which the Parent Guarantor or any of its
Subsidiariesany Loan Party or Subsidiary is a participant where all, or a
portion, of such payment is passed on or paid by the joint venture to the Parent
Guarantor or any of its Subsidiariesany Loan Party or Subsidiary) in connection
with a program under a commercial or government (including defense) contract
with a customer in contemplation of the future performance of services, receipt
of goods, incurrence of expenditures, or for other assetsProperty to be provided
by the Parent Guarantor or any of its Subsidiariesany Loan Party or Subsidiary
where the amount of such payment is either applied to offset a portion of the
purchase price for, or otherwise repaid in installments based on, future shipset
(or similar unit) deliveries, the provision of services, goods or other
assetsProperty to the relevant customer (or through such joint venture) or
incurrence of expenditures, generally over a fixed number or amount of shipsets
(or similar units), services, goods or other assetsProperty, or incurrence of
expenditures. “Affected Financial Institution” means: (a) any EEA Financial
Institution; or (b) any UK Financial Institution. “Affiliate” of any Person
means any other Person which, directly or indirectly, controls, is controlled
by, or is under common control with, such Person (excluding any trustee under,
or any committee with responsibility for administering, any Plan). A Person
shall be deemed to be “controlled by” any other Person if such other Person
possesses, directly or indirectly, power to: (a) vote ten percent (1010.0%) or
more of the securities (on a fully diluted basis) having ordinary voting power
for the election of directors or managing general partners of such Person; or
(b) direct or cause the direction of the management and policies of such Person
whether by contract or otherwise. “Affiliate Transaction” has the meaning
specified in Section 8.07. “Agent Parties” shall have the meaning specified in
Section 11.02(c). “Aggregate Delayed Draw Term Loan Commitments” means the
Delayed Draw Term Loan Commitments of all the Lenders. The aggregate principal
amount of the Aggregate Delayed Draw Term Loan Commitments in effect on the
Effectiveness Date is TWO HUNDRED FIFTY MILLION DOLLARS ($250,000,000.00).
“Aggregate Revolving Commitments” means the Revolving Commitments of all the
Lenders. The aggregate principal amount of the Aggregate Revolving Commitments
in effect on the Effectiveness Date is EIGHT HUNDRED MILLION DOLLARS
($800,000,000.00).

 

 

 

part 1_part1_page_010.jpg [tm2010823d1_ex10-1img010.jpg]  “Agreement” means this
Second Amended and Restated Credit Agreement. “Applicable Percentage” means,
with respect to any Lender at any time,: (a) with respect to such Lender’s
Revolving Commitment at any time, the percentage (carried out to the ninth (9th)
decimal place) of the Aggregate Revolving Commitments represented by such
Lender’s Revolving Commitment at such time, subject to adjustment as provided in
Section 2.15;, provided, that, if the commitment of each Lender to make
Revolving Loans, and the obligation of each L/C Issuer to make L/C Credit
Extensions, have been terminated pursuant to Section 9.02, Section 9.03, or
Section 9.04, as applicable, or, if the Aggregate Revolving Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments,; (b) with respect to such Lender’s portion
of the outstanding Term A Loan at any time, the percentage (carried out to the
ninth (9th) decimal place) of the outstanding principal amount of the Term A
Loan held by such Lender at such time,; (c) (i) with respect to such Lender’s
Delayed Draw Term Loan Commitment at any time, the percentage (carried out to
the ninth (9th) decimal place) of the Aggregate Delayed Draw Term Loan
Commitments represented by such Lender’s Delayed Draw Term Loan Commitment at
such time, subject to adjustment as provided in Section 2.15;, provided, that,
if the commitment of each Lender to make Delayed Draw Term Loans has been
terminated pursuant to Section 9.02, Section 9.03, or Section 9.04, as
applicable, or, if the Aggregate Delayed Draw Term Loan Commitments have
expired, then the Applicable Percentage of each Lender shall be determined based
on the Applicable Percentage of such Lender most recently in effect, giving
effect to any subsequent assignments, and (ii) with respect to such Lender’s
portion of the outstanding Delayed Draw Term Loans at any time, the percentage
(carried out to the ninth (9th) decimal place) of the outstanding principal
amount of the Delayed Draw Term Loans held by such Lender at such time; and (d)
with respect to such Lender’s portion of any outstanding Add-On Term Loan at any
time, the percentage (carried out to the ninth (9th) decimal place) of the
outstanding principal amount of such Add-On Term Loan held by such Lender at
such time. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule I, or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, or in any
documentation executed by such Lender in connection with an increase in the
Revolving Commitments or Add-On Term Loan pursuant to Section 2.01(d), as
applicable. “Applicable Rate” means, (a) with respect to an Add-On Term Loan,
the percentage(s) per annum set forth in the applicable Add-On Term Loan Lender
Joinder Agreement, and (b) with respect to Revolving Loans, the Term A Loan,
Delayed Draw Term Loans, Swing Line Loans, Letters of Credit, the Revolving
Commitment Fee, and the DDTL Commitment Fee, the following(i) solely at all
times that are not during the CSAG Period, the percentages per annum set forth
in the first (1st) table immediately below, based upon the applicable Credit
Rating as set forth belowin such table, and (ii) solely at all times during the
CSAG Period, the percentages per annum set forth in the second (2nd) table
below, based upon the applicable Credit Rating as set forth in such table:
Solely at all times that are not during the CSAG Period:

 

 

 

part 1_part1_page_011.jpg [tm2010823d1_ex10-1img011.jpg] [LOGO]

 

 

 

part 1_part1_page_012.jpg [tm2010823d1_ex10-1img012.jpg]  Solely at all times
during the CSAG Period: Initially, theThe Applicable Rate shallprior to the
First Amendment Effectiveness Date shall be calculated based on the first (1st)
table above. The Applicable Rate on the First Amendment Effectiveness Date shall
initially be based on Pricing Tier 3V in the second (2nd) table above.
Thereafter, the Applicable Rate will be determined from time to time based on
(aas follows: (a) solely at all times that are not during the CSAG Period, (i)
if S&P and Moody’s each provide a Credit Rating, the higher of the two (2)
Credit Ratings, or (bii) if only one (1) of S&P or Moody’s provides a Credit
Rating, the Credit Rating that is provided; and (b) solely at all times during
the CSAG Period, (i) if S&P and Moody’s each provide a Credit Rating, and (A)
there is a split in the Credit Ratings provided by S&P and Moody’s of more than
one (1) level, the Credit Rating that is one (1) level lower than the higher of
such Credit Ratings, or (B) there is not a split in the Credit Ratings provided
by S&P and Moody’s of more than one (1) level, the higher of such Credit
Ratings, or (ii) if only one (1) of S&P or Moody’s provides a Credit Rating, the
Credit Rating that is one (1) level lower than the Credit Rating that is
provided. In the event that both S&P and Moody’s cease to provide Credit
Ratings, then the Applicable Rate will be based on the last available Credit
Rating(s) until such time as the Borrower and the Lenders can negotiate, in good
faith, an alternative pricing grid for determining the Applicable Rate. Each
change in the Applicable Rate resulting from a change in a Credit Rating shall
be effective during the period commencing on the date of the public announcement
thereof and ending on the date immediately preceding the effective date of the
next such change. “Approved Fund” means any Fund that is administered or managed
by: (a) a Lender,; (b) an Affiliate of a Lender; or (c) an entity, or an
Affiliate of an entity, that administers or manages a Lender. “Arrangers” means,
collectively, MLPFSBofA Securities, Mizuho Bank, Ltd. and Citibank, together
with their respective successors and assigns. “Asco” means S.R.I.F. N.V., a
Belgian public limited liability company. “Asco Acquisition” means the
acquisition of Asco pursuant to that certain Agreement for the Sale and Purchase
of Shares of S.R.I.F. N.V., dated as of May 1, 2018, by and among Christian
Boas, Emile Boas, DREDA, Sylvie Boas, Spirit AeroSystems Belgium Holdings BVBA,
and the Parent Guarantor, as such agreement may be amended from time to time.
“Asset Sale” means any direct or indirect sale, transfer, lease, conveyance, or
other disposition by the Parent Guarantor or any of its Subsidiaries of any of
its property or assetsany Loan Party or

 

 

 

part 1_part1_page_013.jpg [tm2010823d1_ex10-1img013.jpg]  Subsidiary of any of
its Property, including any sale or issuance of any Equity Interests of any
Subsidiary. “Assignment and Assumption” means an assignment and assumption
entered into by a Lender and an Eligible Assignee (with the consent of any party
whose consent is required by Section 11.06(b)), and accepted by the
Administrative Agent, in substantially the form of Exhibit 11.06 or any other
form (including electronic documentation generated by MarkitClear or other
electronic platform) approved by the Administrative Agent. “Audited Financial
Statements” means the audited consolidated balance sheet of the Parent Guarantor
and its Subsidiaries for the Fiscal Year ended December 31, 2017, and the
related consolidated statements of income or operations, shareholders’ equity
and cash flows for such Fiscal Year of the Parent Guarantor and its
Subsidiaries, including the notes thereto, audited by independent public
accountants of recognized national standing and prepared in conformity with
GAAP. “Bail-In Action” means the exercise of any Write-Down and Conversion
Powers by the applicable EEA Resolution Authority in respect of any liability of
an EEAAffected Financial Institution. “Bail-In Legislation” means,: (a) with
respect to any EEA Member Country implementing Article 55 of Directive
2014/59/EU of the European Parliament and of the Council of the European Union,
the implementing law, regulation, rule or requirement for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.; and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings). “Bank of America” means Bank of America, N.A. and its
successors. “Bank of America Fee Letter” means thethat certain Fee Letter, dated
as of May 24, 2018, by and among the Borrower, MLPFS BofA Securities (successor
in interest to Merrill Lynch, Pierce, Fenner & Smith Incorporated), and Bank of
America. “Base Rate” means, for any day, a fluctuating rate per annum equal to
the highest of (a) the Federal Funds Rate plus one-half of one percent (0.50%),
(b) the rate of interest in effect for such day as publicly announced from time
to time by Bank of America as its “prime rate”, and (c) the Eurodollar Rate plus
one percent (1.00%); provided, that, if the Base Rate shall be less than zero,
such rate shall be deemed zero for purposes of this Agreement. The “prime rate”
is a rate set by Bank of America based upon various factors, including Bank of
America’s costs and desired return, general economic conditions and other
factors, and is used as a reference point for pricing some loans, which may be
priced at, above, or below such announced rate. Any change in the “prime rate”
announced by Bank of America shall take effect at the opening of business on the
day specified in the public announcement of such change. If the Base Rate is
being used as an alternate rate of interest pursuant to Section 3.03, then the
Base Rate shall be: (i) the greater of clauses (a) and (b) above; and (ii)
determined without reference to clause (c) above. “Base Rate Loan” means a Loan
that bears interest based on the Base Rate. “Beneficial Ownership Certification”
means a certification regarding beneficial ownership required by the Beneficial
Ownership Regulation, which certification shall be substantially similar in form
and substance to the form of Certification Regarding Beneficial Owners of Legal
Entity Customers

 

 

 

part 1_part1_page_014.jpg [tm2010823d1_ex10-1img014.jpg]  published jointly, in
May 2018, by the Loan Syndications and Trading Association and Securities
Industry and Financial Markets Association. “Beneficial Ownership Regulation”
means 31 C.F.R. §–1010.230, as from time to time in effect, and all official
rulings or interpretations thereunder or thereof. “Benefit Plan” means any of:
(a) an “employee benefit plan” (as defined in ERISA) that is subject to Title I
of ERISA,; (b) a “plan” as defined in Section 4975 of the Internal Revenue Code;
or (c) any Person whose assets includeProperty includes (for purposes of ERISA
Section 3(42), or otherwise for purposes of Title I of ERISA or Section 4975 of
the Internal Revenue Code) the assetsProperty of any such “employee benefit
plan” or “plan”. “BHC Act Affiliate” of a party means an “affiliate” (as such
term is defined under, and interpreted in accordance with, 12 U.S.C. §–1841(k))
of such party. “Board of Directors” means, with respect to any Person,: (ia) in
the case of any corporation, the board of directors of such Person,; (iib) in
the case of any limited liability company, the board of managers, manager or
managing member of such Person,; (iiic) in the case of any partnership, the
general partner of such Person; and (ivd) in any other case, the functional
equivalent of the foregoing. “Boeing” means The Boeing Company. “Boeing 737 MAX
Program” means, collectively, those certain contractual arrangements between the
Borrower and Boeing (including, without limitation, (i) the Special Business
Provisions MS–65530–0016 (Sustaining), dated as of June 16, 2005, by and between
Boeing and the Borrower (as amended from time to time), and (ii) the General
Terms Agreement (Sustaining and others), dated as of June 16, 2005, by and
between Boeing and the Borrower (as amended from time to time)) regarding the
production by the Borrower of components of the 737 MAX airplane. “Boeing
Agreements” means the agreements set forth on Schedule 1.01(a). “BofA
Securities” means BofA Securities, Inc. and its successors and assigns.
“Bombardier Acquisition” means the acquisition of the outstanding equity of
Short Brothers plc and Bombardier Aerospace North Africa SAS, and certain other
assets, pursuant to that certain Agreement, dated as of October 31, 2019, by and
among Bombardier, Inc., Bombardier Aerospace UK Limited, Bombardier Finance
Inc., Bombardier Services Corporation, Spirit Aerosystems Global Holdings
Limited, and the Borrower, as such agreement may be amended from time to time.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in the last paragraph of Section
7.01. “Borrowing” means each of the following: (a) a borrowing of Swing Line
Loans pursuant to Section 2.04; and (b) a borrowing consisting of simultaneous
Loans of the same Type, and, in the case of Eurodollar Rate Loans, having the
same Interest Period, made by each of the Lenders pursuant to Section 2.01.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the

 

 

 

part 1_part1_page_015.jpg [tm2010823d1_ex10-1img015.jpg]  Administrative Agent’s
Office is located, and, if such day relates to any Eurodollar Rate Loan, means
any such day that is also a London Banking Day. “Capital Lease” means, as
applied to any Person, any lease of any propertyProperty by that Person as
lessee which, in accordance with GAAP, is required to be accounted for as a
capital lease on the balance sheet of that Person. “Capital Lease Obligations”
means all monetary or financial obligations of the Borrower and its Subsidiaries
under any leasing or similar arrangement conveying the right to use real or
personal property, or a combination thereof, which, in accordance with GAAP,
would or should be classified and accounted for as Capital Leases, and the
amount of such obligations shall be the capitalized amount thereof determined in
accordance with GAAP, and the stated maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
(1st) date on which such lease may be terminated by the lessee without payment
of a penalty. “Cash Collateralize” means to deposit in a Controlled Account or
to pledge and deposit with, or deliver to, the Administrative Agent, for the
benefit of one (1) or more of the L/C Issuers or the Lenders, as collateral for
L/C Obligations or obligations of the Lenders to fund participations in respect
of L/C Obligations, cash or deposit account balances, or, if the Administrative
Agent and the applicable L/C Issuer shall agree in their sole discretion, other
credit support, in each case, pursuant to documentation in form and substance
reasonably satisfactory to the Administrative Agent and the applicable L/C
Issuer. “Cash Collateral” shall have a meaning correlative to the foregoing and
shall include the proceeds of such cash collateral and other credit support.
“CERCLA” means the Comprehensive Environmental Response, Compensation, and
Liability Act of 1980, as amended. Code). “CFC” means a controlled foreign
corporation (as defined in Section 957 of the Internal Revenue “Change in
Control” means: (a) any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act) is or becomes the beneficial owner (as
defined in Rules 13d–3 and 13d–5 under the Exchange Act, exceptprovided, that,
for purposes of this clause (a), such person or group shall be deemed to have
“beneficial ownership” of all securities that such person or group has the right
to acquire, whether such right is exercisable immediately or only after the
passage of time), directly or indirectly, of Voting Stock of the Parent
Guarantor representing greater than thirty-five percent (3535.0%) of the voting
power of the outstanding Voting Stock of the Parent Guarantor,; (b) during any
period of two (2) consecutive years, individuals who, at the beginning of such
period, constituted the Board of Directors of the Parent Guarantor (together
with any new directors whose election to such Board of Directors, or whose
nomination for election, was approved by a vote of a majority of the directors
of the Parent Guarantor then still in office who were either directors at the
beginning of such period or whose election, or nomination for election, was
previously so approved) cease, for any reason, to constitute at least a majority
of the Board of Directors of the Parent Guarantor,; or (c)at any time, the
Parent Guarantor ceases to own one hundred percent (100100.0%) of the Equity
Interests of the Borrower.

 

 

 

part 1_part1_page_016.jpg [tm2010823d1_ex10-1img016.jpg]  “Change in Law” means
the occurrence, after the date of this Agreement, of any of the following: (a)
the adoption or taking effect of any law, rule, regulation or treaty, (b) any
change in any law, rule, regulation or treaty, or in the administration,
interpretation, implementation or application thereof by any Governmental
Authority, or (c) the making or issuance of any request, rule, guideline or
directive (whether or not having the force of law) by any Governmental
Authority; provided, that, notwithstanding anything herein to the contrary
herein, (xi) the Dodd-Frank Wall Street Reform and Consumer Protection Act, and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith, and (yii) all requests, rules, guidelines or directives promulgated
by the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority), or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall, in
each case of the foregoing clauses (i) and (ii), be deemed to be a “Change in
Law”, regardless of the date enacted, adopted or issued. “China JVs” means: (a)
Huarui Spirit Aerospace Manufacturing Co., Ltd.; and (b) Xizi Spirit Aerospace
Industry (Zhejiang) Ltd. “Citibank” means Citibank, N.A. “Citibank Fee Letter”
means thethat certain Fee Letter, dated as of May 24, 2018, by and among the
Borrower, the Parent Guarantor and Citibank. “Class” means: (a) when used in
reference to any Loan or Borrowing, refers to whether such Loan, or the Loans
comprising such Borrowing, are Revolving Loans, Term A Loan, Delayed Draw Term
Loans, Add-On Term Loan, or Swing Line Loans, and; (b) when used in reference to
any Commitment, refers to whether such Commitment is a Revolving Commitment, a
Term A Loan Commitment, a Delayed Draw Term Loan Commitment, or an Add-On Term
Loan Commitment; and (c) when used in reference to any Lender, refers to whether
such Lender is a Revolving Lender, a Term A Lender, a Delayed Draw Term Loan
Lender, or an Add-On Term Loan Lender. “Collateral” means a collective reference
to all real and personal Property with respect to which Liens in favor of the
Collateral Agent, for the benefit of the Secured Parties, are granted, or
purported to be granted, solely at all times during the CSAG Period pursuant to,
and in accordance with, the terms of the Collateral Documents (but, in any
event, excluding any Excluded Property). “Collateral Agent” means Bank of
America in its capacity as collateral agent under any of the Loan Documents, or
any successor collateral agent. “Collateral and Subsidiary Guaranty Release
Date” means the first (1st) Business Day to occur after the First Amendment
Effectiveness Date on which the Borrower has delivered a certificate, duly
executed by a Responsible Officer of the Borrower: (a) certifying that no
Default or Event of Default has occurred and is continuing on such date; (b)
electing to (i) effect the release of all Liens on Property of the Loan Parties
(including the Collateral) pursuant to the Collateral Documents on such date,
and (ii) release from the Guaranty all Guarantors (other than the Parent
Guarantor) on such date; and (c) certifying that either (i) the Credit Rating
(A) is “BBB-” or higher, as determined by S&P, on such date, and (B) is “Baa3”
or higher, as determined by Moody’s, on such date, or (ii) S&P and Moody’s have
each confirmed in writing (which writing(s) shall be in form and substance
reasonably satisfactory to the Administrative Agent) that (A) the Credit Rating
will be “BBB-” or higher, as determined by S&P, and (B) the Credit Rating will
be “Baa3” or higher, as determined by Moody’s, in each case of the foregoing
clauses (c)(ii)(A) and (c)(ii)(B), after giving effect to the release of the
Collateral in accordance with the terms of the Security Agreement and Section
10.10(c) hereof.

 

 

 

part 1_part1_page_017.jpg [tm2010823d1_ex10-1img017.jpg]  “Collateral Documents”
means a collective reference to the Security Agreement, the Mortgages, and any
other security documents as may be executed and delivered by the Loan Parties
pursuant to the terms of Section 7.12, Section 7.13, Section 7.14 and Section
7.15, as applicable, as such Sections are in effect solely at all times during
the CSAG Period. “Commitment” means, as to each Lender, the Revolving Commitment
of such Lender, the Term A Loan Commitment of such Lender, the Delayed Draw Term
Loan Commitment of such Lender, and/or each Add-On Term Loan Commitment of such
Lender. “Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. §–1
et seq.). “Compliance Certificate” means (a) a certificate substantially in the
form of Exhibit 7.01(cd), or (b) a Pro Forma Compliance Certificate, as
applicable. “Connection Income Taxes” means Other Connection Taxes that are
imposed on, or measured by, net income (however denominated), or that are
franchise Taxes or branch profits Taxes. “Consolidated Amortization Expense”
means, for any Test Period or other measurement period, the amortization expense
of the Parent Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP, plus, to the extent not already
included in such amortization expense, the amortization of certain intangibles
that are recorded as contra-revenues, in each case, determined on a consolidated
basis in accordance with GAAP. “Consolidated Depreciation Expense” means, for
any Test Period or other measurement period, the depreciation expense of the
Parent Guarantor and its Subsidiaries for such period, determined on a
consolidated basis in accordance with GAAP. “Consolidated Secured Credit
Facility Indebtedness” means, solely at all times during the CSAG Period, the
aggregate principal amount of Indebtedness then outstanding under this
Agreement, including, without limitation, all accrued and unpaid interest on the
Loans and any other fees due hereunder, plus, to the extent not otherwise
included therein, the L/C Obligations. “Consolidated EBITDA” means, for any Test
Period or other measurement period, Consolidated Net Income for such period,
adjusted by: (a)(x) adding thereto, in each case only, solely to the extent (and
in the same proportion) deducted in determining such Consolidated Net Income
(and without duplication): (i)(a) Consolidated Interest Expense for such
period,; (ii)(b) Consolidated Amortization Expense for such period,; (iii)(c)
Consolidated Depreciation Expense for such period,; (iv)(d) Consolidated Tax
Expense for such period,; (v) (e) the aggregate amount of all other non-cash
charges reducing Consolidated Net Income (excluding any non-cash charge that is
expected to be paid in cash in any future period, unless the Parent Guarantor
determines to add back such charge, in which case, the cash amounts in respect
of which such charge was made will be deducted from Consolidated EBITDA in the
periods when paid) in such period,;

 

 

 

part 1_part1_page_018.jpg [tm2010823d1_ex10-1img018.jpg]  (vi) (f) any (iA)
expenses or charges related to any issuance of Equity Interests, any
acquisition, investment, Asset Sale, or the incurrence or repayment of
Indebtedness, including refinancing thereof (in each case, to the extent
permitted hereunder and whether or not consummated), (iiB) unusual or
non-recurring charges deducted in such period in computing Consolidated Net
Income, and (iiiC) restructuring and business optimization charges, accruals or
reserves, including any system implementation costs, costs related to the
closure, relocation, reconfiguration and/or consolidation of facilities, and
costs to relocate employees, retention charges, severance, contract termination
costs, transition and other duplicative running costs, in an aggregate amount
not to exceed (x) $50,000,000 per Fiscal Year plus (y) with respect to the
Fiscal Year ending December 31, 2018, all fees, costs and expenses incurred in
connection with the transactions contemplated by this Agreement to the extent
that such fees, costs and expenses are deducted in such period in computing
Consolidated Net Income,; provided, that, all amounts added back to
“Consolidated EBITDA” pursuant to this clause (a)(vi) shall not exceed, (I)
solely at all times during the FCR Period, together with all amounts added back
to “Consolidated EBITDA” pursuant to clause (a)(vii) below, Seventy-Five Million
Dollars ($75,000,000) during the FCR Period, and (II) solely at all times that
are not during the FCR Period, Fifty Million Dollars ($50,000,000) per Fiscal
Year; (g) [reserved], (vii) (h) “run-rate” cost savings in connection with a
Permitted Acquisition, investment, dispositionInvestment permitted hereunder,
Asset Sale permitted hereunder, or other cost-saving initiative projected by the
Borrower in good faith to result from specified actions taken, committed to be
taken, or expected in good faith to be taken, no later than twelve (12) months
after the end of such Test Period or other measurement period, calculated on a
Pro Forma Basis after giving effect thereto, net of the amount of actual
benefits realized during such period from such actions; provided, that, (A) such
cost savings are reasonably identifiable and factually supportable and certified
by a Financial Officer of the Borrower (it is understood and agreed that
“run-rate” means the full recurring benefit for a period that is associated with
any action taken, or expected to be taken, in each case, net of the amount of
actual benefits realized during such period from such actions to the extent
already included in Consolidated Net Income for such period; provided that the
aggregate amount of such “run-rate” cost savings added), and (B) all amounts
added back to “Consolidated EBITDA” pursuant to this clause (a)(vii) shall not
exceed $50,000,000 during the existence, (I) solely at all times during the FCR
Period, together with all amounts added back to “Consolidated EBITDA” pursuant
to clause (a)(vi) above, Seventy-Five Million Dollars ($75,000,000) during the
FCR Period, and (II) solely at all times that are not during the FCR Period,
Fifty Million Dollars ($50,000,000) during the term of this Agreement,; (viii)
(A) solely with respect to the Fiscal Year ending December 31, 2018, all fees,
costs and expenses incurred in connection with the transactions contemplated by
this Agreement, to the extent that such fees, costs and expenses are deducted in
such period in computing Consolidated Net Income; and (B) all fees, costs and
expenses incurred in connection with the transactions contemplated by the First
Amendment, to the extent that such fees, costs and expenses are deducted in such
period in computing Consolidated Net Income; (ix)(i) any non-cash impairment of
goodwill, intangibles, or other assetsProperty in such period,; (x)(j) non-cash
compensation expenses, or other non-cash expenses or charges, arising from the
sale of stock, the granting of stock options, the granting of stock appreciation

 

 

 

part 1_part1_page_019.jpg [tm2010823d1_ex10-1img019.jpg]  rights and similar
arrangements (including any repricing, amendment, modification, substitution or
change of any such stock, stock option, stock appreciation rights or similar
arrangements) in such period,; and (xi) (k) forward loss charges from a prior
period in accordance with GAAP, in an aggregate amount not to exceed
Five-Hundred Million Dollars ($500,000,000) during the term of this Agreement,;
and (b)subtracting therefrom, in each case, solely to the extent added in
determining such Consolidated Net Income (and without duplication): (i) (y)
subtracting therefrom (i) the aggregate amount of all non-cash items increasing
Consolidated Net Income (other than (A) the accrual of revenue, reversal of
deferred revenues or advance payments or recording of receivables in the
ordinary course of business, and (B) the reversal of an accrual of a reserve
referred to in the parenthetical to clause (ea) of this definition)(v) above)
for such period; and (ii)(ii) unusual and non-recurring gains included in
calculating Consolidated Net Income, in each case for such period. “Consolidated
Indebtedness” means, at a particular date, the aggregate amount of all
Indebtedness of the Parent Guarantor and its Subsidiaries, determined on a
consolidated basis in accordance with GAAP at such date. “Consolidated Interest
Expense” means, for any Test Period or other measurement period, with respect to
the Parent Guarantor and its Subsidiaries on a consolidated basis for any
period, the sum of: (a) gross interest expense for such period, including: (i)
the amortization of debt discounts,; (ii) the amortization of all fees
(including fees with respect to Swap Contracts) payable in connection with the
incurrence of Indebtedness to the extent included in interest expense; and (iii)
the portion of any payments or accruals with respect to Capital Lease
Obligations allocable to interest expense,; and (b)capitalized interest.
“Consolidated Net Income” means, for any Test Period or other measurement
period, the net income or loss of the Parent Guarantor and its Subsidiaries for
such period, determined on a consolidated basis in accordance with GAAP;,
provided, that, there shall be excluded therefrom, without duplication.: (i) the
income or loss of any Person (other than consolidated Subsidiaries of the Parent
Guarantor) in which any other Person (other than the Parent Guarantor or any of
its Subsidiariesany Loan Party or Subsidiary) has a joint interest, except to
the extent of the amount of dividends or other distributions actually paid to
the Parent Guarantor or any of its Subsidiariesany Loan Party or Subsidiary by
such Person during such period,; (ii)the cumulative effect of a change in
accounting principles during such period,; (iii) any net after-tax income (loss)
from discontinued operations, and any net after-tax gains or losses on disposal
of discontinued operations,; and (iv) any (xA) unusual and infrequent gain (or
unusual and infrequent loss) realized during such period by the Parent Guarantor
or any of its Subsidiariesany Loan Party or Subsidiary, or (yB) gain (or loss)
realized during such period by the Parent Guarantor or any of

 

 

 

part 1_part1_page_020.jpg [tm2010823d1_ex10-1img020.jpg]  its Subsidiaries upon
an asset disposition (other than asset dispositionsany Loan Party or Subsidiary
upon an Asset Sale (other than Asset Sales in the ordinary course of business),
in each case of the foregoing clauses (iv)(A) and (iv)(B), together with any
related provision for taxes on any such gain (or the tax effect of any such
loss), recorded or recognized by the Parent Guarantor or any of its
Subsidiariesany Loan Party or Subsidiary during such period. “Consolidated Tax
Expense” means, for any Test Period or other measurement period, the tax expense
of the Parent Guarantor and its Subsidiaries, for such period, determined on a
consolidated basis in accordance with GAAP. “Consolidated Total Assets” means,
at any time, the total assets of the Parent Guarantor and its Subsidiaries
determined in accordance with GAAP, as of the last day of the Fiscal Quarter
most recently ended prior to the date of such determination for which financial
statements have been (or are required pursuant to Section 7.01(a) or (b) to have
been) delivered to the Administrative Agent pursuant to Section 7.01(a) or
Section 7.01(b), in each case, calculated on a Pro Forma Basis. “Control
Agreement” means a control agreement among one (1) or more Loan Parties, a
depository bank, a securities intermediary or a commodity intermediary, as the
case may be, and the Collateral Agent, in form and substance reasonably
acceptable to the Collateral Agent. “Controlled Account” means each deposit
account and securities account that is subject to an account control agreement,
in form and substance reasonably satisfactory to the Administrative Agent and
the applicable L/C Issuer. “Covered Party” has the meaning specified in Section
11.20. “Credit Extension” means each of the following: (a) a Borrowing; and (b)
an L/C Credit Extension. “Credit Rating” means the senior unsecured debt rating
of the Borrower provided by S&P and/or Moody’s, as applicable. “CSAG Period”
means the period from, and including, the First Amendment Effectiveness Date to,
but excluding, the Collateral and Subsidiary Guaranty Release Date. “DDTL
Commitment Fee” has the meaning specified in Section 2.09(b). “Debtor Relief
Laws” means the Bankruptcy Code of the United States, and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief Laws of the United States or other applicable jurisdictions from
time to time in effect. “Default” means any event or condition that constitutes
an Event of Default, or that, with the giving of any notice, the passage of
time, or both, would be an Event of Default. “Default Rate” means: (a) when used
with respect to Obligations other than Letter of Credit Fees, an interest rate
equal to (i) the Base Rate, plus (ii) the Applicable Rate, if any, applicable to
Base Rate Loans, plus (iii) two percent (22.00%) per annum;, provided, however,
that, with respect to a Eurodollar Rate Loan, the Default Rate shall be an
interest rate equal to the interest rate (including any Applicable Rate)
otherwise applicable to such Loan, plus two percent (22.00%) per annum, in each
case, to the fullest extent permitted by applicable Laws; and (b) when used with
respect to Letter of Credit

 

 

 

part 1_part1_page_021.jpg [tm2010823d1_ex10-1img021.jpg]  Fees, a rate equal to
the Applicable Rate applicable to Letters of Credit, plus two percent (22.00%)
per annum. “Defaulting Lender” means, subject to Section 2.15(b), any Lender
that (a) has failed to (i) fund all, or any portion, of its Loans within two (2)
Business Days of the date on which such Loans were required to be funded
hereunder, unless such Lender notifies the Administrative Agent and the
Borrower, in writing, that such failure is the result of such Lender’s
determination that one (1) or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent, any L/C Issuer, any Swing Line Lender, or any other
Lender any other amount required to be paid by it hereunder (including in
respect of its participation in Letters of Credit or Swing Line Loans) within
two (2) Business Days of the date when due, (b) has notified the Borrower, the
Administrative Agent, each L/C Issuer, or each Swing Line Lender in writing that
it does not intend to comply with its funding obligations hereunder, or has made
a public statement to that effect (unless such writing or public statement
relates to such Lender’s obligation to fund a Loan hereunder and states that
such position is based on such Lender’s determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within three (3) Business Days after written request
by the Administrative Agent or the Borrower, to confirm in writing to the
Administrative Agent and the Borrower that it will comply with its prospective
funding obligations hereunder (provided, that, such Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon receipt of such written
confirmation by the Administrative Agent and the Borrower), or (d) after the
date of this Agreement, has, or has a direct or indirect parent company that has
(other than via an Undisclosed Administration), (i) become the subject of a
proceeding under any Debtor Relief Law, (ii) had appointed for it a receiver,
custodian, conservator, trustee, administrator, assignee for the benefit of
creditors or similar Person charged with reorganization or liquidation of its
business or assetsProperty, including the Federal Deposit Insurance Corporation
or any other state or federal regulatory authority acting in such a capacity, or
(iii) become the subject of a Bail-In Action; provided, that, a Lender shall not
be a Defaulting Lender solely by virtue of the ownership or acquisition of any
Equity Interests in that Lender, or any direct or indirect parent company
thereof, by a Governmental Authority, so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States, or from the enforcement of judgments or writs
of attachment on its assetsProperty, or permit such Lender (or such Governmental
Authority) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender. Any determination by the Administrative Agent
that a Lender is a Defaulting Lender under any one (1) or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.15(b)) as of the date established
therefore by the Administrative Agent in a written notice of such determination,
which notice shall be delivered by the Administrative Agent to the Borrower,
each L/C Issuer, each Swing Line Lender, and each other Lender promptly
following such determination. “Delayed Draw Term Loan” has the meaning specified
in Section 2.01(c). As of the First Amendment Effectiveness Date, the aggregate
outstanding amount of all Delayed Draw Term Loans was Two Hundred Forty-Three
Million Seven Hundred Fifty Thousand Dollars ($243,750,000). “Delayed Draw Term
Loan Availability Period” means, with respect to the Delayed Draw Term Loan
Commitments, the period from, and including, the Effectiveness Date to the
earliest of: (a) January 12, 2019 (the “Initial DDTL Availability Expiration
Date”);, provided, that, (xi) the Initial DDTL Availability Expiration Date may
be extended once, upon written request from the Borrower to the Administrative
Agent prior to the Initial DDTL Availability Expiration Date, from the Initial
DDTL Availability Expiration Date to the date that is three (3) months after the
Initial DDTL Availability

 

 

 

part 1_part1_page_022.jpg [tm2010823d1_ex10-1img022.jpg]  Expiration Date (the
“First Extended DDTL Availability Expiration Date”; and such three (3) month
period, the “First Extension Period”), subject to the Borrower’s payment to the
Delayed Draw Term Loan Lenders of a fee (to be allocated ratably in accordance
with their respective Commitments thereunder) in an amount equal to two and
one-half basis points (0.025%) of the undrawn Aggregate Delayed Draw Term Loan
Commitments as of the Initial DDTL Availability Expiration Date, and (yii) the
Initial DDTL Availability Expiration Date, as extended by the First Extended
DDTL Availability Expiration Date, may be extended once, upon written request
from the Borrower to the Administrative Agent prior to the First Extended DDTL
Availability Expiration Date, from the First Extended DDTL Availability
Expiration Date to the date that is three (3) months after the First Extended
DDTL Availability Expiration Date (the “Second Extended DDTL Availability
Expiration Date”; and such three (3) month period, the “Second Extension
Period”), subject to the Borrower’s payment to the Delayed Draw Term Loan
Lenders of a fee (to be allocated ratably in accordance with their respective
Commitments thereunder) in an amount equal to two and one-half basis points
(0.025%) of the undrawn Aggregate Delayed Draw Term Loan Commitments as of the
First Extended DDTL Availability Expiration Date,; (b) the date of termination
of the Aggregate Delayed Draw Term Loan Commitments pursuant to Section 2.06,;
and (c) the date of termination of the commitment of each Lender to make Loans
pursuant to Section 9.02, Section 9.03 or Section 9.04, as applicable. “Delayed
Draw Term Loan Borrowing” means a Borrowing consisting of simultaneous Delayed
Draw Term Loans of the same Type, and, in the case of Eurodollar Rate Loans,
having the same Interest Period, made by each of the Delayed Draw Term Loan
Lenders pursuant to Section 2.01(c). “Delayed Draw Term Loan Commitment” means,
as to each Delayed Draw Term Loan Lender, its obligation to make its portion of
each Delayed Draw Term Loan to the Borrower pursuant to Section 2.01(c), in the
principal amount set forth opposite such Lender’s name on Schedule I or in the
Assignment and Assumption pursuant to which such Delayed Draw Term Loan Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement. As of the First Amendment
Effectiveness Date, the aggregate amount of the Delayed Draw Term Loan Lenders’
Delayed Draw Term Loan Commitments available to be drawn was Zero Dollars
($0.00). “Delayed Draw Term Loan Lender” means, at any time,: (a) so long as any
Delayed Draw Term Loan Commitment is in effect, any Lender that has a Delayed
Draw Term Loan Commitment at such time; or (b) if the Delayed Draw Term Loan
Commitments have terminated or expired, any Lender that has a Delayed Draw Term
Loan. “Delayed Draw Term Loan” has the meaning specified in Section 2.01(c).
“Designated Jurisdiction” means any country or territory, to the extent that
such country or territory itself is the subject of any Sanction. “Designated
Transaction” means one (1) or more related Acquisitions and/or Investments, or a
series of related Acquisitions and/or Investments consummated within a period of
six (6) consecutive months, and designated by the Borrower in writing to the
Administrative Agent, prior to the end of the fiscal quarterFiscal Quarter in
which such related Acquisition and/or Investment, or such related series
thereof, as applicable, is made, as a “Designated Transaction,”, the total cash
and non-cash consideration (including any assumption of Indebtedness, deferred
purchase price, earn-out obligations and equity consideration) and/or
contributed cash and propertyProperty for which shall exceed One-Hundred Fifty
Million Dollars ($150,000,000).

 

 

 

part 1_part1_page_023.jpg [tm2010823d1_ex10-1img023.jpg]  “Discontinuance Event”
means, with respect to any contract with a commercial or government (including
defense) customer providing for Advance Payments, the occurrence of either (a) a
termination of the program specified in such contract in respect of which such
Advance Payments were made, or (b) a termination of such contract, in eithereach
case of the foregoing clauses (a) and (b), which results in a requirement under
such contract for the Parent Guarantor or any of its Subsidiariesany Loan Party
or Subsidiary to repay the outstanding balance of any Advance Payments received
thereunder. “Disqualified Capital Stock” means any Equity Interest which, by its
terms (or by the terms of any security into which it is convertible, or for
which it is exchangeable), or upon the happening of any event, (a) matures
(excluding any maturity as the result of an optional redemption by the issuer
thereof) or is mandatorily redeemable, pursuant to a sinking fund obligation or
otherwise, or is redeemable at the option of the holder thereof, in whole or in
part, on or prior to the date that is six (6) months following the Final
Maturity Date, (b) is convertible into, or exchangeable (unless at the sole
option of the issuer thereof) for, (i) debt securities, or (ii) any Equity
Interests referred to in clause (a) above, in each case, at any time on or prior
to the date that is six (6) months following the Final Maturity Date, or (c)
contains any repurchase obligation (other than repurchase obligations with
respect to the Parent Guarantor’s common Equity Interests issued to employees,
officers and directors of the Parent Guarantor and itsLoan Parties and
Subsidiaries upon death, disability, retirement, severance or termination of
employment or service) which may come into effect prior to payment in full of
all Obligations (other than contingent indemnification obligations under the
Loan Documents that are not then due or claimed); provided, however, that, any
Equity Interests that would not constitute Disqualified Capital Stock, but for
provisions thereof giving holders thereof (or the holders of any security into,
or for which, such Equity Interests is convertible, exchangeable or exercisable)
the right to require the issuer thereof to redeem such Equity Interests upon the
occurrence of a change in control or an asset saleAsset Sale occurring prior to
the date that is six (6) months following the Final Maturity Date, shall not
constitute Disqualified Capital Stock, if such Equity Interests provide that the
issuer thereof will not redeem any such Equity Interests pursuant to such
provisions prior to the repayment in full of the Obligations (other than
contingent indemnification obligations under the Loan Documents that are not
then due or claimed). “Dollar” and “$” mean lawful money of the United States.
“Domestic Subsidiary” means any Subsidiary that is organized under the lawsLaws
of any state of the United States or the District of Columbia. “EEA Financial
Institution” means: (a) any credit institution or investment firm established in
any EEA Member Country which is subject to the supervision of an EEA Resolution
Authority,; (b) any entity established in an EEA Member Country which is a
parent of an institution described in clause (a) of this definition,above; or
(c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this
definitionabove and is subject to consolidated supervision with its parent. “EEA
Member Country” means any of the member states of the European Union, Iceland,
Liechtenstein, and Norway. “EEA Resolution Authority” means any public
administrative authority, or any person entrusted with public administrative
authority of any EEA Member Country (including any delegee) having
responsibility for the resolution of any EEA Financial Institution.
“Effectiveness Date” means the date hereofJuly 12, 2018.

 

 

 

part 1_part1_page_024.jpg [tm2010823d1_ex10-1img024.jpg]  “Eligible Assignee”
means any Person that meets the requirements to be an assignee under Section
11.06(b)(iii) and Section 11.06(b)(v) (subject to such consents, if any, as may
be required under Section 11.06(b)(iii)). “Environment” means ambient air,
surface water and groundwater (including potable water, navigable water and
wetlands), the land surface or subsurface strata, natural resources such as
flora and fauna, or as otherwise defined in any applicable Environmental Law.
“Environmental Laws” means all applicable Laws which: (a) regulate, or relate
to, pollution or the protection, including, without limitation, any Remedial
Action, of the environment or human health (to the extent relating to exposure
to Hazardous Materials),; (b) the use, generation, distribution, treatment,
storage, transportation, handling, disposal or release of Hazardous Materials,;
(c) the preservation or protection of waterways, groundwater, drinking water,
air, wildlife, plants or other natural resources; or (d) impose liability or
provide for damages with respect to any of the foregoing, including the Federal
Water Pollution Control Act (33 U.S.C. §–1251 et seq.), Resource Conservation &
Recovery Act (42 U.S.C. §–6901 et seq.), Safe Drinking Water Act (21 U.S.C. §
349, 42 U.S.C. §§–201, 300f), Toxic Substances Control Act (15 U.S.C. §–2601 et
seq.), Clean Air Act (42 U.S.C. §–7401 et seq.), and Comprehensive Environmental
Response, Compensation and Liability Act (42 U.S.C. §–9601 et seq.), or any
other similar applicable Law of similar effect, each as amended. “Environmental
Liability” means any liability, contingent or otherwise (including, but not
limited to, any liability for damages, natural resource damage, costs of
Remedial Action, administrative oversight costs, fines, penalties or
indemnities), of the Parent Guarantor or any of itsany Loan Parties or
Subsidiaries, directly or indirectly resulting from, or based upon: (a)
violation of any Environmental Law,; (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,; (c)
exposure to any Hazardous Materials; or (d) the Release, or threatened Release,
of any Hazardous Materials. “Environmental Permit” means any permit, approval,
authorization, certificate, license, variance, filing or permission required by
or from any Governmental Authority pursuant to any Environmental Law. “Equity
Interests” means, with respect to any Person, all of the shares of capital stock
of (or other ownership or profit interests in) such Person, all of the warrants,
options or other rights for the purchase or acquisition from such Person of
shares of capital stock of (or other ownership or profit interests in) such
Person, all of the securities convertible into, or exchangeable for, shares of
capital stock of (or other ownership or profit interests in) such Person, or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“Equity Rights” means all securities convertible into, or exchangeable for,
Equity Interests, and all warrants, options or other rights to purchase or
subscribe for any Equity Interests, whether or not presently convertible,
exchangeable or exercisable, but excluding debt securities convertible or
exchangeable into any such equity. “ERISA” means the Employee Retirement Income
Security Act of 1974. “ERISA Affiliate” means any trade or business (whether or
not incorporated) under common control with the Borrower within the meaning of
Section 414(b) or (c) of the Internal Revenue Code (and

 

 

 

part 1_part1_page_025.jpg [tm2010823d1_ex10-1img025.jpg]  Sections 414(m) and
(o) of the Internal Revenue Code, for purposes of provisions relating to Section
412 of the Internal Revenue Code). “ERISA Event” means: (a) a Reportable Event
with respect to a Pension Plan; (b) the withdrawal of the Borrower or any ERISA
Affiliate from a Pension Plan subject to Section 4063 of ERISA during a plan
year in which such entity was a “substantial employer”, as defined in Section
4001(a)(2) of ERISA, or a cessation of operations that is treated as such a
withdrawal under Section 4062(e) of ERISA; (c) a complete or partial withdrawal
by the Borrower or any ERISA Affiliate from a Multiemployer Plan; (d) the filing
of a notice of intent to terminate, or the treatment of a Pension Plan amendment
as a termination, under Sections 4041 or 4041A of ERISA; (e) the institution by
the PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan; (g) the
determination that any Pension Plan is considered an at-risk plan, or a plan in
endangered or critical status within the meaning of Sections 430 and 432 of the
Internal Revenue Code or Sections 303 and 305 of ERISA; or (h) the imposition of
any liability under Title IV of ERISA, other than for PBGC premiums due but not
delinquent under Section 4007 of ERISA, upon the Borrower or any ERISA
Affiliate.; or (i) a failure by the Borrower or any ERISA Affiliate to meet all
applicable requirements under the Pension Funding Rules in respect of a Pension
Plan, whether or not waived, or the failure by the Borrower or any ERISA
Affiliate to make any required contribution to a Multiemployer Plan. “EU Bail-In
Legislation Schedule” means the EU Bail-In Legislation Schedule published by the
Loan Market Association (or any successor person), as in effect from time to
time. “Eurodollar Base Rate” means: (a) for any Interest Period with respect to
a Eurodollar Rate Loan, the rate per annum equal to the London Interbank Offered
Rate (“LIBOR”), or a comparable or successor rate which rate is approved by the
Administrative Agent, as published on the applicable Bloomberg screen page (or
such other commercially available source providing such quotations, as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”), at or about 11:00 a.m., London time, two (2) Business Days prior
to the commencement of such Interest Period, for Dollar deposits (for delivery
on the first (1st) day of such Interest Period) with a term equivalent to such
Interest Period; and (b) for any interest calculation with respect to a Base
Rate Loan on any date, the rate per annum equal to the LIBOR Rate, at or about
11:00 a.m., London time, two (2) Business Days prior to such date, for Dollar
deposits with a term of one (1) month commencing that day; provided, that: (i)
(A) to the extent a comparable or successor rate is approved by the
Administrative Agent in connection herewithpursuant to Section 3.03, the
approved rate shall be applied in a manner consistent with market practice;
provided, further, that, and (B) to the extent such market practice referred to
in clause (i)(A) of this proviso is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and (ii) if the
Eurodollar Base Rate shall be less than zero, such rate shall be deemed to be
zero for purposes of this Agreement. “Eurodollar Rate” means: (a) for any
Interest Period with respect to any Eurodollar Rate Loan, a rate per annum
determined by the Administrative Agent to be equal to the quotient obtained by
dividing (i) the Eurodollar Base Rate for such Eurodollar Rate Loan for such
Interest Period, by (ii) one (1), minus the Eurodollar Reserve Percentage for
such Eurodollar Rate Loan for such Interest Period; and (b) for any day with
respect to any Base Rate Loan bearing interest at a rate based on the Eurodollar
Rate, a rate

 

 

 

part 1_part1_page_026.jpg [tm2010823d1_ex10-1img026.jpg]  per annum determined
by the Administrative Agent to be equal to the quotient obtained by dividing (i)
the Eurodollar Base Rate for such Base Rate Loan for such day, by (ii) one (1),
minus the Eurodollar Reserve Percentage for such Base Rate Loan for such day.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurodollar Rate” above. “Eurodollar Reserve
Percentage” means, for any day during any Interest Period, the reserve
percentage (expressed as a decimal, carried out to five (5) decimal places) in
effect on such day, whether or not applicable to any Lender, under regulations
issued from time to time by the FRB for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) with respect to Eurocurrency funding (currently referred to as
“Eurocurrency liabilities”). The Eurodollar Rate for each outstanding Eurodollar
Rate Loan, and for each outstanding Base Rate Loan the interest on which is
determined by reference to the Eurodollar Rate, in each case, shall be adjusted
automatically as of the effective date of any change in the Eurodollar Reserve
Percentage. “Event of Default” has the meaning specified in Section 9.01. “Event
of Termination” has the meaning specified in Section 9.01. “Excluded Accounts”
means: (a) (i) deposit and/or securities accounts of the Loan Parties used for
payroll, (ii) accounts maintained in trust for the benefit of third parties and
fiduciary purposes, (iii) escrow, defeasance, discharge and redemption accounts
(including any relating to a satisfaction and discharge of Indebtedness), (iv)
disbursement accounts as part of a zero balance system, (v) employee benefit
accounts (including 401(k) accounts and pension fund accounts), and (vi) new
market tax credit accounts, in each case of the foregoing clauses (a)(i) through
(a)(v), so long as such account is used solely for such designated purpose; and
(b) any deposit and/or securities account maintained in a jurisdiction outside
of the United States. “Excluded Property” means, solely at all times during the
CSAG Period, with respect to any Loan Party: (a) any owned or leased Real
Property with a fair market value (as reasonably determined by the Borrower in
consultation with the Collateral Agent) of less than Ten Million Dollars
($10,000,000) as of the First Amendment Effectiveness Date, or, with respect to
any Real Property acquired by any Loan Party after the First Amendment
Effectiveness Date, at the time of such acquisition; (b)any owned or leased Real
Property which is located in a jurisdiction outside of the United States; (c)any
Principal Properties (whether owned or leased); (d) any Real Property that is or
becomes subject to: (i) restrictions relating to a classified program; or (ii)
contractual or governmental limitations on the grant of security (or for which
the recording of a mortgage would trigger a purchase or other preferential right
in favor of a third-party), it being understood and agreed that, as of the First
Amendment Effectiveness Date, none of the Real Properties listed on Schedule
6.10–CSAG–RP is subject to any such restrictions or undertakings;

 

 

 

part 1_part1_page_027.jpg [tm2010823d1_ex10-1img027.jpg]  (e) any intellectual
property for which a perfected Lien thereon is not effected either by: (i) the
filing of a UCC financing statement; or (ii) notice of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office; (f) any personal Property (other than (i) personal Property
described in clause (e) above, and (ii) personal Property consisting of deposit
accounts, securities accounts and commodities accounts) for which the attachment
or perfection of a Lien thereon is not governed by the UCC; (g) any personal
Property which is located in a jurisdiction outside of the United States,
including, without limitation, any intellectual property registered with, or
pending before, any Governmental Authority or registrar of any jurisdiction
outside of the United States; (h) the Equity Interests of any Foreign Subsidiary
or FSHCO that is directly owned by such Loan Party, other than (i) sixty-five
percent (65.0%) (or such lesser percentage as is owned by such Loan Party) of
the issued and outstanding Equity Interests entitled to vote (within the meaning
of Treasury Regulations Section 1.956–2(c)(2)), and (ii) one-hundred percent
(100.0%) (or such lesser percentage as is owned by a Loan Party) of the issued
and outstanding Equity Interests not entitled to vote (within the meaning of
Treasury Regulations Section 1.956–2(c)(2)), in each case of the foregoing
clauses (h)(i) and (h)(ii), of each First-Tier Foreign Subsidiary (other than
any Immaterial Foreign Subsidiary) that is directly owned by such Loan Party;
(i) the Equity Interests of any Subsidiary of such Loan Party solely to the
extent that the pledge of such Equity Interests pursuant to the Collateral
Documents would require the Parent Guarantor to file separate consolidated
financial statements for such Subsidiary with the SEC (or other applicable
federal Governmental Authority) pursuant to the S–X Filing Regulation (or other
applicable federal Law) (including, for purposes of clarity and without
limitation, the Equity Interests of the Borrower as of the First Amendment
Effectiveness Date); (j) the Equity Interests of any Subsidiary of such Loan
Party, solely if, and to the extent that, such Subsidiary: (i) is a Restricted
Subsidiary (as defined in the 2021 / 2023 / 2028 Notes Indenture as in effect on
the First Amendment Effectiveness Date); (ii) is an Immaterial Foreign
Subsidiary; (iii) is an FSHCO; (iv) is not a Wholly Owned Subsidiary of the
Parent Guarantor, other than any Subsidiary that (A) is a Wholly Owned
Subsidiary as of the time that such Subsidiary’s Equity Interests become subject
to a security interest in favor of the Collateral Agent, and (B) subsequently
becomes a non-Wholly Owned Subsidiary; (v) is a captive insurance company; (vi)
is a special purpose entity; or (vii) is a not-for-profit entity; (k) any
Property which is subject to a Capital Lease Obligation permitted hereunder,
pursuant to documents which prohibit such Loan Party from granting Liens on such
Property pursuant to the Collateral Documents; (l)Excluded Accounts; (m) motor
vehicles and other personal Property subject to certificates of title, solely
if, and to the extent that, a Lien thereon cannot be perfected by the filing of
a UCC financing statement;

 

 

 

part 1_part1_page_028.jpg [tm2010823d1_ex10-1img028.jpg] ($10,000,000), solely
if, and to the extent that, a Lien thereon cannot be perfected by the filing of
a UCC financing statement; (o) commercial tort claims with an individual value
of less than Ten Million Dollars ($10,000,000), solely if, and to the extent
that, a Lien thereon cannot be perfected by the filing of a UCC financing
statement; (p) any personal Property for which, solely if, and for so long as, a
pledge thereof, or the granting of a security interest therein, is prohibited
by, or would violate, any applicable Laws, or would require the consent or
approval of any Governmental Authority or other third party, unless such
prohibition or requirement would be rendered ineffective with respect to the
creation of a security interest pursuant to Sections 9–406, 9–407 or 9–409 of
the UCC; provided, that, such Property (or any portion thereof) shall cease to
constitute “Excluded Property” at such time as such prohibition or requirement
shall no longer be applicable; (q)margin stock; (r) any lease, license or other
agreements, or any Property subject to a purchase money security interest,
Capital Lease or similar arrangements (in each case, to the extent permitted
under the Loan Documents), solely if, and for so long as, a pledge thereof, or
the granting of a security interest therein, would violate or invalidate such
lease, license or agreement, purchase money, Capital Lease or similar
arrangement, or create a right of termination in favor of any other party
thereto (other than any Loan Party or Subsidiary) (other than any such agreement
executed, arrangement entered into, or right of termination created, in
contemplation of this Agreement in order that an asset would constitute
“Excluded Property”), in each case, after giving effect to the applicable
anti-assignment clauses of the UCC and applicable Laws, other than the proceeds
and receivables thereof, the assignment of which is expressly deemed effective
under applicable Laws notwithstanding such prohibition; provided, that, such
Property (or any portion thereof) shall cease to constitute “Excluded Property”
at such time as such prohibition or limitation shall no longer be applicable;
(s) any intent-to-use trademark or service mark application in the United States
prior to the filing of a “Statement of Use” or “Amendment to Allege Use” with
respect thereto, solely to the extent, if any, that, and solely at all times
during the period, if any, during which, the grant, attachment, or enforcement
of a security interest therein would impair the validity or enforceability of
such intent-to-use trademark or service mark application, or any trademark or
service mark issuing therefrom, in each case, under applicable federal Laws; (t)
any personal Property for which a pledge thereof, or the granting of a security
interest therein, would result in material adverse tax consequences to the
Parent Guarantor and its Subsidiaries, in each case, as reasonably determined in
good faith by the Borrower in consultation with the Collateral Agent; (u) any
personal Property for which the Collateral Agent and the Borrower have
determined, in their reasonable judgment, that the cost or burden (including,
without limitation, regulatory burdens) of creating or perfecting such pledges
or security interests therein would be excessive in light of the benefits to be
obtained therefrom by the Secured Parties; and (v)any Property to the extent the
grant of a security interest therein would violate or be inconsistent with
restrictions applicable under a classified program, any national security

 

 

 

part 1_part1_page_029.jpg [tm2010823d1_ex10-1img029.jpg]  Law, policy, guideline
or program or is otherwise not permitted by applicable Governmental Authorities
or officials on the basis of national security policy or concerns; provided,
that, notwithstanding anything to the contrary in the foregoing, “Excluded
Property” shall not include, and the Collateral shall include, and the security
interest granted in the Collateral shall attach to: (A) all proceeds,
substitutions or replacements of any such excluded items referred to in clauses
(a) through (v) above, unless such proceeds, substitutions or replacements would
constitute any of such excluded items; and (B) all rights to payment due, or to
become due, under any such excluded items referred to in clauses (a) through (v)
above, unless such rights to payment would constitute any of such excluded items
referred to in clauses (a) through (v) above. “Excluded Subsidiary” means: (a)
any Immaterial Subsidiary; (b) any Subsidiary that is prohibited by applicable
Law, or by any contractual obligation existing on the First Amendment
Effectiveness Date or on the date on which any such Subsidiary is acquired (so
long as, in respect of any such contractual prohibition, such prohibition is not
incurred in contemplation of such Acquisition in order to avoid the requirement
to provide a Guaranty pursuant to Article IV) from Guaranteeing the payment of
the Obligations, or which would require the consent, approval, license, or
authorization from any Governmental Authority to provide a Guaranty, unless such
consent, approval, license or authorization has been obtained (it being
understood and agreed that the Loan Parties shall use commercially reasonable
efforts to obtain such consent, approval, license or authorization), or for
which the provision of a Guaranty would reasonably be expected to result in
material adverse tax consequences to the Parent Guarantor and its Subsidiaries,
in each case, as reasonably determined in good faith by the Borrower in
consultation with the Collateral Agent; (c) any Foreign Subsidiary; (d) any
FSHCO; (e) any not-for-profit Subsidiary, captive insurance Subsidiary, or
special purpose entity; (f) any Subsidiary that is not a Wholly Owned
Subsidiary, other than any Subsidiary that (i) is a Wholly Owned Subsidiary as
of the time that such Subsidiary becomes a Guarantor hereunder, and (ii)
subsequently becomes a non-Wholly Owned Subsidiary; and (g) any Subsidiary for
which the Collateral Agent and the Borrower have determined, in their reasonable
judgment, that the cost or burden of providing such a Guarantee would be
excessive in light of the benefits to be obtained therefrom by the Lenders.
“Excluded Swap Obligation” means, with respect to the Parentany Guarantor, any
Swap Obligation if, and to the extent that, all, or a portion, of the Guaranty
of the Parentsuch Guarantor of such Swap Obligation (or any Guarantee thereof)
is or becomes illegal under the Commodity Exchange Act, or any rule, regulation
or order of the Commodity Futures Trading Commission (or the application or
official interpretation of any thereof), by virtue of the Parentsuch Guarantor’s
failure, for any reason, to constitute an “eligible contract participant” as
defined in the Commodity Exchange Act (determined after giving effect to Section
4.074.08 and any and all guarantees of the ParentGuarantees of such Guarantor’s
Swap Obligations by the Borrower) at the time the Guaranty of the Parentsuch
Guarantor becomes effective with respect to such Swap Obligation. If a Swap
Obligation arises under a Master Agreement governing more than one (1) Swap
Contract, such exclusion shall apply to only the portion of such Swap Obligation
that is attributable to Swap Contracts for which such Guaranty is or becomes
illegal. “Excluded Taxes” means any of the following Taxes imposed on, or with
respect to, any Recipient, or required to be withheld or deducted from a payment
to a Recipient,: (a) Taxes imposed on or measured by net income (however
denominated), franchise Taxes, and branch profits Taxes, in each case, (i)
imposed as a result of such Recipient being organized under the lawsLaws of, or
having its principal office or, in the case of any Lender, its Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (ii) that are Other Connection Taxes,; (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to, or for the account
of, such Lender with respect to an applicable interest in a Loan or Commitment,
pursuant to a Law in effect on the date on which (i) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 11.13), or (ii) such Lender changes its Lending

 

 

 

part 1_part1_page_030.jpg [tm2010823d1_ex10-1img030.jpg]  Office, except, in
each case of the foregoing clauses (b)(i) and (b)(ii), to the extent that,
pursuant to Section 3.01(a)(ii) or Section 3.01(c), amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto, or to such Lender immediately before it changed
its Lending Office,; (c) Taxes attributable to such Recipient’s failure to
comply with Section 3.01(e); and (d) any U.S. federal withholding Taxes imposed
under FATCA. “Existing Credit Agreement” means that certain Amended and Restated
Credit Agreement, dated as of June 6, 2016 (as amended, amended and restated,
modified, supplemented, increased or extended from time to time, including
pursuant to that certain Amendment No. 1 to Credit Agreement, dated as of
September 22, 2017), by and among the Borrower, the Parent Guarantor, the
lenders party thereto, and Bank of America, as administrative agent. “Existing
Letters of Credit” means the letters of credit described by date of issuance,
letter of credit number, undrawn amount, name of beneficiary, and date of expiry
on Schedule 1.01(b). “FATCA” means Sections 1471 through 1474 of the Internal
Revenue Code, as of the date of this Agreement (or any amended or successor
version that is substantively comparable and not materially more onerous to
comply with), any current or future regulations or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the
Internal Revenue Code, and any applicable intergovernmental agreements
implementing any of the foregoing. “FCR Period” means the period from, and
including, the First Amendment Effectiveness Date to, but excluding, the
Financial Covenant Reversion Date. “Federal Funds Rate” means, for any day, the
rate per annum equal to the weighted average of the rates on overnight federal
funds transactions with members of the Federal Reserve System, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day;, provided, that: (a) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day,; and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate (rounded upward, if necessary,
to a whole multiple of 1/100 of 11.00%) charged to Bank of America on such day
on such transactions as determined by the Administrative Agent. If, at any time,
the Federal Funds Rate shall be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement. “Fee Letters” means, collectively, the
Bank of America Fee Letter, the Mizuho Fee Letter and, the Citibank Fee Letter,
and the First Amendment Fee Letter. “Final Maturity Date” means, as of any date
of determination, the later of: (a) July 12, 2023 and (bthe Revolving Loan
Maturity Date; (b) the Term Loan Maturity Date; and (c) the then latest Add-On
Term Loan Maturity Date. “Financial Covenant Reversion Date” means the first
(1st) day of the second (2nd) Fiscal Quarter of 2021. “Financial Covenants”
means the covenant and agreement, at any time, the applicable covenants and
agreements of the Loan Parties set forth in Section 8.08 that are in effect at
such time.

 

 

 

part 1_part1_page_031.jpg [tm2010823d1_ex10-1img031.jpg]  “Financial Officer” of
any corporation, partnership, or other entity means the chief financial officer,
the principal accounting officer, the treasurer, or the controller of such
corporation, partnership or other entity. “First Amendment” means that certain
First Amendment to Second Amended and Restated Credit Agreement, dated as of the
First Amendment Effectiveness Date, by and among the Borrower, the Parent
Guarantor, the Lenders party thereto, and the Administrative Agent. “First
Amendment Effectiveness Date” means February 24, 2020. “First Amendment Fee
Letter” means that certain fee letter, dated as of February 14, 2020, by and
among the Borrower, the Parent Guarantor, BofA Securities, and the
Administrative Agent (as amended by that certain Amendment to Fee Letter, dated
as of February 24, 2020). “First Extended DDTL Availability Expiration Date” has
the meaning specified in the definition of “Delayed Draw Term Loan Availability
Period” above. “First Extension Period” has the meaning specified in the
definition of “Delayed Draw Term Loan Availability Period” above. “First-Tier
Foreign Subsidiary” means any Foreign Subsidiary, all, or any portion, of the
Equity Interests of which are owned or held directly by a Loan Party. “Fiscal
Month” means any fiscal month of the Borrower or the Parent Guarantor, as the
context requires. “Fiscal Quarter” means any fiscal quarter of the Borrower or
the Parent Guarantor, as the context requires. “Fiscal Year” means any fiscal
year of the Borrower or the Parent Guarantor, as the context requires. “Flood
Hazard Property” shall have the meaning set forth in the definition of “Real
Property Security Documents” below. “Flood Insurance Laws” means, collectively:
(a) the National Flood Insurance Reform Act of 1994 (which comprehensively
revised the National Flood Insurance Act of 1968 and the Flood Disaster
Protection Act of 1973), as now or hereafter in effect or any successor statute
thereto; (b) the Flood Insurance Reform Act of 2004, as now or hereafter in
effect or any successor statute thereto; and (c) the Biggert–Waters Flood
Insurance Reform Act of 2012, as now or hereafter in effect or any successor
statute thereto. “Foreign Lender” means a Lender that is not a U.S. Person.
“Foreign Plan” means any employee benefit plan, program, policy, arrangement or
agreement maintained, or contributed to, outside the United States by any Loan
Party or any Subsidiary primarily for the benefit of employees of any Loan Party
or any Subsidiary employed outside the United States. “Foreign Subsidiary” means
any Subsidiary that is not a Domestic Subsidiary.: (a) is not organized under
the Laws of any state of the United States or of the District of Columbia; or
(b) (i) is

 

 

 

part 1_part1_page_032.jpg [tm2010823d1_ex10-1img032.jpg] direct or indirect
subsidiary of a CFC. “FRB” means the Board of Governors of the Federal Reserve
System of the United States. “Fronting Exposure” means, at any time there is a
Defaulting Lender,: (a) with respect to each L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than L/C
Obligations as to which such Defaulting Lender’s participation obligation has
been reallocated to other Lenders or Cash Collateralized in accordance with the
terms hereof; and (b) with respect to each Swing Line Lender, such Defaulting
Lender’s Applicable Percentage of Swing Line Loans, other than Swing Line Loans
as to which such Defaulting Lender’s participation obligation has been
reallocated to other Lenders in accordance with the terms hereof. “FSHCO” means
any Subsidiary that is organized under the Laws of any state of the United
States or of the District of Columbia, substantially all of the Property of
which consists of: (a) Equity Interests of one (1) or more CFCs; or (b)
Indebtedness of such CFCs. “Fund” means any Person (other than a natural Person)
that is (or will be) engaged in making, purchasing, holding, or otherwise
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities. “GAAP” means generally accepted accounting principles
in the United States set forth in the opinions and pronouncements of the
Accounting Principles Board and the American Institute of Certified Public
Accountants and statements and pronouncements of the Financial Accounting
Standards Board, consistently applied and as in effect from time to time.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of, or pertaining to, government (including
any supra-national bodies, such as the European Union or the European Central
Bank). “GTA” means the General Terms Agreement, BCA-65530–0016, dated as of June
16, 2005, between the Borrower and Boeing, as amended. “Guarantee” means, as to
any Person,: (a) any obligation, contingent or otherwise, of such Person
guaranteeing, or having the economic effect of guaranteeing, any Indebtedness or
other obligation payable or performable by another Person (the “primary
obligor”) in any manner, whether directly or indirectly, and including any
obligation of such Person, direct or indirect, (i) to purchase or pay (or
advance or supply funds for the purchase or payment of) such Indebtedness or
other obligation, (ii) to purchase or lease property, securities or services for
the purpose of assuring the obligee in respect of such Indebtedness or other
obligation of the payment or performance of such Indebtedness or other
obligation, (iii) to maintain working capital, equity capital, or any other
financial statement condition or liquidity or level of income or cash flow of
the primary obligor, so as to enable the primary obligor to pay such
Indebtedness or other obligation, or (iv) entered into for the purpose of
assuring, in any other manner, the obligee in respect of such Indebtedness or
other obligation of the payment or performance thereof, or to protect such
obligee against loss in respect thereof (in whole or in part),; or (b) any Lien
on any assetsProperty of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary

 

 

 

part 1_part1_page_033.jpg [tm2010823d1_ex10-1img033.jpg] determinable, the
maximum reasonably anticipated liability in respect thereof, as determined by
the guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning. “Guaranteed Party Designation Notice” means a notice from
any Lender, or an Affiliate of a Lender, substantially in the form of Exhibit
9.05. “Guaranteed Swap Contract” means any Swap Contract by and between any Loan
Party or any Subsidiary and any Swap Bank. For the avoidance of doubt, a holder
of Obligations in respect of Guaranteed Swap Contracts shall be subject to the
last paragraph of Section 9.05 and Section 10.11. “Guaranteed Treasury
Management Agreement” means any Treasury Management Agreement by and between any
Loan Party or any Subsidiary and any Treasury Management Bank. For the avoidance
of doubt, a holder of Obligations in respect of Guaranteed Treasury Management
Agreements shall be subject to the last paragraph of Section 9.05 and to Section
10.11. “Guarantor Joinder Agreement” means a joinder agreement, in substantially
the form of Exhibit 7.12–CSAG, executed and delivered by a Subsidiary in
accordance with the provisions of Section 7.12. “Guarantors” means,
collectively: (a) the Parent Guarantor; (b) each Subsidiary of the Parent
Guarantor indicated as a “Guarantor” on the signature pages to this Agreement;
(c) each Subsidiary of the Parent Guarantor that is, or may from time to time
become, party to this Agreement pursuant to the terms of Section 7.12; and (d)
solely with regard to the Additional Obligations of each Subsidiary of the
Parent Guarantor, the Borrower. “Guaranty” means the guaranty made by the
Parenteach Guarantor (and, with respect to Additional Guaranteed Obligations
(determined before giving effect to SectionsSection 4.01 and 4.07Section 4.08),
the Borrower) in favor of the Administrative Agent, the Lenders, and the other
holders of the ObligationsLoan Document Secured Parties pursuant to Article IV.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, and all
other substances or wastes of any nature regulated pursuant to any Environmental
Law. “Honor Date” has the meaning specified in Section 2.03(c). “IFRS” means
international accounting standards within the meaning of IAS Regulation
1606/2002, to the extent applicable to the relevant financial statements
delivered under this Agreement or referred to herein.

 

 

 

part 1_part1_page_034.jpg [tm2010823d1_ex10-1img034.jpg]  “Immaterial Foreign
Subsidiary” means a Foreign Subsidiary that contributes (together with its
Subsidiaries on a consolidated basis) less than five percent (5.0%) of
Consolidated EBITDA, and owns (together with its Subsidiaries) less than five
percent (5.0%) of Consolidated Total Assets (determined upon the delivery of the
most recently delivered financial statements pursuant to Section 7.01(a) or
Section 7.01(b), as applicable, (a) for the last ended Test Period (with respect
to Consolidated EBITDA), and (b) as of the date of such financial statements
(with respect to Consolidated Total Assets), on a Pro Forma Basis); provided,
that, if all of the Immaterial Foreign Subsidiaries that are First-Tier Foreign
Subsidiaries contribute, in the aggregate, more than five percent (5.0%) of
Consolidated EBITDA, or have, in the aggregate, more than five percent (5.0%) of
Consolidated Total Assets, then the Borrower shall (in consultation with the
Administrative Agent) designate one (1) or more of such First-Tier Foreign
Subsidiaries to not be treated as an Immaterial Foreign Subsidiary for purposes
of the Loan Documents, so that the aggregate thresholds set forth in this
proviso are not exceeded, determined after giving effect to such designation.
“Immaterial Subsidiary” means a Subsidiary (other than a Loan Party or an
Excluded Subsidiary described in clauses (b) through (g) of such definition)
that contributes (together with its Subsidiaries on a consolidated basis) less
than five percent (5.0%) of Consolidated EBITDA, or owns (together with its
Subsidiaries) less than five percent (5.0%) of Consolidated Total Assets
(determined upon the delivery of the most recently delivered financial
statements pursuant to Section 7.01(a) or Section 7.01(b), as applicable, (a)
for the last ended Test Period (with respect to Consolidated EBITDA), and (b) as
of the date of such financial statements (with respect to Consolidated Total
Assets), on a Pro Forma Basis); provided, that, if all Immaterial Subsidiaries
contribute, in the aggregate, more than five percent (5.0%) of Consolidated
EBITDA, or have, in the aggregate, more than five percent (5.0%) of Consolidated
Total Assets, then the Borrower shall (in consultation with the Administrative
Agent) designate one (1) or more of such Subsidiaries to not be treated as an
Immaterial Subsidiary for purposes of the Loan Documents, so that the aggregate
thresholds set forth in this proviso are not exceeded, determined after giving
effect to such designation. “Impending Acquisitions” means the Asco Acquisition
and the Bombardier Acquisition, in each case, substantially on the terms
disclosed to the Administrative Agent in writing prior to the First Amendment
Effectiveness Date; provided, that, the aggregate cash consideration for each of
the Asco Acquisition and the Bombardier Acquisition shall not exceed the
aggregate consideration set forth in the applicable Acquisition Agreement
without the prior consent of the Administrative Agent (such consent not to be
unreasonably withheld, conditioned or delayed). “Impermissible Qualification”
means, relative to the opinion or certification of any independent public
accountant as to any financial statement of the Borrowerany Loan Party, any
qualification or exception to such opinion or certification: (a)which is of a
“going concern” or similar nature; or (b)which relates to the limited scope of
examination of matters relevant to such financial statement. “Increase Effective
Date” has the meaning specified in Section 2.01(d)(i). “Increase Joinder” has
the meaning specified in Section 2.01(d)(i)(B). “Incremental Funds Availability
Period” means the period from, and including, the Effectiveness Date to, but
excluding, the First Amendment Effectiveness Date, together with the period
from, and

 

 

 

part 1_part1_page_035.jpg [tm2010823d1_ex10-1img035.jpg]  including, the
Collateral and Subsidiary Guaranty Release Date to, but excluding, the earlier
of the Revolving Loan Maturity Date and the Term Loan Maturity Date.
“Incremental Funds Certain Provision” shall have the meaning set forth in
Section 2.01(d)(ii). “Indebtedness” of any Person means the sum of all
indebtedness of such Person on a consolidated basis (without duplication) with
respect to: (a) borrowed money or obligations represented by bonds, debentures,
notes or other similar instruments; (b) the aggregate amount of Capital Lease
Obligations; provided, that, to the extent such obligations are limited in
recourse to the propertyProperty subject to such Capital Lease, such limited
recourse obligations shall be included in Indebtedness only to the extent of the
fair market value of such property; (c) the capitalized amount of the remaining
lease payments under any Synthetic Lease that would appear on a balance sheet of
such Person, prepared as of such date in accordance with GAAP, if such lease
were accounted for as a Capital Lease; (d) the outstanding principal amount of
any Securitization Transaction, after taking into account reserve accounts and
making appropriate adjustments, determined by the Administrative Agent in its
reasonable discretion; (e) all obligations of others secured by any Lien on any
propertyProperty of such Person, but, to the extent such Lien does not extend to
any other propertyProperty of such Person and is otherwise non-recourse against
such Person, limited to the lesser of: (i) the aggregate unpaid amount of such
obligations; and (ii) the fair market value of such propertyProperty as
reasonably determined by such Person; (f) all indebtedness representing the
deferred purchase price of propertyProperty or services, but excluding: (i)
trade payables and accrued liabilities in the ordinary course of business; and
(ii) any purchase price adjustment, contingent payment or deferred payment
incurred in connection with an Acquisition or other Investment, so long as such
obligation has not become a liability on the balance sheet of such Person in
accordance with GAAP; (g)net obligations under Swap Contracts; (h) all
obligations for the reimbursement of any obligor under letters of credit,
bankers’ acceptances, and similar credit transactions; and (i) Guarantees in
respect of, or to assure an obligee against failure to make payment in respect
of, liabilities, obligations or indebtedness of the kind described in clauses
(a) through (h) above. Notwithstanding anything to the contrary in the
foregoing, in no event shall any of the following constitute Indebtedness: (i)
obligations or liabilities in respect of any Equity Interests,; (ii) any
obligations in respect of Advance Payments, except following a Discontinuance
Event with respect to the applicable contract, in which case, “Indebtedness”
shall include an amount equal to the lesser of (A) the aggregate amount of
Advance Payments made by the applicable customer under the applicable contract,
less the sum of (xI) the aggregate amount of Advance Payments under the
applicable contract theretofore repaid to the applicable customer or otherwise
satisfied or forgiven, plus (yII) any Advance Payments

 

 

 

part 1_part1_page_036.jpg [tm2010823d1_ex10-1img036.jpg]  that are not required
to be repaid under the applicable contract as a result of such Discontinuance
Event, and (B) the amount agreed in writing between the Parent Guarantor or the
applicable Subsidiary, on one hand, and the applicable customer, on the other
hand, in settlement of any repayment obligations owing to the applicable
customer in respect of Advance Payments under the applicable contract as a
result of such Discontinuance Event,; (iii) obligations and/or liabilities under
any Permitted Incentive Program, to the extent that such obligations and/or
liabilities satisfy both of the following two (2) requirements:, (A) such
obligations and/or liabilities do not constitute indebtedness on the balance
sheet of such Person in accordance with GAAP, and (B) such obligations and/or
liabilities are not secured by a Lien on the property of the Parent Guarantor or
any of its Subsidiaries any Property of any Loan Party or Subsidiary (regardless
of whether such obligations and/or liabilities constitute indebtedness on the
balance sheet of such Person in accordance with GAAP); and (iv) obligations
and/or liabilities under any Qualifying IRB Financing. The amount of any net
obligation owed by such Person under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date. “Indemnified
Taxes” means: (a) Taxes, other than Excluded Taxes, imposed on, or with respect
to, any payment made by, or on account of, any obligation of any Loan Party
under any Loan Document; and (b) to the extent not otherwise described in clause
(a), Other Taxes. “Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07. “Initial DDTL
Availability Expiration Date” has the meaning specified in the definition of
“Delayed Draw Term Loan Availability Period” above. “Interest Coverage Ratio”
means, atas of any date, the ratio of: (a) Consolidated EBITDA for the last
ended Test Period most recently ended; to (b) Consolidated Interest Expense for
the last ended Test Period most recently ended. “Interest Payment Date” means:
(a) as to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and the Revolving Loan Maturity Date, the Term Loan
Maturity Date, or any applicable Add-On Term Loan Maturity Date, as the case may
be;, provided, however, that, if any Interest Period for a Eurodollar Rate Loan
exceeds three (3) months, the respective dates that fall every three (3) months
after the beginning of such Interest Period shall also be Interest Payment
Dates; and (b) as to any Base Rate Loan (including a Swing Line Loan), the last
Business Day of each March, June, September and December and the Revolving Loan
Maturity Date, the Term Loan Maturity Date, or any applicable Add-On Term Loan
Maturity Date, as the case may be. “Interest Period” means as to each Eurodollar
Rate Loan, the period commencing on the date such Eurodollar Rate Loan is
disbursed or converted to, or continued as, a Eurodollar Rate Loan, and ending
on the date one (1), two (2), three (3) or six (6) months thereafter, as
selected by the Borrower in its Loan Notice, or such other period that is twelve
(12) months or less requested by the Borrower and consented to by all of the
Lenders under such Eurodollar Rate Loan (in each case, subject to availability);
provided, that: (a)any Interest Period that would otherwise end on a day that is
not a Business Day shall be extended to the next succeeding Business Day,
unless, in the case of a Eurodollar Rate

 

 

 

part 1_part1_page_037.jpg [tm2010823d1_ex10-1img037.jpg]  Loan, such Business
Day falls in another calendar month, in which case, such Interest Period shall
end on the next preceding Business Day; (b) any Interest Period pertaining to a
Eurodollar Rate Loan that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and (c)no Interest Period
with respect to any Revolving Loan shall extend beyond the Revolving Loan
Maturity Date; (d)no Interest Period with respect to the Term A Loan or any
Delayed Draw Term Loan shall extend beyond the Term Loan Maturity Date; and
(e)no Interest Period with respect to any Add-On Term Loan shall extend beyond
the applicable Add-On Term Loan Maturity Date. “Internal Revenue Code” means the
Internal Revenue Code of 1986 (as amended). “Internal Revenue Service” means the
United States Internal Revenue Service. “Investment” has the meaning specified
in Section 8.04. “ISP” means, with respect to any Letter of Credit, the
“International Standby Practices 1998” published by the Institute of
International Banking Law & Practice, Inc. (or such later version thereof as may
be in effect at the time of issuance). “Issuer Documents” means, with respect to
any Letter of Credit, the Letter of Credit Application, and any other document,
agreement and instrument entered into by the applicable L/C Issuer and the
Borrower (or any Subsidiary), or in favor of such L/C Issuer, and relating to
any such Letter of Credit. “Joint Venture” means a corporation, partnership,
limited liability company, joint venture or other similar arrangement (whether
created by contract or conducted through a separate legal entity) which is not a
Subsidiary of any Loan Party or any of their respective Subsidiaries Subsidiary
and which is formed by any Loan Party or any of their respective
SubsidiariesSubsidiary with one (1) or more other Person in order to conduct a
common venture or enterprise with such Persons. “Laws” means, collectively, all
international, foreign, federal, state and local statutes, treaties, rules,
guidelines, regulations, ordinances, codes and administrative or judicial
precedents or authorities, including the interpretation or administration
thereof by any Governmental Authority charged with the enforcement,
interpretation or administration thereof, and all applicable administrative
orders, directed duties, requests, licenses, authorizations and permits of, and
agreements with, any Governmental Authority, in each case applicable or binding
upon any Person or any of its assetsProperty, or to which such Person or any of
its Property is subject. “L/C Advance” means, with respect to each Revolving
Lender, such Lender’s funding of its participation in any L/C Borrowing in
accordance with its Applicable Percentage. “L/C Borrowing” means an extension of
credit resulting from a drawing under any Letter of Credit which has not been
reimbursed on the date when made or refinanced as a Borrowing of Revolving
Loans.

 

 

 

part 1_part1_page_038.jpg [tm2010823d1_ex10-1img038.jpg]  “L/C Credit Extension”
means, with respect to any Letter of Credit, the issuance thereof or, the
extension of the expiry date thereof, or the increase of the amount thereof, as
applicable. “L/C Issuer” means, as the context may require,: (a) Bank of
America, in its capacity as an issuer of Letters of Credit hereunder and its
successors in such capacity, as provided in Section 2.03(l),; (b) Mizuho Bank,
Ltd., in its capacity as an issuer of Letters of Credit hereunder and its
successors in such capacity, as provided in Section 2.03(l),; (c) Citibank, in
its capacity as an issuer of Letters of Credit hereunder and its successors in
such capacity, as provided in Section 2.03(l),; (d) any other consenting
Revolving Lender approved by the Administrative Agent and the Borrower, in its
capacity as issuer of Letters of Credit issued by it hereunder and its
successors in such capacity, as provided in Section 2.03(l) or Section 2.03(ee)
collectively, all of the foregoing. Each L/C Issuer may, in its discretion,
arrange for one (1) or more Letters of Credit to be issued by Affiliates of such
L/C Issuer, in which case, the term “L/C Issuer” shall include any such
Affiliate with respect to Letters of Credit issued by such Affiliate. “L/C
Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if, on any date of determination, a
Letter of Credit has expired by its terms, but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn. “Lenders” means each of the Persons identified as a “Lender” on the
signature pages hereto, each Add-On Term Loan Lender, each Post-Increase
Revolving Lender, and, as the context requires, each Swing Line Lender, in each
case, together with their successors and permitted assigns. “Lending Office”
means, as to any Lender, the office or offices of such Lender described as such
in such Lender’s Administrative Questionnaire, or such other office or offices
as a Lender may from time to time notify the Borrower and the Administrative
Agent, which office may include the office of any Affiliate of such Person or
any domestic or foreign branch of such Person or such Affiliate. “Letter of
Credit” means any standby letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder, and shall
include the Existing Letters of Credit. “Letter of Credit Application” means an
application and agreement for the issuance or amendment of a letter of credit,
in the form from time to time in use by the applicable L/C Issuer. “Letter of
Credit Expiration Date” means the day that is thirty (30) days prior to the
Revolving Loan Maturity Date then in effect (or, if such day is not a Business
Day, the next preceding Business Day). “Letter of Credit Fee” has the meaning
specified in Section 2.03(h). “Letter of Credit Sublimit” means, as of any date
of determination, an amount equal to the lesser of (a) the Aggregate Revolving
Commitments as of such date, and (b) One-Hundred Million Dollars ($100,000,000);
provided, however, that, with respect to (i) Bank of America, in its capacity as
an L/C Issuer, the Letter of Credit Sublimit shall be $33,333,333.34, (ii)
Mizuho Bank, Ltd., in its capacity as an L/C Issuer, the Letter of Credit
Sublimit shall be $33,333,333.33, (iii) Citibank, in its capacity as an L/C
Issuer, the Letter of Credit Sublimit shall be $33,333,333.33, and (iv) with
respect to any other Lender serving as an L/C Issuer, the Letter of Credit
Sublimit shall be such amount as agreed in writing among

 

 

 

part 1_part1_page_039.jpg [tm2010823d1_ex10-1img039.jpg]  the Borrower, such
Lender and the Administrative Agent. The Letter of Credit Sublimit is part of,
and not in addition to, the Aggregate Revolving Commitments. “Leverage Increase
Period” has the meaning specified in Section 8.08(b). “LIBOR” has the meaning
set forthspecified in the definition of “Eurodollar Base Rate.” above. “LIBOR
Rate” has the meaning set forthspecified in the definition of “Eurodollar Base
Rate.” above. “LIBOR Screen Rate” means the LIBOR quote on the applicable screen
page that the Administrative Agent (in its reasonable discretion) designates to
determine LIBOR (or such other commercially available source providing such
quotations as may be designated by the Administrative Agent from time to time in
its reasonable discretion). “LIBOR Successor Rate” has the meaning specified in
Section 3.073.03(c). “LIBOR Successor Rate Conforming Changes” means, with
respect to any proposed LIBOR Successor Rate, any conforming changes to the
definitions of Base Rate, Interest Period, Eurodollar Rate, Eurodollar Base
Rate, timing and frequency of determining rates and making payments of interest,
and other technical, administrative and/or operational matters as may be
appropriate, in the discretion of the Administrative Agent, to reflect the
adoption and implementation of such LIBOR Successor Rate and to permit the
administration thereof by the Administrative Agent in a manner substantially
consistent with market practice (or, if the Administrative Agent determines that
adoption of any portion of such market practice is not administratively
feasible, or that no market practice for the administration of such LIBOR
Successor Rate exists, in such other manner of administration as the
Administrative Agent determines, in consultation with the Borrower, is
reasonably necessary in connection with the administration of this Agreement).
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing). “Liquidity”
means, as of any date of determination: (a) the aggregate amount of unrestricted
and unencumbered (other than by Liens in favor of the Collateral Agent) cash or
cash equivalents (measured at fair market value) of the Parent Guarantor and its
Subsidiaries; plus (b) the aggregate amount actually available to be drawn, if
any, by the Borrower under the Aggregate Revolving Commitments at such time;
plus (c) the aggregate amount actually available to be drawn, if any, by the
Borrower under the Aggregate Delayed Draw Term Loan Commitments (as defined in
the Liquidity Bridge Credit Agreement) at such time. “Liquidity Bridge Credit
Agreement” means that certain Delayed Draw Term Loan Credit Agreement, dated as
of the First Amendment Effectiveness Date, by and among the Borrower, the
Guarantors, the lenders party thereto, and Bank of America, as administrative
agent.

 

 

 

part 1_part1_page_040.jpg [tm2010823d1_ex10-1img040.jpg]  “Loan” means an
extension of credit by a Lender to the Borrower under Article II in the form of
a Revolving Loan, a Swing Line Loan, a Term A Loan, a Delayed Draw Term Loan, or
an Add-On Term Loan. “Loan Documents” means this Agreement, each Note, each
Issuer Document, each Add-On Term Loan Lender Joinder Agreement (if any), any
agreement creating or perfecting rights in Cash Collateral pursuant to the
provisions of Section 2.14 of this Agreement and, each Fee Letter (but
specifically excluding Guaranteed Treasury Management Agreements and Guaranteed
Swap Contracts), and, solely at all times during the CSAG Period, each
Collateral Document and each Guarantor Joinder Agreement (if any). “Loan Notice”
means a notice of (a) a Borrowing of Loans, (b) a conversion of Loans from one
Type to the otheranother Type, or (c) a continuation of Eurodollar Rate Loans,
in each case, pursuant to Section 2.02(a), which shall be substantially in the
form of Exhibit 2.02 or such other form as may be approved by the Administrative
Agent (including any form on an electronic platform or electronic transmission
system as shall be approved by the Administrative Agent), appropriately
completed and signed by a Responsible Officer of the Borrower. “Loan Document
Secured Parties” means, collectively, the Borrower and the Parent
GuarantorCollateral Agent, the Administrative Agent, the Lenders, the Swap
Banks, the Treasury Management Banks, and any other holders of the Secured
Obligations pursuant to the terms of the Loan Documents. “Loan Parties” means,
collectively: (a) at all times during the term of this Agreement, (i) the
Borrower, and (ii) the Parent Guarantor; and (b) solely at all times during the
CSAG Period, any other Subsidiaries of the Parent Guarantor that are Guarantors
at any time during the CSAG Period. “London Banking Day” means any day on which
dealings in Dollar deposits are conducted by and between banks in the London
interbank eurodollar market. “MAE Reversion Date” means the earlier to occur of:
(a) the 737 MAX Certification Date; and (b) June 30, 2021. below. “Master
Agreement” has the meaning set forthspecified in the definition of “Swap
Contract.” “Material Adverse Effect” means a materially adverse effect on: (a)
the operations, business, assets, properties, liabilities, or financial
condition of the Parent Guarantor and itsLoan Parties and Subsidiaries, taken as
a whole,; (b) the ability of the Loan Parties to perform their obligations under
the Loan Documents,; (c) the rights and remedies of the Administrative Agent,
the Collateral Agent or any Lender under any Loan Document; or (d) legality,
validity, binding effect, or enforceability against the Borrower or the Parent
Guarantorany Loan Party of any Loan Document to which it is a party. “Material
Indebtedness” means (ai) any Indebtedness (other than the Loans and Letters of
Credit), or (bii) obligations in respect of one (1) or more Swap Contracts, of
any one (1) or more of the Parent Guarantor, the Borrower and their
respectiveLoan Parties and Subsidiaries, individually or in an aggregate
principal amount exceeding One-Hundred Million Dollars ($100,000,000). “Maximum
Rate” has the meaning specified in Section 11.09.

 

 

 

part 1_part1_page_041.jpg [tm2010823d1_ex10-1img041.jpg]  “Minimum Collateral
Amount” means, at any time,: (a) with respect to Cash Collateral consisting of
cash or deposit account balances provided to reduce or eliminate Fronting
Exposure during the existence of a Defaulting Lender, an amount equal to one
hundred percent (100100.0%) of the Fronting Exposure of the L/C Issuers with
respect to Letters of Credit issued and outstanding at such time,; (b) with
respect to Cash Collateral consisting of cash or deposit account balances
provided in accordance with the provisions of Section 2.14(a)(i), Section
2.14(a)(ii) or Section 2.14(a)(iii), an amount equal to one hundred percent
(100100.0%) of the Outstanding Amount of all L/C Obligations,; and (c)
otherwise, an amount determined by the Administrative Agent and each applicable
L/C Issuer in their sole discretion. “Mizuho Fee Letter” means thethat certain
Fee Letter, dated as of May 24, 2018, by and among the Borrower, the Parent
Guarantor and Mizuho Bank, Ltd. “MLPFS” means Merrill Lynch, Pierce, Fenner &
Smith Incorporated (or any other registered broker-dealer wholly-owned by Bank
of America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), in its capacity as a joint lead arranger and sole bookrunner.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Mortgage” means each mortgage, deed of trust, deed to secure debt, assignment
of leases and rents, leasehold mortgage, and other security documents that
grant, or purport to grant, to the Collateral Agent, for the benefit of the
Secured Parties, solely at all times during the CSAG Period, a Lien on any
Mortgaged Property. “Mortgaged Property” means each Real Property subject to a
Mortgage pursuant to the terms of the Collateral Documents. “Multiemployer Plan”
means any employee benefit plan of the type described in Section 4001(a)(3) of
ERISA, to which the Borrower or any ERISA Affiliate makes, or is obligated to
make, contributions, or, during the preceding five (5) plan years, has made, or
been obligated to make, contributions. “Multiple Employer Plan” means a Plan
which has two (2) or more contributing sponsors (including the Borrower or any
ERISA Affiliate) at least two (2) of whom are not under common control, as such
a plan is described in Section 4064 of ERISA. “Net Condemnation Proceeds” means
an amount equal to: (a) any cash payments or proceeds received by a Loan Party,
the Administrative Agent or the Collateral Agent as a result of any
condemnation, or other taking or temporary or permanent requisition, of any
Property of a Loan Party, any interest therein or right appurtenant thereto, or
any change of grade affecting such Property, as the result of the exercise of
any right of condemnation or eminent domain by a Governmental Authority
(including a transfer to a Governmental Authority in lieu or anticipation of a
condemnation); minus (b) (i) any actual costs incurred by a Loan Party in
connection with any such condemnation or taking (including fees and expenses of
counsel), and (ii) provisions for all taxes reasonably estimated to be payable
as a result of such condemnation, without regard to the consolidated results of
operations of the Loan Parties, taken as a whole, in each case, as reasonably
determined in good faith by the Borrower. “Net Insurance Proceeds” means an
amount equal to: (a) any cash payments or proceeds received by a Loan Party, the
Administrative Agent or the Collateral Agent under any casualty insurance

 

 

 

part 1_part1_page_042.jpg [tm2010823d1_ex10-1img042.jpg]  policy in respect of a
covered loss thereunder with respect to any Property (excluding amounts payable
with respect to a business interruption policy or claim); minus (b) the sum of
(i) any actual costs incurred by a Loan Party in connection with the adjustment
or settlement of any claims of a Loan Party in respect thereof (including fees
and expenses of counsel), plus (ii) provisions for all taxes reasonably
estimated to be payable as a result of such event, without regard to the
consolidated results of operations of Loan Parties, taken as a whole, in each
case, as reasonably determined in good faith by the Borrower. “Net Proceeds”
means: (a) with respect to any sale of any Property by any Person, the aggregate
consideration received by such Person from such sale, less the sum of (i) the
actual amount of the fees and commissions payable by such Person, other than to
any of its Affiliates, plus (ii) the costs and expenses (including any legal,
financial advisory, consulting, accounting and other advisory expenses) directly
related to such sale that are to be paid by such Person, other than to any of
its Affiliates (including, without limitation, transfer, sale, use and other
similar taxes payable in connection with such sale), plus (iii) taxes reasonably
estimated to be payable by such Person as a result of such sale, plus (iv) any
reasonable reserves, escrow obligations, holdbacks, or retained liabilities
relating to such sale, plus (v) the amount of any Indebtedness (other than the
Obligations) which is required to be repaid or prepaid by such Person as a
result of such sale, plus (vi) any amount required by applicable Law to be paid
upon receipt to a third party related to the transaction, in each case of the
foregoing clauses (a)(i) through (a)(vi), as reasonably determined in good faith
by the Borrower; and (b) with respect to any issuance or incurrence of any
Indebtedness by any Person, the aggregate consideration received by such Person
from such issuance or incurrence, less the sum of: (i) the actual amount of the
fees and commissions payable by such Person, other than to any of its
Affiliates; and (ii) the legal expenses, and the other costs and expenses,
directly related to such issuance or incurrence that are to be paid by such
Person, other than to any of its Affiliates. “Net Recovery Event Proceeds”
means, collectively, Net Condemnation Proceeds and/or Net Insurance Proceeds, as
applicable. “Non-Consenting Lender” means any Lender that does not approve any
consent, waiver or amendment that: (ia) requires the approval of all Lenders, or
all affected Lenders, in accordance with the terms of Section 11.01, or the
Lenders holding Loans or Commitments of a particular Class as provided in clause
(ixvii) inof the lastfinal proviso into Section 11.01; and (iib) has been
approved by the Requisite Lenders. time. “Non-Defaulting Lender” means, at any
time, each Lender that is not a Defaulting Lender at such “Non-Recourse Debt”
means Indebtedness of a Person: (a) as to which no Loan Party: (i) provides any
Guarantee or credit support of any kind (including any undertaking, Guarantee,
indemnity, agreement or instrument that would constitute Indebtedness); or (ii)
is directly or indirectly liable (as a guarantor or otherwise); and (b) no
default with respect to which (including any rights that the holders thereof may
have to take enforcement action against the debtor thereof) would permit (upon
notice, lapse of time, or both) any holder of any Indebtedness of any Loan Party
to declare a default under

 

 

 

part 1_part1_page_043.jpg [tm2010823d1_ex10-1img043.jpg]  such Indebtedness, or
to cause the payment thereof to be accelerated or payable prior to its stated
maturity. “North Hangar Lease” means, collectively, the Building Lease, dated as
of October 14, 2016, by and between Air Capital Flight Line, LLC, as landlord,
and the Borrower, as tenant, as amended and supplemented from time to time
(including any supplemental or similar leases with respect to related buildings
or property). “Note” or “Notes” means the Revolving Notes, the Swing Line Note,
the Term A Notes, the Delayed Draw Term Loan Notes, and/or any Add-On Term
Notes, individually or collectively, as appropriate. “Notice of Prepayment
and/or Reduction / Termination of Commitments” means a notice of prepayment with
respect to a Loan, which shall be substantially in the form of Exhibit 2.05(a)
or such other form as may be approved by the Administrative Agent (including any
form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer. “OFAC” means the Office of Foreign Assets Control of the
United States Department of the Treasury. “Obligations” means all: (a) advances
to, and debts, liabilities, obligations, covenants and duties of, any Loan Party
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including, without limitation, those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising, and including interest and fees that accrue after
the commencement by or against any Loan Party, or any Affiliate thereof, of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding. The foregoing shall also include all; and (b) Additional
Guaranteed Obligations. Notwithstanding anything to the contrary in the
foregoing, the “Obligations” of the Parentany Guarantor shall exclude any
Excluded Swap Obligations with respect to the Parentsuch Guarantor. “OFAC” means
the Office of Foreign Assets Control of the United States Department of the
Treasury. “Organizational Document” means: (a) relativewith respect to each
Person that is a corporation, its charter and its by-laws (or similar
documents),; (b) relativewith respect to each Person that is a limited liability
company, its certificate of formation and its operating agreement (or similar
documents),; (c) relativewith respect to each Person that is a limited
partnership, its certificate of formation and its limited partnership agreement
(or similar documents),; (d) relativewith respect to each Person that is a
general partnership, its partnership agreement (or similar document); and (e)
relativewith respect to any Person that is any other type of entity, such
documents as shall be comparable to the foregoing. “Other Connection Taxes”
means, with respect to any Recipient, Taxes imposed as a result of a present or
former connection between such Recipient and the jurisdiction imposing such Tax
(other than connections arising from such Recipient having executed, delivered,
become a party to, performed its obligations under, received payments under,
received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced any Loan Document, or sold or assigned an
interest in any Loan or Loan Document).

 

 

 

part 1_part1_page_044.jpg [tm2010823d1_ex10-1img044.jpg]  “Other Taxes” means
all present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise from any payment made under, from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment (other than an assignment made pursuant to Section
3.06). “Outstanding Amount” means: (a) with respect to any Loans on any date,
the aggregate outstanding principal amount thereof, after giving effect to any
borrowings and prepayments or repayments of any Loans occurring on such date;
and (b) with respect to any L/C Obligations on any date, the amount of such L/C
Obligations on such date, after giving effect to any L/C Credit Extension
occurring on such date and any other changes in the aggregate amount of the L/C
Obligations as of such date, including as a result of any reimbursements by the
Borrower of Unreimbursed Amounts. “Parent Guarantor” has the meaning specified
in the introductory paragraph hereto. “Participant” has the meaning specified in
Section 11.06(d). “Participant Register” has the meaning specified in Section
11.06(d). “PBGC” means the Pension Benefit Guaranty Corporation or any successor
thereto. “Pension Funding Rules” means the rules of the Code and ERISA regarding
minimum funding standards with respect to Pension Plans and set forth in
Sections 412, 430, 431, 432 and 436 of the Code and Sections 302, 303, 304 and
305 of ERISA. “Pension Plan” means any employee pension benefit plan (including
a Multiple Employer Plan or a Multiemployer Plan) that is maintained, or is
contributed to, by the Borrower and any ERISA Affiliate, and is either covered
by Title IV of ERISA or is subject to minimum funding standards under Section
412 of the Internal Revenue Code. “Permitted Acquisition” means (A) any
Impending Acquisition, and (B) any Acquisition, whether by purchase, merger,
consolidation or otherwise, by the Parent Guarantor, the Borrower or any of
their respective Subsidiariesany Loan Party or Subsidiary, of all, or
substantially all, of the assetsProperty of, or all of the Equity Interests in,
a Person, or a division, line of business, or other business unit of a Person,
so long as, in each case of this clause (B): (a) a) the Board of Directors of
such Person shall not have indicated publicly its opposition to the consummation
of such acquisitionAcquisition (which opposition has not been publicly
withdrawn),; (b)(b) such assets areProperty is to be used in, or such Person so
acquired is engaged in, as the case may be, a business of the type permitted
under Section 8.03(c) and; (c) (c) immediately after giving effect thereto,to
such Acquisition: (i) all transactions related thereto are consummated, in all
material respects, in accordance with applicable laws,Laws; (ii) the Borrower
and its SubsidiariesLoan Parties are in compliance, with all applicable
Financial Covenants in effect at such time on a Pro Forma Basis, with the
Financial Covenants recomputed as at the date of the last ended Test Period, as
if such acquisitionafter giving effect to such Acquisition (and any related
incurrence or repayment of Indebtedness) had occurred on the first day of the
relevant Test Period (except, provided, that, in the case of an
acquisitionAcquisition that is subject to the Incremental Funds Certain
Provision, in which case,

 

 

 

part 1_part1_page_045.jpg [tm2010823d1_ex10-1img045.jpg]  the date of
determination of thesuch Financial Covenants on a Pro Forma Basis shall, at the
option of the Borrower, be the date of execution of the applicable Acquisition
Agreement, and such determination shall be made after giving effect to such
acquisitionAcquisition (and theany other transactions to be entered into in
connection therewith (including, without limitation, any incurrence of
Indebtedness and the use of proceeds thereof)) on a Pro Forma Basis),; (iii) any
Indebtedness or any Preferred Stock that is incurred, acquired, or assumed in
connection with such acquisitionAcquisition shall be in compliance with Section
8.02,; and (iv) no Specified Event of Default hasshall have occurred and isor be
continuing.; and (d) solely with respect to any such Acquisition that is
consummated at any time after the First Amendment Effectiveness Date and prior
to the earlier of (A) the Financial Covenant Reversion Date, and (B) the
Collateral and Subsidiary Guaranty Release Date: (i) in the case of an
Acquisition of Equity Interests, the Person acquired (if not an Excluded
Subsidiary) shall become a Guarantor to the extent required under Section 7.12
and grant Liens to the extent required under Section 7.13, or be merged into a
Loan Party; (ii) no Event of Default shall have occurred or be continuing; (iii)
at least five (5) Business Days prior to the date of the consummation of such
Acquisition (or such later date as the Administrative Agent may agree in its
sole discretion), the Borrower shall have delivered to the Administrative Agent
a Pro Forma Compliance Certificate duly executed by a Financial Officer of the
Borrower, certifying, and demonstrating with reasonably detailed calculations
attached thereto, compliance with all applicable Financial Covenants in effect
at such time on a Pro Forma Basis, as described in clause (c)(ii) above; and
(iv) the Administrative Agent shall have provided express written consent to
such Acquisition, in writing, prior to the date of the consummation of such
Acquisition. “Permitted Incentive Programs” means any incentive, employment,
development or other similar programs or agreements with any governmental,
quasi-governmental, economic development authority, non-profit or similar entity
or an affiliated organization, including, without limitation: (a) any Permitted
State Bond Financing,; (b) industrial revenue bonds,; (c) new market tax
credits,; (d) research and development arrangements; and (e) other similar
arrangements. “Permitted Investments” means: (a) Dollars (including such Dollars
as are held as overnight bank deposits and demand deposits with banks); (b)
marketable direct obligations issued by, or unconditionally guaranteed by, the
United States government or issued by any agency or instrumentality thereof and
backed by the full faith and credit of the United States of America, in each
case, maturing within one (1) year from the date of acquisition thereof; (c)
marketable direct obligations issued by any state of the United States of
America, or any political subdivision of any such state, or any public
instrumentality thereof, maturing within one (1) year from the date of
acquisition thereof, and, at the time of acquisition, having a rating of at
least “A–2” from S&P or at least “P–2” of Moody’s, or carrying an equivalent
rating by a nationally recognized rating agency, if both of the two (2) named
rating agencies cease publishing; (d) commercial paper maturing no more than one
(1) year from the date of creation thereof, and, at the time of acquisition,
having a rating of at least “A–2” from S&P or at least

 

 

 

part 1_part1_page_046.jpg [tm2010823d1_ex10-1img046.jpg]  “P–2” from Moody’s, or
carrying an equivalent rating by a nationally recognized rating agency, if both
of the two (2) named rating agencies cease publishing; (e) time deposits, demand
deposits, certificates of deposit, Eurodollar time deposits, time deposit
accounts, term deposit accounts, or bankers’ acceptances maturing within one (1)
year from the date of acquisition thereof or overnight bank deposits, in each
case, issued by any bank organized under the lawsLaws of the United States, or
any state thereof, or the District of Columbia, or any U.S. branch of a foreign
bank having, at the date of acquisition thereof, combined capital and surplus of
not less than Five-Hundred Million Dollars ($500,000,000); (f) repurchase
obligations with a term of not more than ninety (90) days for underlying
securities of the types described in clause (a) above, entered into with any
bank meeting the qualifications specified in clause (e) above; (g) investments
in money market funds which invest all, or substantially all, of their assets in
securities of the types described in clauses (a) through (f) above; and (h) in
the case of Foreign Subsidiaries, Investments made locally of a type comparable
to those described in clauses (a) through (f) of this definitionabove, which may
include investments in the relevant foreign currency. “Permitted Lien Renewals”
means any replacement, extension or renewal of any Lien permitted hereunder,
provided, that: (a) such replacement, extension or renewal Lien shall not cover
any Property other than the Property that was subject to such Lien prior to such
replacement, extension or renewal (other than (i) after-acquired Property that
is affixed or incorporated into the Property covered by such Liens, and (ii)
proceeds and products thereof); and (b) any Indebtedness and other obligations
secured by such replacement, extension or renewal Lien are permitted by this
Agreement. “Permitted Liens” has the meaning specified in Section 8.01.
“Permitted Refinancing” means, with respect to any Indebtedness, any refinancing
thereof, provided, that: (a) no Event of Default shall have occurred and be
continuing or would arise therefrom; (b) any such refinancing Indebtedness shall
(i) not have a stated maturity or Weighted Average Life to Maturity that is
shorter than the Indebtedness being refinanced, (ii) if the Indebtedness being
refinanced is expressly subordinated to the Obligations, be subordinated to the
Obligations on the same or similar terms as the Indebtedness being refinanced,
and (iii) with respect to the amount of Indebtedness being incurred as a
Permitted Refinancing, be in an aggregate principal amount that does not exceed
the principal amount so refinanced, plus all accrued and unpaid interest
thereon, plus the stated amount of any premium and other payments required to be
paid in connection with such refinancing pursuant to the terms of the
Indebtedness being refinanced, plus, in any such case, the amount of reasonable
expenses of the Loan Parties and Subsidiaries incurred in connection with such
refinancing; and (c) the sole obligors and/or guarantors on such refinancing
Indebtedness shall not include any Person other than the obligors and/or
guarantors on such Indebtedness being refinanced and the Loan Parties hereunder.
“Permitted State Bond Financing” means bond financings entered into for the
purpose of obtaining a credit against state or local payroll taxes paid with
respect to wages of employees of the Borrower or itsLoan Parties or Subsidiaries
(including any such financings entered into with the State of Kansas).

 

 

 

part 1_part1_page_047.jpg [tm2010823d1_ex10-1img047.jpg]  “Person” means any
natural person, corporation, limited liability company, trust, joint venture,
association, company, partnership, Governmental Authority or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrowerany
Loan Party or Subsidiary, or any Subsidiary or any such Plan to which the
Borrower or any Loan Party or Subsidiary is required to contribute on behalf of
any of its employees. “Platform” has the meaning specified in the last paragraph
of Section 7.01. “Post-Increase Revolving Lenders” has the meaning specified in
Section 2.01(d)(i)(C). “Preferred Stock” means, with respect to any Person, any
and all preferred or preference Equity Interests (however designated) of such
Person, whether or not outstanding or issued on the Effectiveness Date or the
First Amendment Effectiveness Date. “Pre-Increase Revolving Lenders” has the
meaning specified in Section 2.01(d)(i)(C). “Principal Property” shall have the
meaning specified in the 2021 / 2023 / 2028 Notes Indenture (as in effect on the
First Amendment Effectiveness Date). “Priority Debt” means, as atof any date of
determination, the sum (without duplication) of: (a) the aggregate principal
amount outstanding of all unsecured Indebtedness of Subsidiaries (other than any
unsecured Indebtedness of any Subsidiary owing to the Parent Guarantor, the
Borrower or to aany Loan Party or Wholly Owned Subsidiary); plus (b) the
aggregate principal amount outstanding of secured Indebtedness of the Parent
Guarantor, the Borrower and their respective Subsidiariesany Loan Party or
Subsidiary (other than (i) any secured Indebtedness of (xA) any Subsidiary of
the Borrower owing to the Parent Guarantor or the Borrower or to aa Loan Party
or Wholly Owned Subsidiary, (yB) the Parent Guarantor owing to the Borrower or
(z) the Borroweranother Loan Party, or (C) a Loan Party other than the Parent
Guarantor owing to the Parent Guarantor, and (ii) any Indebtedness secured by a
Lien permitted under Section 8.01, other than clause (tv) (solely with respect
to Securitization Transactions) and clause (zee) thereof). “Pro Forma Basis”
means, for purposes of calculating theany applicable Financial Covenants in
effect or other covenant or provision hereunder, that any (a) Asset Sale (or
series of related Asset Sales) that yields gross proceeds to the Parent
Guarantor or any of itsLoan Parties or Subsidiaries in excess of Five Million
Dollars ($5,000,000), (b) Acquisition or similar Investment (or series of
related Acquisitions or similar Investments) that involves the payment of
consideration by Parent Guarantor and its Subsidiaries any Loan Party or
Subsidiary in excess of Five Million Dollars ($5,000,000), (c) Restricted
Payment, (d) incurrence, prepayment, cancellation, termination, repurchase or
repayment of Indebtedness (or any amendment, modification or amendment and
restatement thereof), or (e) “run-rate” cost savings, as described in clause
(ha)(vii) of the definition of “Consolidated EBITDA” above, in each case of the
foregoing clauses (a) through (e), shall be deemed to have occurred as of the
first (1st) day of the most recent four Fiscal Quarter periodlast ended Test
Period preceding the date of such transaction for which the Borrower was
required to deliver financial statements pursuant to Section 7.01(a) or Section
7.01(b). In connection with the foregoing,: (i) (A) with respect to any Asset
Sale, income statement and cash flow statement items (whether positive or
negative) attributable to the propertyProperty disposed of shall be excluded to
the extent relating to any period occurring prior to the date of such
transaction, and (B) with respect to any Acquisition or similar Investment,
income statement items attributable to the Person or propertyProperty acquired
shall be included to the extent relating to any period applicable in such
calculations, to the extent such items are not otherwise included in such

 

 

 

part 1_part1_page_048.jpg [tm2010823d1_ex10-1img048.jpg]  income statement items
for the BorrowerParent Guarantor and its Subsidiaries in accordance with GAAP or
in accordance with any defined terms set forth in Section 1.01; and (ii) any
Indebtedness incurred or assumed by the Borrower or any Loan Party or Subsidiary
(including the Person or propertyProperty acquired) in connection with such
transaction (A) shall be deemed to have been incurred as of the first (1st) day
of the applicable period, and (B) if such Indebtedness has a floating or formula
rate, shall have an implied rate of interest for the applicable period for
purposes of this definition of “Pro Forma Basis”, determined by utilizing the
rate which is, or would be, in effect with respect to such Indebtedness as at
the relevant date of determination. For purposes of determining compliance on a
Pro Forma Basis with any Financial Covenant in effect as of any date that is
prior to the first (1st) date on which such Financial Covenant is to be tested
hereunder, the level of any such Financial Covenant shall be deemed to be the
covenant level for such first (1st) test date. Notwithstanding anything to the
contrary in the foregoing or in Section 1.02, (I) Consolidated EBITDA
attributable to the businesses acquired in the Impending Acquisitions, and (II)
Consolidated Interest Expense relating to Indebtedness acquired or assumed in
connection with the Impending Acquisitions, in each case with respect to the
immediately foregoing clauses (I) and (II), occurring prior to consummation of
each respective Impending Acquisition, shall not be taken into account on a Pro
Forma Basis for purposes of calculating compliance with any applicable Financial
Covenants in effect or any other covenant or provision hereunder. “Pro Forma
Compliance Certificate” means a certificate of a Financial Officer of the
Borrower or the Parent Guarantor, as applicable, demonstrating compliance with
each of the applicable Financial Covenants in effect, at the time of delivery of
such certificate to the Administrative Agent, on a Pro Forma Basis, after giving
effect to the applicable transaction, recomputed as of the last day of the last
ended Test Period, and attaching reasonably detailed calculations demonstrating
such compliance. “Projections” has the meaning specified in Section 6.15.
“Property” means any interest in any kind of property or asset, whether real,
personal or mixed, or tangible or intangible. “PTE” means a prohibited
transaction class exemption issued by the U.S. Department of Labor, as any such
exemption may be amended from time to time. “Public Lender” has the meaning
specified in the last paragraph of Section 7.01. “QFC” has the meaning assigned
to the term “qualified financial contract” in, and shall be interpreted in
accordance with, 12 U.S.C. §–5390(c)(8)(D). “QFC Credit Support” has the meaning
specified in Section 11.20. “Qualified ECP Guarantor” means, at any time, each
Loan Party that qualifies at such time as an “eligible contract participant”
under the Commodity Exchange Act and can cause another Person to qualify as an
“eligible contract participant” at such time under Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act. “Qualifying IRB Financing” means: (a) those certain
bond financings entered into with the City of Wichita, Kansas in effect on the
Effectiveness Date, and refinancings, replacements or extensions thereof
satisfying the conditions of clauses (b)(i) through (b)(iv) immediately below;
and (b) other bond

 

 

 

part 1_part1_page_049.jpg [tm2010823d1_ex10-1img049.jpg]  financings entered
into from time to time;, provided, that, in each case underof this clause (b),
(i) such bonds are entered into for the sole purpose of abating personal, sales
or real property taxes of the Parent Guarantor or itsLoan Parties and their
Subsidiaries, (ii) such bonds are issued pursuant to state lawLaw, (iii) such
bonds are purchased by the Parent Guarantor or itsLoan Parties or Subsidiaries
pursuant to a bond purchase agreement, (iv) the Parent Guarantor or itsLoan
Parties or Subsidiaries maintain ownership of such bonds, (v) there are no Liens
on the assets of the Parent Guarantor or any of its SubsidiariesProperty of any
Loan Party or Subsidiary in respect of obligations under, or in connection with,
such bonds, or any related guaranty or lease obligations (except to the extent
that the terms of the bond financing, including the lease arrangements, are
deemed to result in a Lien in favor of the bond trustee (for itself, or on
behalf of the Parent Guarantor or any of its Subsidiariesany Loan Party or
Subsidiary as holder of the bonds) or any Governmental Authority on the
propertyProperty that is the subject of the transaction), (vi) such bonds do not
require cash payments by the Parent Guarantor or any of its Subsidiariesany Loan
Party or Subsidiary (after giving effect to the rights of setoff and netting
provided for in such bonds), and (vii) the Parent Guarantor is entitled under
GAAP to offset any indebtedness relating to the obligations with a related
assetProperty in the same amount, and the effect of such netting is that the
obligations are not reflected as “debt” on the face of the Parent Guarantor’s
consolidated balance sheet. “Real Property” means all right, title and interest
of any Loan Party or any of its respective SubsidiariesSubsidiary in and to any
and all parcels of, or interests in, real property owned, leased, licensed or
operated (including, without limitation, any leasehold estate) by any Loan Party
or any of its respective SubsidiariesSubsidiary, together with, in each case,
all improvements and appurtenant fixtures. “Real Property Agreements” means any
and all leases, subleases, license agreements, tenancy agreements, option
agreements, rights of first refusal, parking agreements, restrictive covenants,
easement agreements, concession agreements, rental agreements, occupancy
agreements, franchise agreements, access agreements, and any other agreements
(including, without limitation, all amendments, extensions, replacements,
renewals, modifications and/or guarantees thereof), whether or not of record,
and whether now in existence or hereafter entered into, affecting the ownership,
operation, use or occupancy of all, or any portion, of any Real Property. “Real
Property Security Documents” means, with respect to the fee or leasehold
interest of any Loan Party in any Real Property (other than any Excluded
Property): (a)a fully executed and notarized Mortgage encumbering the fee or
leasehold interest of such Loan Party in such Real Property; (b) if requested by
the Collateral Agent, but only to the extent necessary to obtain customary “same
as survey” endorsements (or survey endorsements based upon a ZipMap) to the ALTA
mortgagee title insurance policies referred to in clause (c) of this definition
of “Real Property Security Documents”, and to delete any standard printed survey
(or ZipMap) exceptions contained in such title insurance policies, either: (i)
maps or plats of an as-built survey of the sites of such Real Property certified
to each of the Collateral Agent and the title insurance company issuing the
title insurance policies referred to in clause (c) of this definition of “Real
Property Security Documents”, in a manner satisfactory to each of the Collateral
Agent and such title insurance company, dated as of a date satisfactory to each
of the Collateral Agent and such title insurance company, by an independent
professional licensed land surveyor, which maps or plats, and the surveys on
which they are based, shall be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the National Society of Professional
Surveyors in 2016 with items 2, 3, 4, 6(a), 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 13,
14, 16, 17, and 19 on Table A thereof completed; or (ii) if acceptable to such
title insurance company, so-called ZipMaps certified to each of the Collateral

 

 

 

part 1_part1_page_050.jpg [tm2010823d1_ex10-1img050.jpg]  Agent and such title
insurance company, in form and substance reasonably acceptable to the Collateral
Agent and such title insurance company; (c) ALTA mortgagee title insurance
policies, issued by a title insurance company acceptable to the Collateral
Agent, with respect to such Real Property, assuring the Collateral Agent that
the Mortgage covering such Real Property creates a valid and enforceable, first
priority mortgage lien on such Real Property, free and clear of all Liens except
Permitted Liens, which title insurance policies shall: (i) otherwise be in form
and substance reasonably satisfactory to the Collateral Agent; and (ii) include
such endorsements as are reasonably requested by the Collateral Agent and which
are available at commercially reasonable rates in the jurisdiction where such
Real Property is located; (d) evidence as to (i) whether such Real Property is
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards (a “Flood Hazard Property”), including,
without limitation, life-of-loan flood hazard determinations, and (ii) if such
Real Property is a Flood Hazard Property, (A) whether the community in which
such Real Property is located is participating in the National Flood Insurance
Program, (B) the applicable Loan Party’s written acknowledgment of receipt of
written notification from the Collateral Agent as to (I) the fact that such Real
Property is a Flood Hazard Property, and (II) whether the community in which
each such Flood Hazard Property is located is participating in the National
Flood Insurance Program, and (C) copies of insurance policies or certificates of
insurance of the Loan Parties evidencing flood insurance on such Real Property,
and improvements thereto and contents thereof, on such terms and in such amounts
as required by Flood Insurance Laws, and as otherwise reasonably required by the
Collateral Agent in order to comply with Flood Insurance Laws as interpreted by
the Collateral Agent in its reasonable discretion, and naming the Collateral
Agent and its successors and/or assigns as sole loss payee on behalf of the
Secured Parties; (e) customary legal opinions of local counsel to the Loan Party
granting the Mortgage on such Real Property in the jurisdiction where such Real
Property is located, addressed to the Collateral Agent and the Secured Parties,
in form and substance reasonably acceptable to the Collateral Agent; (f) with
respect to any Real Property leased by the Loan Parties as of the First
Amendment Effectiveness Date: (i) such estoppel letters, consents and waivers
from the landlords of such Real Property as may be obtained by the Loan Parties
after using, and causing their Subsidiaries to use, commercially reasonable
efforts, as required by the Collateral Agent, which estoppel letters, to the
extent obtained, shall be in the form and substance satisfactory to the
Collateral Agent; and (ii) to the extent permitted by the applicable lease
(after using commercially reasonable efforts as required by this Agreement),
evidence that the applicable lease, a memorandum of lease with respect thereto,
or other evidence of such lease, in form and substance satisfactory to the
Collateral Agent, has been, or will be, recorded in all places to the extent
necessary, in the reasonable judgment of the Collateral Agent, so as to enable
the Mortgage encumbering such leasehold interest to effectively create a valid
and enforceable, first priority Lien (subject to Permitted Liens) on such
leasehold interest in favor of the Collateral Agent for the benefit of the
Secured Parties; and (g) with respect to any Real Property subject to a
Mortgage, evidence reasonably satisfactory to the Collateral Agent that all
filing fees and all Taxes due and payable in connection with such Mortgage have
been paid in full. “Recipient” means the Administrative Agent, the Collateral
Agent, any Lender, any L/C Issuer, or any other recipient of any payment to be
made by, or on account of, any obligation of any Loan Party hereunder.

 

 

 

part 1_part1_page_051.jpg [tm2010823d1_ex10-1img051.jpg]  “Register” has the
meaning specified in Section 11.06(c). “Regulation T” means Regulation T of the
FRB, as from time to time in effect, and all official rulings and
interpretations thereunder or thereof. “Regulation U” means Regulation U of the
FRB, as from time to time in effect, and all official rulings and
interpretations thereunder or thereof. “Regulation X” means Regulation X of the
FRB, as from time to time in effect, and all official rulings and
interpretations thereunder or thereof. “Reimbursement Date” has the meaning
specified in Section 2.03(c). “Related Parties” means, with respect to any
Person, such Person’s Affiliates and the partners, directors, officers,
employees, agents, trustees, administrators, managers, advisors and
representatives of such Person and of such Person’s Affiliates. “Release” means
any spilling, leaking, pumping, pouring, emitting, emptying, discharging,
injecting, escaping, leaching, dumping, disposing, depositing, dispersing,
emanating or migrating of any Hazardous Material in, into, onto or through the
Environment. “Relevant Governmental Body” means the Federal Reserve Board and/or
the Federal Reserve Bank of New York, or a committee officially endorsed or
convened by the Federal Reserve Board and/or the Federal Reserve Bank of New
York, for the purpose of recommending a benchmark rate to replace LIBOR in loan
and credit agreements similar to this Agreement. “Relevant Sale” has the meaning
specified in Section 2.05(b)(ii). “Remedial Action” means: (a) “remedial
action,”, as such term is defined in CERCLA, 42 U.S.C. Section§–9601(24),; and
(b) all other actions required by any Governmental Authority or voluntarily
undertaken to: (i) clean up, remove, treat, abate or otherwise take corrective
action to address any Hazardous Material in the Environment;, (ii) prevent the
Release or threat of Release, or minimize the further Release of any Hazardous
Material so it does not migrate or endanger, or threaten to endanger, public
health, welfare or the Environment;, or (iii) perform studies and investigations
in connection with, or as a precondition to, clauses (b)(i) or (b)(ii) above.
“Removal Effective Date” has the meaning specified in Section 10.06(b).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the thirty-daythirty (30) day notice period
has been waived. “Request for Credit Extension” means: (a) with respect to a
Borrowing, conversion or continuation of Loans, a Loan Notice,; (b) with respect
to an L/C Credit Extension, a Letter of Credit Application; and (c) with respect
to a Swing Line Loan, a Swing Line Loan Notice. “Requisite DDTL Lenders” has the
meaning specified in Section 11.01(a)(viii). “Requisite Lenders” means, at any
time, Lenders having more than fifty percent (5050.0%) of the sum of: (a) the
aggregate amount of the Revolving Commitments, or, after the Revolving Loan
Maturity Date or the date that the Revolving Commitments have otherwise
terminated pursuant to the terms of this Agreement, the Revolving Credit
Exposure,; (b) the aggregate Outstanding Amount of all Term A Loans and Add-On
Term Loans; and (c) the unused amount of the Aggregate Delayed Draw Term Loan

 

 

 

part 1_part1_page_052.jpg [tm2010823d1_ex10-1img052.jpg]  Commitments that are
undrawn, plus the aggregate Outstanding Amount of all Delayed Draw Term Loans.
The unfunded Commitments of, and the outstanding Loans, held, or deemed held,
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Requisite Lenders. “Requisite Revolving Lenders” has the
meaning specified in Section 11.01(a)(vii). “Resignation Effective Date” has the
meaning specified in Section 10.06(a). “Resolution Authority” means an EEA
Resolution Authority, or, with respect to any UK Financial Institution, a UK
Resolution Authority. “Responsible Officer” of any person means: (i) any
executive officer or Financial Officer of such person, and any other officer or
similar official thereof with responsibility for the administration of the
obligations of such person in respect of this Agreement,; (ii) solely for
purposes of the delivery of incumbency certificates pursuant to Section 5.01,
the secretary, or any assistant secretary, of a Loan Party; and (iii) solely for
purposes of notices given pursuant to Article II, any other officer or employee
of the applicable Loan Party, so designated by any of the foregoing officers in
a notice to the Administrative Agent, or any other officer or employee of the
applicable Loan Party designated in, or pursuant to, an agreement between the
applicable Loan Party and the Administrative Agent. Any document delivered
hereunder that is signed by a Responsible Officer of a Loan Party shall be
conclusively presumed to have been authorized by all necessary corporate,
partnership and/or other action on the part of such Loan Party, and such
Responsible Officer shall be conclusively presumed to have acted on behalf of
such Loan Party. To the extent requested by the Administrative Agent, each
Responsible Officer will provide an incumbency certificate and, to the extent
requested by the Administrative Agent, appropriate authorization documentation,
in each case, in form and substance reasonably satisfactory to the
Administrative Agent. “Restricted Payment” means any dividend or other
distribution (whether in cash, securities or other property) with respect to any
Equity Interests or Equity Rights in the Parent Guarantor, the Borrower or
anyany Loan Party or Subsidiary, or any payment (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancellation or termination
of any Equity Interests or Equity Rights in the Parent Guarantor, the Borrower
or anyany Loan Party or Subsidiary. “Revolving Availability Period” means, with
respect to the Revolving Commitments, the period from, and including, the
Effectiveness Date to, but excluding, the earliest of: (a) the Revolving Loan
Maturity Date,; (b) the date of termination of the Aggregate Revolving
Commitments pursuant to Section 2.06,; and (c) the date of termination of the
commitment of each Lender to make Loans, and of the obligation of each L/C
Issuer to make L/C Credit Extensions, pursuant to Section 9.02, Section 9.03 or
Section 9.04, as applicable. “Revolving Commitment” means, as to each Lender,
its obligation to (a) make Revolving Loans to the Borrower pursuant to Section
2.01(a), (b) purchase participations in L/C Obligations, and (c) purchase
participations in Swing Line Loans, in each case of the foregoing clauses (a)
through (c), in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Lender’s name on Schedule I, in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
or in the Increase Joinder pursuant to which such Lender becomes a party hereto,
as applicable, as such amount may be adjusted from time to time in accordance
with this Agreement. “Revolving Commitment Fee” has the meaning specified in
Section 2.09(a).

 

 

 

part 1_part1_page_053.jpg [tm2010823d1_ex10-1img053.jpg]  “Revolving Credit
Exposure” means, as to any Lender at any time, the aggregate principal amount at
such time of its outstanding Revolving Loans, and such Lender’s participation in
L/C Obligations and Swing Line Loans at such time. “Revolving Lender” means a
Lender with a Revolving Commitment or an outstanding Revolving Loan, in its
capacity as such. “Revolving Loan” has the meaning specified in Section 2.01(a).
“Revolving Loan Maturity Date” means July 12, 2023. “Revolving Note” has the
meaning specified in Section 2.11(a). “S&P” means Standard & Poor’s Financial
Services LLC, a subsidiary of The McGraw-Hill Companies, Inc., and any successor
thereto. “S-X Filing Regulation” means 17 C.F.R. §–210.3-16, as from time to
time in effect, or any successor or replacement provision, and all official
rulings or interpretations thereunder or thereof. “Sale and Leaseback
Transaction” has the meaning specified in Section 8.13. “Sanction(s)” means any
sanction administered or enforced by the United States Government (including,
without limitation, OFAC), the United Nations Security Council, the European
Union, Her Majesty’s Treasury (“HMT”) or other relevant applicable sanctions
authority. “Scheduled Unavailability Date” has the meaning specified in Section
3.073.03(bc). “SEC” means the Securities and Exchange Commission, or any
Governmental Authority succeeding to any of its principal functions. “Second
Extended DDTL Availability Expiration Date” has the meaning specified in the
definition of “Delayed Draw Term Loan Availability Period” above. “Second
Extension Period” has the meaning specified in the definition of “Delayed Draw
Term Loan Availability Period” above. “Secured Obligations” has the meaning
specified in the Security Agreement. “Secured Parties” means, collectively, the
Loan Document Secured Parties and the 2016 Noteholders. “Securitization
Transaction” means, with respect to any Person, any financing transaction, or
series of financing transactions (including factoring arrangements), pursuant to
which such Person, or any Subsidiary of such Personthereof, may sell, convey or
otherwise transfer, or grant a security interest in, accounts, payments,
receivables, rights to future lease payments or residuals or similar rights to
payment and related assets, in each case, to a special purpose subsidiary or
affiliate of such Person. “Security Agreement” means that certain pledge and
security agreement, dated as of the First Amendment Effectiveness Date, executed
in favor of the Collateral Agent, for the benefit of the Secured Parties, by the
Parent Guarantor, the Borrower, and Spirit AeroSystems North Carolina, Inc., a
North Carolina corporation.

 

 

 

part 1_part1_page_054.jpg [tm2010823d1_ex10-1img054.jpg]  “Senior Secured
Leverage Ratio” means, solely at all times during the FCR Period, the ratio of:
(a) all indebtedness of the Parent Guarantor and its Subsidiaries, on a
consolidated basis, as determined in accordance with GAAP (including, without
limitation, Indebtedness of the types described in clauses (a) and (b) of the
definition of “Indebtedness” above, but excluding, for the avoidance of doubt,
Indebtedness of the type described in clause (g) of the definition of
“Indebtedness” above) that is secured by a Lien (including, without limitation,
solely at all times during the CSAG Period, Consolidated Secured Credit Facility
Indebtedness); to (b) Consolidated EBITDA for the last ended Test Period.
Notwithstanding anything to the contrary in the foregoing, in no event will
obligations or liabilities in respect of any Equity Interests be included in any
calculation of the Senior Secured Leverage Ratio. “Significant Subsidiary”
means: (a) any Subsidiary of the Parent Guarantor (other than the Borrower) that
would be a “significant subsidiary” as defined in Article 1, Rule 1–02 of
Regulation S–X, promulgated pursuant to the Securities Act of 1933 (as amended),
as such Regulation is in effect on the Effectiveness Date,; and (b) any
Subsidiary of the Parent Guarantor (other than the Borrower) which, when
aggregated with all other Subsidiaries of the Parent Guarantor (other than the
Borrower) that are not otherwise Significant Subsidiaries and as to which any
event described in Section 9.01(i) has occurred and is continuing, would
constitute a Significant Subsidiary under clause (a) of this definitionabove.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source), and, in each case,
that has been selected or recommended by the Relevant Governmental Body.
“SOFR-Based Rate” means: (a) SOFR; or (b) Term SOFR. “Specified Customer Loans
and Advances” means, solely at all times during the CSAG Period, collectively:
(a) those certain loans and/or advances from customers listed on Schedule
8.02–CSAG in an aggregate amount outstanding as of the First Amendment
Effectiveness Date equal to Ten Million Dollars ($10,000,000); and (b) any
Indebtedness incurred pursuant to Section 8.02(b)(xxii). “Specified Event of
Default” shall meanmeans an Event of Default arising under Section 9.01(a) or
Section 9.01(i). “Specified Loan Party” has the meaning specified in Section
4.074.08. “Specified Representations” shall meanmeans the representations of the
Loan Parties contained in Section 6.01, the lead-in to Section 6.02 (that is,
execution, delivery and performance by each Loan Party of this Agreement and
each other Loan Document to which it is a party, the borrowing of the Add-On
Term Loans, and the use of the proceeds thereof are within each Loan Party’s
corporate, partnership or comparable powers, as the case may be, have been duly
authorized by all necessary corporate, partnership or comparable and, if
required, stockholder action, as the case may be), Section 6.02(a) and Section
6.02(b), Section 6.03 (with respect to the Investment Company Act only), Section
6.04, Section 6.08 (insofar as it relates to the execution, delivery and
performance of the Loan Documents), Section 6.14, 6.18Section 6.17 and
6.20Section 6.19. “Subsidiary” means, with respect to any Person, (a) any
corporation of which more than fifty percent (5050.0%) of the outstanding
capital stockEquity Interests having ordinary voting power to elect a majority
of the Board of Directors of such corporation (irrespective of whether, at the
time capital stock, Equity Interests of any other class or classes of such
corporation shall or might have voting power

 

 

 

part 1_part1_page_055.jpg [tm2010823d1_ex10-1img055.jpg]  upon the occurrence of
any contingency) is, at the time, directly or indirectly, owned by such Person,
by such Person and one (1) or more other Subsidiaries of such Person, or by one
(1) or more other Subsidiaries of such Person;, (b) any partnership of which
more than fifty percent (5050.0%) of the outstanding partnership interestsEquity
Interests having the power to act as a general partner of such partnership
(irrespective of whether at the time any partnership interestsEquity Interests
other than general partnership interests of such partnership shall or might have
voting power upon the occurrence of any contingency) are, at the time, directly
or indirectly, owned by such Person, by such Person and one (1) or more other
Subsidiaries of such Person, or by one (1) or more other Subsidiaries of such
Person;, or (c) any limited liability company, association, joint venture or
other entity in which such Person, and/or one (1) or more Subsidiaries of such
Person, have more than a fifty percent (5050.0%) Equity Interest at the time;
provided, that, so long as (xi) it is managed as a tenancy-in-common, (yii) it
is engaged solely in the purchase of natural gas on behalf of the Borrower and
the other partners and activities incidental thereto, and (ziii) it does not
amend its Organizational Documents in a manner materially adverse to the
Administrative Agent, the Collateral Agent or the Lenders, Kansas Industrial
Energy Supply Company shall be deemed not to be a Subsidiary of the Borrowerany
Loan Party for purposes of ArticlesArticle VI, Article VII (other than Section
7.01) and Article VIII. Unless otherwise indicated, when used in this Agreement,
the term “Subsidiary” shall refer to a Subsidiary of the BorrowerParent
Guarantor or another Loan Party, as applicable. “Supported QFC” has the meaning
specified in Section 11.20. “Swap Bank” means (a) any Person that is a Lender,
or an Affiliate of a Lender, at the time that it becomes a party to a Swap
Contract with any Loan Party or any Subsidiary, and (b) any Person that, at the
time it (or its Affiliate) becomes a Lender, is party to a Swap Contract with
any Loan Party or any Subsidiary in existence as of such date (even if such
Person (or its Affiliate) ceases to be a Lender); provided, that, in the case of
a Guaranteed Swap Contract with a Person who is no longer a Lender (or an
Affiliate of a Lender), such Person shall be considered a Swap Bank only through
the stated termination date (without extension or renewal) of such Guaranteed
Swap Contract. “Swap Contract” means: (a) any and all rate swap transactions,
basis swaps, credit derivative transactions, forward rate transactions,
commodity swaps, commodity options, forward commodity contracts, equity or
equity index swaps or options, bond or bond price or bond index swaps or
options, or forward bond or forward bond price or forward bond index
transactions, interest rate options, forward foreign exchange transactions, cap
transactions, floor transactions, collar transactions, currency swap
transactions, cross-currency rate swap transactions, currency options, spot
contracts, or any other similar transactions, or any combination of any of the
foregoing (including any options to enter into any of the foregoing), whether or
not any such transaction is governed by, or subject to, any master agreement,;
and (b) any and all transactions of any kind, and the related confirmations,
which are subject to the terms and conditions of, or governed by, any form of
master agreement published by the International Swaps and Derivatives
Association, Inc., any International Foreign Exchange Master Agreement, or any
other master agreement (any such master agreement, together with any related
schedules, a “Master Agreement”), including any such obligations or liabilities
under any Master Agreement. “Swap Obligations” means, with respect to the
Parentany Guarantor, any obligation to pay or perform under any agreement,
contract or transaction that constitutes a “swap” within the meaning of Section
1a(47) of the Commodity Exchange Act. “Swap Termination Value” means, in respect
of any one (1) or more Swap Contracts, after taking into account the effect of
any legally enforceable netting agreement relating to such Swap Contracts,: (a)
for any date on or after the date on which such Swap Contracts have been closed
out and termination value(s) determined in accordance therewith, such
termination value(s); and (b) for any date prior to the

 

 

 

part 1_part1_page_056.jpg [tm2010823d1_ex10-1img056.jpg]  date referenced in
clause (a) above, the amount(s) determined as the mark-to-market value(s) for
such Swap Contracts, as determined based upon one (1) or more mid-market or
other readily available quotations provided by any recognized dealer in such
Swap Contracts (which may include a Lender or anyan Affiliate of a Lender).
“Swing Line Lender” means, as the context may require,: (a) Bank of America, in
its capacity as provider of Swing Line Loans, and its successors in such
capacity,; (b) any other consenting Revolving Lender approved by the
Administrative Agent and the Borrower in its capacity as provider of Swing Line
Loans, and its successors in such capacity; and (c) collectively, all of the
foregoing. “Swing Line Loan” has the meaning specified in Section 2.04(a).
“Swing Line Loan Notice” means a notice of a Borrowing of Swing Line Loans
pursuant to Section 2.04(b), which shall be substantially in the form of Exhibit
2.04(b) or such other form as approved by the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed by a
Responsible Officer of the Borrower. “Swing Line Note” has the meaning specified
in Section 2.11(a). “Swing Line Sublimit” means an amount equal to the lesser
of: (a) Seventy-Five Million Dollars ($75,000,000); and (b) the Aggregate
Revolving Commitments. The Swing Line Sublimit is part of, and not in addition
to, the Aggregate Revolving Commitments. “Synthetic Lease” means any synthetic
lease, tax retention operating lease, off-balance sheet loan or similar
off-balance sheet financing arrangement, whereby the arrangement is considered
borrowed money indebtedness for tax purposes but is classified as an operating
lease, or does not otherwise appear on a balance sheet under GAAP. “Target”
means S.R.I.F. NV. “Taxes” means all present or future taxes, levies, imposts,
duties, deductions, withholdings (including backup withholding), assessments,
fees or other charges imposed by any Governmental Authority, including any
interest, additions to tax, or penalties applicable thereto. “Term A Lender”
means a Lender with a Term A Loan Commitment or an outstanding Term A Loan, in
its capacity as such. “Term A Loan” means the Loan made pursuant to Section
2.01(b). As of the First Amendment Effectiveness Date, the aggregate outstanding
amount of the Term Loan A was One-Hundred Ninety-Five Million Nine-Hundred
Thirty-Seven Thousand Five Hundred Dollars ($195,937,500.00). “Term A Loan
Commitment” means, with respect to each Term A Lender, the commitment of such
Lender to make a Term A Loan hereunder on the Effectiveness Date, expressed as
an amount representing the maximum principal amount of the Term A Loan to be
made by such Lender hereunder, as the same may be reduced from time to time
pursuant to the provisions of this Agreement. The amount of each Lender’s Term A
Loan Commitment is set forth in Schedule I, or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Term A Loan Commitment, as
applicable. TheAs of the First Amendment Effectiveness Date, the aggregate
amount of the Term A Lenders’ Term A Loan Commitments as of the Effectiveness
Date is TWO HUNDRED AND SIX

 

 

 

part 1_part1_page_057.jpg [tm2010823d1_ex10-1img057.jpg]  MILLION TWO HUNDRED
FIFTY THOUSAND DOLLARS ($206,250,000available to be drawn was Zero Dollars
($0.00). “Term A Note” has the meaning specified in Section 2.11(a). “Term Loan
Commitment” means any Term A Loan Commitment, Delayed Draw Term Loan Commitment,
and/or Add-On Term Loan Commitment. “Term Loan Maturity Date” means July 12,
2023. Loan. “Term Loans” means the Term A Loan, each Delayed Draw Term Loan, and
each Add-On Term “Term SOFR” means the forward-looking term rate for any period
that (a) is approximately (as determined by the Administrative Agent) as long as
any of the Interest Period options set forth in the definition of “Interest
Period” above, (b) is based on SOFR, and (c) has been selected or recommended by
the Relevant Governmental Body, in each case of the foregoing clauses (a)
through (c), as published on any information service as selected by the
Administrative Agent from time to time in its reasonable discretion. “Test
Period” means the four (4) consecutive complete Fiscal Quarters of the Parent
Guarantor then last ended for which the financial statements have been delivered
pursuant to Section 7.01(a) or Section 7.01(b) have been delivered for the
applicable fiscal periodFiscal Quarter or Fiscal Year. “Total Credit Exposure”
means, as to any Lender hereunder at any time, the unused Commitments, Revolving
Credit Exposure and outstanding amount of all Term Loans of such Lender at such
time. “Total Leverage Ratio” means, at any datesolely at all times that are not
during the FCR Period, the ratio of: (a) Consolidated Indebtedness as of such
date; to (b) Consolidated EBITDA for the last ended Test Period most recently
ended. “Total Revolving Outstandings” means the aggregate Outstanding Amount of
all Revolving Loans, all Swing Line Loans, and all L/C Obligations. “Treasury
Management Agreement” means any agreement governing the provision of treasury or
cash management services, including deposit accounts, overdraft, credit or debit
card, funds transfer, automated clearinghouse, zero balance accounts, returned
check concentration, controlled disbursement, lockbox, account reconciliation,
reporting and trade finance services, supply chain finance programs, cash
pooling arrangements and other cash management services. “Treasury Management
Bank” means: (a) any Person that is a Lender, or an Affiliate of a Lender, at
the time that it becomes a party to a Treasury Management Agreement with any
Loan Party or any Subsidiary; and (b) any Person that, at the time (it or its
Affiliate) becomes a Lender, is a party to a Treasury Management Agreement with
any Loan Party or any Subsidiary in existence as of such date (even if such
Person (or its Affiliate) ceases to be a Lender). Loan. “Type” means, with
respect to any Loan, its character as a Base Rate Loan or a Eurodollar Rate

 

 

 

part 1_part1_page_058.jpg [tm2010823d1_ex10-1img058.jpg]  “UCP” means, with
respect to any Letter of Credit, the Uniform Customs and Practice for
Documentary Credits, International Chamber of Commerce (“ICC”) Publication No.
600 (or such later version thereof as may be in effect at the time of issuance).
“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms. “UK Resolution Authority” means the Bank of England or any
other public administrative authority having responsibility for the resolution
of any UK Financial Institution. “Undisclosed Administration” means the
appointment of a receiver, custodian, conservator, trustee, administrator or
similar Person by any regulatory authority acting in such a capacity under, or
based on, the lawLaw in the country where such Lender, or such parent company,
is subject to home jurisdiction, if the applicable lawLaw requires that such
appointment not be disclosed. “United States” and “U.S.” mean the United States
of America. “Unreimbursed Amount” has the meaning specified in Section
2.03(c)(i). “U.S. Person” means any Person that is a “United States Person” as
defined in Section 7701(a)(30) of the Internal Revenue Code. “U.S. Special
Resolution Regime” has the meaning specified in Section 11.20. “U.S. Tax
Compliance Certificate” has the meaning specified in Section
3.01(e)(ii)(B)(III). “Voting Stock” means, with respect to any Person, any class
or classes of Equity Interests pursuant to which the holders thereof have the
general voting power under ordinary circumstances to elect at least a majority
of the Board of Directors of such Person. “Weighted Average Life to Maturity”
means, when applied to any Indebtedness at any date, the number of years
obtained by dividing: (a) the then outstanding principal amount of such
Indebtedness; by (b) the sum of the total of the products obtained by
multiplying (i) the amount of each scheduled installment, sinking fund, serial
maturity, or other required payment of principal, including, without limitation,
payment at final maturity, in respect thereof, by (ii) the number of years
(calculated to the nearest one-twelfth (1/12)) that will elapse between such
date and the making of such payment. “Welfare Plan” means a “welfare plan,”, as
such term is defined in Section 3(1) of ERISA, that is maintained, or
contributed to, by a Loan Party or any Subsidiary, or with respect to which a
Loan Party or any Subsidiary could incur liability. “Wholly Owned Subsidiary”
means, with respect to any Person one hundred percent (100%) of whose, any
Subsidiary of such Person of which all of the Equity Interests are at the time
owned by the Borrower directly or indirectly through other Persons one hundred
percent (100%) of whose Equity Interests are at the time owned(other than, in
the case of a Foreign Subsidiary, directors’ qualifying shares, to the extent
legally required) are, directly or indirectly, by the Borrower.owned and
controlled by such Person, or by one (1) or more Wholly Owned Subsidiaries of
such Person. Unless otherwise

 

 

 

part 1_part1_page_059.jpg [tm2010823d1_ex10-1img059.jpg]  indicated, when used
in this Agreement, the term “Wholly Owned Subsidiary” shall refer to a Wholly
Owned Subsidiary of the Parent Guarantor or another Loan Party, as applicable.
“Write-Down and Conversion Powers” means,: (a) with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.; and (b) with respect to the
United Kingdom, any powers of the applicable Resolution Authority under the
Bail-In Legislation to cancel, reduce, modify or change the form of a liability
of any UK Financial Institution or any contract or instrument under which that
liability arises, to convert all or part of that liability into shares,
securities or obligations of that Person or any other Person, to provide that
any such contract or instrument is to have effect as if a right had been
exercised under it, or to suspend any obligation in respect of that liability,
or any powers under that Bail-In Legislation that are related to or ancillary
any of those powers. 1.02Other Interpretive Provisions. With reference to this
Agreement and each other Loan Document, unless otherwise specified herein or in
such other Loan Document: (a) The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include,”, “includes” and “including”
shall be deemed to be followed by the phrase “, without limitation.,”. The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”. Unless the context requires otherwise,: (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document),; (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns,; (iii) the words “hereto”, “herein,”, “hereof” and
“hereunder,”, and words of similar import, when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety, and not to any
particular provision thereof,; (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear,; (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law, and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time,; and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect, and to refer to, any and all
real and personal propertyProperty and tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. (b) In the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from, and including;,”; the words “to” and “until” each
mean “to, but excluding;,”; and the word “through” means “to, and including.,”.
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document. (d) Any reference herein to a merger,
transfer, consolidation, amalgamation, consolidation, assignment, sale,
disposition or transfer, or similar term, shall be deemed to apply to a division
of or by a limited liability company, or an allocation of assets to a series of
a limited liability company (or the unwinding of such a division or allocation),
as if it were a merger, transfer, consolidation, amalgamation,

 

 

 

part 1_part1_page_060.jpg [tm2010823d1_ex10-1img060.jpg]  consolidation,
assignment, sale, disposition or transfer, or similar term, as applicable, to,
of or with a separate Person. Any division of a limited liability company shall
constitute a separate Person hereunder (and each division of any limited
liability company that is a Subsidiary, joint venture or any other like term
shall also constitute such a Person or entity). 1.03Accounting Terms. (a)
Generally. Except as otherwise specifically prescribed herein, all accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time; provided, however, that, (i) calculations made on a
Pro Forma Basis shall be made as provided in clause (c) below, and (ii)
calculations of attributable indebtedness under any Synthetic Lease (the
capitalized amount of the remaining lease payments under the relevant lease that
would appear on a balance sheet of such Person prepared as of such date in
accordance with GAAP, if such lease were accounted for as a Capital Lease) or
the implied interest component of any Synthetic Lease shall be made by the
applicable Person in accordance with accepted financial practice and consistent
with the terms of such Synthetic Lease. (b) Changes in GAAP. If, at any time,
any change in GAAP (including the adoption of IFRS) would affect the computation
of any financial ratio or requirement set forth in any Loan Document, and either
the Borrower or the Requisite Lenders shall so request, the Administrative
Agent, the Lenders and the Borrower shall negotiate in good faith to amend such
ratio or requirement to preserve the original intent thereof in light of such
change in GAAP (subject to the approval of the Requisite Lenders); provided,
that, until so amended or the request for amendment has been withdrawn, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein, and (ii) to the extent requested by the Administrative
Agent, the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement, or as
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
Notwithstanding anything to the contrary in the foregoing, for all purposes of
this Agreement (including, without limitation, the provisions of Article VII
(including, without limitation, the Financial Covenants)), leases shall continue
to be classified and accounted for on a basis consistent with that reflected in
the Audited Financial Statements for all purposes of this Agreement,
notwithstanding any change in GAAP relating thereto, unless the parties hereto
shall enter into a mutually acceptable amendment addressing such changes, as
provided for above. (c) Calculations. Notwithstanding anything to the contrary
in the above, the parties hereto acknowledge and agree that, for purposes of
determining compliance by the Loan Parties with allany financial ratios and
financial testscovenant, ratio, or test described herein (including, without
limitation, the Total Leverage Ratio, the Senior Secured Leverage Ratio, the
Interest Coverage Ratio, Consolidated EBITDA,and minimum Liquidity, and in
calculating Consolidated Total Assets, and Consolidated Net Income, and, in each
case, any financial calculations or components required to be made or included
therein), all such compliance calculations shall be made on a Pro Forma Basis by
the Borrower acting reasonably and in good faith. (d) FASB ASC 825 and FASB ASC
470–20. Notwithstanding anything to the contrary in the above, for purposes of
determining compliance with any covenant (including, without limitation, the
computation of any financial covenantapplicable Financial Covenant)

 

 

 

part 1_part1_page_061.jpg [tm2010823d1_ex10-1img061.jpg]  contained herein,
Indebtedness of the Parent Guarantor and its Subsidiaries shall be deemed to be
carried at one hundred percent (100100.0%) of the outstanding principal amount
thereof, and the effects of FASB ASC 825 and FASB ASC 470–20 on financial
liabilities shall be disregarded. 1.04 Rounding. Any financial ratios required
to be maintained by the Borrower pursuant to this Agreement shall be calculated
by dividing the appropriate component by the other component, carrying the
result to one (1) place more than the number of places by which such ratio is
expressed herein and rounding the result up or down to the nearest number (with
a rounding-up if there is no nearest number). 1.05Times of Day. Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable). 1.06Letter of Credit Amounts. Unless
otherwise specified herein, the amount of a Letter of Credit, at any time, shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, however, that, with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one (1)
or more automatic increases in the stated amount thereof, the amount of such
Letter of Credit shall be deemed to be the maximum stated amount of such Letter
of Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time. ARTICLE II THE COMMITMENTS AND CREDIT
EXTENSIONS 2.01Commitments. (a) Revolving Loans. Subject to the terms and
conditions set forth herein, each Revolving Lender severally agrees to make
loans (each such loan, a “Revolving Loan”) to the Borrower in Dollars from time
to time on any Business Day during the Revolving Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Commitment; provided, however, that, after giving effect to
any Borrowing of Revolving Loans, (i) the Total Revolving Outstandings shall not
exceed the Aggregate Revolving Commitments, and (ii) the Revolving Credit
Exposure of any Lender shall not exceed such Lender’s Revolving Commitment.
Within the limits of each Lender’s Revolving Commitment, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.01clause (a), prepay under Section 2.05, and reborrow under this Section
2.01clause (a). Revolving Loans may be Base Rate Loans or Eurodollar Rate Loans,
or a combination thereof, as further provided herein. (b) Term A Loan. Subject
to the terms and conditions set forth herein, each Term A Lender severally
agrees to make its portion of a term loan (the “Term A Loan”) to the Borrower in
Dollars on the Effectiveness Date in an amount not to exceed such Lender’s Term
A Loan Commitment. Amounts repaid on the Term A Loan may not be reborrowed. The
Term A Loan may consist of Base Rate Loans or Eurodollar Rate Loans or a
combination thereof, as further provided herein. (c)Delayed Draw Term Loans.
Subject to the terms and conditions set forth herein, each Delayed Draw Term
Loan Lender severally agrees to make its portion of a term loan (each, a
“Delayed

 

 

 

part 1_part1_page_062.jpg [tm2010823d1_ex10-1img062.jpg]  Draw Term Loan”) to
the Borrower in Dollars in up to two (2) Delayed Draw Term Loan Borrowings, each
on any Business Day during the Delayed Draw Term Loan Availability Period, and
in an aggregate amount not to exceed such Delayed Draw Term Loan Lender’s
Delayed Draw Term Loan Commitment. Amounts repaid on the Delayed Draw Term Loans
may not be reborrowed. Each Delayed Draw Term Loan may consist of Base Rate
Loans or Eurodollar Rate Loans, or a combination thereof, as further provided
herein. (d) Borrower Request. The Borrower may, from time to time on or after
the Effectiveness Dateduring the Incremental Funds Availability Period, by
written notice to the Administrative Agent, elect to increase the existing
Revolving Commitments and/or institute an Add-On Term Loan by an amount not in
excess of Seven-Hundred Fifty Million Dollars ($750,000,000) in the aggregate as
follows: (i) Increase in Revolving Commitments. The Borrower may, from time to
time, upon prior solely during the Incremental Funds Availability Period, by
written notice to the Administrative Agent, request to increase the Revolving
Commitments. Each such notice shall specify the date (each, an “Increase
Effective Date”) on which the Borrower proposes that the increased Revolving
Commitments shall be effective, which shall be a date not less than five (5)
Business Days (or such shorter period as the Administrative Agent may agree in
writing) after the date on which such notice is delivered to the Administrative
Agent; provided, that, any existing Lender approached to provide all, or a
portion, of the increased Revolving Commitments may elect or decline, in its
sole discretion, to provide such increased Revolving Commitment, and the
Borrower shall not be obligated to offer all, or any portion, of the increased
Revolving Commitments to any existing Lender. (A)Conditions. The increased
Revolving Commitments shall become effective, as of such Increase Effective
Date; provided, that: (I) each of the conditions set forth in Section 5.02 shall
be satisfied or waived in accordance with the terms hereof; (II) any such
increase shall be in a minimum principal amount of Twenty-Five Million Dollars
($25,000,000) and in integral multiples of One Million Dollars ($1,000,000) in
excess thereof; (III) no Default or Event of Default shall have occurred and be
continuing or would result from the borrowings made on the Increase Effective
Date, if any; (IV) the Borrower shall deliver, or cause to be delivered, any
legal opinions or other documents reasonably requested by the Administrative
Agent in connection with any such transaction; and (V) any Person providing any
portion of the increased Revolving Commitments that is not an existing Lender
must be: (11) an Eligible Assignee; and (22) reasonably acceptable to the L/C
Issuer and the Swing Line Lender. (B) Terms of New Revolving Loans and
Commitments. The terms and provisions of Revolving Loans made pursuant to
increased Revolving Commitments shall be identical to the Revolving Loans. The
increased Revolving Commitments shall be effected by a joinder agreement (the
“Increase Joinder”) executed by the Borrower, the Administrative Agent, and each
Lender making such increased Revolving

 

 

 

part 1_part1_page_063.jpg [tm2010823d1_ex10-1img063.jpg]  Commitment, in form
and substance reasonably satisfactory to each of them. Any such Increase Joinder
may, without the consent of any other Lenders, effect such amendments to this
Agreement and the other Loan Documents as are mutually agreed by the Borrower
and the Administrative Agent to effect the provisions of this Section 2.01clause
(d)(i). In addition, unless otherwise specifically provided herein, all
references in Loan Documents to Revolving Loans shall be deemed, unless the
context otherwise requires, to include references to Revolving Loans made
pursuant to increased Revolving Commitments made pursuant to this Agreement. (C)
Adjustment of Revolving Loans. Each of the Revolving Lenders having a Revolving
Commitment prior to such Increase Effective Date (the “Pre-Increase Revolving
Lenders”) shall assign to any Revolving Lender which is acquiring a new or
additional Revolving Commitment on the Increase Effective Date (the
“Post-Increase Revolving Lenders”), and such Post-Increase Revolving Lenders
shall purchase from each Pre-Increase Revolving Lender, at the principal amount
thereof, such interests in the Revolving Loans and participation interests in
L/C Obligations and Swing Line Loans outstanding on such Increase Effective Date
as shall be necessary in order that, after giving effect to all such assignments
and purchases, such Revolving Loans and participation interests in L/C
Obligations and Swing Line Loans will be held by Pre-Increase Revolving Lenders
and Post-Increase Revolving Lenders ratably in accordance with their Revolving
Commitments after giving effect to such increased Revolving Commitments. (D)
Equal and Ratable Benefit. The Revolving CommitmentCommitments established
pursuant to this paragraphclause (d)(i), if any, shall constitute Revolving
Commitments under, and shall be entitled to all the benefits afforded by, this
Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty. (ii) Institution of
Add-On Term Loan. The Borrower may from time to time, upon prior, solely at all
times during the Incremental Funds Availability Period, by written notice to the
Administrative Agent, institute one (1) or more additional term loans (each, an
“Add-On Term Loan”). Each such notice shall specify the date (the “Add-On Term
Loan Effective Date”) on which the Borrower proposes that the Add-On Term Loan
shall be advanced, which date shall be a date not less than five (5) Business
Days (or such shorter period as the Administrative Agent may agree in writing)
after the date on which such notice is delivered to the Administrative Agent;
provided, that, any existing Lender approached to provide all, or a portion, of
the Add-On Term Loan may elect or decline, in its sole discretion, to provide
such Add-On Term Loan, and the Borrower shall not be obligated to offer all, or
any portion, of such Add-On Term Loan to any existing Lender. (A) Conditions.
The institution of the Add-On Term Loan shall be subject to the following
conditions: (I) each of the conditions set forth in Section 5.02 shall be
satisfied or waived in accordance with the terms hereof; (II) no Default or
Event of Default shall have occurred and be continuing or would result from the
Add-On Term Loan made on the Add-On Term Loan Effective Date, if any;

 

 

 

part 1_part1_page_064.jpg [tm2010823d1_ex10-1img064.jpg]  (III) the Borrower
shall deliver, or cause to be delivered, any legal opinions or other documents
reasonably requested by the Administrative Agent in connection with any such
transaction; (IV) any Person providing any portion of the Add-On Term Loan that
is not an existing Lender must be an Eligible Assignee; (V) any institution of
the Add-On Term Loan shall be in a minimum principal amount of Fifty Million
Dollars ($50,000,000), and in integral multiples of Ten Million Dollars
($10,000,000) in excess thereof; (VI) other than with respect to any Add-On Term
Loan the proceeds of which shall be used for an Investment orto finance a
Permitted Acquisition or any other Investment permitted under this
AgreementSection 8.04, a Responsible Officer of the Borrower shall deliver to
the Administrative Agent a Pro Forma Compliance Certificate demonstrating that,
on a Pro Forma Basis, the Borrower would be in compliance with theall applicable
Financial Covenants as at the date of the last ended Test Period for which
financial statements have been delivered to the Administrative Agent pursuant to
Section 7.01(a) or (b), as if such advance of the Add-On Term Loan occurred as
of the first day of the relevantin effect at such time on a Pro Forma Basis,
recomputed as of the last day of the last ended Test Period; and (VII) the
Applicable Rate, fees and scheduled principal amortization payments under each
Add-On Term Loan shall be as set forth in the Add-On Term Loan Lender Joinder
Agreement. (B) Terms of the Add-On Term Loan. As contemplated above, some of the
terms and provisions of Add-On Term Loan shall be effected by the applicable
Add-On Term Loan Lender Joinder Agreement executed by the Borrower, the
Administrative Agent and each Lender making an Add-On Term Loan, in form and
substance reasonably satisfactory to each of them. Any such Add-On Term Loan
Lender Joinder Agreement may, without the consent of any other Lenders, effect
such amendments to this Agreement and the other Loan Documents as are mutually
agreed by the Borrower and the Administrative Agent to effect the provisions of
this Section 2.01clause (d)(ii). In addition, unless otherwise specifically
provided herein, all references in Loan Documents to Loans shall be deemed,
unless the context otherwise requires, to include references to the Add-On Term
Loans. (C) Equal and Ratable Benefit. The Add-On Term Loans made pursuant to
this paragraphclause (d)(ii) shall be entitled to all the benefits afforded by
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from the Guaranty. Notwithstanding
anything to the contrary in the foregoing or in Section 5.02(a), if the proceeds
of any Add-On Term Loan are being used to finance a Permitted Acquisition made
pursuant to an acquisition agreement, binding on the Borrower or its Subsidiary,
entered into in advance of the consummation thereof (an “Acquisition
Agreement”), and the Borrower has obtained, on or prior to the closing thereof,
binding commitments of Lenders to fund such Add-On Term Loan (“Acquisition
Financing Commitments”), then the conditions to the funding and incurrence of
any such Add-On Term Loan shall be limited as follows: (A) the condition set
forth

 

 

 

part 1_part1_page_065.jpg [tm2010823d1_ex10-1img065.jpg]  in Section 5.02(a)
shall apply only with respect to Specified Representations,; (B) the
representations and warranties in the Acquisition Agreement made by, or with
respect to, the target that are material to the interests of the Lenders
providing such Add-On Term Loan shall be true and correct in all material
respects, but only to the extent that the Borrower or applicable Subsidiary has
the right to terminate its obligations under the Acquisition Agreement or not
consummate such Permitted Acquisition as a result of a breach of such
representations and warranties in such Acquisition Agreement,; and (C) the
reference to “no Default” in Section 5.02(b) shall mean (1I) the absence of a
Default at the date the applicable Acquisition Agreement is executed and
delivered, and (2II) the absence of a Specified Event of Default at the date the
applicable Permitted Acquisition is consummated. For purposes of clarity,
increases in the Aggregate Revolving Commitments shall not be subject, at any
time, to the Incremental Funds Certain Provisions. Nothing in the foregoing
constitutes a waiver of any Default or Event of Default under this Agreement, or
of any rights or remedies of Lenders and, the Administrative Agent and the
Collateral Agent under any provision of the Loan Documents. The provisions of
this paragraph are collectively referred to in this Agreement as the
“Incremental Funds Certain Provision”. For purposes of determining compliance on
a Pro Forma Basis with theany Financial Covenants or other ratio requirement
under this Agreement, or whether a Default or Event of Default has occurred and
is continuing, in each case, in connection with the consummation of an
Acquisition using proceeds from an Add-On Term Loan that qualifies to be subject
to the Incremental Funds Certain Provision, the date of determination shall, at
the option of the Borrower, be the date of execution of such Acquisition
Agreement, and such determination shall be made on a Pro Forma Basis, and, for
the avoidance of doubt, if any such Financial CovenantsCovenant or other ratio
requirement is subsequently breached as a result of fluctuations in the ratio
that is subject of such financial covenantsFinancial Covenant or other ratio
requirement (including due to fluctuations in Consolidated EBITDA of the
Borrower or the EBITDA of the target), at or prior to the consummation of such
Acquisition (and the other transactions to be entered into in connection
therewith), such financial covenantsFinancial Covenant or other ratio
requirement will not be deemed to have been breached as a result of such
fluctuations solely for the purpose of determining whether such Acquisition (and
the other transactions to be entered into in connection therewith) constitutes a
Permitted Acquisition; provided;, that, (xi) if the Borrower elects to have such
determination occur at the time of entry into the applicable Acquisition
Agreement (and not at the time of consummation of the Acquisition), the Add-On
Term Loan to be incurred shall be deemed incurred at the time of such election
(unless the applicable Acquisition Agreement is terminated without actually
consummating the applicable Permitted Acquisition (in which case, such
Acquisition and related Add-On Term Loan will not be treated as having
occurred)) and outstanding thereafter for purposes of calculating compliance, on
a Pro Forma Basis, with any applicable ratio requirement in this Agreement (even
if unrelated to determining whether such Acquisition is a Permitted Acquisition)
(but not, for purposes of clarity, in calculating compliance with the Financial
Covenants), and (yii) EBITDA of the target shall be disregarded for all purposes
under this Agreement, other than determining whether such Acquisition is a
Permitted Acquisition until the consummation of such Permitted Acquisition. 2.02
Borrowings, Conversions and Continuations of Loans. (a) Each Borrowing, each
conversion of Loans from one Type to the other, and each continuation of
Eurodollar Rate Loans shall be made upon the Borrower’s irrevocable notice to
the Administrative Agent, which may be given by (A) telephone, or (B) a Loan
Notice. Each such notice must be received by the Administrative Agent not later
than 11:00 a.m.: (i) three (3) Business Days prior

 

 

 

part 1_part1_page_066.jpg [tm2010823d1_ex10-1img066.jpg]  to the requested date
of any Borrowing of, conversion to or continuation of, Eurodollar Rate Loans or
of any conversion of Eurodollar Rate Loans to Base Rate Loans,; and (ii) on the
requested date of any Borrowing of Base Rate Loans. Each telephonic notice by
the Borrower pursuant to this Section 2.02clause (a) must be confirmed promptly
by delivery to the Administrative Agent of a Loan Notice. Each Borrowing of,
conversion to, or continuation of Eurodollar Rate Loans shall be in a principal
amount of Two Million Dollars ($2,000,000), or a whole multiple of One Million
Dollars ($1,000,000) in excess thereof. Except as provided in SectionsSection
2.03(c) and Section 2.04(c), each Borrowing of, or conversion to, Base Rate
Loans shall be in a principal amount of One Million Dollars ($1,000,000), or a
whole multiple of Five-Hundred Thousand Dollars ($500,000) in excess thereof.
Each Loan Notice and each telephonic notice shall specify: (i) whether the
Borrower is requesting a Borrowing, a conversion of Loans from one Type to the
other, or a continuation of Eurodollar Rate Loans,; (ii) the requested date of
the Borrowing, conversion or continuation, as the case may be (which shall be a
Business Day),; (iii) the principal amount of Loans to be borrowed, converted or
continued,; (iv) the Type of Loans to be borrowed or to which existing Loans are
to be converted,; and (v) if applicable, the duration of the Interest Period
with respect thereto. If the Borrower fails to specify a Type of a Loan in a
Loan Notice or if the Borrower fails to give a timely notice requesting a
conversion or continuation, then the applicable Loans shall be made as, or
converted to, Base Rate Loans. Any such automatic conversion to Base Rate Loans
shall be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Rate Loans. If the Borrower requests a
Borrowing of, conversion to, or continuation of Eurodollar Rate Loans in any
Loan Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month. (b) Following receipt of a Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Loans, and if no timely notice of
a conversion or continuation is provided by the Borrower, the Administrative
Agent shall notify each Lender of the details of any automatic conversion to
Base Rate Loans as described in the preceding paragraph. In the case of a
Borrowing, each Lender shall make the amount of its Loan available to the
Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 2:00 p.m. on the Business Day specified in the
applicable Loan Notice. Upon satisfaction of the applicable conditions set forth
in Section 5.02 (and, if such Borrowing is the initial Credit Extension, Section
5.01), the Administrative Agent shall make all funds so received available to
the Borrower in like funds as received by the Administrative Agent either by (i)
crediting the account of the Borrower on the books of Bank of America with the
amount of such funds, or (ii) wire transfer of such funds, in each case in
accordance with instructions provided to (and acceptable to) the Administrative
Agent by the Borrower; provided, however, that, if, on the date of a Borrowing
of Revolving Loans, there are L/C Borrowings outstanding, then the proceeds of
such Borrowing, first, shall be applied to the payment in full of any such L/C
Borrowings, and second, shall be made available to the Borrower as provided
above. (c) Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of the Interest Period for such
Eurodollar Rate Loan. During the existence of an Event of Default, no Loans may
be requested as, converted to or continued as Eurodollar Rate Loans without the
consent of the Requisite Lenders, and the Requisite Lenders may demand that any
or all of the then outstanding Eurodollar Rate Loans be converted immediately to
Base Rate Loans. (d) The Administrative Agent shall promptly notify the Borrower
and the Lenders of the interest rate applicable to any Interest Period for
Eurodollar Rate Loans upon determination of such interest rate. At any time that
Base Rate Loans are outstanding, the Administrative Agent shall notify the
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

 

 

 

part 1_part1_page_067.jpg [tm2010823d1_ex10-1img067.jpg]  (e) After giving
effect to all Borrowings, all conversions of Loans from one Type to the other,
and all continuations of Loans as the same Type, there shall not be more than
ten (10) Interest Periods in effect with respect to all Loans. (f)
Notwithstanding anything to the contrary in this Agreement or the Existing
Credit Agreement, any Lender may exchange, continue, extend or roll over all, or
the portion, of its Loans in connection with any refinancing, extension, loan
modification, or similar transaction permitted by the terms of this Agreement or
the Existing Credit Agreement, pursuant to a cashless settlement mechanism
approved by the Borrower, the Administrative Agent and such Lender. 2.03Letters
of Credit. (a)The Letter of Credit Commitment. (i) Subject to the terms and
conditions set forth herein, (A) each L/C Issuer agrees, in reliance upon the
agreements of the Lenders set forth in this Section 2.03, (1I) from time to time
on any Business Day during the period from the Effectiveness Date until the
Letter of Credit Expiration Date, to issue Letters of Credit denominated in
Dollars for the account of the Borrower or any of its Subsidiaries, and to amend
or extend Letters of Credit previously issued by it, in accordance with clause
(b) below, and (2II) to honor drawings under the Letters of Credit;, and (B) the
Revolving Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower or its Subsidiaries and any drawings thereunder;
provided, that, after giving effect to any L/C Credit Extension with respect to
any Letter of Credit, (x1) the Total Revolving Outstandings shall not exceed the
Aggregate Revolving Commitments, (y2) the Revolving Credit Exposure of any
Revolving Lender shall not exceed such Lender’s Revolving Commitment, and (z3)
the Outstanding Amount of the L/C Obligations shall not exceed the Letter of
Credit Sublimit. Each request by the Borrower for the issuance or amendment of a
Letter of Credit shall be deemed to be a representation by the Borrower that the
L/C Credit Extension so requested complies with the conditions set forth in the
proviso to the preceding sentence. Within the foregoing limits, and subject to
the terms and conditions hereof, the Borrower’s ability to obtain Letters of
Credit shall be fully revolving, and accordingly the Borrower may, during the
foregoing period, obtain Letters of Credit to replace Letters of Credit that
have expired or that have been drawn upon and reimbursed. Furthermore, each
Revolving Lender acknowledges and confirms that it has a participation interest
in the liability of each applicable L/C Issuer under the Existing Letters of
Credit in a percentage equal to its Applicable Percentage of the Revolving
Loans. The Borrower’s reimbursement obligations in respect of the Existing
Letters of Credit, and each Revolving Lender’s obligations in connection
therewith, shall be governed by the terms of this Agreement. (ii)No L/C Issuer
shall issue any Letter of Credit if: (A) subject to Section 2.03(b)(iii), the
expiry date of such requested Letter of Credit would occur more than twelve (12)
months after the date of issuance or last extension, unless the Requisite
Revolving Lenders have approved such expiry date; or (B) the expiry date of such
requested Letter of Credit would occur after the Letter of Credit Expiration
Date, unless all the Revolving Lenders have approved such expiry date. (iii)No
L/C Issuer shall be under any obligation to issue any Letter of Credit if:

 

 

 

part 1_part1_page_068.jpg [tm2010823d1_ex10-1img068.jpg]  (A) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms purport to enjoin or restrain such L/C Issuer from issuing such Letter of
Credit, or any Law applicable to such L/C Issuer or any request or directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or request that such L/C
Issuer refrain from, the issuance of letters of credit generally or such Letter
of Credit in particular or shall impose upon such L/C Issuer with respect to
such Letter of Credit any restriction, reserve or capital requirement (for which
such L/C Issuer is not otherwise compensated hereunder) not in effect on the
Effectiveness Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Effectiveness Date and which
such L/C Issuer in good faith deems material to it; (B) the issuance of such
Letter of Credit would violate one (1) or more policies of such L/C Issuer
applicable to letters of credit generally; (C) except as otherwise agreed by the
Administrative Agent and such L/C Issuer, such Letter of Credit is in an initial
stated amount less than Five-Hundred Thousand Dollars ($500,000); (D)such Letter
of Credit is to be denominated in a currency other than Dollars; or (E) any
Revolving Lender is at that time a Defaulting Lender, unless such L/C Issuer has
entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.15(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion. (iv) No L/C Issuer shall amend any Letter of Credit if such L/C
Issuer would not be permitted at such time to issue the Letter of Credit in its
amended form under the terms hereof. (v) No L/C Issuer shall be under any
obligation to amend any Letter of Credit if: (A) such L/C Issuer would have no
obligation at such time to issue such Letter of Credit in its amended form under
the terms hereof,; or (B) the beneficiary of such Letter of Credit does not
accept the proposed amendment to such Letter of Credit. (vi) Each L/C Issuer
shall act on behalf of the Revolving Lenders with respect to any Letters of
Credit issued by it and the documents associated therewith, and each L/C Issuer
shall have all of the benefits and immunities: (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included each L/C Issuer with respect to such acts or omissions,; and (B) as
additionally provided herein with respect to each L/C Issuer. Credit.
(b)Procedures for Issuance and Amendment of Letters of Credit; Auto-Extension
Letters of

 

 

 

part 1_part1_page_069.jpg [tm2010823d1_ex10-1img069.jpg]  (i) Each Letter of
Credit shall be issued or amended, as the case may be, upon the request of the
Borrower delivered to the applicable L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application may be sent by facsimile, by United States
mail, by overnight courier, by electronic transmission using the system provided
by the applicable L/C Issuer, by personal delivery or by any other means
acceptable to the applicable L/C Issuer. Such Letter of Credit Application must
be received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least five (5) Business Days (or such later date and time as
the Administrative Agent and the applicable L/C Issuer may agree in a particular
instance in their sole discretion) prior to the proposed issuance date or date
of amendment, as the case may be. In the case of a request for an initial
issuance of a Letter of Credit, such Letter of Credit Application shall specify
in form and detail reasonably satisfactory to the applicable L/C Issuer: (A) the
proposed issuance date of the requested Letter of Credit (which shall be a
Business Day); (B) the amount thereof; (C) the expiry date thereof; (D) the name
and address of the beneficiary thereof; (E) the documents to be presented by
such beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as such L/C Issuer may reasonably require. In the case of
a request for an amendment of any outstanding Letter of Credit, such Letter of
Credit Application shall specify in form and detail reasonably satisfactory to
such L/C Issuer: (AI) the Letter of Credit to be amended; (BII) the proposed
date of amendment thereof (which shall be a Business Day); (CIII) the nature of
the proposed amendment; and (DIV) such other matters as such L/C Issuer may
reasonably require. Additionally, the Borrower shall furnish to each L/C Issuer
and the Administrative Agent such other documents and information pertaining to
such requested Letter of Credit issuance or amendment, including any Issuer
Documents, as any L/C Issuer or the Administrative Agent may require. (ii)
Promptly after receipt of any Letter of Credit Application, the applicable L/C
Issuer will confirm with the Administrative Agent (by telephone or in writing)
that the Administrative Agent has received a copy of such Letter of Credit
Application from the Borrower and, if not, the applicable L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless the applicable L/C
Issuer has received written notice from any Revolving Lender, the Administrative
Agent or any Loan Party, at least one (1) Business Day prior to the requested
date of issuance or amendment of the applicable Letter of Credit, that one (1)
or more applicable conditions contained in Article V shall not be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the Borrower or the
applicable Subsidiary or enter into the applicable amendment, as the case may
be, in each case, in accordance with such L/C Issuer’s usual and customary
business practices. Immediately upon the issuance of each Letter of Credit, each
Revolving Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the applicable L/C Issuer a risk participation in such
Letter of Credit in an amount equal to the product of such Lender’s Applicable
Percentage times the amount of such Letter of Credit. (iii) If the Borrower so
requests in any applicable Letter of Credit Application, the applicable L/C
Issuer may, in its sole discretion, agree to issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided, that, any such Auto-Extension Letter of Credit must permit the
applicable L/C Issuer to prevent any such extension at least once in each
twelve-monthtwelve (12) month period (commencing with the date of issuance of
such Letter of Credit) by giving prior notice to the beneficiary thereof not
later than a day (the “Non-Extension Notice Date”) in each such
twelve-monthtwelve (12) month period to be agreed upon at the time such Letter
of Credit is issued. Unless otherwise directed by

 

 

 

part 1_part1_page_070.jpg [tm2010823d1_ex10-1img070.jpg]  the applicable L/C
Issuer, the Borrower shall not be required to make a specific request to such
L/C Issuer for any such extension. Once an Auto-Extension Letter of Credit has
been issued, the Revolving Lenders shall be deemed to have authorized (but may
not require) the applicable L/C Issuer to permit the extension of such Letter of
Credit, at any time, to an expiry date not later than the Letter of Credit
Expiration Date; provided, however, that, the applicable L/C Issuer shall not
permit any such extension if (A) such L/C Issuer has determined that it would
not be permitted, or would have no obligation, at such time to issue such Letter
of Credit in its revised form (as extended) under the terms hereof (by reason of
the provisions of clause (ii) or (iii) of Section 2.03(a)(ii), Section
2.03(a)(iii) or otherwise), or (B) it has received notice (which may be by
telephone or in writing) on or before the day that is seven (7) Business Days
before the Non-Extension Notice Date (1) from the Administrative Agent that the
Requisite Revolving Lenders have elected not to permit such extension, or (2)
from the Administrative Agent, any Lender or the Borrower that one (1) or more
of the applicable conditions specified in Section 5.02 is not then satisfied,
and, in each case, directing such L/C Issuer not to permit such extension. (iv)
Promptly after its delivery of any Letter of Credit or any amendment to a Letter
of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the Borrower and the
Administrative Agent a true and complete copy of such Letter of Credit or
amendment. In addition, no later than five (5) Business Days prior to the end of
each calendar month, each L/C Issuer shall provide an activity report to the
Administrative Agent listing the activity with respect to the Letters of Credit
issued by such L/C Issuer and including the balance of Letters of Credit
outstanding as of the date of such report. (c) Drawings and Reimbursements;
Funding of Participations. (i) Upon receipt from the beneficiary of any Letter
of Credit of any notice of drawing under such Letter of Credit, the applicable
L/C Issuer shall examine all documents purporting to represent a demand for
payment under such Letter of Credit within the period stipulated by the terms
and conditions of such Letter of Credit. After such examination, the applicable
L/C Issuer shall notify the Borrower and the Administrative Agent thereof. Not
later than 11:00 a.m. on the date of any payment by the applicable L/C Issuer
under a Letter of Credit (each such date, an “Honor Date”), or if the Borrower
receives notice of such drawing after 11:00 a.m. on the Honor Date, not later
than 10:00 a.m. on the first (1st) Business Day following the Honor Date (each
such date, a “Reimbursement Date”), the Borrower shall reimburse such L/C Issuer
through the Administrative Agent in an amount equal to the amount of such
drawing. If the Borrower fails to so reimburse the applicable L/C Issuer by such
time, the Administrative Agent shall promptly notify each Revolving Lender of
the Reimbursement Date, the amount of the unreimbursed drawing (the
“Unreimbursed Amount”), and the amount of such Lender’s Applicable Percentage
thereof. In such event, the Borrower shall be deemed to have requested a
Borrowing of Base Rate Loans to be disbursed on the Honor Date in an amount
equal to the Unreimbursed Amount, without regard to the minimum and multiples
specified in Section 2.02 for the principal amount of Base Rate Loans, but
subject to the conditions set forth in Section 5.02 (other than the delivery of
a Loan Notice) and provided, that, after giving effect to such Borrowing, the
Total Revolving Outstandings shall not exceed the Aggregate Revolving
Commitments. The Borrower shall pay the applicable L/C Issuer interest on any
Unreimbursed Amount from the date of any payment by such L/C Issuer under a
Letter of Credit, to the Reimbursement Date at the rate of interest then
applicable to Base Rate Loans. Any notice given by any L/C Issuer or the
Administrative Agent pursuant to this Section 2.03clause (c)(i) may be given by
telephone if immediately confirmed in writing; provided, that, the lack of such
an immediate confirmation shall not affect the conclusiveness or binding effect
of such notice.

 

 

 

part 1_part1_page_071.jpg [tm2010823d1_ex10-1img071.jpg]  (ii) Each Revolving
Lender shall upon any notice pursuant to Section 2.03(c)(i) make funds available
(and the Administrative Agent may apply Cash Collateral provided for this
purpose) to the Administrative Agent for the account of the applicable L/C
Issuer at the Administrative Agent’s Office in an amount equal to its Applicable
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Lender that so makes
funds available shall be deemed to have made a Base Rate Loan to the Borrower in
such amount. The Administrative Agent shall remit the funds so received to the
applicable L/C Issuer. (iii) With respect to any Unreimbursed Amount that is not
fully refinanced by a Borrowing of Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Revolving Lender’s
payment to the Administrative Agent for the account of the applicable L/C Issuer
pursuant to Section 2.03(c)(ii) shall be deemed payment in respect of its
participation in such L/C Borrowing and shall constitute an L/C Advance from
such Lender in satisfaction of its participation obligation under this Section
2.03. (iv) Until each Revolving Lender funds its Revolving Loan or L/C Advance
pursuant to this Section 2.03clause (c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Percentage of such amount shall be solely for the account of
such L/C Issuer. (v) Each Revolving Lender’s obligation to make Revolving Loans
or L/C Advances to reimburse the applicable L/C Issuer for amounts drawn under
Letters of Credit, as contemplated by this Section 2.03clause (c), shall be
absolute and unconditional and shall not be affected by any circumstance,
including (A) any setoff, counterclaim, recoupment, defense or other right which
such Lender may have against such L/C Issuer, the Borrower or any other Person,
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided, however, that, each Revolving Lender’s obligation to
make Revolving Loans pursuant to this Section 2.03clause (c) is subject to the
conditions set forth in Section 5.02 (other than delivery by the Borrower of a
Loan Notice). No such making of an L/C Advance shall relieve or otherwise impair
the obligation of the Borrower to reimburse the applicable L/C Issuer for the
amount of any payment made by such L/C Issuer under any Letter of Credit,
together with interest as provided herein. (vi) If any Revolving Lender fails to
make available to the Administrative Agent for the account of the applicable L/C
Issuer any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 2.03clause (c) by the time specified in Section
2.03clause (c)(ii) above, then, without limiting the other provisions of this
Agreement, such L/C Issuer shall be entitled to recover from such Lender (acting
through the Administrative Agent), on demand, such amount with interest thereon
for the period from the date such payment is required to the date on which such
payment is immediately available to such L/C Issuer at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by such L/C Issuer
in accordance with banking industry rules on interbank compensation. A
certificate of the applicable L/C Issuer submitted to any Revolving Lender
(through the Administrative Agent)

 

 

 

part 1_part1_page_072.jpg [tm2010823d1_ex10-1img072.jpg]  with respect to any
amounts owing under this clause (vi) shall be conclusive absent manifest error.
(d)Repayment of Participations. (i) At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the Borrower or otherwise,
including proceeds of Cash Collateral applied thereto by the Administrative
Agent), the Administrative Agent will distribute to such Lender its Applicable
Percentage thereof (appropriately adjusted, in the case of interest payments, to
reflect the period of time during which such Lender’s L/C Advance was
outstanding) in the same funds as those received by the Administrative Agent.
(ii) If any payment received by the Administrative Agent for the account of any
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by the applicable L/C Issuer in its discretion), each
Revolving Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned by such Lender, at a rate per annum equal to the Federal
Funds Rate from time to time in effect. The obligations of the Revolving Lenders
under this clause shall survive the payment in full of the Obligations and the
termination of this Agreement. (e) Obligations Absolute. The obligation of the
Borrower to reimburse the applicable L/C Issuer for each drawing under each
Letter of Credit and to repay each L/C Borrowing shall be absolute,
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement under all circumstances, including the following: (i)
any lack of validity or enforceability of such Letter of Credit, this Agreement
or any other Loan Document; (ii) the existence of any claim, counterclaim,
setoff, defense or other right that the Borrower or any Subsidiary may have at
any time against any beneficiary or any transferee of such Letter of Credit (or
any Person for whom any such beneficiary or any such transferee may be acting),
such L/C Issuer or any other Person, whether in connection with this Agreement,
the transactions contemplated hereby or by such Letter of Credit or any
agreement or instrument relating thereto, or any unrelated transaction; (iii)
any draft, demand, certificate or other document presented under such Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect; or any loss
or delay in the transmission or otherwise of any document required in order to
make a drawing under such Letter of Credit; (iv) waiver by such L/C Issuer of
any requirement that exists for such L/C Issuer’s protection and not the
protection of the Borrower or any waiver by such L/C Issuer which does not in
fact materially prejudice the Borrower;

 

 

 

part 1_part1_page_073.jpg [tm2010823d1_ex10-1img073.jpg]  (v)honor of a demand
for payment presented electronically even if such Letter of Credit requires that
demand be in the form of a draft; (vi) any payment made by such L/C Issuer in
respect of an otherwise complying item presented after the date specified as the
expiration date of, or the date by which documents must be received under such
Letter of Credit if presentation after such date is authorized by the ISP or the
UCP, as applicable; (vii) any payment by such L/C Issuer under such Letter of
Credit against presentation of a draft or certificate that does not strictly
comply with the terms of such Letter of Credit; or any payment made by such L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law; or (viii) any other
circumstance or happening whatsoever, whether or not similar to any of the
foregoing, including any other circumstance that might otherwise constitute a
defense available to, or a discharge of, the Borrower or any Subsidiary. The
Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will promptly notify the applicable L/C Issuer. The Borrower shall be
conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid. (f) Role of L/C
Issuer. Each Revolving Lender and the Borrower agree that, in paying any drawing
under a Letter of Credit, the applicable L/C Issuer shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by such Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the L/C Issuers,
the Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Requisite Revolving Lenders, as
applicable; (ii) any action taken or omitted in the absence of gross negligence
or willful misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that, this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the L/C Issuers, the Administrative Agent, any of their respective Related
Parties, nor any correspondent, participant or assignee of any L/C Issuer, shall
be liable or responsible for any of the matters described in clauses (e)(i)
through (e)(viii) of Section 2.03(e); provided, however, that, anything in such
clauses to the contrary notwithstanding, the Borrower may have a claim against
any L/C Issuer, and such L/C Issuer may be liable to the Borrower, to the
extent, but only to the extent, of any direct, as opposed to consequential or
exemplary, damages suffered by the Borrower which the Borrower proves were
caused by such L/C Issuer’s willful misconduct or gross negligence or such L/C
Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit unless
such L/C Issuer is prevented or prohibited from so paying as a result of any
order or directive of any court or other Governmental Authority. In furtherance
and not in limitation of the foregoing, any L/C Issuer may accept documents

 

 

 

part 1_part1_page_074.jpg [tm2010823d1_ex10-1img074.jpg]  that appear on their
face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and such L/C Issuer
shall not be responsible for the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign a Letter of Credit
or the rights or benefits thereunder or proceeds thereof, in whole or in part,
which may prove to be invalid or ineffective for any reason. Each L/C Issuer may
send a Letter of Credit or conduct any communication to or from the beneficiary
via the Society for Worldwide Interbank Financial Telecommunication (“SWIFT”)
message or overnight courier, or any other commercially reasonable means of
communicating with a beneficiary. (g) Applicability of ISP and UCP; Limitation
of Liability. Unless otherwise expressly agreed by the applicable L/C Issuer and
the Borrower when a Letter of Credit is issued (including any such agreement
applicable to an Existing Letter of Credit), the rules of the ISP shall apply to
each standby Letter of Credit. Notwithstanding anything to the contrary in the
foregoing, no L/C Issuer shall be responsible to the Borrower for, and no L/C
Issuer’s rights and remedies against the Borrower shall be impaired by, any
action or inaction of the applicable L/C Issuer required or permitted under any
law, order, or practice that is required or permitted to be applied to any
Letter of Credit or this Agreement, including the Law or any order of a
jurisdiction where the applicable L/C Issuer or the beneficiary is located, the
practice stated in the ISP or UCP, as applicable, or in the decisions, opinions,
practice statements, or official commentary of the ICC Banking Commission, the
Bankers Association for Finance and Trade – International Financial Services
Association (BAFT-IFSA), or the Institute of International Banking Law &
Practice, whether or not any Letter of Credit chooses such law or practice. (h)
Letter of Credit Fees. The Borrower shall pay to the Administrative Agent for
the account of each Revolving Lender in accordance, subject to Section 2.15,
with its Applicable Percentage a Letter of Credit fee (the “Letter of Credit
Fee”) for each standby Letter of Credit equal to the Applicable Rate times the
daily maximum amount available to be drawn under such Letter of Credit. For
purposes of computing the daily amount available to be drawn under any Letter of
Credit, the amount of such Letter of Credit shall be determined in accordance
with Section 1.06. Letter of Credit Fees shall be: (i) computed on a quarterly
basis in arrears; and (ii) due and payable on the first (1st) Business Day after
the end of each March, June, September and December, commencing with the first
(1st) such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand. If there is any
change in the Applicable Rate during any quarter, the daily amount available to
be drawn under each Letter of Credit shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. Notwithstanding anything to the contrary
contained herein, if (aA) (iI) any amount of principal of any Loan is not paid
when due (without regard to any applicable grace periods), or (iiII) an Event of
Default under Section 9.01(i) shall be continuing, or (bB) if any amount (other
than principal of any Loan) is not paid when due (after giving effect to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise (and, with respect to this clause (bh)(B) only, the Requisite
Revolving Lenders have so requested), in each case, all Letter of Credit Fees
shall accrue at the Default Rate. (i) Fronting Fee and Documentary and
Processing Charges Payable to L/C Issuers. The Borrower shall pay directly to
the applicable L/C Issuer for its own account a fronting fee with respect to
each standby Letter of Credit, at the rate per annum specified in (A) (1I) the
Bank of America Fee Letter, with respect to Bank of America, in its capacity as
an L/C Issuer, (2II) the Mizuho Fee Letter, with respect to Mizuho Bank, Ltd.,
in its capacity as an L/C Issuer, and (3III) the Citibank Fee Letter, with
respect to Citibank, in its capacity as an L/C Issuer, and (B) as specified in
written agreements between the Borrower and the applicable L/C Issuer, with
respect to any L/C Issuer other than Bank of America, in its capacity as L/C
Issuer, computed on the actual daily maximum amount available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit) and on a quarterly basis in arrears. Such fronting
fee shall be due and payable on the tenth Business Day

 

 

 

part 1_part1_page_075.jpg [tm2010823d1_ex10-1img075.jpg]  after the end of each
March, June, September and December in respect of the most recently-ended
quarterly period (or portion thereof, in the case of the first (1st) payment),
commencing with the first (1st) such date to occur after the issuance of such
Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. For purposes of computing the daily amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 1.06. In addition, the Borrower shall pay directly to
the applicable L/C Issuer for its own account the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect. Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable. (j) Conflict with Issuer Documents. In
the event of any conflict between the terms hereof and the terms of any Issuer
Document, the terms hereof shall control. (k) Letters of Credit Issued for
Subsidiaries. Notwithstanding that a Letter of Credit issued or outstanding
hereunder is in support of any obligations of, or is for the account of, a
Subsidiary, the Borrower shall be obligated to reimburse the applicable L/C
Issuer hereunder for any and all drawings under such Letter of Credit. The
Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries. (l) Replacement of the L/C Issuer. Any L/C Issuer may be replaced,
at any time, by written agreement among the Borrower, the Administrative Agent,
the replaced L/C Issuer and the successor L/C Issuer. The Administrative Agent
shall notify the Lenders of any such replacement of an L/C Issuer. At the time
any such replacement shall become effective, the Borrower shall pay all unpaid
fees accrued for the account of the replaced L/C Issuer pursuant to clauses (h)
and (i) above. From and after the effective date of any such replacement, (i)
any successor L/C Issuer shall have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit to be issued
thereafter and (ii) references herein to the term “L/C Issuer” shall be deemed
to refer to such successor or to any previous L/C Issuers, or to such successor
and all previous L/C Issuers, as the context shall require. After the
replacement of an L/C Issuer hereunder, the replaced L/C Issuer shall remain a
party hereto and shall continue to have all the rights and obligations of an L/C
Issuer under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit. 2.04Swing Line Loans. (a) Swing Line Facility. Subject to the terms and
conditions set forth herein, each Swing Line Lender, in reliance upon the
agreements of the other Lenders set forth in this Section 2.04, shall make loans
(each such loan, a “Swing Line Loan”) to the Borrower in Dollars from time to
time on any Business Day during the Revolving Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the Swing
Line Sublimit; provided, however, that, (xi) after giving effect to any Swing
Line Loan, (iA) the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments, and (iiB) the Revolving Credit Exposure of any Revolving
Lender shall not exceed such Lender’s Revolving Commitment, (yii) the Borrower
shall not use the proceeds of any Swing Line Loan to refinance any outstanding
Swing Line Loan, and (ziii) no Swing Line Lender shall be under any obligation
to make any Swing Line Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure. Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrower may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this Section 2.04.
Each Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Revolving Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase

 

 

 

part 1_part1_page_076.jpg [tm2010823d1_ex10-1img076.jpg]  from each Swing Line
Lender a risk participation in such Swing Line Loan in an amount equal to the
product of such Lender’s Applicable Percentage times the amount of such Swing
Line Loan. (b) Borrowing Procedures. Each Borrowing of Swing Line Loans shall be
made upon the Borrower’s irrevocable notice to the applicable Swing Line Lender
and the Administrative Agent, which may be given by (A) telephone or (B) a Swing
Line Loan Notice. Each such notice must be received by the applicable Swing Line
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum principal amount of Five-Hundred Thousand Dollars ($500,000) and
integral multiples of One-Hundred Thousand Dollars ($100,000) in excess thereof,
and (ii) the requested borrowing date, which shall be a Business Day. Each such
telephonic notice must be confirmed promptly by delivery to the applicable Swing
Line Lender and the Administrative Agent of a Swing Line Loan Notice. Promptly
after receipt by the applicable Swing Line Lender of any Swing Line Loan Notice,
such Swing Line Lender will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has also received such Swing Line
Loan Notice and, if not, such Swing Line Lender will notify the Administrative
Agent (by telephone or in writing) of the contents thereof. Unless the
applicable Swing Line Lender has received notice (by telephone or in writing)
from the Administrative Agent (including at the request of any Lender) prior to
2:00 p.m. on the date of the proposed Borrowing of Swing Line Loans (A)
directing such Swing Line Lender not to make such Swing Line Loan as a result of
the limitations set forth in the first (1st) proviso to the first (1st) sentence
of Section 2.04(a), or (B) that one (1) or more of the applicable conditions
specified in Article V is not then satisfied, then, subject to the terms and
conditions hereof, such Swing Line Lender will, not later than 3:00 p.m. on the
borrowing date specified in such Swing Line Loan Notice, make the amount of its
Swing Line Loan available to the Borrower. (c)Refinancing of Swing Line Loans.
(i) Each Swing Line Lender, at any time in its sole discretion, may request, on
behalf of the Borrower (which hereby irrevocably requests and authorizes each
Swing Line Lender to so request on its behalf), that each Revolving Lender make
a Base Rate Loan in an amount equal to such Lender’s Applicable Percentage of
the amount of Swing Line Loans then outstanding. Such request shall be made in
writing (which written request shall be deemed to be a Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the conditions set forth in Section 5.02 (other than
the delivery of a Loan Notice) and provided, that, after giving effect to such
Borrowing, the Total Revolving Outstandings shall not exceed the Aggregate
Revolving Commitments. The applicable Swing Line Lender shall furnish the
Borrower with a copy of the applicable Loan Notice promptly after delivering
such notice to the Administrative Agent. Each Revolving Lender shall make an
amount equal to its Applicable Percentage of the amount specified in such Loan
Notice available to the Administrative Agent in immediately available funds (and
the Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the account of the applicable Swing Line Lender
at the Administrative Agent’s Office not later than 1:00 p.m. on the day
specified in such Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Lender that so makes funds available shall be deemed to have made a
Base Rate Loan to the Borrower in such amount. The Administrative Agent shall
remit the funds so received to the applicable Swing Line Lender. In addition, no
later than five (5) Business Days prior to the end of each calendar month, each
Swing Line Lender shall provide a monthly activity report to the Administrative
Agent listing the activity with respect to the Swing Line Loans made by such
Swing Line Lender and including the balance of Swing Line Loans outstanding as
of the date of such report.

 

 

 

part 1_part1_page_077.jpg [tm2010823d1_ex10-1img077.jpg]  (ii) If, for any
reason, any Swing Line Loan cannot be refinanced by such a Borrowing of
Revolving Loans in accordance with Section 2.04(c)(i), the request for Base Rate
Loans submitted by the applicable Swing Line Lender as set forth herein shall be
deemed to be a request by such Swing Line Lender that each of the Revolving
Lenders fund its risk participation in the relevant Swing Line Loan and each
Revolving Lender’s payment to the Administrative Agent for the account of such
Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed payment in
respect of such participation. (iii) If any Revolving Lender fails to make
available to the Administrative Agent for the account of the applicable Swing
Line Lender any amount required to be paid by such Lender pursuant to the
foregoing provisions of this Section 2.04clause (c) by the time specified in
Section 2.04(c)(i), such Swing Line Lender shall be entitled to recover from
such Lender (acting through the Administrative Agent), on demand, such amount
with interest thereon for the period from the date such payment is required to
the date on which such payment is immediately available to such Swing Line
Lender at a rate per annum equal to the greater of the Federal Funds Rate and a
rate determined by such Swing Line Lender in accordance with banking industry
rules on interbank compensation. A certificate of any Swing Line Lender
submitted to any Revolving Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (c)(iii) shall be conclusive
absent manifest error. (iv) Each Revolving Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swing Line Loans pursuant
to this Section 2.04clause (c) shall be absolute and unconditional and shall not
be affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right that such Lender may have against any Swing
Line Lender, the Borrower or any other Person, for any reason whatsoever, (B)
the occurrence or continuance of a Default, or (C) any other occurrence, event
or condition, whether or not similar to any of the foregoing; provided, however,
that, each Revolving Lender’s obligation to make Revolving Loans pursuant to
this Section 2.04clause (c) is subject to the conditions set forth in Section
5.02. No such purchase or funding of risk participations shall relieve or
otherwise impair the obligation of the Borrower to repay Swing Line Loans,
together with interest as provided herein. (d)Repayment of Participations. (i)
At any time after any Revolving Lender has purchased and funded a risk
participation in a Swing Line Loan, if any Swing Line Lender receives any
payment on account of such Swing Line Loan, such Swing Line Lender will
distribute to such Lender its Applicable Percentage of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s risk participation was funded) in the same
funds as those received by such Swing Line Lender. (ii) If any payment received
by any Swing Line Lender in respect of principal or interest on any Swing Line
Loan is required to be returned by such Swing Line Lender under any of the
circumstances described in Section 11.05 (including pursuant to any settlement
entered into by such Swing Line Lender in its discretion), each Revolving Lender
shall pay to such Swing Line Lender its Applicable Percentage thereof on demand
of the Administrative Agent, plus interest thereon from the date of such demand
to the date such amount is returned, at a rate per annum equal to the Federal
Funds Rate. The Administrative Agent will make such demand upon the request of
any Swing Line Lender. The obligations of the Revolving Lenders under this
clause shall survive the payment in full of the Obligations and the termination
of this Agreement.

 

 

 

part 1_part1_page_078.jpg [tm2010823d1_ex10-1img078.jpg]  (e) Interest for
Account of Swing Line Lender. Each Swing Line Lender shall be responsible for
invoicing the Borrower for interest on the Swing Line Loans. Until each
Revolving Lender funds its Revolving Loans that are Base Rate Loans or risk
participation pursuant to this Section 2.04 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the applicable Swing
Line Lender. (f) Payments Directly to Swing Line Lender. The Borrower shall make
all payments of principal and interest in respect of the Swing Line Loans
directly to the applicable Swing Line Lender. 2.05Prepayments. (a) Voluntary
Prepayments. (i) Revolving Loans, Term A Loan, Delayed Draw Term Loans and
Add-On Term Loans. The Borrower may, upon delivery of a Notice of Prepayment
and/or Reduction / Termination of Commitments to the Administrative Agent, at
any time or from time to time, voluntarily prepay Revolving Loans, the Term A
Loan, Delayed Draw Term Loans and/or any Add-On Term Loan (in whole or in part,
without premium or penalty, subject to Section 3.05);, provided, that: (A) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(1I) at least three (3) Business Days prior to any date of prepayment of
Eurodollar Rate Loans, and (2II) on the date of prepayment of Base Rate Loans;
(B) any such prepayment of Eurodollar Rate Loans shall be in a principal amount
of Two Million Dollars ($2,000,000), or in a whole multiple of One Million
Dollars ($1,000,000) in excess thereof (or, if less, the entire principal amount
thereof then outstanding); and (C) any prepayment of Base Rate Loans shall be in
a principal amount of One Million Dollars ($1,000,000), or in a whole multiple
of Five-Hundred Thousand Dollars ($500,000) in excess thereof (or, if less, the
entire principal amount thereof then outstanding). Each such notice shall
specify the date and amount of such prepayment and the Type(s) of Loans to be
prepaid and whether the Loans to be prepaid are the Revolving Loans, the Term A
Loan, any Delayed Draw Term Loan and/or any Add-On Term Loan. Subject to payment
of breakage costs (if any) in accordance with Section 3.05, any such notice
delivered by the Borrower may be conditioned upon the effectiveness of other
transactions, in which case, such notice may be revoked or its effectiveness
deferred by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. The
Administrative Agent will promptly notify each Lender of its receipt of each
such notice, and of the amount of such Lender’s Applicable Percentage of such
prepayment. If such notice is given by the Borrower, the Borrower shall make
such prepayment and the payment amount specified in such notice shall be due and
payable on the date specified therein, subject to any condition specified in
such notice. Any prepayment of a Eurodollar Rate Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05. Subject to Section 2.15, each such prepayment
shall be applied to the Loans of the Lenders in accordance with their respective
Applicable Percentages. Each such prepayment of the Term A Loan, any Delayed
Draw Term Loan, or any Add-On Term Loan shall be applied to the Term A Loan, any
Delayed Draw Term Loan, or any Add-On Term Loan as directed by the Borrower.
(ii) Swing Line Loans. The Borrower may, upon notice to the applicable Swing
Line Lender (with a copy to the Administrative Agent), at any time or from time
to time, voluntarily prepay Swing Line Loans, in whole or in part, without
premium or penalty;, provided, that: (iA) such notice must be received by such
Swing Line Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment,; and (iiB) any such prepayment shall be in a minimum
principal amount of Five-Hundred Thousand Dollars ($500,000), or in a whole

 

 

 

part 1_part1_page_079.jpg [tm2010823d1_ex10-1img079.jpg]  multiple of
One-Hundred Thousand Dollars ($100,000) in excess thereof (or, if less, the
entire principal thereof then outstanding). Each such notice shall specify the
date and amount of such prepayment. If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. (b) Mandatory
Prepayments of Loans. (i) Revolving Commitments. If, for any reason, the Total
Revolving Outstandings at any time exceed the Aggregate Revolving Commitments
then in effect, the Borrower shall promptly prepay Revolving Loans and/or the
Swing Line Loans, and/or Cash Collateralize the L/C Obligations, in an aggregate
amount equal to such excess; provided, however, that, the Borrower shall not be
required to Cash Collateralize the L/C Obligations pursuant to this Section
2.05clause (b)(i) unless, after the prepayment in full of the Revolving Loans
and the Swing Line Loans, the Total Revolving Outstandings exceed the Aggregate
Revolving Commitments then in effect. (ii) Asset Sales. If, solely at all times
during the CSAG Period, any Loan Party consummates an Asset Sale (other than an
Asset Sale permitted by clauses (a) through (p) or by clause (s) of Section
8.05), and the Net Proceeds of such Asset Sale, when added to the Net Proceeds
of all such Asset Sales by the Loan Parties consummated during the CSAG Period,
in the aggregate, exceed Ten Million Dollars ($10,000,000), the Loan Parties
shall, no later than five (5) Business Days after the actual receipt of the Net
Proceeds of each such Asset Sale that results in such an excess, or an increase
in such excess, prepay (or Cash Collateralize, as applicable) the Term Loans and
the Revolving Loans in the manner set forth in clause (b)(v) below, in each
case, in an aggregate amount equal to one-hundred percent (100.0%) of such
excess, or such increase in such excess. Notwithstanding anything to the
contrary in the foregoing, the Loan Parties shall not be required to make a
prepayment pursuant to this clause (b)(ii): (A) with respect to the Net Proceeds
of any Asset Sale that are not received during the CSAG Period; and (B) solely
with respect to the Net Proceeds of any Asset Sale that are received during the
CSAG Period (each, a “Relevant Sale”), if the Loan Parties advise the
Administrative Agent, in writing, within five (5) Business Days after the date
on which the Net Proceeds from such Relevant Sale were received, that the Loan
Parties intend to reinvest all, or any portion, of such Net Proceeds in Property
(other than current assets, unless incidental to the Property being purchased or
reinvestment being made) useful in the business of the Loan Parties, solely to
the extent that such Net Proceeds are in fact so reinvested within three-hundred
sixty (360) days from the date of such Relevant Sale (and, to the extent that
any of such Net Proceeds are not reinvested within such 360-day period, the Loan
Parties shall promptly prepay (or Cash Collateralize, as applicable), the Term
Loans and other Obligations in the amount, and in the manner, described in the
first (1st) sentence of this clause (b)(ii)). If, solely at all times (I) during
the CSAG Period, and (II) after the occurrence of a Relevant Sale, and prior to
the Loan Parties reinvesting any applicable Net Proceeds in Property (other than
current assets, unless incidental to the Property being purchased or
reinvestment being made) useful in the business of the Loan Parties during the
360-day period provided in the preceding sentence, an Event of Default shall
occur, then, upon the request of the Requisite Lenders, the Loan Parties shall
be required to prepay (or Cash Collateralize, as applicable), within two (2)
Business Days of the occurrence of such Event of Default, the Term Loans and
other Obligations, in the amount, and in the manner, described in the first
(1st) sentence of this clause (b)(ii). (iii)Debt Issuances. If, solely at all
times during the CSAG Period, any Loan Party issues or incurs any Indebtedness
for borrowed money, including Indebtedness evidenced by

 

 

 

part 1_part1_page_080.jpg [tm2010823d1_ex10-1img080.jpg]  notes, bonds,
debentures or other similar instruments, but excluding Indebtedness permitted
under Section 8.02, the Loan Parties shall, within five (5) Business Days after
the actual receipt of the Net Proceeds of such Indebtedness, prepay (or Cash
Collateralize, as applicable) the outstanding portion of each Term Loan and
other Obligations in the manner set forth in clause (b)(v) below, in each case,
in an aggregate amount equal to one-hundred percent (100.0%) of the Net Proceeds
of such Indebtedness. (iv) Net Recovery Event Proceeds. If, solely at all times
during the CSAG Period, any Loan Party (or the Administrative Agent on the
behalf of the Loan Parties) receives any Net Recovery Event Proceeds that, when
added to the Net Recovery Event Proceeds received by all Loan Parties (or the
Administrative Agent on behalf of the Loan Parties) during the CSAG Period, in
the aggregate, exceed Ten Million Dollars ($10,000,000), the Loan Parties shall,
no later than five (5) Business Days after the date of actual receipt of such
Net Recovery Event Proceeds that results in such an excess, or an increase in
such an excess, prepay (or Cash Collateralize, as applicable) the Term Loans and
the Revolving Loans in the manner set forth in clause (b)(v) below, in each
case, in an aggregate amount equal to one-hundred percent (100.0%) of such
excess, or such increase in such excess. Notwithstanding anything to the
contrary in the foregoing, the Loan Parties shall not be required to make a
prepayment pursuant to this clause (b)(iv): (A) with respect to any Net Recovery
Event Proceeds that are not received during the CSAG Period; and (B) with
respect to any Net Recovery Event Proceeds that are received solely at all times
during the CSAG Period, if the Loan Parties advise the Administrative Agent, in
writing, within five (5) Business Days after the date on which such Net Recovery
Event Proceeds were received, that the Loan Parties intend to reinvest all, or
any portion, of such Net Recovery Event Proceeds in Property (other than current
assets, unless incidental to the Property being purchased or reinvestment being
made) useful in the business of the Loan Parties, or to replace the Property in
respect of which the Net Recovery Event Proceeds were received, solely to the
extent that the reinvestment of such Net Recovery Event Proceeds has in fact
commenced in good faith within three-hundred sixty (360) days from the date of
receipt of such Net Recovery Event Proceeds (and, to the extent that the
reinvestment of such Net Recovery Event Proceeds has not commenced in good faith
within such 360-day period, the Loan Parties shall promptly prepay (or Cash
Collateralize, as applicable), the Term Loans and other Obligations in the
amount, and in the manner, described in the first (1st) sentence of this clause
(b)(iv)). If, solely at all times (I) during the CSAG Period, and (II) after the
receipt of any Net Recovery Event Proceeds, and prior to the Loan Parties
commencing in good faith the reinvestment of such Net Recovery Event Proceeds in
Property (other than current assets, unless incidental to the Property being
purchased or reinvestment being made) useful in the business of the Loan
Parties, or to replace the Property in respect of which the Net Recovery Event
Proceeds were received, during the 360-day period provided in the preceding
sentence, an Event of Default shall occur, then, upon the request of the
Requisite Lenders, the Loan Parties shall be required to prepay (or Cash
Collateralize, as applicable), within two (2) Business Days of the occurrence of
such Event of Default, the Term Loans and other Obligations, in the amount, and
in the manner, described in the first (1st) sentence of this clause (b)(iv).
Notwithstanding anything to the contrary in this Section 2.05, no mandatory
prepayment of proceeds from business interruption insurance shall be required
pursuant to this clause (b)(iv). (v) (ii) Application of Mandatory Prepayments.
All amounts required to be paid pursuant to Section 2.05clause (b)(i) above
shall be applied ratably to the Revolving Loans and Swing Line Loans, and (,
after all Revolving Loans and Swing Line Loans have been repaid), to Cash
Collateralize L/C Obligations. (without a corresponding permanent reduction in
the

 

 

 

part 1_part1_page_081.jpg [tm2010823d1_ex10-1img081.jpg]  Aggregate Revolving
Commitments). All amounts required to be paid pursuant to clauses (b)(ii)
through (b)(iv) above shall be applied: (A) first, pro rata to the Term Loans
(and to the principal installments thereof on a pro rata basis (including the
final installment of each Term Loan)); and (B) second, ratably to the Revolving
Loans and Swing Line Loans, and, after all Revolving Loans and Swing Line Loans
have been repaid, to Cash Collateralize L/C Obligations (without a corresponding
permanent reduction in the Aggregate Revolving Commitments). Prepayments shall
be applied, first, to Base Rate Loans, and then, to Eurodollar Rate Loans in
direct order of Interest Period maturities. All prepayments of Eurodollar Rate
Loans under this Section 2.05clause (b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid to the date of prepayment. (c) Liquidity Bridge
Facility Limitation. Notwithstanding anything to the contrary in this Section
2.05 or in any Loan Document, no mandatory prepayments shall be required to be
made by any Loan Party pursuant to Section 2.05(b)(iii) until such time as: (i)
all Term Loans (as defined in the Liquidity Bridge Credit Agreement) under the
Liquidity Bridge Credit Agreement have been paid in full; and (ii) all
Commitments (as defined in the Liquidity Bridge Credit Agreement) under the
Liquidity Bridge Credit Agreement have expired or terminated. 2.06Termination or
Reduction of Aggregate Revolving Commitments and Aggregate Delayed Draw Term
Loan Commitments. (a) Optional Reductions. The Borrower may, upon notice to the
Administrative Agent, terminate the Aggregate Revolving Commitments or the
Aggregate Delayed Draw Term Loan Commitments, or from time to time permanently
reduce (xi) the Aggregate Revolving Commitments to an amount not less than the
Outstanding Amount of Revolving Loans, Swing Line Loans and L/C Obligations, or
(yii) the Aggregate Delayed Draw Term Loan Commitments; provided, that, (iA) any
such notice shall be received by the Administrative Agent not later than 12:00
p.m. (noon) three (3) Business Days prior to the date of termination or
reduction, (iiB) any such partial reduction shall be in an aggregate amount of
Two Million Dollars ($2,000,000), or in any whole multiple of One Million
Dollars ($1,000,000) in excess thereof, and (iiiC) the Borrower shall not
terminate or reduce (AI) the Aggregate Revolving Commitments if, after giving
effect thereto and to any concurrent prepayments hereunder, the Total Revolving
Outstandings would exceed the Aggregate Revolving Commitments, (BII) the Letter
of Credit Sublimit if, after giving effect thereto, the Outstanding Amount of
L/C Obligations not fully Cash Collateralized hereunder would exceed the Letter
of Credit Sublimit, or (CIII) the Swing Line Sublimit if, after giving effect
thereto and to any concurrent prepayments hereunder, the Outstanding Amount of
Swing Line Loans would exceed the Swing Line Sublimit. Any such notice may state
that it is conditioned upon the effectiveness of other transactions, in which
case, such notice may be revoked or its effectiveness deferred by the Borrower
(by notice to the Administrative Agent on or prior to the specified effective
date) if such condition is not satisfied. (b) Mandatory Reductions. If, after
giving effect to any reduction or termination of Revolving Commitments under
this Section 2.06, the Letter of Credit Sublimit or the Swing Line Sublimit
exceed the Aggregate Revolving Commitments at such time, the Letter of Credit
Sublimit or the Swing Line Sublimit, as the case may be, shall be automatically
reduced by the amount of such excess.

 

 

 

part 1_part1_page_082.jpg [tm2010823d1_ex10-1img082.jpg]  The unfunded Delayed
Draw Term Loan Commitments shall automatically terminate at the expiration of
the Delayed Draw Term Loan Availability Period. (c) Notice. The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Letter of Credit Sublimit, Swing Line Sublimit, the Aggregate Revolving
Commitments or the Aggregate Delayed Draw Term Loan Commitments under this
Section 2.06. Upon any reduction of the Aggregate Revolving Commitments, the
Revolving Commitment of each Lender shall be reduced by such Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Aggregate
Revolving Commitments accrued until the effective date of any termination of the
Aggregate Revolving Commitments shall be paid on the effective date of such
termination. Upon any reduction of the Aggregate Delayed Draw Term Loan
Commitments, the Delayed Draw Term Loan Commitment of each Delayed Draw Term
Loan Lender shall be reduced by such Delayed Draw Term Loan Lender’s Applicable
Percentage of such reduction amount. All fees in respect of the Aggregate
Delayed Draw Term Loan Commitments accrued until the effective date of any
termination of the Aggregate Delayed Draw Term Loan Commitments shall be paid on
the effective date of such termination. 2.07Repayment of Loans. (a)Revolving
Loans. The Borrower shall repay to the Revolving Lenders on the Revolving Loan
Maturity Date the aggregate principal amount of all Revolving Loans outstanding
on such date. (b) Swing Line Loans. The Borrower shall repay each Swing Line
Loan on the earlier to occur of: (ii) the date within one (1) Business Day of
demand therefor by the applicable Swing Line Lender; and (iiii) the Revolving
Loan Maturity Date. (c) Term A Loan. The Borrower shall repay the outstanding
principal amount of the Term A Loan on the last Business Day of each Fiscal
Quarter, commencing with the first (1st) Fiscal Quarter ending March 31,of 2019,
in the amount of $2,578,125.00, with the then Outstanding Amount of the Term A
Loan due on the Term Loan Maturity Date (as such installments may hereafter be
adjusted as a result of prepayments made pursuant to Section 2.05), unless
accelerated sooner pursuant to Section 9.02, Section 9.03 or Section 9.04, as
applicable. (d) Delayed Draw Term Loan. The Borrower shall repay the outstanding
principal amount of the Delayed Draw Term Loan on the last Business Day of each
Fiscal Quarter, commencing with the first (1st) Fiscal Quarter ending March
31,of 2019, in each case, in an amount equal to one and one-quarter percent
(1.25%) of the outstanding principal amount of the Delayed Draw Term Loan as of
March 31,the last day of the first (1st) Fiscal Quarter of 2019 (subject to
adjustment for Delayed Draw Term Loan Borrowings during the First Extension
Period and the Second Extension Period, as described below); provided, that,
(xi) the Borrower shall repay any advances under the Delayed Draw Term Loan made
during the First Extension Period commencing with the first (1st) full Fiscal
Quarter ending after the First Extended DDTL Availability Expiration Date in
each case, in an amount equal to one and one-quarter percent (1.25%) of the
outstanding principal amount of each such Delayed Draw Term Loan as of the First
Extended DDTL Availability Expiration Date, and (yii) the Borrower shall repay
any advances under the Delayed Draw Term Loan made during the Second Extension
Period commencing with the first (1st) full Fiscal Quarter ending after the
Second Extended DDTL Availability Expiration Date, in each case, in an amount
equal to one and one-quarter percent (1.25%) of the outstanding principal amount
of each such Delayed Draw Term Loan as of the Second Extended DDTL Availability
Expiration Date (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), with the then Outstanding Amount of
the Delayed Draw Term Loan due on the Term Loan Maturity Date

 

 

 

part 1_part1_page_083.jpg [tm2010823d1_ex10-1img083.jpg]  (as such installments
may hereafter be adjusted as a result of prepayments made pursuant to Section
2.05), unless accelerated sooner pursuant to Section 9.02, Section 9.03 or
Section 9.04, as applicable. (e) Add-On Term Loan. The Borrower shall repay the
outstanding principal amount of each Add-On Term Loan in the installments on the
dates and in the amounts set forth in the applicable Add-On Term Loan Lender
Joinder Agreement (as such installments may hereafter be adjusted as a result of
prepayments made pursuant to Section 2.05), unless accelerated sooner pursuant
to Section 9.02, Section 9.03 or Section 9.04, as applicable. 2.08Interest. (a)
Subject to the provisions of clause (b) below,: (i) each Eurodollar Rate Loan
shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the sum of the Eurodollar Rate for
such Interest Period, plus the Applicable Rate for Eurodollar Rate Loans,; (ii)
each Base Rate Loan shall bear interest on the outstanding principal amount
thereof from the applicable borrowing date at a rate per annum equal to the Base
Rate, plus the Applicable Rate for Base Rate Loans,; and (iii) each Swing Line
Loan shall bear interest on the outstanding principal amount thereof from the
applicable borrowing date at a rate per annum equal to the Base Rate, plus the
Applicable Rate for Base Rate Loans. To the extent that any calculation of
interest or any fee required to be paid under this Agreement shall be based on
(or result in) an amount that is less than zero, such amount shall be deemed
zero for purposes of this Agreement. (b) (i) If any amount of principal of any
Loan is not paid when due (without regard to any applicable grace periods),
whether at stated maturity, by acceleration or otherwise, then such overdue
amount of principal shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws. (ii) If any amount (other than principal of any
Loan) is not paid when due (after giving effect to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Requisite Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws. (iii) If an Event of Default
under Section 9.01(i) shall be continuing, the Borrower shall pay interest on
the principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws. (iv) Accrued and unpaid interest on past
due amounts (including interest on past due interest) shall be due and payable
upon demand. (c) Interest on each Loan shall be due and payable in arrears on
each Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law. 2.09Fees.

 

 

 

part 1_part1_page_084.jpg [tm2010823d1_ex10-1img084.jpg]  In addition to those
certain fees described in clausesSection 2.03(h) and Section 2.03(i) of Section
2.03: (a) Revolving Commitment Fee. The Borrower shall pay to the Administrative
Agent, for the account of each Revolving Lender in accordance with its
Applicable Percentage, a commitment fee (the “Revolving Commitment Fee”) at a
rate per annum equal to the product of: (i) the Applicable Rate; times (ii) the
actual daily amount by which the Aggregate Revolving Commitments exceed the sum
of (yA) the Outstanding Amount of Revolving Loans, and (zB) the Outstanding
Amount of L/C Obligations, subject to adjustment as provided in Section 2.15.
For the avoidance of doubt, the Outstanding Amount of Swing Line Loans shall not
be counted towards or considered usage of the Aggregate Revolving Commitments
for purposes of determining the Revolving Commitment Fee. The Revolving
Commitment Fee shall accrue at all times during the Revolving Availability
Period, including at any time during which one (1) or more of the conditions in
Article V is not met, and shall be due and payable quarterly in arrears on the
last Business Day of each March, June, September and December, commencing with
the first (1st) such date to occur after the Effectiveness Date, and on the
Revolving Loan Maturity Date; provided, that, (A) no Revolving Commitment Fee
shall accrue on the Revolving Commitment of a Defaulting Lender so long as such
Lender shall be a Defaulting Lender, and (B) any Revolving Commitment Fee
accrued with respect to the Revolving Commitment of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender, and unpaid
at such time, shall not be payable by the Borrower so long as such Lender shall
be a Defaulting Lender. The Revolving Commitment Fee shall be calculated
quarterly in arrears, and, if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect. (b) DDTL Commitment Fee. The Borrower shall pay
to the Administrative Agent, for the account of each Delayed Draw Term Loan
Lender in accordance with its Applicable Percentage, a commitment fee (the “DDTL
Commitment Fee”) at a rate per annum equal to the product of (i) the Applicable
Rate, times (ii) the actual daily amount by which the Aggregate Delayed Draw
Term Loan Commitments exceed the Outstanding Amount of Delayed Draw Term Loans,
subject to adjustment as provided in Section 2.15. The DDTL Commitment Fee shall
accrue at all times during the Delayed Draw Term Loan Availability Period,
including at any time during which one (1) or more of the conditions in Article
V is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first (1st) such date to occur after the Effectiveness Date, and on the
expiration or early termination pursuant to Section 2.06(a) of the Delayed Draw
Term Loan Availability Period;, provided, that: (A) no DDTL Commitment Fee shall
accrue on the unfunded Delayed Draw Term Loan Commitment of a Defaulting Lender
so long as such Lender shall be a Defaulting Lender; and (B) any DDTL Commitment
Fee accrued with respect to the unfunded Delayed Draw Term Loan Commitment of a
Defaulting Lender during the period prior to the time such Lender became a
Defaulting Lender and unpaid at such time shall not be payable by the Borrower
so long as such Lender shall be a Defaulting Lender. The DDTL Commitment Fee
shall be calculated quarterly in arrears, and, if there is any change in the
Applicable Rate during any quarter, the actual daily amount shall be computed
and multiplied by the Applicable Rate separately for each period during such
quarter that such Applicable Rate was in effect. (c) Fee Letter. The Borrower
shall pay all fees required to be paid under the Fee Letters in accordance with
the terms thereof, respectively. Such fees shall be fully earned when paid and
shall be non-refundable for any reason whatsoever.

 

 

 

part 1_part1_page_085.jpg [tm2010823d1_ex10-1img085.jpg]  2.10Computation of
Interest and Fees. All computations of interest for Base Rate Loans (including
Base Rate Loans determined by reference to the Eurodollar Rate) shall be made on
the basis of a year of three-hundred sixty-five (365) or three hundred sixty-six
(366) days, as the case may be, and actual days elapsed. All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year). Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid;
provided, that, any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.
2.11Evidence of Debt. (a) The Credit Extensions made by each Lender shall be
evidenced by one (1) or more accounts or records maintained by such Lender and
by the Administrative Agent in the ordinary course of business. The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Credit Extensions made by
the Lenders to the Borrower and the interest and payments thereon. Any failure
to so record or any error in doing so shall not, however, limit or otherwise
affect the obligation of the Borrower hereunder to pay any amount owing with
respect to the Obligations. In the event of any conflict between the accounts
and records maintained by any Lender and the accounts and records of the
Administrative Agent in respect of such matters, the accounts and records of the
Administrative Agent shall control in the absence of manifest error. Upon the
request of any Lender made through the Administrative Agent, the Borrower shall
execute and deliver to such Lender (through the Administrative Agent) a
promissory note, which shall evidence such Lender’s Loans in addition to such
accounts or records. Each such promissory note shall: (i) in the case of
Revolving Loans, be in the form of Exhibit 2.11(a) (a “Revolving Note”),; (ii)
in the case of Swing Line Loans, be in the form of Exhibit 2.11(b) (a “Swing
Line Note”),; (iii) in the case of the Term A Loan, be in the form of Exhibit
2.11(c) (a “Term A Note”),; (iv) in the case of the Delayed Draw Term Loans, be
in the form of Exhibit 2.11(d) (a “Delayed Draw Term Loan Note”); and (v) in the
case of each Add-On Term Loan, be in the form of Exhibit 2.11(e) (an “Add-On
Term Note”). Each Lender may attach schedules to its Note and endorse thereon
the date, Type (if applicable), amount and maturity of its Loans and payments
with respect thereto. (b) In addition to the accounts and records referred to in
clause (a), each Lender and the Administrative Agent shall maintain in
accordance with its usual practice accounts or records evidencing the purchases
and sales by such Lender of participations in Letters of Credit and Swing Line
Loans. In the event of any conflict between the accounts and records maintained
by the Administrative Agent and the accounts and records of any Lender in
respect of such matters, the accounts and records of the Administrative Agent
shall control in the absence of manifest error. 2.12Payments Generally;
Administrative Agent’s Clawback. (a) General. All payments to be made by the
Borrower shall be made free and clear of and without condition or deduction for
any counterclaim, defense, recoupment or setoff. Except as otherwise expressly
provided herein, all payments by the Borrower hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in
immediately available funds not later than 2:00 p.m. on the date specified
herein. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage (or other applicable share as provided herein) of such
payment in like funds as received by

 

 

 

part 1_part1_page_086.jpg [tm2010823d1_ex10-1img086.jpg]  wire transfer to such
Lender’s Lending Office. All payments received by the Administrative Agent after
2:00 p.m. shall be deemed received on the next succeeding Business Day and any
applicable interest or fee shall continue to accrue. Subject to the definition
of “Interest Period” in Section 1.01, if any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be. (b) (i) Funding by Lenders;
Presumption by Administrative Agent. Unless the Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing of
Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 p.m. (noon) on the date of such Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
any Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from, and including, the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at: (A) in the case of a payment to be made by such
Lender, the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation; and (B) in the case of a payment to be made by the Borrower, the
interest rate applicable to Base Rate Loans. If the Borrower and such Lender
shall pay such interest to the Administrative Agent for the same or an
overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent. (ii) Payments by Borrower; Presumptions by
Administrative Agent. Unless the Administrative Agent shall have received notice
from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or any L/C Issuer hereunder
that the Borrower will not make such payment, the Administrative Agent may
assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
each applicable L/C Issuer, as the case may be, the amount due. In such event,
if the Borrower has not in fact made such payment, then each of the Lenders or
each applicable L/C Issuer, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such L/C Issuer, in immediately available funds with interest thereon,
for each day from, and including, the date such amount is distributed to it to,
but excluding, the date of payment to the Administrative Agent, at the greater
of the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation. A notice of
the Administrative Agent to any Lender or the Borrower with respect to any
amount owing under this clause (b) shall be conclusive, absent manifest error.

 

 

 

part 1_part1_page_087.jpg [tm2010823d1_ex10-1img087.jpg]  (c) Failure to Satisfy
Conditions Precedent. If any Lender makes available to the Administrative Agent
funds for any Loan to be made by such Lender as provided in the foregoing
provisions of this Article II, and such funds are not made available to the
Borrower by the Administrative Agent because the conditions to the applicable
Credit Extension set forth in Article V are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest. (d) Obligations of Lenders Several. The obligations of the Lenders
hereunder to make Loans, to fund participations in Letters of Credit and Swing
Line Loans and to make payments pursuant to Section 11.04(c) are several and not
joint. The failure of any Lender to make any Loan, to fund any such
participation or to make any payment under Section 11.04(c) on any date required
hereunder shall not relieve any other Lender of its corresponding obligation to
do so on such date, and no Lender shall be responsible for the failure of any
other Lender to so make its Loan, to purchase its participation or to make its
payment under Section 11.04(c). (e) Funding Source. Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner. 2.13Sharing of Payments by Lenders. If any Lender shall, by exercising
any right of setoff or counterclaim or otherwise, obtain payment in respect of
any principal of or interest on any of the Loans made by it, or the
participations in L/C Obligations or in Swing Line Loans held by it (excluding
any amounts applied by any Swing Line Lender to outstanding Swing Line Loans)
resulting in such Lender’s receiving payment of a proportion of the aggregate
amount of such Loans or participations and accrued interest thereon greater than
its pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase (for cash at face value) participations in the Loans and
subparticipationssub-participations in L/C Obligations and Swing Line Loans of
the other Lenders, or make such other adjustments as shall be equitable, so that
the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and other amounts owing them; provided, that: (i) if any
such participations or subparticipationssub-participations are purchased and
all, or any portion, of the payment giving rise thereto is recovered, such
participations or subparticipationssub-participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest; and
(ii) the provisions of this Section 2.13 shall not be construed to apply to:
(xA) any payment made by, or on behalf of, the Borrower pursuant to and in
accordance with the express terms of this Agreement (including the application
of funds arising from the existence of a Defaulting Lender),; (yB) the
application of Cash Collateral provided for in Section 2.142.14: or (zC) any
payment obtained by a Lender as consideration for the assignment of, or sale of,
a participation in any of its Loans, or subparticipationssub-participations in
L/C Obligations or Swing Line Loans, to any assignee or participant, other than
an assignment to the Borrower or any Subsidiary thereof (as to which the
provisions of this Section 2.13 shall apply). Each Loan Party consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
lawLaw, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against such Loan Party rights of setoff and
counterclaim with respect to such

 

 

 

part 1_part1_page_088.jpg [tm2010823d1_ex10-1img088.jpg]  participation as fully
as if such Lender were a direct creditor of such Loan Party in the amount of
such participation. 2.14Cash Collateral. (a) Certain Credit Support Events. If
(i) any L/C Issuer has honored any full or partial drawing request under any
Letter of Credit and such drawing has resulted in an L/C Borrowing, (ii) as of
the Letter of Credit Expiration Date, any L/C Obligation, for any reason,
remains outstanding, (iii) the Borrower shall be required to provide Cash
Collateral pursuant to any provision of Article IX, or (iv) there shall exist a
Defaulting Lender, the Borrower shall within two (2) Business Days (in the case
of clause (a)(iii) above), or within one (1) Business Day (in all other cases),
following any written request by the Administrative Agent or the applicable L/C
Issuer, provide Cash Collateral in an amount not less than the applicable
Minimum Collateral Amount (determined in the case of Cash Collateral provided
pursuant to clause (a)(iv) above, after giving effect to Section 2.15(a)(iv) and
any Cash Collateral provided by the Defaulting Lender). (b) Grant of Security
Interest. The Borrower, and to the extent provided by any Defaulting Lender,
such Defaulting Lender, hereby grants to (and subjects to the control of) the
Administrative Agent, for the benefit of each applicable L/C Issuer and the
Lenders, and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other propertyProperty
so provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.14(c). If, at any time, the Administrative Agent
determines that Cash Collateral is subject to any right or claim of any Person
other than the Administrative Agent or the applicable L/C Issuer as herein
provided, or that the total amount of such Cash Collateral is less than the
Minimum Collateral Amount, the Borrower will, promptly upon written demand by
the Administrative Agent, pay or provide to the Administrative Agent additional
Cash Collateral in an amount sufficient to eliminate such deficiency. All Cash
Collateral (other than credit support not constituting funds subject to deposit)
shall be maintained in one (1) or more Controlled Accounts or in blocked,
non-interest bearing deposit accounts at Bank of America. The Borrower shall pay
on demand therefor from time to time all customary account opening, activity and
other administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral. (c) Application. Notwithstanding anything to
the contrary contained in this Agreement, Cash Collateral provided under any of
this Section 2.14 or SectionsSection 2.03, Section 2.04, Section 2.05, Section
2.15 or Section 9.02 in respect of Letters of Credit shall be held and applied
in satisfaction of the specific L/C Obligations, obligations to fund
participations therein (including, as to Cash Collateral provided by a
Defaulting Lender, any interest accrued on such obligation) and other
obligations for which the Cash Collateral was so provided, prior to any other
application of such propertyProperty as may otherwise be provided for herein.
(d) Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Lender) (or, as appropriate, its
assignee following compliance with Section 11.06(b)(vi)), or (ii) the
determination by the Administrative Agent and the applicable L/C Issuer that
there exists excess Cash Collateral; provided, howeverthat, (xA) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other

 

 

 

part 1_part1_page_089.jpg [tm2010823d1_ex10-1img089.jpg]  Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (yB) the Person providing Cash Collateral and the applicable L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations. 2.15 Defaulting
Lenders. (a) Adjustments. Notwithstanding anything to the contrary contained in
this Agreement, if any Lender becomes a Defaulting Lender, then, until such time
as that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law: (i) Waivers and Amendment. Such Defaulting Lender’s right to
approve or disapprove of any amendment, waiver or consent with respect to this
Agreement shall be restricted as set forth in the definition of “Requisite
Lenders” in Section 1.01 and in Section 11.01. (ii) Defaulting Lender Waterfall.
Any payment of principal, interest, fees or other amount received by the
Administrative Agent for the account of such Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Article IX or otherwise), or
received by the Administrative Agent from a Defaulting Lender pursuant to
Section 11.08, shall, in each case, be applied at such time or times as may be
determined by the Administrative Agent as follows:, first, to the payment of any
amounts owing by such Defaulting Lender to the Administrative Agent hereunder;,
second, to the payment on a pro rata basis of any amounts owing by such
Defaulting Lender to the L/C Issuers or Swing Line Lenders hereunder;, third, to
Cash Collateralize the L/C Issuer’s Fronting Exposure with respect to such
Defaulting Lender in accordance with Section 2.14;, fourth, as the Borrower may
request (so long as no Default or Event of Default exists), to the funding of
any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent;, fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a deposit account and released pro rata in order to
(xI) satisfy such Defaulting Lender’s potential future funding obligations with
respect to Loans under this Agreement, and (yII) Cash Collateralize each L/C
Issuer’s future Fronting Exposure with respect to such Defaulting Lender with
respect to future Letters of Credit issued under this Agreement, in accordance
with Section 2.14;, sixth, to the payment of any amounts owing to the Lenders,
the L/C Issuers or Swing Line Lenders as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, any L/C Issuer or any Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement;, seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against that Defaulting Lender as a result of that Defaulting Lender’s
breach of its obligations under this Agreement;, and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided,
that, if (xA) such payment is a payment of the principal amount of any Loans or
L/C Borrowings in respect of which such Defaulting Lender has not fully funded
its appropriate share, and (yB) such Loans were made or the related Letters of
Credit were issued at a time when the conditions set forth in Section 5.02 were
satisfied or waived, such payment shall be applied solely to the payment of the
Loans of, and L/C Obligations owed to, all Non-Defaulting Lenders on a pro rata
basis prior to being applied to the payment of any Loans of, or L/C Obligations
owed to, such Defaulting Lender until such time as all Loans and funded and
unfunded participations in L/C Obligations and Swing Line Loans are held by the
Lenders pro rata in accordance with the Commitments hereunder without giving
effect to Section 2.15clause (a)(iv) below. Any payments, prepayments

 

 

 

part 1_part1_page_090.jpg [tm2010823d1_ex10-1img090.jpg]  or other amounts paid
or payable to a Defaulting Lender that are applied (or held) to pay amounts owed
by a Defaulting Lender or to post Cash Collateral pursuant to this Section
2.15clause (a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto. (iii)Certain Fees. (A) No
Defaulting Lender shall be entitled to receive any fee payable under Section
2.09(a) or Section 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender). (B) Each Defaulting Lender shall be entitled to receive Letter of
Credit Fees for any period during which that Lender is a Defaulting Lender only
to the extent allocable to its Applicable Percentage of the stated amount of
Letters of Credit for which it has provided Cash Collateral pursuant to Section
2.14. (C) With respect to any fee payable under Section 2.09(a) or Section
2.09(b) or any Letter of Credit Fee not required to be paid to any Defaulting
Lender pursuant to clauseclauses (a)(iii)(A) or (a)(iii)(B) above, the Borrower
shall: (xI) pay to each Non-Defaulting Lender that portion of any such fee
otherwise payable to such Defaulting Lender with respect to such Defaulting
Lender’s participation in L/C Obligations or Swing Line Loans that has been
reallocated to such Non-Defaulting Lender pursuant to clause (a)(iv) below,;
(yII) pay to each L/C Issuer and Swing Line Lender, as applicable, the amount of
any such fee otherwise payable to such Defaulting Lender to the extent allocable
to such L/C Issuer’s or such Swing Line Lender’s Fronting Exposure to such
Defaulting Lender,; and (zIII) not be required to pay the remaining amount of
any such fee. (iv) Reallocation of Applicable Percentages to Reduce Fronting
Exposure. All, or any part, of such Defaulting Lender’s participation in L/C
Obligations and Swing Line Loans shall be reallocated among the Non-Defaulting
Lenders in accordance with their respective Applicable Percentages (calculated
without regard to such Defaulting Lender’s Commitment), but only to the extent
that: (xA) no Default has occurred and is continuing; and (yB) such reallocation
does not cause the aggregate Revolving Credit Exposure of any Non-Defaulting
Lender to exceed such Non-Defaulting Lender’s Revolving Commitment. NoSubject to
Section 11.19, no reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against a Defaulting Lender arising from that
Lender having become a Defaulting Lender, including any claim of a
Non-Defaulting Lender as a result of such Non-Defaulting Lender’s increased
exposure following such reallocation. (v) Cash Collateral, Repayment of Swing
Line Loans. If the reallocation described in clause (a)(iv) above cannot, or can
only partially, be effected, the Borrower shall, without prejudice to any right
or remedy available to it hereunder or under applicable Law,: (xA) first, prepay
Swing Line Loans in any amount equal to the Swing Line Lenders’ Fronting
Exposure; and (yB) second, Cash Collateralize each L/C Issuer’s Fronting
Exposure in accordance with the procedures set forth in Section 2.14. (b)
Defaulting Lender Cure. If the Borrower, the Administrative Agent, each Swing
Line Lender and each L/C Issuer agree in writing that a Lender is no longer a
Defaulting Lender, the Administrative Agent will so notify the parties hereto,
whereupon as of the effective date specified in

 

 

 

part 1_part1_page_091.jpg [tm2010823d1_ex10-1img091.jpg]  such notice and
subject to any conditions set forth therein (which may include arrangements with
respect to any Cash Collateral), that Lender will, to the extent applicable,
purchase at par that portion of outstanding Loans of the other Lenders or take
such other actions as the Administrative Agent may determine to be necessary to
cause the Revolving Loans and funded and unfunded participations in Letters of
Credit and Swing Line Loans to be held on a pro rata basis by the Lenders in
accordance with their Applicable Percentages (without giving effect to Section
2.15(a)(iv)), whereupon such Lender will cease to be a Defaulting Lender;
provided, that, (i) no adjustments will be made retroactively with respect to
fees accrued or payments made by, or on behalf of, the Borrower while that
Lender was a Defaulting Lender; provided, further, that,, and (ii) except to the
extent otherwise expressly agreed by the affected parties, no change hereunder
from Defaulting Lender to Lender will constitute a waiver or release of any
claim of any party hereunder arising from that Lender having been a Defaulting
Lender. ARTICLE III TAXES, YIELD PROTECTION AND ILLEGALITY 3.01Taxes.
(a)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
(i) Any and all payments by, or on account of, any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable Laws. If any applicable Laws (as
determined in the good faith discretion of the Administrative Agent or any Loan
Party, as applicable) require the deduction or withholding of any Tax from any
such payment by the Administrative Agent or a Loan Party, then the
Administrative Agent or such Loan Party shall be entitled to make such deduction
or withholding, upon the basis of the information and documentation to be
delivered pursuant to clause (e) below. (ii) If any Loan Party or the
Administrative Agent shall be required by the Internal Revenue Code to withhold
or deduct any Taxes, including both United States Federal backup withholding and
withholding Taxes, from any payment, then: (A) the Administrative Agent shall
withhold or make such deductions as are determined by the Administrative Agent
to be required based upon the information and documentation it has received
pursuant to clause (e) below,; (B) the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with the Internal Revenue Code,; and (C) to the extent that the
withholding or deduction is made on account of Indemnified Taxes, the sum
payable by the applicable Loan Party shall be increased as necessary so that,
after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section
3.01), the applicable Recipient receives an amount equal to the sum it would
have received had no such withholding or deduction been made. (iii) If any Loan
Party or the Administrative Agent shall be required by any applicable Laws other
than the Internal Revenue Code to withhold or deduct any Taxes from any payment,
then: (A) such Loan Party or the Administrative Agent, as required by such Laws,
shall withhold or make such deductions as are determined by it to be required
based upon the information and documentation it has received pursuant to clause
(e) below,; (B) such Loan Party or the Administrative Agent, to the extent
required by such Laws, shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with such Laws,; and (C) to
the extent that the withholding or deduction is made on account of Indemnified
Taxes, the sum payable by the applicable Loan Party shall be increased as
necessary so that, after

 

 

 

part 1_part1_page_092.jpg [tm2010823d1_ex10-1img092.jpg]  any required
withholding or the making of all required deductions (including deductions
applicable to additional sums payable under this Section 3.01), the applicable
Recipient receives an amount equal to the sum it would have received had no such
withholding or deduction been made. (b) Payment of Other Taxes by the Loan
Parties. Without limiting the provisions of clause (a) above, the Loan Parties
shall timely pay to the relevant Governmental Authority in accordance with
applicable lawLaw, or, at the option of the Administrative Agent, timely
reimburse it for the payment of, any Other Taxes. (c) Tax Indemnifications. (i)
Each of the Loan Parties shall, and does hereby, jointly and severally indemnify
each Recipient, and shall make payment in respect thereof within ten (10) days
after demand therefor, for the full amount of any Indemnified Taxes (including
Indemnified Taxes imposed or asserted on, or attributable to, amounts payable
under this Section 3.01) payable or paid by such Recipient or required to be
withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to the Borrower by a Lender or an L/C Issuer (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf, or
on behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest
error. Each of the Loan Parties shall, and does hereby, jointly and severally
indemnify the Administrative Agent, and shall make payment in respect thereof
within ten (10) days after demand therefor, for any amount which a Lender or an
L/C Issuer, for any reason, fails to pay indefeasibly to the Administrative
Agent as required pursuant to Section 3.01clause (c)(ii) below. (ii) Each Lender
and each L/C Issuer shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within ten (10) days after demand therefor,: (xA) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
or such L/C Issuer (but only to the extent that any Loan Party has not already
indemnified the Administrative Agent for such Indemnified Taxes and without
limiting the obligation of the Loan Parties to do so),; (yB) the Administrative
Agent and the Loan Parties, as applicable, against any Taxes attributable to
such Lender’s failure to comply with the provisions of Section 11.06(d) relating
to the maintenance of a Participant Register; and (zC) the Administrative Agent
and the Loan Parties, as applicable, against any Excluded Taxes attributable to
such Lender or such L/C Issuer, in each case, that are payable or paid by the
Administrative Agent or a Loan Party in connection with any Loan Document, and
any reasonable expenses arising therefrom or with respect thereto, whether or
not such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender and each L/C Issuer hereby
authorizes the Administrative Agent to set off and apply any and all amounts at
any time owing to such Lender or such L/C Issuer, as the case may be, under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (c)(ii). (d) Evidence of Payments. Upon
request by any Loan Party or the Administrative Agent, as the case may be, after
any payment of Taxes by any Loan Party or by the Administrative Agent to a
Governmental Authority as provided in this Section 3.01, each Loan Party shall
deliver to the Administrative Agent or the Administrative Agent shall deliver to
the Borrower, as the case may be, the original or a certified copy of a receipt
issued by such Governmental Authority evidencing such payment,

 

 

 

part 1_part1_page_093.jpg [tm2010823d1_ex10-1img093.jpg]  a copy of any return
required by applicable Laws to report such payment or other evidence of such
payment reasonably satisfactory to the Borrower or the Administrative Agent, as
the case may be. (e) Status of Lenders; Tax Documentation. (i) Any Lender that
is entitled to an exemption from or reduction of withholding Tax with respect to
payments made under any Loan Document shall deliver to the Borrower and the
Administrative Agent, at the time or times reasonably requested by the Borrower
or the Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two (2) sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in Section 3.01clauses
(e)(ii)(A), (e)(ii)(B) and (e)(ii)(D) below) shall not be required if in the
Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender. (ii)
Without limiting the generality of the foregoing, in the event that the Borrower
is a U.S. Person, (A) any Lender that is a U.S. Person shall deliver to the
Borrower and the Administrative Agent on or prior to the date on which such
Lender becomes a Lender under this Agreement (and from time to time thereafter
upon the reasonable request of the Borrower or the Administrative Agent),
executed copies of IRS Form W–9 certifying that such Lender is exempt from U.S.
federal backup withholding Tax; (B) any Foreign Lender shall, to the extent it
is legally entitled to do so, deliver to the Borrower and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent), whichever of the following is applicable:
(I) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party: (x1) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W–8BEN or W–8BEN–E
establishing an exemption from, or reduction of, U.S. federal withholding Tax
pursuant to the “interest” article of such tax treaty; and (y2) with respect to
any other applicable payments under any Loan Document, IRS Form W–8BEN or
W–8BEN–E establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty; (II)executed copies of Internal Revenue Service Form W–8ECI,;

 

 

 

part 1_part1_page_094.jpg [tm2010823d1_ex10-1img094.jpg]  (III) in the case of a
Foreign Lender claiming the benefits of the exemption for portfolio interest
under Section 881(c) of the Internal Revenue Code,: (x1) a certificate
substantially in the form of Exhibit 3.01–1 to the effect that such Foreign
Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Internal Revenue Code, a “10 percent shareholder” of the Borrower within the
meaning of Section 881(c)(3)(B) of the Internal Revenue Code, or a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Internal Revenue
Code (a “U.S. Tax Compliance Certificate”); and (y2) executed copies of IRS Form
W–8BEN or W–8BEN–E; or (IV) to the extent a Foreign Lender is not the beneficial
owner, executed copies of IRS Form W–8IMY, accompanied by IRS Form W–8ECI, IRS
Form W–8BEN or W–8BEN–E, a U.S. Tax Compliance Certificate substantially in the
form of Exhibit 3.01–2 or Exhibit 3.01–3, IRS Form W–9, and/or other
certification documents from each beneficial owner, as applicable; provided,
that, if the Foreign Lender is a partnership and one (1) or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit 3.01–4 on behalf of each such direct and
indirect partner; (C) any Foreign Lender shall, to the extent it is legally
entitled to do so, deliver to the Borrower and the Administrative Agent (in such
number of copies as shall be requested by the recipient) on or prior to the date
on which such Foreign Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and (D) if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent, at the time or times prescribed by applicable Law and at such time or
times reasonably requested by the Borrower or the Administrative Agent, such
documentation prescribed by applicable Law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA, or to determine the amount to deduct and
withhold from such payment. Solely for purposes of this clause (e)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. (iii)Each Lender agrees that if any form or certification it
previously delivered pursuant to this Section 3.01 expires or becomes obsolete
or inaccurate in any respect, it shall

 

 

 

part 1_part1_page_095.jpg [tm2010823d1_ex10-1img095.jpg]  update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so. (f) Treatment of Certain Refunds.
Unless required by applicable Laws, at no time shall the Administrative Agent
have any obligation to file for or otherwise pursue on behalf of a Lender or an
L/C Issuer, or have any obligation to pay to any Lender or any L/C Issuer, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender or such L/C Issuer, as the case may be. If any Recipient determines, in
its sole discretion exercised in good faith, that it has received a refund of
any Taxes as to which it has been indemnified by any Loan Party or with respect
to which any Loan Party has paid additional amounts pursuant to this Section
3.01, it shall pay to the Loan Party an amount equal to such refund (but only to
the extent of indemnity payments made, or additional amounts paid, by a Loan
Party under this Section 3.01 with respect to the Taxes giving rise to such
refund), net of all out-of-pocket expenses (including Taxes) incurred by such
Recipient, and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that, the Loan
Party, upon the request of the Recipient, agrees to repay the amount paid over
to the Loan Party (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Recipient in the event the Recipient is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this clause (f), in no event will the applicable
Recipient be required to pay any amount to the Loan Party pursuant to this
clause the payment of which would place the Recipient in a less favorable net
after-Tax position than such Recipient would have been in if the indemnification
payments or additional amounts giving rise to such refund had never been paid.
This clause (f) shall not be construed to require any Recipient to make
available its tax returns (or any other information relating to its Taxes that
it deems confidential) to any Loan Party or any other Person. (g) Survival. Each
party’s obligations under this Section 3.01 shall survive the resignation or
replacement of the Administrative Agent or any assignment of rights by, or the
replacement of, a Lender or an L/C Issuer, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.
3.02Illegality. If any Lender determines that any Law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for any Lender
or its Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, Dollars in the London interbank market, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
(i) any obligation of such Lender to make or continue Eurodollar Rate Loans or
to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended, and (ii)
if such notice asserts the illegality of such Lender making or maintaining Base
Rate Loans the interest rate on which is determined by reference to the
Eurodollar Rate component of the Base Rate, the interest rate on which Base Rate
Loans of such Lender shall, if necessary to avoid such illegality, be determined
by the Administrative Agent without reference to the Eurodollar Rate component
of the Base Rate, in each case, until such Lender notifies the Administrative
Agent and the Borrower that the circumstances giving rise to such determination
no longer exist. Upon receipt of such notice, (xA) the Borrower shall, upon
demand from such Lender (with a copy to the Administrative Agent), prepay or, if
applicable, convert all Eurodollar Rate Loans of such Lender to Base Rate Loans
(the interest rate on which Base Rate Loans of such Lender shall, if necessary
to avoid such illegality, be determined by the Administrative Agent without
reference to the Eurodollar Rate component of the Base Rate), either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans, and (yB) if
such notice

 

 

 

part 1_part1_page_096.jpg [tm2010823d1_ex10-1img096.jpg]  asserts the illegality
of such Lender determining or charging interest rates based upon the Eurodollar
Rate, the Administrative Agent shall during the period of such suspension
compute the Base Rate applicable to such Lender without reference to the
Eurodollar Rate component thereof until the Administrative Agent is advised in
writing by such Lender that it is no longer illegal for such Lender to determine
or charge interest rates based upon the Eurodollar Rate. Upon any such
prepayment or conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or converted. 3.03Inability to Determine Rates. (a) If, in
connection with any request for a Eurodollar Rate Loan, or a conversion to or
continuation thereof, (ai) the Administrative Agent determines that (iA) Dollar
deposits are not being offered to banks in the London interbank eurodollar
market for the applicable amount and Interest Period of such Eurodollar Rate
Loan, or (iiB) (I) adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Rate Loan, or in connection with an existing or proposed Base Rate
Loan, and (II) the circumstances described in clause (c)(i) below do not apply
(in each case with respect to this clause (a) above(i), “Impacted Loans”), or
(bii) the Administrative Agent or the Requisite Lenders determine that, for any
reason, the Eurodollar Rate for any requested Interest Period with respect to a
proposed Eurodollar Rate Loan does not adequately and fairly reflect the cost to
such Lenders of funding such Eurodollar Rate Loan, then, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (xA) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods), and (yB) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case, until the Administrative Agent upon the(or, in the
case of a determination by the Requisite Lenders described in clause (a)(ii)
above, until the Administrative Agent, upon instruction of the Requisite
Lenders) revokes such notice. Upon receipt of such notice, the Borrower may
revoke any pending request for a Borrowing of, conversion to, or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods), or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans in the amount
specified therein. (b) Notwithstanding anything to the contrary in the
foregoing, if the Administrative Agent has made the determination described in
clause (a) of this section,(i) above, then the Administrative Agent, in
consultation with the Borrower and the affected Lenders, may establish an
alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until: (1i) the Administrative Agent revokes the notice delivered with respect
to the Impacted Loans under clause (a) of the first sentence of this section,
(2(i) above; (ii) the Administrative Agent or the Requisite Lenders notify the
Administrative Agent and the Borrower that such alternative interest rate does
not adequately and fairly reflect the cost to such Lenders of funding the
Impacted Loans,; or (3iii) any Lender determines that any applicable Law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any such Lender or its applicable Lending Office to make,
maintain, or fund Loans whose interest is determined by reference to such
alternative rate of interest, or to determine or charge interest rates based
upon such rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to do any of the foregoing, and such Lender
provides the Administrative Agent and the Borrower with written notice thereof.
(c) Notwithstanding anything to the contrary in this Agreement or in any other
Loan Documents, but without limiting clauses (a) or (b) above, if the
Administrative Agent determines (which determination shall be conclusive and
binding upon all parties hereto, absent manifest error), or the Borrower or
Requisite Lenders notify the Administrative Agent (with, in the case of the
Requisite Lenders, a copy to the Borrower), that the Borrower or Requisite
Lenders, as applicable, have determined

 

 

 

part 1_part1_page_097.jpg [tm2010823d1_ex10-1img097.jpg]  (which determination
likewise shall be conclusive and binding upon all parties hereto, absent
manifest error), that: (i) adequate and reasonable means do not exist for
ascertaining LIBOR for any requested Interest Period, including, without
limitation, because the LIBOR Screen Rate is not available or published on a
current basis and such circumstances are unlikely to be temporary; (ii) the
administrator of the LIBOR Screen Rate or a Governmental Authority having, or
purporting to have, jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR, or the LIBOR Screen
Rate, shall no longer be made available, or used for determining the interest
rate of loans, provided, that, at the time of such statement, there is no
successor administrator that is satisfactory to the Administrative Agent that
will continue to provide LIBOR after such specific date (such specific date, the
“Scheduled Unavailability Date”); or (iii) syndicated loans currently being
executed, or that include language similar to that contained in this Section
3.03, are being executed or amended (as applicable) to incorporate or adopt a
new benchmark interest rate to replace LIBOR; then, reasonably promptly after
such determination by the Administrative Agent, or receipt by the Administrative
Agent of such notice, as applicable, the Administrative Agent and the Borrower
may amend this Agreement to replace LIBOR with (A) one (1) or more SOFR-Based
Rates, or (B) another alternate benchmark rate giving due consideration to any
evolving, or then existing, convention for similar U.S. dollar denominated
syndicated credit facilities for such alternative benchmark, and, in each case
of the foregoing clauses (c)(A) and (c)(B), including any mathematical or other
adjustments to such benchmark, giving due consideration to any evolving, or then
existing, convention for similar U.S. dollar denominated syndicated credit
facilities for such benchmarks, which adjustment, or method for calculating such
adjustment, shall be published on an information service, as selected by the
Administrative Agent from time to time in its reasonable discretion, and may be
periodically updated (such adjustment, the “Adjustment”; and any such proposed
rate, a “LIBOR Successor Rate”). Any such amendment shall become effective at
5:00 p.m. on the date that is five (5) Business Days after the date on which the
Administrative Agent shall have posted such proposed amendment to all Lenders
and the Borrower, unless, prior to such time, Lenders comprising Requisite
Lenders have delivered to the Administrative Agent written notice that, (I) in
the case of an amendment to replace LIBOR with a rate described in clause (c)(A)
above, such Requisite Lenders object to the Adjustment, or (II) in the case of
an amendment to replace LIBOR with a rate described in clause (c)(B) above, such
Requisite Lenders object to such amendment; provided, that, for the avoidance of
doubt, in the case of clause (c)(I) above, the Requisite Lenders shall not be
entitled to object to any SOFR-Based Rate contained in any such amendment. Such
LIBOR Successor Rate shall be applied in a manner consistent with market
practice; provided, that, to the extent that market practice is not
administratively feasible for the Administrative Agent, such LIBOR Successor
Rate shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent. (d) If no LIBOR Successor Rate has been determined and the
circumstances under clause (c)(i) above exist, or the Scheduled Unavailability
Date has occurred, as applicable, the Administrative Agent will promptly so
notify the Borrower and each Lender. Thereafter: (i) the obligation of the
Lenders to make or maintain Eurodollar Rate Loans shall be suspended (to the
extent of the affected Eurodollar Rate Loans or Interest Periods); and (ii) the
Eurodollar Rate component shall no longer be utilized in determining the Base
Rate. Upon receipt of such notice, the Borrower may revoke any pending request
for a Borrowing of, conversion to, or continuation of Eurodollar Rate Loans (to
the extent of the affected Eurodollar Rate Loans or Interest Periods), or,
failing that, will be deemed to have converted such

 

 

 

part 1_part1_page_098.jpg [tm2010823d1_ex10-1img098.jpg] amount specified
therein. (e) Notwithstanding anything else to the contrary herein, any
definition of LIBOR Successor Rate shall provide that in no event shall such
LIBOR Successor Rate be less than zero for purposes of this Agreement. (f) In
connection with the implementation of a LIBOR Successor Rate, the Administrative
Agent will have the right to make LIBOR Successor Rate Conforming Changes from
time to time, and, notwithstanding anything to the contrary herein or in any
other Loan Document, any amendments implementing such LIBOR Successor Rate
Conforming Changes will become effective without any further action or consent
of any other party to this Agreement. 3.04Increased Costs. (a)Increased Costs
Generally. If any Change in Law shall: (i) impose, modify or deem applicable any
reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assetsany Property of, deposits with or for the account of,
or credit extended or participated in by, any Lender (except any reserve
requirement reflected in the Eurodollar Rate) or any L/C Issuer; (ii) subject
any Recipient to any Taxes (other than (A) Indemnified Taxes, (B) Taxes
described in clauses (b) through (d) of the definition of “Excluded Taxes” in
Section 1.01, and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto; or (iii) impose on any Lender
or any L/C Issuer or the London interbank market any other condition, cost or
expense affecting this Agreement or Eurodollar Rate Loans made by such Lender or
any Letter of Credit or participation therein; and the result of any of the
foregoing shall be to increase the cost to such Lender of making, converting to,
continuing or maintaining any Loan the interest on which is determined by
reference to the Eurodollar Rate (or of maintaining its obligation to make any
such Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered. (b) Capital Requirements. If
any Lender or any L/C Issuer determines that any Change in Law affecting such
Lender or such L/C Issuer or any Lending Office of such Lender or such Lender’s
or such L/C Issuer’s holding company, if any, regarding capital or liquidity
requirements has or would have the effect of reducing the rate of return on such
Lender’s or such L/C Issuer’s capital or on the capital of such Lender’s or such
L/C Issuer’s holding company, if any, as a consequence of this Agreement, the
Commitments of such Lender or the Loans made by, or participations in Letters of
Credit or Swing Line Loans held by, such Lender, or the Letters of Credit issued
by such L/C Issuer, to a level below that which such Lender or such L/C Issuer
or such Lender’s or such L/C Issuer’s holding company could have achieved but
for such Change in Law (taking into consideration such Lender’s or such L/C
Issuer’s policies and the policies of such Lender’s or such L/C Issuer’s holding
company with respect to capital

 

 

 

part 1_part1_page_099.jpg [tm2010823d1_ex10-1img099.jpg]  adequacy or
liquidity), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered. (c) Certificates for
Reimbursement. A certificate of a Lender or an L/C Issuer setting forth the
amount or amounts necessary to compensate such Lender or such L/C Issuer or its
holding company, as the case may be, as specified in clauseclauses (a) or (b) of
this Sectionabove and delivered to the Borrower shall be conclusive absent
manifest error. The Borrower shall pay such Lender or such L/C Issuer, as the
case may be, the amount shown as due on any such certificate within ten (10)
days after receipt thereof. Notwithstanding anything contained in this Section
3.04 to the contrary, the Borrower shall only be obligated to pay any amounts
due under this Section 3.04 if, and a Lender shall not exercise any right under
this Section 3.04 unless, the Lender certifies that it is generally imposing a
similar charge on, or otherwise similarly enforcing its agreements with, its
other similarly situated borrowers. (d) Delay in Requests. Failure or delay on
the part of any Lender or any L/C Issuer to demand compensation pursuant to the
foregoing provisions of this Section 3.04 shall not constitute a waiver of such
Lender’s or such L/C Issuer’s right to demand such compensation; provided, that,
the Borrower shall not be required to compensate a Lender or an L/C Issuer
pursuant to the foregoing provisions of this Section 3.04 for any increased
costs incurred or reductions suffered more than four (4) months prior to the
date that such Lender or such L/C Issuer, as the case may be, notifies the
Borrower of the Change in Law giving rise to such increased costs or reductions
and of such Lender’s or such L/C Issuer’s intention to claim compensation
therefor (exceptprovided, that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the four-monthfour (4) month
period referred to above shall be extended to include the period of retroactive
effect thereof). 3.05Compensation for Losses. Upon written demand of any Lender
(with a copy to the Administrative Agent) from time to time, the Borrower shall
promptly compensate such Lender for and hold such Lender harmless from any loss,
cost or expense incurred by it as a result of: (a) any continuation, conversion,
payment or prepayment of any Loan other than a Base Rate Loan on a day other
than the last day of the Interest Period for such Loan (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise); (b) any failure
by the Borrower (for a reason other than the failure of such Lender to make a
Loan) to prepay, borrow, continue or convert any Loan other than a Base Rate
Loan on the date or in the amount notified by the Borrower; or (c)any assignment
of a Eurodollar Rate Loan on a day other than the last day of the Interest
Period therefor as a result of a request by the Borrower pursuant to Section
11.13; including any loss or expense arising from the liquidation or
reemployment of funds (but excluding loss of anticipated profits) obtained by it
to maintain such Loan or from fees payable to terminate the deposits from which
such funds were obtained. The Borrower shall also pay any customary
administrative fees charged by such Lender in connection with the foregoing. For
purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Base Rate used in determining the
Eurodollar Rate for such Loan by a matching deposit or

 

 

 

part 1_part1_page_100.jpg [tm2010823d1_ex10-1img100.jpg]  other borrowing in the
London interbank eurodollar market for a comparable amount and for a comparable
period, whether or not such Eurodollar Rate Loan was in fact so funded.
Notwithstanding anything to the contrary in this Section 3.05, each of the
Lenders that were lenders under the Existing Credit Agreement hereby waive the
requirement that the Borrower reimburse such Lender for any break funding costs
incurred or arising in connection with the amendment and restatement of the
Existing Credit Agreement pursuant to this Agreement. 3.06Mitigation
Obligations; Replacement of Lenders. (a) Designation of a Different Lending
Office. If any Lender requests compensation under Section 3.04, or requires the
Borrower to pay any Indemnified Taxes or additional amounts to any Lender, any
L/C Issuer or any Governmental Authority for the account of any Lender or any
L/C Issuer pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then at the request of the Borrower such Lender or such L/C Issuer
shall, as applicable, use reasonable efforts to designate a different Lending
Office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender or such L/C Issuer, such designation or assignment:
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or
Section 3.04, as the case may be, in the future, or eliminate the need for the
notice pursuant to Section 3.02, as applicable,; and (ii) in each case, would
not subject such Lender or such L/C Issuer, as the case may be, to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees to pay
all reasonable out-of-pocket costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment. (b)
Replacement of Lenders. If any Lender requests compensation under Section 3.04,
or if the Borrower is required to pay any Indemnified Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 3.01 or any Lender notifies the Borrower and
Administrative Agent that it is unable to fund Eurodollar Rate Loans pursuant to
Section 3.02 or Section 3.03, and, in each case, such Lender has declined or is
unable to designate a different lending office in accordance with Section
3.06(a), the Borrower may replace such Lender in accordance with Section 11.13.
3.07 Successor LIBOR. Notwithstanding anything to the contrary in this Agreement
or any other Loan Documents (including Section 11.01 hereof), if the
Administrative Agent determines (which determination shall be conclusive absent
manifest error), or the Borrower or Requisite Lenders notify the Administrative
Agent (with, in the case of the Requisite Lenders, a copy to Borrower) that the
Borrower or Requisite Lenders (as applicable) have determined, that: (a)
adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period because the LIBOR Screen Rate is not available or
published on a current basis and such circumstances are unlikely to be
temporary; or (b) the administrator of the LIBOR Screen Rate or a Governmental
Authority having jurisdiction over the Administrative Agent has made a public
statement identifying a specific date after which LIBOR or the LIBOR Screen Rate
shall no longer be made available, or used for determining the interest rate of
loans (such specific date, the “Scheduled Unavailability Date”), or

 





 

 

 



 

 

 

part 2_part2_page_01.jpg [tm2010823d1_ex10-1img101.jpg]  (c) syndicated loans
currently being executed, or that include language similar to that contained in
this Section 3.07, are being executed or amended (as applicable) to incorporate
or adopt a new benchmark interest rate to replace LIBOR, then, reasonably
promptly after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower may amend this Agreement to replace LIBOR (or the Eurodollar Rate
or Eurodollar Base Rate) with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein), giving due consideration to any evolving or then existing convention
for similar Dollar denominated syndicated credit facilities for such alternative
benchmarks (any such proposed rate, a “LIBOR Successor Rate”), together with any
proposed LIBOR Successor Rate Conforming Changes and any such amendment shall
become effective at 5:00 p.m. (New York time) on the fifth Business Day after
the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrower unless, prior to such time, Lenders comprising the
Requisite Lenders have delivered to the Administrative Agent written notice that
such Requisite Lenders do not accept such amendment. If no LIBOR Successor Rate
has been determined and the circumstances under clause (a) above exist or the
Scheduled Unavailability Date has occurred (as applicable), the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, (to the extent of the affected Eurodollar Rate Loans or Interest
Periods) and (y) the Eurodollar Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurodollar Rate Loans (to the extent of the affected Eurodollar Rate Loans or
Interest Periods) or, failing that, will be deemed to have converted such
request into a request for a Borrowing of Base Rate Loans (subject to the
foregoing clause (y)) in the amount specified therein. Notwithstanding anything
else herein, any definition of LIBOR Successor Rate shall provide that in no
event shall such LIBOR Successor Rate be less than zero for purposes of this
Agreement. 3.073.08 Survival. All of the Borrower’s obligations under this
Article III shall survive termination of the Aggregate Revolving Commitments,
repayment of all other Obligations hereunder and resignation of the
Administrative Agent. 3.083.09 Withholding Taxes. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Effectiveness Date,
the Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) the Loans under this Agreement as
not qualifying as a “grandfathered obligation” within the meaning of Treasury
Regulation Section 1.1471–2(b)(2)(i). ARTICLE IV GUARANTY 4.01The Guaranty.
(a)The ParentEach Guarantor hereby jointly and severally guarantees to each
Lender, each Swap Bank, each Treasury Management Bank, and the Administrative
Agent as hereinafter provided, as

 

 

 

part 2_part2_page_02.jpg [tm2010823d1_ex10-1img102.jpg]  primary obligor and not
as surety, the prompt payment of the Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization, or otherwise) strictly in accordance with the terms thereof.
The ParentEach Guarantor hereby further agrees that, if any of the Obligations
are not paid in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory Cash Collateralization, or
otherwise), the Parent Guarantor willGuarantors will, jointly and severally,
promptly pay the same, without any demand or notice whatsoever, and that, in the
case of any extension of time of payment or renewal of any of the Obligations,
the same will be promptly paid in full when due (whether at extended maturity,
as a mandatory prepayment, by acceleration, as a mandatory Cash
Collateralization, or otherwise) in accordance with the terms of such extension
or renewal. The Borrower hereby guarantees any Additional Guaranteed Obligations
(determined before giving effect to Sectionsthis Section 4.01 and 4.07Section
4.08) under the Guaranty. (b) Notwithstanding any provision to the contrary
contained herein or in any other of the Loan Documents,in this Agreement or any
other Loan Document: (i) the Guaranty of each Guarantor (other than the Parent
Guarantor) provided pursuant to this Article IV shall be limited to the payment
of the Obligations as described in clause (a) above if, and to the extent that,
such Obligations become due or payable solely at all times during the CSAG
Period; and (ii) Swap Contracts or Treasury Management Agreements, the
obligations of the Parenteach Guarantor and the Borrower under this Agreement
and the other Loan Documents shall be limited to an aggregate amount equal to
the largest amount that would not render such obligations subject to avoidance
under the Debtor Relief Laws or any comparable provisions of any applicable
state lawLaw. 4.02Obligations Unconditional. The obligations of the Parenteach
Guarantor under Section 4.01 are joint and several, absolute and unconditional,
irrespective of the value, genuineness, validity, regularity or enforceability
of any of the Loan Documents, Swap Contracts or Treasury Management Agreements,
or any other agreement or instrument referred to therein, or any substitution,
release, impairment or exchange of any other guarantee of, or, solely at all
times during the CSAG Period, security for, any of the Obligations, and, to the
fullest extent permitted by applicable lawLaw, irrespective of any law or
regulation or other circumstance whatsoever which might otherwise constitute a
legal or equitable discharge or defense of a surety or guarantor (other than
payment in full of the Obligations), it being the intent of this Section 4.02
that the obligations of the Parenteach Guarantor hereunder shall be absolute and
unconditional under any and all circumstances. The ParentEach Guarantor agrees
that the Parentsuch Guarantor shall have no right of subrogation, indemnity,
reimbursement or contribution against the Borrower or any other Guarantor for
amounts paid under this Article IV until such time as the Obligations have been
paid in full (other than contingent indemnification obligations that are not
then due and payable) and the Commitments have expired or terminated. Without
limiting the generality of the foregoing, it is agreed that, to the fullest
extent permitted by lawapplicable Law, the occurrence of any one (1) or more of
the following shall not alter or impair the liability of the Parentany Guarantor
hereunder, which shall remain absolute and unconditional as described above: (a)
at any time or from time to time, without notice to the Parentany Guarantor, the
time for any performance of, or compliance with, any of the Obligations shall be
extended, or such performance or compliance shall be waived; (b) any of the acts
mentioned in any of the provisions of any of the Loan Documents, any Swap
Contract between any Loan Party and any Swap Bank, or any Treasury Management
Agreement between any Loan Party and any Treasury Management Bank, or any

 

 

 

part 2_part2_page_03.jpg [tm2010823d1_ex10-1img103.jpg]  other agreement or
instrument referred to in the Loan Documents, such Swap Contracts or such
Treasury Management Agreements shall be done or omitted; (c) the maturity of any
of the Obligations shall be accelerated, or any of the Obligations shall be
modified, supplemented or amended in any respect, or any right under any of the
Loan Documents, any Swap Contract between any Loan Party and any Swap Bank, or
any Treasury Management Agreement between any Loan Party and any Treasury
Management Bank, or any other agreement or instrument referred to in the Loan
Documents, such Swap Contracts or such Treasury Management Agreements shall be
waived, or any other guarantee of any of the Obligations, or, solely at all
times during the CSAG Period, any security therefor, shall be released, impaired
or exchanged, in whole or in part, or otherwise dealt with; or (d)any Lien
granted to, or in favor of, the Administrative Agent or any Lender as security
for any of the Secured Obligations shall fail to attach or be perfected; or (e)
(d) any of the Obligations shall be determined to be void or voidable
(including, without limitation, for the benefit of any creditor of the Parent
Guarantora Loan Party) or shall be subordinated to the claims of any Person
(including, without limitation, any creditor of the Parent Guarantora Loan
Party). With respect to its obligations hereunder, the Parenteach Guarantor
hereby expressly waives diligence, presentment, demand of payment, protest and
all notices whatsoever, and any requirement that the Administrative Agent or any
Lender exhaust any right, power or remedy or proceed against any Person under
any of the Loan Documents, any Swap Contract between any Loan Party and any Swap
Bank, or any Treasury Management Agreement between any Loan Party and any
Treasury Management Bank, or any other agreement or instrument referred to in
the Loan Documents, such Swap Contracts or such Treasury Management Agreements,
or against any other Person under any other guarantee of, or, solely at all
times during the CSAG Period, security for, any of the Obligations.
4.03Reinstatement. The obligations of the Parenteach Guarantor under this
Article IV shall be automatically reinstated if, and to the extent that, for any
reason, any payment by, or on behalf of, any Person in respect of the
Obligations is rescinded or must be otherwise restored by any holder of any of
the Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Parenteach Guarantor agrees that it will
indemnify the Administrative Agent and each Lender on demand for all reasonable
costs and expenses (including, without limitation, the fees, charges and
disbursements of counsel) incurred by the Administrative Agent or such Lender in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
bankruptcy, insolvency or similar lawLaw. 4.04Certain Additional Waivers. Each
Guarantor agrees that such Guarantor shall have no right of recourse to
security, if any, for the Obligations at any time, except through the exercise
of rights of subrogation pursuant to Section 4.02 and through the exercise of
rights of contribution pursuant to Section 4.06. 4.054.04 Remedies.

 

 

 

part 2_part2_page_04.jpg [tm2010823d1_ex10-1img104.jpg]  The ParentEach
Guarantor agrees that, to the fullest extent permitted by lawapplicable Law, as
between the Parentsuch Guarantor, on the one hand, and the Administrative Agent
and the Lenders, on the other hand, the Obligations may be declared to be
forthwith due and payable as provided in Section 9.02. Section 9.03 and Section
9.04 (and shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 9.02) for purposes of Section 4.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Obligations from becoming automatically due and
payable) as against any other Person, and that, in the event of such declaration
(or the Obligations being deemed to have become automatically due and payable),
the Obligations (whether or not due and payable by any other Person) shall
forthwith become due and payable by the Parentsuch Guarantor for purposes of
Section 4.01. The Guarantors acknowledge and agree that, solely at all times
during the CSAG Period, their obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the Collateral Agent, on
behalf of the Secured Parties, may exercise remedies thereunder in accordance
with the terms of this Agreement and thereof. 4.064.05 Rights of Contribution.
The ParentEach Guarantor and the Borrower agree that, in connection with
payments made hereunder, the Parenteach Guarantor and the Borrower shall have
contribution rights against each other as permitted under applicable lawLaw.
Such contribution rights shall be subordinate, and subject in right of payment,
to the obligations of the Parenteach Guarantor and the Borrower under the Loan
Documents, and neither the Parentany Guarantor nor the Borrower shall exercise
such rights of contribution until all Obligations have been paid in full (other
than contingent indemnification obligations that are not then due and payable)
and the Commitments have expired or been terminated. 4.074.06 Guarantee of
Payment; Continuing Guarantee. The guarantee in this Article IV is a guaranty of
payment and not of collection, is a continuing guarantee, and shall apply to all
Obligations whenever arising; provided, that, upon the Collateral and Subsidiary
Guaranty Release Date, all Guarantors, other than the Parent Guarantor, shall be
automatically released from the Guaranty provided by this Article IV. 4.084.07
Keepwell. Each Loan Party that is a Qualified ECP Guarantor at the time the
Guaranty in this Article IV by any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (a “Specified Loan
Party”) becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under this Guaranty and the other Loan Documents
in respect of such Swap Obligation (but, in each case, only up to the maximum
amount of such liability that can be hereby incurred without rendering such
Qualified ECP Guarantor’s obligations and undertakings under this Article IV
voidable under applicable Debtor Relief Laws, and not for any greater amount).
The obligations and undertakings of each Qualified ECP Guarantor under this
Section 4.074.08 shall remain in full force and effect until the Obligations
have been indefeasibly paid and performed in full (other than contingent
indemnification obligations under the Loan Documents that are not then due or
claimed). Each Loan Party intends this Section 4.074.08 to constitute, and this
Section 4.074.08 shall be deemed to constitute, a “keepwell, support, or other
agreement” for the benefit of each Specified Loan Party for all purposes of the
Commodity Exchange Act.

 

 

 

part 2_part2_page_05.jpg [tm2010823d1_ex10-1img105.jpg]  4.094.08 Appointment of
Borrower. The Parent GuarantorEach Loan Party hereby appoints the Borrower to
act as its agent for all purposes of this Agreement, the other Loan Documents,
and all other documents and electronic platforms entered into in connection
herewith, and agrees that: (a) the Borrower may execute such documents, and
provide such authorizations on behalf of the Parent Guarantorsuch Loan Party, as
the Borrower deems appropriate in its sole discretion, and the Parent
Guarantorsuch Loan Party shall be obligated by all of the terms of any such
document and/or authorization executed on its behalf,; (b) any notice or
communication delivered by the Administrative Agent, an L/C Issuer, or a Lender
to the Borrower shall be deemed delivered to the Parent Guarantorsuch Loan
Party; and (c) the Administrative Agent, the L/C Issuers, or the Lenders may
accept, and be permitted to rely on, any document, authorization, instrument or
agreement executed by the Borrower on behalf of the Parent Guarantorsuch Loan
Party. ARTICLE V CONDITIONS PRECEDENT TO CREDIT EXTENSIONS 5.01Conditions of
Initial Credit Extension. This Agreement shall become effective upon, and the
obligation of each L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of, the following conditions
precedent: (a) Loan Documents. Receipt by the Administrative Agent of executed
counterparts of this Agreement and the other Loan Documents to be entered into
as of the Effectiveness Date, each properly executed by an authorized officer of
the signing Loan Party and, in the case of this Agreement, by each Lender. (b)
Opinions of Counsel. Receipt by the Administrative Agent of customary opinions
of legal counsel to the Loan Parties, addressed to the Administrative Agent and
each Lender, dated as of the Effectiveness Date. (c)No Material Adverse Effect.
ThereSince December 31, 2017, there shall not have occurred a Material Adverse
Effect since December 31, 2017. (d) Litigation. There shall not exist any
action, suit, investigation or proceeding pending, or, to the knowledge of the
Loan Parties, threatened, in any court, or before an arbitrator or Governmental
Authority, that would reasonably be expected to have a Material Adverse Effect.
(e) Organizational Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, each of which shall be originals or facsimiles (followed
promptly by originals): (i) copies of the Organizational Documents of each Loan
Party certified to be true and complete as of a recent date by the appropriate
Governmental Authority of the state or other jurisdiction of its incorporation
or organization, where applicable, and certified by a secretary or assistant
secretary of such Loan Party to be true and correct as of the Effectiveness
Date;

 

 

 

part 2_part2_page_06.jpg [tm2010823d1_ex10-1img106.jpg]  (ii) such certificates
of resolutions or other action, incumbency certificates and/or other
certificates of authorized officers of each Loan Party as the Administrative
Agent may reasonably require, evidencing the identity, authority and capacity of
each authorized officer thereof authorized to act as an authorized officer in
connection with this Agreement and the other Loan Documents to which such Loan
Party is a party; and (iii) such documents and certifications as the
Administrative Agent may reasonably require to evidence that each Loan Party is
duly organized or formed, and is validly existing, in good standing, and
qualified to engage in business in its state of organization or formation. (f)
Closing Certificate. Receipt by the Administrative Agent of a certificate,
signed by a Responsible Officer of the Borrower, certifying that the conditions
specified in SectionsSection 5.01(c) and, Section 5.01(d) and Sections, Section
5.02(a) and Section 5.02(b) have been satisfied as of the Effectiveness Date.
(g) Existing Credit Agreement. Receipt by the Administrative Agent of evidence
that: (Ai) all obligations owed to lenders under the Existing Credit Agreement
who are not Lenders hereunder, if any, shall have been paid in full,; and (Bii)
the obligations owed to lenders under the Existing Credit Agreement who are
Lenders hereunder shall be paid to the extent necessary so that the Obligations
owed to such Lenders hereunder do not exceed their respective Commitments.
(h)KYC Information. (i) Upon the reasonable request of any Lender made at least
ten (10) days prior to the Effectiveness Date, the Borrower shall have provided
to such Lender the documentation and other information so requested in
connection with applicable “know your customer” and anti-money-laundering rules
and regulations, including the Act, in each case, at least five (5) days prior
to the Effectiveness Date. (ii) At least five (5) days prior to the
Effectiveness Date, if the Borrower qualifies as a “legal entity customer” under
the Beneficial Ownership Regulation, it shall deliver a Beneficial Ownership
Certification. (i) Fees. Receipt by the Administrative Agent, the Arrangers, and
the Lenders of any fees required to be paid on or before the Effectiveness Date.
(j) Out-of-Pocket Expenses and Attorney Costs. Unless waived by the
Administrative Agent, the Borrower shall have paid all reasonable out-of-pocket
expenses of the Arrangers and the Administrative Agent and all fees, charges and
disbursements of counsel to the Administrative Agent (limited to one (1) primary
counsel for the Administrative Agent and, if deemed reasonably necessary by the
Administrative Agent, of one (1) special and/or local counsel to the
Administrative Agent in each applicable jurisdiction or regulatory counsel
retained by the Administrative Agent) to the extent invoiced at least three (3)
Business Days prior to the Effectiveness Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred, or to be incurred, by it
through the closing proceedings (provided, that, such estimate shall not
thereafter preclude a final settling of accounts between the Borrower and the
Administrative Agent).

 

 

 

part 2_part2_page_07.jpg [tm2010823d1_ex10-1img107.jpg]  Without limiting the
generality of the provisions of the last paragraph of Section 10.03, for
purposes of determining compliance with the conditions specified in this Section
5.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by, or
acceptable or satisfactory to, a Lender, unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Effectiveness Date
specifying its objection thereto. 5.02Conditions to all Credit Extensions.
Subject to Section 2.01(d)(ii) and the Incremental Funds Certain Provision, if
applicable, the obligation of each Lender or each L/C Issuer, as applicable, to
honor any Request for Credit Extension (excluding any conversion or continuation
of Loans) is subject to the following conditions precedent: (a) The
representations and warranties of the Borrower and the Parent Guarantoreach Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any agreement, certificate or notice furnished at any time under, or in
connection, herewith or therewith, shall be true and correct in all material
respects (exceptprovided, that, any representation or warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects) on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case, they shall be true and correct in all material respects
(exceptprovided, that, any representation or warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects) as of such earlier date, and except; provided, that, for purposes of
this Section 5.02, the representations and warranties contained in
clausesSection 6.05(a) and Section 6.05(b) of Section 6.05 shall be deemed to
refer to the most recent statements furnished pursuant to clausesSection 7.01(a)
and, Section 7.01(b), respectively, of and Section 7.01(c), respectively. (b)No
Default or Event of Default shall exist, or would result from such proposed
Credit Extension or from the application of the proceeds thereof. (c) The
Administrative Agent and, if applicable, the applicable L/C Issuer and/or the
applicable Swing Line Lender shall have received a Request for Credit Extension
in accordance with the requirements hereof. Each Request for Credit Extension
submitted by the Borrower shall be deemed to be a representation and warranty
that the conditions specified in SectionsSection 5.02(a) and Section 5.02(b)
have been satisfied (or waived in accordance with the terms hereof) on and as of
the date of the applicable Credit Extension. ARTICLE VI REPRESENTATIONS AND
WARRANTIES In order to induce the Lenders and the Administrative Agent to enter
into this Agreement, and to extend credit hereunder and under the other Loan
Documents on the Effectiveness Date, the Loan Parties, jointly and severally,
make the representations and warranties set forth in this Article VI and upon
the occurrence of each Credit Extension thereafter: (provided, that, (A) the
representations and warranties set out in Section 6.03(a), Section 6.04(b),
Section 6.09(a), Section 6.09(b), Section 6.10(c), Section 6.20, Section 6.21,
Section 6.22, and Section 6.24, in each case, are made only on the First
Amendment Effectiveness Date, upon the occurrence of each Credit Extension, and
as may otherwise be agreed in writing by the Loan Parties, in each case, during
the CSAG Period, and (B) the representations and

 

 

 

part 2_part2_page_08.jpg [tm2010823d1_ex10-1img108.jpg]  warranties set out in
Section 6.03(b) and Section 6.09(c) are made only upon the occurrence of each
Credit Extension not during the CSAG Period and as may otherwise be agreed in
writing by the Loan Parties): 6.01Organization, etcEtc. Each Loan Party (a) is a
corporation or other form of legal entity, and each of its Subsidiaries is a
corporation, partnership, or other form of legal entity, (i) validly organized
and existing, and (ii) in good standing (to the extent such concept exists in
the relevant jurisdiction) under the lawsLaws of the jurisdiction of its
incorporation or organization, as the case may be, (b) is duly qualified to do
business, and is in good standing as a foreign corporation or foreign
partnership (or comparable foreign qualification, if applicable, in the case of
any other form of legal entity), as the case may be, in each jurisdiction where
the nature of its business requires such qualification, (c) has full power and
authority to (i) enter into, and perform its obligations under, this Agreement
and each other Loan Document to which it is a party, and (ii) own, or hold under
lease, its property, and to conduct its business substantially as currently
conducted by it, and (d) holds all requisite governmental licenses, permits and
other approvals to (i) enter into, and perform its obligations under, this
Agreement and each other Loan Document to which it is a party, and (ii) own, or
hold under lease, its property, and to conduct its business substantially as
currently conducted by it, except, in the case of clauses (a)(ii), (b), (c)(ii)
and (d) above only, where the failure to do so would not reasonably be expected
to have a Material Adverse Effect. 6.02Due Authorization, Non-Contravention,
etcEtc. The execution, delivery and performance by each Loan Party of this
Agreement and each other Loan Document to which it is a party, the borrowing of
the Loans, the use of the proceeds thereof, and the issuance of the Letters of
Credit hereunder are within each Loan Party’s corporate, partnership or
comparable powers, as the case may be, have been duly authorized by all
necessary corporate, partnership or comparable and, if required, stockholder
action, as the case may be, and do not: (a) contravene the Organizational
Documents of any Loan Party or any of its respective Subsidiaries; (b)contravene
any law, statute, rule or regulation binding on or affecting any Loan Party or
any of its respective Subsidiaries; (c) violate, or result in a default or event
of default or an acceleration of any rights or benefits under, any indenture,
agreement or other instrument binding upon any Loan Party or any of its
respective Subsidiaries; or (d) result in, or require the creation or imposition
of, any Lien on any assetsProperty of any Loan Party, or any of its respective
Subsidiaries, except Liens created under the Loan Documents,; except, in the
cases of clauses (a) (with respect to Subsidiaries that are not Loan Parties
only), (b), (c) and (d) above only, as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

 

 

part 2_part2_page_09.jpg [tm2010823d1_ex10-1img109.jpg]  6.03Government
Approval, Regulation, etcEtc. (a) Solely with respect to each instance during
the term of this Agreement for which the Loan Parties are, jointly and
severally, making the representation and warranty set forth in this Section 6.03
on a date that is during the CSAG period, no consent, authorization, approval or
other action by, and no notice to or filing with, any Governmental Authority or
regulatory body or other Person is required for the due execution, delivery or
performance by any Loan Party of this Agreement or any other Loan Document, the
borrowing of the Loans, the use of the proceeds thereof, the issuance of Letters
of Credit hereunder, and the pledge or grant by any Loan Party of the Liens
granted, or purported to be granted, in favor of the Collateral Agent pursuant
to the Collateral Documents, except, in each case: (i) such as have been
obtained or made and are in full force and effect; (ii) filings, recording or
other requirements in connection with the granting and perfection of Liens on
the Equity Interests of First-Tier Foreign Subsidiaries; (iii) with respect to
any Real Property that is leased from a Governmental Authority that is to be
made subject to a Mortgage, any consent of such Governmental Authority to such
Mortgage in its capacity as landlord under the applicable lease; and (iv) those,
the failure of which to obtain or make, would not reasonably be expected to have
a Material Adverse Effect. No Loan Party or Subsidiary is an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
(b)NoSolely with respect to each instance during the term of this Agreement for
which the Loan Parties are, jointly and severally, making the representation and
warranty set forth in this Section 6.03 on a date that is not during the CSAG
period, no consent, authorization or, approval or other action by, and no notice
to or filing with, any Governmental Authority or regulatory body or other Person
is required for the due execution, delivery or performance by the Borrower or
the Parent Guarantorany Loan Party of this Agreement or any other Loan Document,
the borrowing of the Loans, the use of the proceeds thereof, and the issuance of
Letters of Credit hereunder, except, in each case: (i) such as have been
obtained or made and are in full force and effect; and (ii) those, the failure
of which to obtain or make, would not reasonably be expected to have a Material
Adverse Effect. No Loan Party or Subsidiary is an “investment company” within
the meaning of the Investment Company Act of 1940, as amended. 6.04Validity,
etcEtc. (a) This Agreement has been duly executed and delivered by each Loan
Party, and constitutes, and each other Loan Document to which any Loan Party is
to be a party (including, without limitation, the First Amendment) will, on the
due execution and delivery thereof, and, assuming the due execution and delivery
of this Agreement by each of the other parties hereto, constitute, the legal,
valid and binding obligation of such Loan Party enforceable in accordance with
its respective terms, subject to the effect of bankruptcy, insolvency,
reorganization, moratorium or similar lawsLaws affecting the enforceability of
creditors’ rights generally and to general principles of equity. (b)Solely with
respect to each instance during the term of this Agreement for which the Loan
Parties are, jointly and severally, making the representation and warranty set
forth in this Section 6.04 on a date that is during the CSAG period, with
respect to each Person that is required to have joined this Agreement as a
Guarantor pursuant to Section 7.12 as of the date of such making of this
representation and warranty, a Guarantor Joinder Agreement has been duly
executed and delivered by such Person, and constitutes, and each other Loan
Document to which any such Person is required to be a party will, on the due
execution and delivery thereof, and, assuming the due execution and delivery of
this Agreement by each of the parties hereto, constitute, the legal, valid and
binding obligation of such Person enforceable in accordance with its respective
terms, subject to the effect of bankruptcy, insolvency, reorganization,
moratorium or similar Laws affecting the enforceability of creditors’ rights
generally and to general principles of equity.

 

 

 

part 2_part2_page_10.jpg [tm2010823d1_ex10-1img110.jpg]  6.05Financial
Information. (a) The Audited Financial Statements have been prepared in
accordance with GAAP consistently applied, and present fairly, in all material
respects in, the financial condition of the Parent Guarantor and its
Subsidiaries, and the results of itstheir operations and itstheir cash flows, as
of the dates and for the period presented, and the Audited Financial Statements
have been audited by independent registered public accountants of nationally
recognized standing and are accompanied by an opinion of such accountants
(without any Impermissible Qualification). (b) Except as disclosed in the
financial statements referred to above or the notes thereto, none of the Parent
Guarantor or its Subsidiariesno Loan Party or any Subsidiary thereof has any
Indebtedness, contingent liabilities, long-term commitments or unrealized losses
that have had, or reasonably would be expected to have, individually or in the
aggregate, a Material Adverse Effect. 6.06No Material Adverse Effect. (a)
SinceSolely with respect to each instance during the term of this Agreement for
which the Loan Parties are, jointly and severally, making the representation and
warranty set forth in this Section 6.06 on a date that is prior to the First
Amendment Effectiveness Date, since December 31, 2017, no event or circumstance
has occurred that has had, or would reasonably be expected to have, a Material
Adverse Effect. (b)Solely with respect to each instance during the term of this
Agreement for which the Loan Parties are, jointly and severally, making the
representation and warranty set forth in this Section 6.06 on a date that is on
or after the First Amendment Effectiveness Date but prior to the MAE Reversion
Date, since December 31, 2018, no event or circumstance has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect;
provided, that, no events or circumstances relating to the Boeing 737 MAX
Program shall be deemed to constitute a Material Adverse Effect for purposes of
this clause (b) with respect to each such making of the representation and
warranty set forth in this Section 6.06 during such period. (c)Solely with
respect to each instance during the term of this Agreement for which the Loan
Parties are, jointly and severally, making the representation and warranty set
forth in this Section 6.06 on a date that is on or after the MAE Reversion Date,
since the MAE Reversion Date, no event or circumstance has occurred that has
had, or would reasonably be expected to have, a Material Adverse Effect.
6.07Litigation. There is no pending, or, to the knowledge of the Loan Parties,
threatened, litigation, action or proceeding against the Parent Guarantor or any
of its Subsidiaries, any Loan Party or Subsidiary that would reasonably be
expected to have a Material Adverse Effect, or which purports to affect the
legality, validity or enforceability of this Agreement or any other Loan
Document or the transactions contemplated hereby or thereby. 6.08Compliance with
Laws and Agreements. None of the Loan Parties has violated, is in violation of,
or has been given written notice of any violation of any lawsLaws (other than
Environmental Laws, which are the subject of Section 6.13), regulations or
orders of any Governmental Authority applicable to it or its property, or any
indenture, agreement or other instrument binding upon it or its property, except
for any violations which would not

 

 

 

part 2_part2_page_11.jpg [tm2010823d1_ex10-1img111.jpg]  reasonably be expected
to have a Material Adverse Effect. No breach, default, violation, cancellation,
termination or other event that would reasonably be expected to have a Material
Adverse Effect has occurred under any Boeing Agreement. 6.09 Loan Party
Information. Schedule 6.09 sets forth the name, taxpayer identification number,
organizational identification number (if any) of each of the Parent Guarantor
and the Borrower as of the Effectiveness Date. Loan Parties; Subsidiaries, Etc.;
Deposit and Investment Accounts. (a)Solely with respect to each instance during
the term of this Agreement for which the Loan Parties are, jointly and
severally, making the representation and warranty set forth in this Section 6.09
on a date that is during the CSAG Period, Schedule 6.09–CSAG sets forth, as of
the First Amendment Effectiveness Date: (i) the jurisdiction of organization,
chief executive office, exact legal name, U.S. tax payer identification number,
and organizational identification number of each Loan Party; and (ii) with
respect to each Domestic Subsidiary directly owned by a Loan Party and each
First-Tier Foreign Subsidiary, the classes of its Equity Interests, the
percentage of Equity Interests of each such class owned directly by a Loan
Party, and the Loan Party that owns such Equity Interests. Except as set forth
on Schedule 6.09–CSAG, none of the Loan Parties has, as of the First Amendment
Effectiveness Date, any directly owned Domestic Subsidiaries or First-Tier
Foreign Subsidiaries (other than Immaterial Foreign Subsidiaries). All of the
outstanding Equity Interests of each such Subsidiary indicated on Schedule
6.09–CSAG as owned directly by a Loan Party are owned, beneficially and of
record, by such Loan Party, free and clear of all adverse claims, other than
Liens granted in favor of the Collateral Agent. (b)Solely with respect to each
instance during the term of this Agreement for which the Loan Parties are,
jointly and severally, making the representation and warranty set forth in this
Section 6.09 on a date that is during the CSAG Period, Schedule 6.09–CSAG sets
forth, as of the First Amendment Effectiveness Date, a true and complete list of
each deposit and investment account of each Loan Party. (c)Solely with respect
to each instance during the term of this Agreement for which the Loan Parties
are, jointly and severally, making the representation and warranty set forth in
this Section 6.09 on a date that is not during the CSAG Period, Schedule 6.09
(as in effect on the Effectiveness Date) sets forth, as of the Effectiveness
Date, the name, taxpayer identification number, and organizational
identification number (if any) of each of the Parent Guarantor and the Borrower.
6.09Ownership of Properties. (a) Each of the Borrower and its SubsidiariesLoan
Party and each Subsidiary has good and marketable title in fee simple to (or
other similar title in jurisdictions outside the United States of America), or
valid leasehold interests in, or easements or other limited property interests
in, or is licensedotherwise has the right to use, all its properties and
assetsMortgaged Properties, except for defects in the foregoing that do not
materially interfere with its ability to conduct its business as currently
conducted, or to utilize such properties and assets for their intended purposes,
and except where the failure to do so, in the aggregate, would not reasonably be
expected to have a Material Adverse Effect. All such properties and assets are
free and clear of Liens, other than Permitted Liens. (b) Each of the Borrower
and its SubsidiariesLoan Party and each Subsidiary owns, possesses, is licensed
or otherwise has the right to use, or could obtain ownership or, possession of,
or the right to use, all patents, trademarks, service marks, trade names, and
copyrights, licenses and rights

 

 

 

part 2_part2_page_12.jpg [tm2010823d1_ex10-1img112.jpg]  with respect thereto
necessary for the present conduct of its business, except for those the failure
to own, possess, license or use would not reasonably be expected to have a
Material Adverse Effect, and without any known conflict or alleged conflict with
the rights of others, except where such conflictsin each case, except as would
not, individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. (c)Solely with respect to each instance during the term of this
Agreement for which the Loan Parties are, jointly and severally, making the
representation and warranty set forth in this Section 6.10 on a date that is
during the CSAG Period: (i) Schedule 6.10–CSAG–RP sets forth, as of the First
Amendment Effectiveness Date, a true and complete list of: (A) each Real
Property (other than Excluded Property) with a fair market value (as reasonably
determined by the Borrower) in excess of Ten Million Dollars ($10,000,000) (I)
owned in fee by any Loan Party, together with an indication that such Real
Property is owed in fee by such Loan Party, and (II) leased, subleased, or
otherwise occupied or utilized by any Loan Party, as lessee or otherwise,
together with an indication that such Real Property is leased, subleased, or
otherwise occupied or utilized by such Loan Party; together with (B) each leased
Real Property with a fair market value (as reasonably determined by the
Borrower) not in excess of Ten Million Dollars ($10,000,000) with respect to
which the Borrower has otherwise agreed to use commercially reasonable efforts
to deliver a Mortgage; (ii) each Loan Party and each Subsidiary has complied
with all obligations under all leases and other Real Property Agreements to
which it is a party, except where the failure to comply would not reasonably be
expected to have a Material Adverse Effect, and all such leases and other Real
Property Agreements are in full force and effect, except in respect of which the
failure to be in full force and effect would not reasonably be expected to have
a Material Adverse Effect; (iii) each Loan Party and each Subsidiary enjoys
peaceful and undisturbed possession under all such leases, other than leases in
respect of which the failure to enjoy peaceful and undisturbed possession would
not reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect; and (iv) Schedule 6.10–CSAG–IP sets forth, as of the First
Amendment Effectiveness Date, a list of all intellectual property registered or
pending registration with the United States Copyright Office or the United
States Patent and Trademark Office and owned at such applicable time by a Loan
Party that is true and correct in all material respects. 6.10Taxes. Except as
would not reasonably be expected to have a Material Adverse Effect, each of the
Parent Guarantor, the Borrower and its SubsidiariesLoan Party and each
Subsidiary has timely filed all federal, foreign, and all other Tax returns and
reports required by applicable Law to have been filed by it, and has timely paid
all Taxes and governmental charges due (whether or not shown on any Tax return),
except any such Taxes or charges which are being diligently contested in good
faith by appropriate proceedings and for which adequate reserves in accordance
with GAAP shall have been set aside on its books. 6.11Pension and Welfare Plans.

 

 

 

part 2_part2_page_13.jpg [tm2010823d1_ex10-1img113.jpg]  No ERISA Event has
occurred or is reasonably expected to occur which would reasonably be expected
to have a Material Adverse Effect or give rise to a Lien on the assets of any
Loan Party or a Subsidiary, if such Lien would reasonably be expected to have a
Material Adverse Effect. The Borrower and its Subsidiaries and their ERISA
Affiliates are in compliance in all respects with the presently applicable
provisions of ERISA and the Internal Revenue Code with respect to each Plan
except for failures to so comply which would not reasonably be expected to have
a Material Adverse Effect. No condition exists or event or transaction has
occurred with respect to any Plan which reasonably might result in the
incurrence by the Borrower or any of its Subsidiaries or any ERISA Affiliate of
any liability, fine or penalty which would reasonably be expected to have a
Material Adverse Effect. The present value of all accumulated benefit
obligations of all underfunded Pension Plans (based on the assumptions used for
purposes of statement of Financial Accounting Standards No. 87) did not, as of
the date of the most recent financial statements reflecting such amounts, exceed
the fair market value of the assets of all such underfunded Pension Plans by an
amount that would reasonably be expected to have a Material Adverse Effect.
Using actuarial assumptions and computation methods consistent with subpart 1 of
subtitle E of Title IV of ERISA, the aggregate liabilities of each Loan Party or
ERISA Affiliate to all Multiemployer Plans in the event of a complete withdrawal
therefrom, as of the close of the most recent Fiscal Year of each such
Multiemployer Plan, would not reasonably be expected to result in a Material
Adverse Effect. Neither the Borrower nor any of its Subsidiaries has any
contingent liability with respect to post-retirement benefits provided by the
Borrower or any of its Subsidiaries under a Welfare Plan, other than (i)
liability for continuation coverage described in Part 6 of Subtitle B of Title I
of ERISA and (ii) liabilities that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. Except as would not
reasonably be expected to have a Material Adverse Effect, (a) each Foreign Plan
has been maintained in compliance with its terms and with the requirements of
any and all applicable laws, statutes, rules, regulations and orders and has
been maintained, where required, in good standing with applicable regulatory
authorities, and (b) neither the Borrower nor any of its Subsidiaries has
incurred any obligation in connection with the termination of or withdrawal from
any Foreign Plan. (a) Each Plan is in compliance, in all material respects, with
the applicable provisions of ERISA, the Code, and other federal or state Laws.
Each Pension Plan that is intended to be a qualified plan under Section 401(a)
of the Code has received a favorable determination letter or is subject to a
favorable opinion letter from the IRS, to the effect that the form of such Plan
is qualified under Section 401(a) of the Code and the trust related thereto has
been determined by the IRS to be exempt from federal income tax under Section
501(a) of the Code, or an application for such a letter is currently being
processed by the IRS. To the best knowledge of the Loan Parties, nothing has
occurred that would prevent, or cause the loss of, such tax-qualified status.
(b) There are no pending, or, to the best knowledge of the Loan Parties,
threatened, claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan that would reasonably be expected to have a
Material Adverse Effect. There has been no prohibited transaction or violation
of the fiduciary responsibility rules with respect to any Plan that has
resulted, or would reasonably be expected to result, in a Material Adverse
Effect. (c) Except as would not result, or be reasonably be expected to result,
in a Material Adverse Effect, (i) no ERISA Event has occurred, and no Loan Party
nor any ERISA Affiliate is aware of any fact, event or circumstance that would
reasonably be expected to constitute, or result in, an ERISA Event with respect
to any Pension Plan or Multiemployer Plan; (ii) as of the most recent valuation
date for any Pension Plan, the funding target attainment percentage (as defined
in Section 430(d)(2) of the Code) is sixty percent (60.0%) or higher, and no
Loan Party nor any ERISA Affiliate knows of any facts or circumstances that
would reasonably be expected to cause the funding target attainment percentage
for

 

 

 

part 2_part2_page_14.jpg [tm2010823d1_ex10-1img114.jpg]  any such plan to drop
below sixty percent (60.0%) as of the most recent valuation date; (iii) no Loan
Party nor any ERISA Affiliate has incurred any liability to the PBGC, other than
for the payment of premiums, and there are no premium payments which have become
due that are unpaid; (iv) neither the Borrower nor any ERISA Affiliate has
engaged in a transaction that could be subject to Section 4069 or Section
4212(c) of ERISA; and (v) no Pension Plan has been terminated by the plan
administrator thereof nor by the PBGC, and no event or circumstance has occurred
or exists that would reasonably be expected to cause the PBGC to institute
proceedings under Title IV of ERISA to terminate any Pension Plan. (d) Neither
the Borrower nor any ERISA Affiliate maintains or contributes to, or has any
material unsatisfied obligation to contribute to, or material liability under,
any active or terminated Pension Plan, other than Pension Plans not otherwise
prohibited by this Agreement. (e) The Borrower represents and warrants, as of
the First Amendment Effectiveness Date, that the Borrower is not and will not be
using “plan assets” (within the meaning of Section 3(42) of ERISA or otherwise)
of one (1) or more Benefit Plans with respect to the Borrower’s entrance into,
participation in, administration of, and performance of the Loans, the Letters
of Credit, the Commitments, or this Agreement. 6.12Environmental Warranties. The
Parent Guarantor, the Borrower and theirEach Loan Party and each of its
respective Subsidiaries conduct, in the ordinary course of business, a review of
the effect of existing Environmental Laws and known Environmental Liabilities on
their respective businesses, operations and properties, and, as a result
thereof, the Parent Guarantor and the Borrower haveeach Loan Party has
reasonably concluded that such Environmental Laws and known Environmental
Liabilities, would not, individually or in the aggregate, reasonably be expected
to have a Material Adverse Effect. 6.13Regulations T, U and X. The Loans and
other Credit Extensions, the use of the proceeds thereof, this Agreement, and
the transactions contemplated hereby will not result in a violation of
Regulation T, Regulation U or Regulation X. 6.14Disclosure and Accuracy of
Information. Neither this Agreement nor any other document, certificate or
written statement (other than Projections, estimates, forecasts and information
of a general economic or industry specific nature), in each case, concerning any
Loan Party, furnished to the Administrative Agent or any Lender by, or on behalf
of, any Loan Party in connection herewith, contains any untrue statement of a
material fact, or omits to state any material fact necessary in order to make
the statements contained herein and therein not materially misleading, in light
of the circumstances under which they were made. Any document, certificate or
written statement containing financial projections and other forward looking
information concerning the Parent Guarantor and its Subsidiaries provided to the
Arrangers or the Lenders by any of the Loan Parties or any of their
representatives (or on their behalf) (the “Projections”) have been be prepared
in good faith utilizing assumptions believed by the Borrower to be reasonable
and due care in the preparation of such document, certificate or written
statement, it being understood that forecast and projections are subject to
uncertainties and contingencies and no assurance can be given that any forecast
or projection will be realized. 6.16 [reserved].

 

 

 

part 2_part2_page_15.jpg [tm2010823d1_ex10-1img115.jpg]  6.156.17 Labor Matters.
Except as would not reasonably be expected to have a Material Adverse Effect,:
(a) there are no strikes, lockouts or slowdowns against the Loan Parties pending
or, to the knowledge of any Loan Party, threatened; (b) the hours worked by, and
payments made to, employees of the Loan Parties have not been in violation of
the Fair Labor Standards Act or any other applicable federal, state, local or
foreign lawLaw dealing with such matters; and (c) all payments due from the Loan
Parties, or for which any claim may be made against the Loan Parties, on account
of wages and employee health and welfare insurance and other benefits, have been
paid or accrued as a liability on the books of the Loan Parties. 6.166.18
Solvency. Immediately following the making of each Loan and after giving effect
to the application of the proceeds of such Loans,: (a) the fair value of the
assetsProperty of the Parent Guarantor and its Subsidiaries, on a consolidated
basis, at a fair valuation, will exceed their debts and liabilities,
subordinated, contingent or otherwise; (b) the present fair saleable value of
the propertyProperty of the Parent Guarantor and its Subsidiaries, on a
consolidated basis, will be greater than the amount that will be required to pay
the probable liability of their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Parent Guarantor and its Subsidiaries, on a consolidated basis,
will be able to pay their debts and liabilities, subordinated, contingent or
otherwise, as such debts and liabilities become absolute and matured; and (d)
the Parent Guarantor and its Subsidiaries, on a consolidated basis, will not
have unreasonably small capital with which to conduct the business in which they
are engaged as such business is now conducted and is proposed to be conducted.
For purposes of this Section 6.186.17, the amount of any contingent liability at
any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability. 6.176.19 Securities. The common Equity
Interests of each of the Parent Guarantor’s and the Borrower’s
SubsidiariesSubsidiary are fully paid and non-assessable, in each case, to the
extent applicable. The Equity Interests of each Subsidiary held, directly or
indirectly, by the Borrowereach Loan Party are owned, directly or indirectly, by
the Borrowersuch Loan Party, free and clear of all Liens except Permitted Liens.
There are not, as of the Effectiveness Date, and, solely with respect to each
instance during the term of this Agreement for which the Loan Parties are,
jointly and severally, making the representation and warranty set forth in this
Section 6.18 on a date that is during the CSAG Period, on the First Amendment
Effectiveness Date, any existing options, warrants, calls, subscriptions,
convertible or exchangeable securities, rights, agreements, commitments or
arrangements for any Person to acquire any common stock of the Borrower or any
of its SubsidiariesSubsidiary, or any other securities convertible into,
exchangeable for, or evidencing the right to subscribe for, any such common
stock, except: (i) as disclosed in the financial statements delivered pursuant
to SectionsSection 7.01(a) and, Section 7.01(b), and Section 7.01(c); (ii) in
connection with the acquisitionAsco Acquisition, or the post-closing
integration, of TargetAsco; or (iii) otherwise disclosed to the Lenders prior to
the Effectiveness Date or the First Amendment Effectiveness Date, as applicable.
6.186.20 Sanctions; Anti-Corruption Laws. (a) Neither the Parent Guarantor,any
Loan Party nor any of its SubsidiariesSubsidiary, nor, to the knowledge of the
Parent Guarantorany Loan Party, any director, officer or employee thereof, is an
individual or entity that is: (ai) currently the subject or target of any
Sanctions,; (bii) included on OFAC’s List of Specially Designated Nationals,
HMT’s Consolidated List of Financial Sanctions

 

 

 

part 2_part2_page_16.jpg [tm2010823d1_ex10-1img116.jpg]  Targets and the
Investment Ban List, or any similar list enforced by the United States federal
government (including, without limitation, OFAC), the European Union or Her
Majesty’s Treasury; or (ciii) located, organized or resident in a Designated
Jurisdiction. (b) (i) Neither the Parent Guarantorany Loan Party nor any
Subsidiary thereof is in violation of the United States Foreign Corrupt
Practices Act of 1977, the UK Bribery Act 2010, or other similar anti-corruption
legislation in other jurisdictions applicable to the Parent Guarantor or anysuch
Loan Party or Subsidiary from time to time, the effect of which is, or would
reasonably be expected to be, material to the Parent Guarantor and itsLoan
Parties and Subsidiaries taken as a whole; and (ii) the Parent Guarantor has
instituted and maintained policies and procedures reasonably designed to promote
and achieve compliance with such lawsLaws. 6.19Creation, Perfection and Priority
of Liens. Solely with respect to each instance during the term of this Agreement
for which the Loan Parties are, jointly and severally, making the representation
and warranty set forth in this Section 6.20 on a date that is during the CSAG
Period, each of the Mortgages is (if recorded), or, upon recording in the proper
jurisdiction with the proper authority, will be, effective to create in favor of
the Collateral Agent, for the benefit of the Secured Parties, a legal, valid,
binding and enforceable Lien on, and security interest in, the respective Loan
Party’s right, title and interest in and to the Real Property subject thereto
and proceeds thereof, and, each such Mortgage shall, upon proper recording and
payment of applicable fees and taxes, constitute a fully perfected Lien on, and
security interest in, all right, title and interest of the grantors thereof in
such Real Property and proceeds thereof, as security for the Obligations, in
each case prior and superior in right to any other Person (except with respect
to Permitted Liens). 6.20[reserved]Insurance. Solely with respect to each
instance during the term of this Agreement for which the Loan Parties are,
jointly and severally, making the representation and warranty set forth in this
Section 6.21 on a date that is during the CSAG Period the properties of the Loan
Parties and Subsidiaries that are material to the business of the Loan Parties
and Subsidiaries (taken as a whole) are insured with financially sound and
reputable insurance companies, in such amounts, with such deductibles, and
covering such risks, as are customarily carried by companies engaged in similar
businesses operating in the same or similar locations. 6.21Boeing Agreements.
Solely with respect to each instance during the term of this Agreement for which
the Loan Parties are, jointly and severally, making the representation and
warranty set forth in this Section 6.22 on a date that is during the CSAG
Period, the Borrower has provided to the Administrative Agent true and complete
copies of each Boeing Agreement in effect as of the First Amendment
Effectiveness Date. 6.226.22 EEAAffected Financial Institution. Neither the
Parent Guarantor nor the Borrower is an EEANo Loan Party is an Affected
Financial Institution. 6.236.23 Beneficial Ownership Certification. As of the
Effectiveness Date, to the knowledge of the Borrower, the information included
in the Beneficial Ownership Certification is true and correct in all respects.

 

 

 

part 2_part2_page_17.jpg [tm2010823d1_ex10-1img117.jpg]  As of the Effectiveness
Date, and, solely with respect to each instance during the term of this
Agreement for which the Loan Parties are, jointly and severally, making the
representation and warranty set forth in this Section 6.24 on a date that is
during the CSAG Period, as of the First Amendment Effectiveness Date, to the
knowledge of the Loan Parties, the information included in the Beneficial
Ownership Certification is true and complete in all respects. ARTICLE VII
AFFIRMATIVE COVENANTS The Parent Guarantor and the Borrower eachEach Loan Party
hereby covenants and agrees with the Lenders that, on or after the Effectiveness
Date and until the Commitments have expired or terminated and the principal of,
and interest on, each Loan, and all fees and other amounts payable hereunder or
under any other Loan Document, have been paid in full (other than contingent
indemnification obligations that are not then due and payable), and all Letters
of Credit have expired, terminated or been collateralized, and all drawings
under all Letters of Credit shall have been reimbursed: 7.01Financial
Information, Reports, Notices, etcEtc. The Borrower will furnish, or will cause
to be furnished, to the Administrative Agent (for further distribution to each
Lender) copies of the following financial statements, reports, notices and
information: (a) as soon as available, and, in any event, within forty-five (45)
days after the end of each of the first (1st) three (3) Fiscal Quarters of each
Fiscal Year of the Parent Guarantor, a consolidated balance sheet of the Parent
Guarantor and its Subsidiaries as of the end of such Fiscal Quarter and
consolidated statements of earnings of the Parent Guarantor and its Subsidiaries
for such Fiscal Quarter, and for the same period in the prior Fiscal Year, and
consolidated statements of earnings and cash flow for the period commencing at
the end of the previous Fiscal Year and ending with the end of such Fiscal
Quarter, certified by a Financial Officer of the Parent Guarantor as fairly
presenting, in all material respects, the financial position, results of
operations, and cash flows of the Parent Guarantor and its Subsidiaries in
accordance with GAAP consistently applied, subject to year-end audit adjustments
and the absence of footnotes, and a management’s discussion and analysis of the
financial condition, and results of operations, for such Fiscal Quarter and the
then elapsed portion of the Fiscal Year, as compared to the comparable periods
in the previous Fiscal Year (it being understood that such information may be
furnished in the form of a Form 10–Q); (b) as soon as available, and, in any
event, within ninety (90) days after the end of each Fiscal Year of the Parent
Guarantor, a copy of the annual audit report for such Fiscal Year for the Parent
Guarantor and its Subsidiaries, including therein a consolidated balance sheet
of the Parent Guarantor and its Subsidiaries as of the end of such Fiscal Year
and consolidated statements of earnings and cash flow of the Parent Guarantor
and its Subsidiaries for such Fiscal Year, in each case, certified (without any
Impermissible Qualification) by Ernst & Young LLP, or another nationally
recognized independent public accounting firm, and management’s discussion and
analysis of the financial condition, and results of operations, of the Parent
Guarantor and the Borrowerits Subsidiaries for such Fiscal Year, as compared to
amounts for the previous Fiscal Year (it being understood that such information
may be furnished in the form of a

 

 

 

part 2_part2_page_18.jpg [tm2010823d1_ex10-1img118.jpg]  Form 10–K) (provided,
that, such comparison need not be covered by the certification of the
independent public accounting firm referred to above); (c) solely at all times
during the FCR Period, as soon as available, and, in any event, within fifteen
(15) Business Days after the end of each Fiscal Month ending during the FCR
Period, unaudited consolidated management accounts of the Parent Guarantor and
its Subsidiaries as of the end of such Fiscal Month, which shall be based on the
form of those certain monthly management accounts provided to the Administrative
Agent prior to the First Amendment Effectiveness Date, it being understood that
such management accounts shall be subject to year-end audit adjustments,
quarter-end adjustments (including with respect to the adoption of, or changes
in, accounting policies) and the absence of footnotes; (d) (i) solely at all
times during the FCR Period, within seven (7) Business Days after the end of
each Fiscal Month ending during the FCR Period, a Compliance Certificate
certifying, and demonstrating by reasonably detailed calculations attached
thereto, compliance with Section 8.08(a) (it being understood and agreed that
such calculations shall be based on the Borrower’s treasury system, which is
reasonably believed by the Borrower in good faith to be accurate in all material
respects); (ii) (c) concurrently with the delivery of the financial statements
referred to in Sections 7.01clauses (a) and (b) above, a Compliance Certificate
containing a computation in reasonable detail of, and showingcertifying, and
demonstrating by reasonably detailed calculations attached thereto, compliance
with, each of the financial ratios and restrictions contained in the applicable
Financial Covenants in effect at such time, and certifying, to the effectextent
that, in making the examination necessary for the signing of such certificate,
the Financial Officer executing such Compliance Certificate has not become aware
of any Default or Event of Default that has occurred and is continuing, or, if
such Financial Officers have become aware of such Default or Event of Default,
describing such Default or Event of Default and the steps, if any, being taken
to cure it; (e) (d) promptly upon any written request by the Administrative
Agent or any Lender, copies of all material written reports submitted to the
Board of Directors (or the audit committee of the Board of Directors) of the
Parent Guarantor by independent certified public accountants in connection with
each annual, interim or special audit of the books of the Parent Guarantor or
any of its Subsidiariesany Loan Party or Subsidiary made by such accountants;
(f) (e) promptly after becoming aware of the occurrence of any Default or Event
of Default, a statement of a Financial Officer of the BorrowerParent Guarantor
setting forth details of such Default or Event of Default and the action which
the Borrower has taken, and proposes to take, with respect thereto; (g) (f)
promptly after (i) the occurrence of any adverse development with respect to any
litigation, action or proceeding against a Loan Party or any of its
SubsidiariesSubsidiary that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect, or (ii) the commencement of any
litigation, action or proceeding against a Loan Party or any of its
SubsidiariesSubsidiary that would reasonably be expected to have a Material
Adverse

 

 

 

part 2_part2_page_19.jpg [tm2010823d1_ex10-1img119.jpg]  Effect, or that
purports to affect the legality, validity or enforceability of this Agreement or
any other Loan Document, or the transactions contemplated hereby or thereby,
notice thereof; (h) (g) promptly upon the occurrence of an ERISA Event which
could result in a Lien on the assetsProperty of any Loan Party or a Subsidiary,
or in the incurrence by a Loan Party of any liability, fine or penalty, in each
case, which would reasonably be expected to have a Material Adverse Effect,
notice thereof; (i) (h) promptly after becoming aware of the occurrence thereof,
notice of any other development that would reasonably be expected to have a
Material Adverse Effect; and (j)promptly after becoming aware thereof, notice of
the termination or permanent cessation of the Boeing 737 MAX Program; and (k)
(i) promptly, from time to time, such other information respecting the condition
or operations, financial or otherwise, of the Parent Guarantor or any of itsLoan
Parties and Subsidiaries as any Lender through the Administrative Agent may from
time to time reasonably request. Documents required to be delivered pursuant to
this Section 7.01 may be delivered electronically and shall be deemed to have
been so delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto, on the Borrower’s website on the Internet at the
website address listed on Schedule 11.02, or on an Internet or intranet website,
if any, to which each Lender and the Administrative Agent have access (whether a
commercial, third-party website or whether sponsored by the Administrative
Agent), or (ii) on which they are first available on the SEC’s website on the
Internet at www.sec.govhttps://www.sec.gov; provided, that:, the Borrower shall
deliver a paper copy of such documents to the Administrative Agent or any Lender
upon its written request to the Borrower to deliver such paper copy. The
Administrative Agent shall have no obligation to request the delivery of, or to
maintain paper copies of the documents referred to above, and, in any event,
shall have no responsibility to monitor compliance by the Borrower with any such
request for delivery by a Lender, and each Lender shall be solely responsible
for requesting delivery to it or maintaining its copies of such documents. The
Borrower hereby acknowledges that: (a) the Administrative Agent and/or any of
the Arrangers may, but shall not be obligated to, make available to the Lenders
and the L/C Issuers materials and/or information provided by, or on behalf of,
the Borrower hereunder (collectively, the “Borrower Materials”) by posting the
Borrower Materials on Debt Domain, IntraLinks, Syndtrak or another similar
electronic system (the “Platform”); and (b) certain of the Lenders (each, a
“Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Person’s
securities. The Borrower hereby agrees that: (wA) all Borrower Materials that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC”, which, at a minimum, shall mean that the word “PUBLIC” shall
appear prominently on the first (1st) page thereof; (xB) by marking Borrower
Materials “PUBLIC,”, the Borrower shall be deemed to have authorized the
Administrative Agent, each of the Arrangers, and the Lenders to treat such
Borrower Materials as not containing any material non-public information with
respect to the Borrower or its securities for purposes of United States federal
and state securities lawsLaws (provided, however, that, to the extent such
Borrower Materials constitute Information, they shall be treated as set forth in
Section 11.07); (yC) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated as “Public Side
Information;”; and (zD) the Administrative Agent and the Arrangers shall be
required to treat any

 

 

 

part 2_part2_page_20.jpg [tm2010823d1_ex10-1img120.jpg]  Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform that is not designated as “Public Side Information.”. 7.02Compliance
with Laws, etcEtc. Each of the Parent Guarantor and the Borrower Loan Party
will, and will cause each of their respectiveits Subsidiaries to, comply, in all
respects, with all applicable laws, rules, regulations and orders, except where
such noncompliance, either individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect. 7.03Maintenance of
Properties. Each of the Parent Guarantor and the BorrowerLoan Party will, and
will cause each of their respectiveits Subsidiaries to, maintain, preserve,
protect and keep its material properties and assetsProperties in good repair,
working order and condition, and make necessary and proper repairs, renewals and
replacements so that its business carried on in connection therewith may be
properly conducted at all times, except where the failure to do so would not
reasonably be expected to, individually or in the aggregate, have a Material
Adverse Effect. 7.04Insurance. Each Loan Party will, and will cause each of its
Subsidiaries to: (a) Each of the Parent Guarantor and the Borrower will, and
will cause each of their respective Subsidiaries to, maintain, or cause to be
maintained, with financially sound and responsible insurance companies,
insurance with respect to any of theirits respective properties that are
material to the business of the Loan Parties and their respective Subsidiaries
(taken as a whole), including, solely at all times during the CSAG Period, with
respect to any Mortgaged Property, against such casualties and contingencies,
and of such types and in such amounts with such deductibles, as is customary in
the case of similar businesses operating in the same or similar locations
(including, without limitation, to the extent customary in the case of similar
businesses operating in the same or similar locations,: (i) physical hazard
insurance on an “all risk” basis,; (ii) commercial general liability against
claims for bodily injury, death or property damage,; (iii) business interruption
insurance; and (iv) worker’s compensation insurance as may be required by any
applicable Laws).; and (b) solely at all times during the CSAG Period, without
limiting the foregoing: (i) maintain, if available, fully paid flood hazard
insurance provided under the National Flood Insurance Program (or with private
insurance endorsed to cause such private insurance to be fully compliant with
the federal Law as regards private placement insurance applicable to the
National Flood Insurance Program, with financially sound and reputable insurance
companies not Affiliates of any Loan Party) on each Flood Hazard Property that
is subject to a Mortgage, (in such amounts and with such deductibles as are
customarily maintained by companies engaged in similar businesses operating in
the same or similar locations); (ii) furnish to the Collateral Agent evidence of
the renewal (and payment of renewal premiums therefor) of all such policies
prior to the expiration or lapse thereof; and (iii) furnish to the Collateral
Agent prompt written notice of any redesignation of any such improved Real
Property into, or out of, a special flood hazard area. 7.05Books and Records;
Visitation Rights. Each of the Parent Guarantor and the BorrowerLoan Party will,
and will cause each of their respectiveits Subsidiaries to, keep books and
records which accurately reflect, in all material respects, its

 

 

 

part 2_part2_page_21.jpg [tm2010823d1_ex10-1img121.jpg]  business affairs and
material transactions, and permit the Administrative Agent or its
representatives (who may be accompanied by the representatives of any Lender),
upon reasonable prior notice and at reasonable times and intervals, to (i) visit
all of its offices, to the extent permitted by applicable Laws and subject to
applicable confidentiality requirements, (ii) discuss its financial matters with
its executive financial officers and independent public accountant, and (iii)
upon the reasonable request of the Administrative Agent or a Lender, examine
(and, at the expense of the Borrower, photocopy extracts from) any of its books
or other corporate or partnership records (; provided, that, (a) as long as no
Default or Event of Default has occurred and is continuing, the Loan Parties
shall bear the expense of not more than one (1) such visit per Fiscal Year for
the Administrative Agent and its representatives (which may be accompanied by
the representatives of any Lender), (b) any such visits by Lenders shall be
coordinated through the Administrative Agent, which shall in turn coordinate any
such visits through Responsible Officers of the Borrower, and (c) nothing in
this Section 7.05 shall require the Parent Guarantorany Loan Party to disclose,
permit the inspection, examination or making of copies of, or taking abstracts
from, or discuss, any document, information or other matter (iI) that
constitutes non-financial trade secrets or non-financial proprietary information
of the Parent Guarantor and itsLoan Parties and Subsidiaries and/or any of its
customers and/or suppliers, (iiII) in respect of which disclosure to the
Administrative Agent or any Lender (or any of their respective representatives
or contractors) is prohibited by applicable Laws, (iiiIII) that is subject to
attorney-client or similar privilege, or constitutes attorney work product, or
(ivIV) in respect of which the Parent Guarantor or any of its Subsidiariesany
Loan Party or Subsidiary owes confidentiality obligations to any third
partythird-party (provided, that, such confidentiality obligations were not
entered into in contemplation of the requirements of this Section 7.05)).
7.06Environmental Covenant. Each of the Parent Guarantor and the BorrowerLoan
Party will, and will cause each of their respectiveits Subsidiaries to: (a) use
and operate all of its facilities and properties in compliance with all
Environmental Laws, except for such noncompliance which, individually or in the
aggregate, would not reasonably be expected to have a Material Adverse Effect,
keep all Environmental Permits in effect and remain in compliance therewith, and
handle all Hazardous Materials in compliance with all applicable Environmental
Laws, except for any failure to keep Environmental Permits in effect or
noncompliance that would not reasonably be expected to have a Material Adverse
Effect; (b) promptly notify the Administrative Agent and provide copies of all
written inquiries, claims, complaints or notices from any Person relating to the
environmental condition of its facilities and properties or compliance with, or
liability under, any Environmental Law which would reasonably be expected to
have a Material Adverse Effect, and use its commercially reasonable efforts to
promptly commence to cure and have dismissed with prejudice or contest in good
faith any actions and proceedings relating thereto; (c) solely at all times
during the CSAG Period, in the event of the presence of any Hazardous Material
on any Mortgaged Property which is in violation of any Environmental Law, or
which would reasonably be expected to result in an Environmental Liability,
which violation or Environmental Liability would reasonably be expected to have
a Material Adverse Effect, each applicable Loan Party and its Subsidiaries, upon
discovery thereof, use commercially reasonable efforts to initiate and
expeditiously complete all reasonable response, corrective and other action to
mitigate and eliminate any such adverse effect in accordance with, and to the
extent required by, applicable Environmental Laws, and shall keep the Collateral
Agent reasonably informed of their actions; and

 

 

 

part 2_part2_page_22.jpg [tm2010823d1_ex10-1img122.jpg]  (d) (c) promptly, from
time to time, provide such information and certifications which the
Administrative Agent may reasonably request from time to time to evidence
compliance with this Section 7.06. 7.07Existence; Conduct of Business. Each of
the Parent Guarantor and the BorrowerLoan Party will, and will cause each of
their respectiveits Subsidiaries to, do, or cause to be done, all things
necessary to preserve, renew and keep in full force and effect (a) its legal
existence, and (b) the rights, licenses, permits, privileges, franchises,
patents, copyrights, trademarks and trade names material to the conduct of its
business, except (other than in respect of the legal existence of the Borrower)
where the failure to do so would not reasonably be expected to have a Material
Adverse Effect; provided, that, nothing in this Section 7.07 shall prohibit any
merger or consolidation, liquidation, dissolution or sale or other disposition
permitted under Section 8.03 or Section 8.05. 7.08Use of Proceeds. The Borrower
covenants and agrees that: (a) the proceeds of Loans will be used to refinance
certain existing Indebtedness and for working capital, capital expenditures,
Permitted Acquisitions, permitted share repurchases, and other lawful general
corporate purposes. The Borrower also covenants; and agrees that(b) the proceeds
of any Add-On Term Loans will be used for lawful general corporate purposes.
7.09Payment of Taxes. Each of the Parent Guarantor and the BorrowerLoan Party
will, and will cause each of their respectiveits Subsidiaries to, pay and
discharge all federal and other Taxes, assessments and governmental charges or
levies imposed upon it or upon its income or profits, or upon any properties
belonging to it, prior to the date on which penalties attach thereto, and all
lawful claims which, if unpaid, might become a Lien or charge upon any
properties of the Parent Guarantor, the Borrower or any of their respective
Subsidiariesany Loan Party or Subsidiary, or cause a failure or forfeiture of
title thereto; provided, that, neither the Parent Guarantor nor the Borrower nor
any of their respective Subsidiariesany Loan Party nor any Subsidiary shall be
required to pay or discharge any such Tax, assessment, charge, levy or claim (a)
that is being contested in good faith and by proper proceedings, which
proceedings have the effect of preventing the forfeiture or sale of the property
or assetProperty that may become subject to such Lien, if it has maintained
adequate reserves with respect thereto in accordance with and to the extent
required under GAAP, or (b) if failure to pay or discharge the same would not
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. 7.10KYC Information. Promptly following any request
therefor, information and documentation reasonably requested by the
Administrative Agent or any Lender for purposes of compliance with applicable
“know your customer” requirements under the Act, the Beneficial Ownership
Regulation or other applicable Anti-Money Laundering Laws. 7.11[Reserved].
7.12Additional Guarantors.

 

 

 

part 2_part2_page_23.jpg [tm2010823d1_ex10-1img123.jpg]  Solely at all times
during the CSAG Period, the Loan Parties shall, within thirty (30) days (or such
later date as the Administrative Agent may agree in its sole discretion) after
any Person becomes a Domestic Subsidiary (other than an Excluded Subsidiary),
cause such Person to: (a) become a Guarantor by executing and delivering to the
Administrative Agent a Guarantor Joinder Agreement; and (b) deliver to the
Administrative Agent such Organizational Documents, resolutions and customary
opinions of counsel relating to such Guarantor substantially consistent with
those delivered with respect to the Guarantors on the First Amendment
Effectiveness Date or otherwise reasonably satisfactory to the Administrative
Agent. Notwithstanding anything to the contrary contained herein or in any other
Loan Document: (i) if, at any time, any Subsidiary (other than an Excluded
Subsidiary described in clauses (b) or (e) of the definition thereof) provides a
guaranty with respect to any Material Indebtedness of any Loan Party or any
Domestic Subsidiary (other than any FSHCO) (including, without limitation, any
Material Indebtedness incurred pursuant to Section 8.02(b)(vi), the 2021 / 2023
/ 2028 Notes and the 2026 Notes), within thirty (30) days (or such later date as
the Administrative Agent may agree to in its sole discretion) of the provision
of such guaranty, cause such Person to (A) become a Guarantor by executing and
delivering to the Administrative Agent a Guarantor Joinder Agreement, and (B)
deliver to the Administrative Agent such applicable documents of the type
referred to in clause (b) above; and (ii) notwithstanding anything to the
contrary herein or in any other Loan Document, any Subsidiary that is or becomes
a Guarantor shall remain a Guarantor at all times during the CSAG Period, unless
released in accordance with the terms of this Agreement in the circumstances
described in Section 10.10(a)(ii). 7.13Pledged Assets; Additional Collateral.
(a)Equity Interests. (i) solely at all times during the CSAG Period, the Loan
Parties shall cause (A) one hundred percent (100.0%) of the issued and
outstanding Equity Interests of each Wholly Owned Subsidiary that is a Domestic
Subsidiary (other than an Immaterial Subsidiary, FSHCO or Subsidiary of a
Foreign Subsidiary), and (B) sixty-five percent (65.0%) (or such lesser
percentage as is owned by a Loan Party) of the issued and outstanding Equity
Interests entitled to vote (within the meaning of Treasury Regulations Section
1.956–2(c)(2)), and one-hundred percent (100.0%) (or such lesser percentage as
is owned by a Loan Party) of the issued and outstanding Equity Interests not
entitled to vote (within the meaning of Treasury Regulations Section
1.956–2(c)(2)), in each Wholly Owned Subsidiary that is a First-Tier Foreign
Subsidiary (other than an Immaterial Foreign Subsidiary), but, in each case of
the foregoing clauses (a)(i)(A) and (a)(i)(B), excluding any Equity Interests
that constitute Excluded Property, in each case of the foregoing clauses
(a)(i)(A) and (a)(i)(B), to be subject, at all times, to a first priority
(subject to Permitted Liens), perfected Lien in favor of the Collateral Agent
pursuant to the terms and conditions of the Collateral Documents, and, in
connection with the foregoing, deliver to the Collateral Agent any filings and
deliveries to perfect such Liens and customary opinions of counsel relating to
such Subsidiary, all in form and substance reasonably satisfactory to the
Collateral Agent. (ii) solely at all times during the CSAG Period, the Loan
Parties shall, (A) with respect to the formation or Acquisition of any Wholly
Owned Subsidiary that is a Domestic Subsidiary (other than an Immaterial
Subsidiary, FSHCO or Subsidiary of a Foreign Subsidiary) that is consummated at
any time during the CSAG Period, thirty (30) days from the date of such
formation or Acquisition, and (B) with respect to the formation or Acquisition
of any Wholly Owned Subsidiary that is a First-Tier Foreign Subsidiary (other
than an Immaterial Foreign Subsidiary) that is consummated at any time during
the CSAG Period, sixty (60) days (or such later date as Administrative Agent may
agree in its reasonable discretion) from the date of such formation or
Acquisition, in each case of the foregoing clauses (a)(ii)(A) and (a)(ii)(B),
cause the

 

 

 

part 2_part2_page_24.jpg [tm2010823d1_ex10-1img124.jpg]  Equity Interests of
such Subsidiary (to the extent that such Equity Interests do not constitute
Excluded Property) to be subject to a first priority (subject to Permitted
Liens), perfected Lien in favor of the Collateral Agent in accordance with this
clause (a). (iii) Notwithstanding anything to the contrary in this clauses (a),
the pledge of Equity Interests of any Subsidiary pursuant to this clause (a)
shall not be required to the extent that such Equity Interests constitute
Excluded Property. (b)Real and Personal Property. Solely at all times during the
CSAG Period, with respect to: (i) any Real Property (other than Excluded
Property) acquired in fee by a Loan Party after the First Amendment
Effectiveness Date (but, notwithstanding anything to the contrary in this clause
(b)(i), subject to Section 7.15(a) below), within sixty (60) days (or such later
date as the Administrative Agent in its sole discretion may agree) of the
acquisition thereof (or such later date as the Collateral Agent may agree in its
sole discretion), the Loan Parties shall cause all such Real Property (other
than Excluded Property) to be subject, at all times, to first priority, title
insured Liens in favor of the Collateral Agent to secure the Secured Obligations
pursuant to the Collateral Documents (subject to Permitted Liens), and, in
connection with the foregoing, deliver to the Collateral Agent such other Real
Property Security Documents as the Collateral Agent may reasonably request; and
(ii) any Real Property (other than Excluded Property) leased by a Loan Party
after the First Amendment Effectiveness Date (but, notwithstanding anything to
the contrary in this clause (b)(ii), subject to Section 7.15(a) below), within
sixty (60) days of the leases thereof (or such later date as the Collateral
Agent may agree in its sole discretion), the Loan Parties shall cause all such
Real Property (other than Excluded Property) to be subject, at all times, to
first priority, title insured Liens in favor of the Collateral Agent to secure
the Secured Obligations pursuant to the Collateral Documents (subject to
Permitted Liens), and, in connection with the foregoing, deliver to the
Collateral Agent such other Real Property Security Documents as the Collateral
Agent may reasonably request; provided, however, that the inability of the Loan
Parties to deliver a Mortgage with respect to such Mortgaged Property with
respect to which the related Real Property is a leasehold following the use of
commercially reasonable efforts to do so shall not be deemed to be a failure to
satisfy this clause (b)(ii). Notwithstanding anything to the contrary in the
above, in Section 7.15(a), or otherwise in any Loan Document, the Collateral
Agent shall not enter into, accept, or record any mortgage in respect of any
Real Property until the Collateral Agent shall have received written
confirmation (which confirmation shall, for purposes hereunder, include email)
from each Lender that flood insurance compliance has been completed by such
Lender with respect to such Real Property (such written confirmation not to be
unreasonably conditioned, withheld or delayed); provided, that, the inability of
a Loan Party to deliver, enter into, or record a Mortgage with respect to any
Real Property within the time period required by this Section 7.13(b) or Section
7.15(a), as applicable, due to the failure of the Collateral Agent to receive
written confirmation from each Lender that flood insurance compliance has been
completed by such Lender with respect to such Real Property within such time
period shall not be deemed to be a failure by such Loan Party to satisfy the
requirements of Section 7.13(b) or Section 7.15(a), as applicable. 7.14Further
Assurances. (a)Solely at all times during the CSAG Period, each Loan Party will,
and will cause each of its respective Subsidiaries to, execute any and all
further documents, financing statements, agreements

 

 

 

part 2_part2_page_25.jpg [tm2010823d1_ex10-1img125.jpg]  and instruments, and
take all such further actions (including, without limitation, the filing and
recording of financing statements, fixture filings, mortgages, deeds of trust
and other documents and the delivery of appropriate opinions of counsel), which
are required under any applicable Law, or which the Collateral Agent or the
Requisite Lenders may reasonably request, to effectuate the transactions
contemplated by the Loan Documents, or to grant, preserve, protect or perfect
the Liens created by the Collateral Documents or the validity or priority of any
such Lien, all at the expense of the Loan Parties. Each Loan Party will, and
will cause each of its respective Subsidiaries to, provide to the Collateral
Agent, from time to time upon request, evidence reasonably satisfactory to the
Collateral Agent as to the perfection and priority of the Liens created, or
intended to be created, by the Collateral Documents. (b) Solely at all times
during the FCR Period, the Administrative Agent may, in its sole discretion
following consultation with the Borrower, require that the Borrower retain a
financial advisor reasonably acceptable to both the Administrative Agent and the
Borrower to assist in the preparation of financial models and reports required
to be delivered pursuant to Section 7.01. 7.15Post-First Amendment Effectiveness
Date Conditions. (a) Mortgages. Within sixty (60) days of the First Amendment
Effectiveness Date (or such later date as the Collateral Agent may agree in its
sole discretion), the Loan Parties shall have delivered, or caused to be
delivered, to the Collateral Agent all Real Property Security Documents with
respect to each Real Property required to become subject to a Mortgage pursuant
to the terms of Section 7.13(b), including each of the Real Properties listed on
Schedule 6.10–CSAG–RP; provided, that, if such Mortgaged Property with respect
to which the related Real Property is a leasehold, the inability of the Loan
Parties to deliver a Mortgage with respect to such Mortgaged Property with
respect to which the related Real Property is a leasehold following the use of
commercially reasonable efforts to do so shall not be deemed to be a failure to
satisfy this clause (a). Notwithstanding anything to the contrary herein or in
any other Loan Document, but subject to the proviso in the immediately preceding
sentence, each of the Real Properties listed on Schedule 6.10–CSAG–RP shall,
solely at all times during the CSAG Period, remain subject to a Mortgage unless
released in accordance with the terms of this Agreement in the circumstances
described in Section 10.10(a)(i)(A). (b) Control Agreements. Within ninety (90)
days of the First Amendment Effectiveness Date (or such later date as the
Collateral Agent may agree in its sole discretion), the Loan Parties shall, and
shall cause their Subsidiaries to, use commercially reasonably efforts to
provide, or cause to be provided, to the Collateral Agent all Control Agreements
reasonably requested by the Collateral Agent, except with respect to Excluded
Accounts and subject to the limitations set forth in the Security Agreement.
ARTICLE VIII NEGATIVE COVENANTS Until the Commitments have expired or terminated
and the principal of, and interest on, each Loan, and all fees and other amounts
payable hereunder or under any other Loan Document, have been paid in full
(other than contingent indemnification obligations that are not then due and
payable), and all Letters of Credit have expired, terminated or been
collateralized, and all drawings under all Letters of Credit shall have been
reimbursed, each of the Parent Guarantor and the BorrowerLoan Party hereby
covenants and agrees with the Lenders that, from and after the Effectiveness
Date: 8.01Liens.

 

 

 

part 2_part2_page_26.jpg [tm2010823d1_ex10-1img126.jpg]  Each of the Parent
Guarantor and the BorrowerLoan Party will not, and will not permit any of their
respectiveits Subsidiaries to, directly or indirectly, create, incur, assume, or
permit to exist any Lien on any property or assetProperty (including any income
or revenues (including accounts receivable)) now owned or hereafter acquired by
it or them, except the following (herein collectively referred to as “Permitted
Liens”): (a) Liens in favor of: (i) the Collateral Agent pursuant to the
Collateral Documents; or (ii) the Administrative Agent in connection with the
provision of Cash Collateral under this Agreement; (b) landlords’, carriers’,
warehousemen’s, mechanics’, suppliers’, materialmen’s, attorney’s or other like
liens, in any case, incurred in the ordinary course of business which are not
overdue for a period of more than sixty (60) days or which are being contested
in good faith and by appropriate proceedings; (c) Liens existing on the First
Amendment Effectiveness Date and set forth on Schedule 8.01(c), and any
renewals, replacements or extensionsPermitted Lien Renewals thereof;, provided,
that: (Ai) no additional propertyProperty is covered thereby; (ii) no Liens
incurred in connection with Capital Lease Obligations shall be set forth on
Schedule 8.01(c), except for those certain Liens (and any Permitted Lien
Renewals thereof) incurred in connection with Capital Lease Obligations that
were set forth on Schedule 8.01(c) as in effect immediately prior to the First
Amendment Effectiveness Date; and (Biii) the amount secured or benefited thereby
is not increased (except, in connection with any refinancing, refunding, renewal
or extension thereof, by an amount equal to accrued interest, premiums paid in
connection with such refinancing, refunding, renewal, replacement or extension,
as applicable, and fees and expenses incurred in connection therewith); (d)
Liens for taxes, assessments or governmental charges or claims, or other like
statutory Liens that do not secure Indebtedness for borrowed money, and (A) that
(i) are not yet delinquent, or (Bii) that are being contested in good faith by
appropriate proceedings promptly instituted and properly pursued; provided,
that, any reserve or other appropriate provision as shall be required in
conformity with GAAP shall have been made therefor; (e) Liens in the form of
zoning restrictions, easements, rights of way, licenses, reservations,
covenants, conditions or other restrictions on the use of real propertyReal
Property, or other minor irregularities in title (including leasehold title),
that do not: (Ai) secure Indebtedness; or (Bii) materially interfere with the
business of the Parent Guarantor, the Borrower and their respectiveLoan Parties
and Subsidiaries, taken as a whole; (f) Liens not for borrowed money in the form
of pledges or deposits securing bids, tenders, performance, payment of insurance
premiums, statutory obligations, surety bonds, appeal bonds, leases to which the
Borrower or any of its Subsidiaries is a party, and other obligations of a like
nature, in each case, made in the ordinary course of business; (g) Liens
resulting from any judgments, awards or orders to the extent that such
judgments, awards or orders do not cause or constitute an Event of Default under
this Agreement; (h)Liens in the form of licenses, leases or subleases granted or
created by the Borrower or any of its Subsidiaries, which licenses, leases or
subleases do not interfere,

 

 

 

part 2_part2_page_27.jpg [tm2010823d1_ex10-1img127.jpg]  individually or in the
aggregate, in any material respect with the business of the Borrower and itsLoan
Parties and Subsidiaries, taken as a whole; (i) Liens on fixtures or personal
propertyProperty held by, or granted to, landlords pursuant to leases; (j) Liens
solely on any cash earnest money deposits made by the Borrower or any of its
Subsidiaries in connection with any letter of intent of a Permitted Acquisition
otherwise permitted hereunder; (k) Liens in favor of customs and revenue
authorities arising as a matter of lawLaw to secure payment of customs duties in
connection with the importation of goods; (l) any zoning or similar lawLaw or
right reserved to, or vested in, any governmental office or agency to control or
regulate the use of any Real Property; (m) bankers’ Liens, rights of setoff, and
similar Liens existing solely with respect to cash and Permitted Investments on
deposit in one (1) or more accounts maintained by any Loan Party or any
Subsidiary of the Borrower, in each case, granted in the ordinary course of
business in favor of the bank or banksbank(s) with which such accountsaccount(s)
are maintained, securing amounts owing to such bank with respect to cash
management or other account arrangements, including those involving pooled
accounts and netting arrangements; (n) Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods
entered into in the ordinary course of business; (o) pledges or deposits in the
ordinary course of business in connection with worker’s compensation,
unemployment insurance and other social security legislation, other than any
lien imposed by ERISA; (p) Liens with respect to unearned premiums of prepaid
insurance incurred pursuant to Section 8.02(b)(xi); (q) (p) Liens on
assetsProperty acquired after the Effectiveness Date (xi) existing on
propertyProperty of a Person at the time of its consolidation with, or merger
into, the Borrower, or any of its Subsidiaries, permitted under this Agreement,
or at the time such Person becomes a Subsidiary, or (yii) existing on any
propertyProperty acquired by the Borrower, or any of its Subsidiaries, at the
time such propertyProperty is so acquired (whether or not the Indebtedness
secured thereby shall have been assumed, and any renewals, replacements or
extensionsPermitted Lien Renewals thereof); provided, that, in each such case,
(A) such Liens were not incurred in connection with, or in contemplation of,
such consolidation or merger or, such Person’s becoming a Subsidiary, or such
acquisition of propertyProperty, (B) such Liens shall extend solely to the
propertyProperty so acquired, or, in the case of an acquisitionAcquisition of a
Subsidiary, the assetsProperty of such Subsidiary, and, in each case, proceeds
thereof and improvements thereon, (C) the amount of obligations secured or
benefitted thereby is not increased (including pursuant to any renewal,
replacement or extension)Permitted Lien Renewals thereof), except by an amount
equal to any premium or other amount paid, and fees and expenses incurred, in
connection with such renewal, replacement or extensionPermitted Lien Renewals,
and by an amount equal to any existing commitments unutilized thereunder, and
(D) in the case of any such renewal, replacement or extensionPermitted Lien
Renewals, the terms of such renewal, replacement or extensionPermitted Lien
Renewals relating to the Liens on such

 

 

 

part 2_part2_page_28.jpg [tm2010823d1_ex10-1img128.jpg]  assetsProperty are on
then currentthen-current market terms, or are substantially the same as those
immediately prior to such renewal, replacement or extensionPermitted Lien
Renewals; (r) (q) Liens representing the right of commercial or government
(including defense) customers to purchaseacquire certain assetsProperty from the
Borrower or any of its Subsidiaries, and set-off rights under commercial or
defense customer agreements with the Borrower entered into in the ordinary
course of business; (r) Liens securing Capital Lease Obligations in an aggregate
principal amount not to exceed $300,000,000 at any one time outstanding; (s)
licenses, sublicenses, covenants not to sue and similar rights granted with
respect to intellectual property in the ordinary course of business, or granted
in the applicable Loan Party’s or Subsidiary’s reasonable judgment. (t) (i)
solely at all times during the CSAG Period, Liens securing Indebtedness
permitted pursuant to Section 8.02(b)(vi); and (ii) solely at all times that are
not during the CSAG Period, Liens securing Capital Lease Obligations in an
aggregate principal amount not to exceed Three-Hundred Million Dollars
($300,000,000) at any one time outstanding; (u) (s) Liens in respect of: (i)
obligations under Permitted Incentive Programs (excluding Qualifying IRB
Financings) in an aggregate principal amount not to exceed One-Hundred Million
Dollars ($100,000,000) at any one time outstanding; and (ii) Qualifying IRB
Financings; (v) (t) Liens arising from sales, transfers, or other dispositions
of accounts receivable to the extent permitted by Section 8.03; (w)(u) customary
Liens arising under Treasury Management Agreements and Swap Contracts; (x) (v)
Liens on any propertyProperty acquired, constructed or improved by the Borrower
or any Subsidiary, which are created or incurred within one hundred eighty (180)
days of such acquisition, construction or improvement, to secure, or provide
for, the payment of purchase price of such propertyProperty, or the cost of such
construction or improvement, including carrying costs (but no other amounts);
provided, that, any such Lien shall not apply to any other propertyProperty of
the Borrower or any Subsidiary (other than after acquired title in or on such
propertyProperty and proceeds of the existing collateral in accordance with the
instrument creating such Lien); (y) (w) Liens on the assetsProperty of any
Subsidiary securing Indebtedness or other obligations owing to the Borrower or
the Parent Guarantorany Loan Party; (z) (x) Liens in the nature of any interest
or title of a lessor or sublessor under any lease permitted under this
Agreement; (aa) (y) purported Liens evidenced by the filing of precautionary UCC
financing statements; and

 

 

 

part 2_part2_page_29.jpg [tm2010823d1_ex10-1img129.jpg]  (bb) solely at all
times during the CSAG Period, Liens on any Mortgaged Property identified in the
applicable ALTA title policy received by the Collateral Agent relating to such
Real Property and accepted by the Collateral Agent; (cc)solely at all times
during the CSAG Period, Liens granted for the benefit of the 2026 Noteholders
(as defined in the Security Agreement) on the Collateral; provided, that, Liens
granted pursuant to this clause (cc) shall be on an equal and ratable basis with
the Liens on the Collateral granted in favor of the Collateral Agent, for the
benefit of the Loan Document Secured Parties, pursuant to the Collateral
Documents; (dd) solely at all times during the CSAG Period: (i) Liens securing
Indebtedness permitted pursuant to Section 8.02(b)(xiii); and (ii) Liens
securing Indebtedness or other obligations in an aggregate amount that does not
exceed, (A) solely at all times during the FCR Period, Seventy-Five Million
Dollars ($75,000,000), and (B) solely at all times after the FCR Period,
One-Hundred-Fifty Million Dollars ($150,000,000); (ee) Liens arising out of, or
incurred with respect to, obligations assumed in connection with the Impending
Acquisitions in an aggregate amount not to exceed Three-Hundred Million Dollars
($300,000,000); and (ff) (z) solely at all times that are not during the CSAG
Period, other Liens securing any Indebtedness or other obligations of the
Borrower and its Subsidiaries;, provided, that, the aggregate principal amount
of Indebtedness or other obligations secured by such Liens (or, with respect to
such other obligations, if less, the value of the assetsProperty subject to such
Liens), together with the amount of any Priority Debt outstanding pursuant to
Section 8.02, does not exceed fifteen percent (1515.0%) of Consolidated Total
Assets;. For purposes of determining compliance at any time with this Section
8.01, in the event that any Lien meets the criteria of more than one (1) of the
categories of transactions or items permitted pursuant to any clause of this
Section 8.01, the Borrower, in its sole discretion, may, from time to time,
classify or reclassify such transaction or item (or portion thereof) under one
(1) or more clauses of this Section 8.01 and will only be required to include
the amount and type of such transaction (or portion thereof) in any one (1)
category. 8.02Priority DebtIndebtedness. Each Loan Party will not, and will not
permit any of its Subsidiaries to, create, incur, assume, or permit to exist
(including by way of a Guarantee): (a) Each of the Parent Guarantor and the
Borrower will not create, incur or assumesolely at all times that are not during
the CSAG Period, any Priority Debt, except Priority Debt in an aggregate
principal amount at any one time outstanding not to exceed fifteen percent
(1515.0%) of Consolidated Total Assets.; and (b)solely at all times during the
CSAG Period, any Indebtedness, except: (i)Indebtedness incurred and outstanding
under the Loan Documents; (ii) Indebtedness to remain outstanding after the
First Amendment Effectiveness Date as set forth on Schedule 8.02–CSAG,
including, without limitation, the outstanding principal amount of the 2021 /
2023 / 2028 Notes and the 2026 Notes as of the First Amendment

 

 

 

part 2_part2_page_30.jpg [tm2010823d1_ex10-1img130.jpg]  Effectiveness Date,
and, in each such case, any Permitted Refinancings thereof; provided, that, no
Capital Lease Obligations shall be set forth on Schedule 8.02–CSAG, except for
Capital Lease Obligations (and any Permitted Refinancings thereof) that were
incurred in connection with those certain Liens that were set forth on Schedule
8.01(c) as in effect immediately prior to the First Amendment Effectiveness Date
and Permitted Refinancings thereof; (iii)Indebtedness of any Loan Party or
Subsidiary to any other Loan Party or Subsidiary; (iv) Guarantees by Parent
Guarantor or any of its Subsidiaries of: (A) Indebtedness of Parent Guarantor or
any of its Subsidiaries, in each case, to the extent that such Indebtedness was
permitted to be incurred hereunder, and, (I) if such Indebtedness is
subordinated to the Obligations under the Loan Documents, such Guarantee is
subordinated in right of payment to the Obligations on the same or similar
terms, and (II) if such Guarantee is made by a Loan Party of Indebtedness of a
Subsidiary that is not a Loan Party, such Guarantee is permitted under Section
8.04; or (B) any lease of Parent Guarantor or any of its Subsidiaries that does
not constitute Indebtedness hereunder; (v) Indebtedness arising from the
honoring by a bank or other financial institution of a check, draft, or similar
instrument drawn against insufficient funds in the ordinary course of business;
provided, that, such Indebtedness is extinguished within five (5) Business Days
of its incurrence; (vi) (A) Capital Lease Obligations, and (B) Indebtedness
incurred with respect to the acquisition, constructions, installation, repair,
replacement, improvement or removal of fixed or capital assets and purchase
money Indebtedness (provided, that, such Indebtedness incurred under this clause
(b)(vi)(B) is incurred prior to or within one-hundred twenty (120) days after
such acquisition, or the completion of such construction or improvement);
provided, that, the aggregate principal amount of Indebtedness permitted by this
clause (b)(vi) shall not exceed Three-Hundred Million Dollars ($300,000,000) at
any one time outstanding; (vii)Swap Contracts entered into not for speculative
purposes; (viii) Indebtedness owed to any Person providing worker’s
compensation, health, disability, or other employee benefits or property,
casualty, or liability insurance to any Loan Party or Subsidiary, pursuant to
reimbursement or indemnification obligations to such Person; (ix) Indebtedness
of any Loan Party or Subsidiary in respect of performance bonds, bid bonds,
completion guarantees, appeal bonds, surety bonds, bankers’ acceptances, and
similar obligations and trade-related letters of credit, in each case, provided
by the Loan Parties or Subsidiaries in the ordinary course of business and not
in connection with indebtedness for borrowed money, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business; (x) Indebtedness arising from agreements of any Loan Party or
Subsidiary providing for indemnification, adjustment of purchase price,
earn-outs, or similar obligations, in each case, incurred or assumed in
connection with the disposition of any business, Property, or a Subsidiary,
other than Guarantees of Indebtedness incurred by any Person acquiring all, or
any portion, of such business, Property, or a Subsidiary for the purpose of
financing such Acquisition;

 

 

 

part 2_part2_page_31.jpg [tm2010823d1_ex10-1img131.jpg]  (xi)Prepaid insurance
in an amount not to exceed Fifteen Million Dollars ($15,000,000) at any time
outstanding; (xii)Indebtedness incurred in connection with a Permitted Incentive
Program or Qualifying IRB Financing; (xiii) Indebtedness assumed in connection
with any: (A) Impending Acquisition; or (B) Permitted Acquisition, provided,
that, such Indebtedness is not incurred in contemplation of such Permitted
Acquisition, so long as, in the case of this clause (b)(xiii)(B), (I) no Default
or Event of Default then exists or would result therefrom, and (II) the Loan
Parties and Subsidiaries are in compliance with all applicable Financial
Covenants in effect at such time on a Pro Forma Basis, after giving effect to
the incurrence of such Indebtedness, and any Permitted Refinancing thereof;
(xiv) unsecured Indebtedness of any Loan Party or Subsidiary, which may be
senior or subordinated, provided, that: (A) no Default or Event of Default
exists at the time of, or immediately after giving effect to, the incurrence of
such Indebtedness; (B) such Indebtedness has no mandatory redemption,
conversion, or principal repayment or mandatory prepayment requirement (in each
case payable in cash) prior to the date that is ninety-one (91) days after the
Final Maturity Date, except for customary principal redemption or mandatory
prepayment terms for Indebtedness of this type with regard to asset sales,
changes of control, and incurrence of Indebtedness; and (C) as of the date of
incurrence of any such Indebtedness, the Loan Parties shall be in compliance
with all applicable Financial Covenants in effect at such time on a Pro Forma
Basis, after giving effect to the incurrence of such Indebtedness (and the
application of proceed therefrom), and any Permitted Refinancing thereof; (xv)
unsecured Indebtedness of the Borrower incurred during the period from the First
Amendment Effectiveness Date to, but excluding, the Maturity Date (as defined in
the Liquidity Bridge Credit Agreement), pursuant to the Liquidity Bridge Credit
Agreement; provided, that, the principal amount of such Indebtedness incurred
pursuant to this clause (b)(xv) shall not exceed, in the aggregate,
Three-Hundred Seventy-Five Million Dollars ($375,000,000) during such period;
(xvi) Indebtedness under the North Hangar Lease; provided, that, solely at all
times during the FCR Period, such Indebtedness shall be limited to the amount of
such Indebtedness that is in existence as of the First Amendment Effectiveness
Date, and increases in such Indebtedness after the First Amendment Effectiveness
Date in an amount not to exceed Fifteen Million Dollars ($15,000,000); (xvii)
upon a Discontinuance Event, Indebtedness in an amount equal to the lesser of:
(A) the aggregate amount of Advance Payments made by the applicable customer
under the applicable contract, less the sum of (I) the aggregate amount of
Advance Payments under the applicable contract theretofore repaid to the
applicable customer or otherwise satisfied or forgiven, plus (II) any Advance
Payments that are not required to be repaid under the applicable contract as a
result of such Discontinuance Event, and (B) the amount agreed in writing
between the Parent Guarantor or the applicable Subsidiary, on one hand, and the
applicable customer, on the other hand, in settlement of any repayment
obligations owing to the applicable customer in respect of Advance Payments
under the applicable contract as a result of such Discontinuance Event;

 

 

 

part 2_part2_page_32.jpg [tm2010823d1_ex10-1img132.jpg]  (xviii) unsecured
Indebtedness in respect of obligations to pay the deferred purchase price of
goods or services or progress payments in connection with such goods and
services incurred in the ordinary course of business and not in connection with
the borrowing of money or any Swap Contracts; (xix) Indebtedness of the Parent
Guarantor and its Subsidiaries incurred under cash management and/or overdraft
facilities (including, but not limited to, intraday, ACH and purchasing card
services) extended by one or more financial institutions and established for the
Parent Guarantor and its Subsidiaries’ ordinary course of operations; (xx) other
Indebtedness, in an aggregate outstanding principal amount not to exceed: (A)
solely at all times during the FCR Period, Seventy-Five Million Dollars
($75,000,000); and (B) solely at all times after the FCR Period, Two-Hundred
Million Dollars ($200,000,000); (xxi) Indebtedness incurred by any Foreign
Subsidiary which is Non-Recourse Debt; provided, that all such Indebtedness
incurred pursuant to this clause (b)(xxi) shall not exceed Ten Million Dollars
($10,000,000); (xxii)loans or cash advances from customers in an aggregate
amount not to exceed Two-Hundred Million Dollars ($200,000,000); and (xxiii)all
premium (if any), interest (including post-petition interest), fees, expenses,
charges and additional or contingent interest on obligations permitted under
this Section 8.02. For purposes of determining compliance at any time during the
CSAG Period with this Section 8.02, in the event that any Indebtedness meets the
criteria of more than one (1) of the categories of transactions or items
permitted pursuant to any clause of this Section 8.02, the Borrower, in its sole
discretion, may, from time to time, classify or reclassify such transaction or
item (or portion thereof) under one (1) or more clauses of this Section 8.02 and
will only be required to include the amount and type of such transaction (or
portion thereof) in any one (1) category. 8.03Fundamental Changes; Line of
Business. (a) Solely at all times during the CSAG Period, each Loan Party will
not, and will not permit any of their respective Subsidiaries to, directly or
indirectly, merge into, or consolidate with, any other Person, or permit any
other Person to merge into, or consolidate with, it or them, or otherwise
liquidate or dissolve, provided, that: (i) if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (A) any Wholly Owned Subsidiary of the Borrower
may merge with, or consolidate into, the Borrower in a transaction in which the
Borrower is the surviving Person, (B) any Wholly Owned Subsidiary of the
Borrower that is (I) not a Loan Party may merge with, or consolidate into, any
other Wholly Owned Subsidiary of the Borrower, and (II) a Loan Party may merge
with, or consolidate into, any other Wholly Owned Subsidiary of the Borrower in
a transaction in which the surviving Person is a Loan Party, (C) Permitted
Acquisitions may be consummated through merger or consolidation, so long as the
surviving Person is the Borrower (in the case of an Acquisition by, or merger or
consolidation with, the Borrower) or a Guarantor (in the case of an Acquisition
by, or merger or consolidation, with a Guarantor), and (D) any merger with, or
consolidation into, a Person in connection with any Asset Sale permitted by
Section 8.05; and (ii) in connection with any merger or consolidation referred
to in clause (a)(i) above, each Loan Party will, and will cause each of its
respective Subsidiaries that are Loan Parties to comply with the provisions of

 

 

 

part 2_part2_page_33.jpg [tm2010823d1_ex10-1img133.jpg]  Section 7.12, Section
7.13 and Section 7.14, in each case, on the terms set forth therein and to the
extent applicable. (b) (a) Each of the Parent Guarantor and the BorrowerSolely
at all times that are not during the CSAG Period, each Loan Party will not, and
will not permit any of their respective Subsidiaries to, directly or indirectly,
merge into, or consolidateconsolidated with, any other Person, or permit any
other Person to merge into, or consolidate with, it or them, or otherwise
liquidate or dissolve, exceptprovided, that,: (i) if, at the time thereof and
immediately after giving effect thereto, no Default or Event of Default shall
have occurred and be continuing, (A) any Subsidiary of the Borrower or the
Parent Guarantor may merge with, or consolidate with and into the Parent
Guarantor or the Borrower, any Loan Party in a transaction in which the Parent
Guarantor or the Borrowera Loan Party is the surviving Person;, provided, that,
in a transaction in which the Borrower and the Parenta Guarantor are merged, (I)
the Borrower shall be the surviving person or the ParentPerson, or (II) such
Guarantor shall assume the obligations of, and shall become, the Borrower
hereunder (subject to receipt of all reasonably requested documentation and
other information in connection with applicable “know your customer” and
anti-money-laundering rules and regulationsanti-money laundering Laws,
including, without limitation, the Act, and the Beneficial Ownership
Regulation), and (B) any Subsidiary of the Borrower may merge with, or
consolidate with and into, any other Subsidiary of the Borrower,; (ii) Permitted
Acquisitions may be consummated through merger or consolidation so long as,
provided, that, in the case of a merger or consolidation involving the Borrower,
the surviving Person is the Borrower; and (iii) any merger or consolidation of a
Person whose only assets are subject ofin connection with any Asset Sale
permitted by Section 8.03(d)8.05. (c) (b) Notwithstanding the foregoing,anything
to the contrary in this Section 8.03, and subject to compliance with the
provisions of Section 8.04 and, to the extent applicable, Section 8.06: (i) any
Subsidiary of the Borrower may dispose of any or all of its assetsProperty (upon
voluntary liquidation or otherwise) to the Parent Guarantor or the Borrower or
to any other Subsidiary of the Borrowerany Loan Party; and (ii) any Subsidiary
of the Borrower may liquidate or dissolve, and distribute its assetsProperty
ratably to its shareholders. (d) (c) The Borrower will not, and will not permit
any of its Subsidiaries to, directly or indirectly, engage in any business other
than businesses of the type conducted by the Borrower and theits Subsidiaries on
the Effectiveness Date and businesses similar, complementary, or reasonably
related thereto and reasonable extensions thereof, including, without
limitation, the modification, maintenance, repair and overhaul businesses and
the direct marketing and sale of spare parts and units. (e) (d) Each of the
Parent Guarantor and the BorrowerLoan Party will not, and will not permit any of
their respectiveits Subsidiaries to, sell, transfer, lease, or otherwise dispose
(or permit the sale, transfer, lease, or other disposal) of (whether in one (1)
transaction, or in a series of transactions) any of its assetsProperty, if such
assetsProperty would, in the aggregate, otherwise constitute all, or
substantially all, of the assets of the Parent Guarantor and its Property of the
Loan Parties and Subsidiaries (taken as a whole) (whether now owned or hereafter
acquired), to, or in favor of, any Person (other than to the Parent Guarantor or
any wholly-ownedany Loan Party or, solely at all times that are not during the
CSAG Period, any Wholly Owned Subsidiary of the Parent Guarantor).
8.04Investments, Loans, Advances, Guarantees and Acquisitions. Each of the
Parent Guarantor and the BorrowerLoan Party will not, and will not permit any of
their respectiveits Subsidiaries to, directly or indirectly, purchase or acquire
(including pursuant to any merger with any Person that was not a Wholly Owned
Subsidiary of the Borrower prior to such merger) any Equity Interests in, or
evidences of, Indebtedness or other securities (including any option, warrant or

 

 

 

part 2_part2_page_34.jpg [tm2010823d1_ex10-1img134.jpg]  other right to acquire
any of the foregoing) of, make any loans or advances to, Guarantee any
obligations of, or make any investment in, any other Person, or provide other
credit support for any Person or purchase, or otherwise acquire (in one (1)
transaction or a series of transactions) any assetsProperty of any other Person
constituting a business unit (each of the foregoing, an “Investment”; and
collectively, “Investments”), except: (a)Permitted Investments; (b) Investments:
(i) by a Loan Party or Subsidiary in a Subsidiary that are in existence as of
the First Amendment Effectiveness Date; and (ii) existing on the First Amendment
Effectiveness Date (or, in respect of which a binding commitment to make such
Investment existed on the First Amendment Effectiveness Date) and set forth on
Schedule 8.04; (c) Investments: (i) by the Parent Guarantor in any Subsidiary of
the Parent Guarantor andany Loan Party or Subsidiary in any Loan Party; (ii) by
any Subsidiary of the Parent Guarantor in the Parent Guarantor or any otherthat
is not a Loan Party in another Subsidiary that is not a Loan Party; (iii) solely
at all times during the CSAG Period, by any Loan Party in any Subsidiary that is
not a Loan Party, provided, that, except for Investments made in connection with
the Impending Acquisitions (including in connection with any reorganization
transactions prior to or following an Impending Acquisition to facilitate the
consummation of such Impending Acquisition or the integration of the target of
such Impending Acquisition) or Indebtedness permitted under Section 8.02, all
Investments made pursuant to this clause (c)(iii) at any time during the CSAG
Period shall not exceed Seventy-Five Million Dollars ($75,000,000) in the
aggregate in each Fiscal Year; and (iv) solely at a time that is not during the
CSAG Period, by any Loan Party or Subsidiary of the Parent Guarantorin any
Subsidiary; (d) Investments constituting Indebtedness of the Loan Parties and
their Subsidiaries that is not prohibited by Section 8.02; (e) Guarantees
constituting Indebtedness of the Loan Parties and their Subsidiaries that is not
prohibited by Section 8.02; (f) Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, in each case, in the ordinary course of
business; (g) loans and advances to employees, officers and directors of the
Parent Guarantor or its Subsidiariesany Loan Party or Subsidiary in the ordinary
course of business (including, without limitation, for travel, entertainment and
relocation expenses) not to exceed Ten Million Dollars ($10,000,000) in the
aggregate at any time outstanding; (h) loans and advances to employees, officers
and directors of Parent Guarantor or any of its Subsidiaries any Loan Party or
Subsidiary to the extent used to acquire Equity Interests of the Parent
Guarantor; (i) Investments in prepaid expenses, negotiable instruments held for
collection and lease, utility and workers compensation, performance and similar
deposits entered into as a result of the operations of the business in the
ordinary course of business;

 

 

 

part 2_part2_page_35.jpg [tm2010823d1_ex10-1img135.jpg]  (j)Investments that are
Permitted Acquisitions (including, without limitation, the Impending
Acquisitions); (k)Investments in respect of obligations under Permitted
Incentive Programs; (l)Investments made in connection with the North Hangar
Lease; and (m) Investments in either China JV in an aggregate amount not to
exceed the aggregate amount received by Spirit AeroSystems International
Holdings, Inc. from such China JV; (n)Investments in the China JVs in an
aggregate amount not to exceed Fifty Million Dollars ($50,000,000); and (o) (m)
other Investments so long as the Borrower and its, provided, that: (i) solely at
all times during the CSAG Period, no Default or Event of Default shall exist at
the time of, or immediately after giving effect to, any such Investment; (ii)
the Loan Parties and Subsidiaries areshall be in compliance with all applicable
Financial Covenants in effect at such time on a Pro Forma Basis, after giving
effect to such Investment; and (iii) all Investments made pursuant to this
clause (o), solely at all times during the CSAG Period, shall not exceed One
Hundred Million Dollars ($100,000,000) in the aggregate in each Fiscal Year. For
purposes of this Section 8.04, in the event that an Investment is listed on
Schedule 8.04 and meets the criteria of more than one (1) of the other
categories of Investments permitted under this Section 8.04, such Investment as
listed on Schedule 8.04 shall not be included in determining compliance with the
other categories of permitted Investments listed above. For purposes of
determining compliance at any time with this Section 8.04, in the event that any
Investment meets the criteria of more than one (1) of the categories of
transactions or items permitted pursuant to any clause of this Section 8.04, the
Borrower, in its sole discretion, may, from time to time, classify or reclassify
such transaction or item (or portion thereof) under one (1) or more clauses of
suchthis Section 8.04 and will only be required to include the amount and type
of such transaction (or portion thereof) in any one (1) category.
8.05[reserved]Asset Sales. Solely at all times during the CSAG Period, each Loan
Party will not, and will not permit any of its Subsidiaries to, directly or
indirectly, sell, transfer, lease, or otherwise dispose (or permit the sale,
transfer, lease, or other disposal) of any Property, including any Equity
Interests owned by them, and each Loan Party will not permit any of its
Subsidiaries to, directly or indirectly, issue any additional Equity Interests
in such Subsidiary, except: (a)sales of inventory or used, surplus, obsolete,
outdated, inefficient, or worn out equipment and other Property in the ordinary
course of business; (b)sales, transfers and dispositions to any Loan Party;
provided, that, in connection with the foregoing, such Loan Party will comply
with the provisions of Section 7.12, Section 7.13 and Section 7.14, in each
case, on the terms set forth therein and to the extent applicable; (c)the lease
or sublease of Real Property or personal Property in the ordinary course of
business and not constituting a sale and leaseback transaction; (d)sales of
Permitted Investments;

 

 

 

part 2_part2_page_36.jpg [tm2010823d1_ex10-1img136.jpg] Section 8.04 and
Restricted Payments permitted under Section 8.06; (f) sales, transfers and other
dispositions of Property by any Loan Party or Subsidiary that is not a Loan
Party to any Subsidiary that is not a Loan Party; provided that, in the case of
any sale, transfer or disposition by a Loan Party to a Subsidiary that is not a
Loan Party, such sale, transfer or disposition shall be (i) for fair value (as
reasonably determined by the Loan Parties), or (ii) subject to limitations on
Investments in Section 8.04, an Investment; (g) licenses, sublicenses, covenants
not to sue and similar rights granted with respect to intellectual property in
the ordinary course of business or granted in the applicable Loan Party’s or
Subsidiary’s reasonable judgment; (h) the abandonment or cancellation of
intellectual property that is, in the applicable Loan Party’s or Subsidiary’s
reasonable judgment, not material to, or no longer used or useful in any
material respect in, the business of the Loan Parties and Subsidiaries (taken as
a whole), or otherwise to the extent such abandonment or cancellation is done in
the applicable Loan Party’s or Subsidiary’s reasonable judgment; (i)sales or
forgiveness of accounts receivable in the ordinary course of business in
connection with the collection or compromise thereof; (j) sales of Property in
connection with factoring agreements or arrangements in the ordinary course of
business, including to: (i) Citibank, N.A. under that certain Supplier
Agreement, dated as of October 1, 2017, by and among the Borrower and Citibank,
N.A. (as amended, restated, amended and restated, supplemented, and/or otherwise
modified from time to time); and (ii) Taulia Inc. under the Taulia Business
Exchange Hosted Service Terms and Conditions by and between Spirit AeroSystems
(Europe) Limited and Taulia Inc. (as amended, restated, amended and restated,
supplemented, and/or otherwise modified in writing from time to time);
(k)issuances of Equity Interests in a Subsidiary to a Loan Party or a
Subsidiary; (l) sales, transfers and/or other dispositions of property by one or
more Loan Parties in connection with the incurrence of any Qualifying IRB
Financing or other Permitted Incentive Program; (m) to the extent that (i) the
relevant Property is exchanged for credit against the purchase price of similar
replacement Property, or (ii) the proceeds of the relevant Asset Sale are
promptly applied to the purchase price of such replacement Property, so long as
the exchange or Asset Sale is made for fair value and on an arm’s length basis
for like Property; (n) dispositions of Investments in joint ventures to the
extent required by, or made pursuant to, contractual buy/sell arrangements
between the joint venture parties set forth in joint venture arrangements and
similar binding arrangements; (o) (i) termination of leases in the ordinary
course of business; (ii) the expiration of any option agreement in respect of
Real Property or personal Property; and (iii) any surrender or waiver of
contractual rights or the settlement, release or surrender of contractual rights
or other litigation claims in the ordinary course of business;

 

 

 

part 2_part2_page_37.jpg [tm2010823d1_ex10-1img137.jpg] proceedings (including
in lieu thereof); (q) the sale, lease, sublease, license, sublicense,
consignment, conveyance or other disposition of equipment, inventory or other
assets (including leasehold interests in Real Property) with respect to
facilities that are temporarily not in use, held for sale or closed; provided,
that, the Borrower shall be in compliance with all applicable Financial
Covenants in effect at such time on a Pro Forma Basis, after giving effect to
such Asset Sale and to the application of proceeds thereof; (r) sales of
non-core personal Property acquired in connection with an Acquisition permitted
hereunder and sales of Real Property acquired in an Acquisition permitted
hereunder, which, within sixty (60) days of the date of the Acquisition, are
designated in writing to the Administrative Agent as being held for sale and not
for the continued operation of the Parent Guarantor or any of its Subsidiaries
or any of their respective businesses; (s)terminations of Swap Contracts; (t)
sales, transfers or other dispositions to customers pursuant to customer
contracts (including to Boeing pursuant to any Boeing Agreement); provided,
that, the Borrower shall be in compliance with all applicable Financial
Covenants in effect at such time on a Pro Forma Basis, after giving effect to
such Asset Sale and to the application of proceeds thereof; and (u) sales,
transfers, and dispositions of Property (other than Equity Interests of a
Subsidiary of the Borrower, unless, after giving effect to such sale, transfer,
or disposition, such Subsidiary no longer constitutes a Subsidiary of the
Borrower, and the Borrower is permitted to make an Investment under Section 8.04
in an amount equal to the Equity Interests retained by the Borrower, or any of
its Subsidiaries, in such Person) for fair value (as determined by the Borrower
in good faith) and for at least seventy-five percent (75.0%) cash and Permitted
Investments; provided, that, (i) the Borrower shall be in compliance with all
applicable Financial Covenants in effect at such time on a Pro Forma Basis,
after giving effect to such Asset Sale and to the application of proceeds
thereof, and (ii) the aggregate fair market value of all Property sold,
transferred, or otherwise disposed of in reliance upon this clause (u) shall
not, in the aggregate, exceed One Hundred Million Dollars ($100,000,000) during
any Fiscal Year, and (iii) the Net Proceeds thereof are applied as required by
Section 2.05(b). 8.06Restricted Payments. Each of the Parent Guarantor and the
BorrowerLoan Party will not, and will not permit any of their respectiveits
Subsidiaries to, directly or indirectly, declare or make, or agree to pay or
make, directly or indirectly, any Restricted Payment, or incur any obligation
(contingent or otherwise) to do so, except: (a) any Subsidiary of the Parent
Guarantor may declare and pay dividends to the Parent Guarantor or any other
Subsidiary of the Parent Guarantor (as applicable)that is a holder of such
Subsidiary’s Equity Interests, and ratably (or less than ratably) to any other
holders of such Subsidiary’s Equity Interests, with respect to their Equity
Interests;

 

 

 

part 2_part2_page_38.jpg [tm2010823d1_ex10-1img138.jpg]  (b) the Parent
Guarantor may pay dividends consisting solely of shares of its common Equity
Interests or additional shares of the same class of shares as the dividend being
paid and that do not constitute Disqualified Capital Stock; (c)cashless
exercises of options and warrants; (d) the payment of any dividend by the Parent
Guarantor within ninety (90) days after declaration thereof, if, at the time of
such declaration date, such payment was permitted by this Section 8.06; and (e)
solely at all times during the CSAG Period, so long as (i) no Default or Event
of Default shall exist at the time of, or immediately after giving effect to,
such Restricted Payment, and (ii) the Loan Parties and Subsidiaries shall be in
compliance with all applicable Financial Covenants in effect at such time on a
Pro Forma Basis after giving effect to such Restricted Payment, the Parent
Guarantor may declare and pay cash dividends that have been approved by the
Board of Directors to the holders of its Equity Interests (or incur an
obligation to do the same, it being understood that the actual declaration or
payment remains subject to the satisfaction of this clause (e)), provided, that,
all such dividends declared or paid pursuant to this clause (e), together with
all dividends declared or paid pursuant to clause (f) below, do not exceed
Fifty-Two Million Dollars ($52,000,000) in any Fiscal Year; (f) solely at all
times during the CSAG Period, the Parent Guarantor may declare and pay cash
dividends that have been approved by the Board of Directors to the holders of
its Equity Interests in an aggregate amount in any Fiscal Quarter not to exceed
one (1) cent ($0.01) per share of common stock outstanding; and (g) (e) solely
at all times that are not during the CSAG Period, so long as (i) no Default or
Event of Default then exists or would arise therefrom and the Borrower and
itsshall exist at the time of, or immediately after giving effect to, such
Restricted Payment, and (ii) the Loan Parties and Subsidiaries shall be in
compliance with all applicable Financial Covenants in effect at such time on a
Pro Forma Basis after giving effect theretoto such Restricted Payment, the
Parent Guarantor may repurchase, redeem or otherwise acquire its Equity
Interests, and/or declare and pay cash dividends to, the holders of its Equity
Interests (or incur an obligation to do the same, it being understood that the
actual repurchase, redemption or other acquisition or declaration or payment
remains subject to the satisfaction of this clause (eg)). 8.07Transactions with
Affiliates. Each of the Parent Guarantor and the BorrowerLoan Party will not,
and will not permit any of their respectiveits Subsidiaries to, directly or
indirectly, sell, lease or otherwise transfer any property or assetsProperty to,
or purchase, lease or otherwise acquire any property or assetsProperty from, or
otherwise engage in any other transaction involving aggregate consideration for
such transaction in excess of Twenty-Five Million Dollars ($25,000,000) with,
any of their Affiliates (each, an “Affiliate Transaction”), unless such
transaction is at prices and on terms and conditions, taken as a whole, not less
favorable to the Loan Party or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third partiesthird-parties, except: (a) (i)
transactions between or among the Parent Guarantor and any of its Subsidiaries
and (ii) transactions among Subsidiaries of the Parent Guarantor: (i) solely at
all times during the CSAG Period, (A) any Loan Party and any other Loan Party,
(B) Subsidiaries that are not Loan Parties, and (C) any Loan Party or Subsidiary
and any other Loan Party or Subsidiary in connection with any reorganization
transactions prior to or following an Impending Acquisition to facilitate the
consummation

 

 

 

part 2_part2_page_39.jpg [tm2010823d1_ex10-1img139.jpg]  of such Impending
Acquisition or the integration of the target of such Impending Acquisition; and
(ii) solely at all times that are not during the CSAG Period, any Loan Party or
Subsidiary and any other Loan Party or Subsidiary; (b)any Restricted Payment
permitted by Section 8.06 and any transaction permitted by Section 8.03 or,
Section 8.04 or Section 8.05(k); (c) fees and compensation, benefits and
incentive arrangements paid or provided to, and any indemnity provided on behalf
of, officers, directors or employees of the Parent Guarantor or anyany Loan
Party or Subsidiary of the Parent Guarantor in the ordinary course of business;
(d) the issuance or sale of any Equity Interests of the Parent Guarantor (and
the exercise of any options, warrants or other rights to acquire Equity
Interests of the Parent Guarantor); and (e)transactions in connection with
Permitted Incentive Programs and the consummation of other transactions
incidental or related thereto.; and (f) transactions to the extent required
under any Organizational Document of any China JV, and/or other documentation
governing any China JV, entered into by the Parent Guarantor or any of its
Subsidiaries, as such documentation is in effect on the First Amendment
Effectiveness Date, as amended or otherwise modified from time to time in a
manner not materially adverse to the Lenders. 8.08Financial Covenants. (a)
Liquidity. Solely with respect to each Fiscal Month ending during the FCR
Period, commencing with the first (1st) Fiscal Month ending after the First
Amendment Effectiveness Date, the Parent Guarantor and its Subsidiaries, on a
consolidated basis, shall, measured as of the last day of each such Fiscal
Month, have, (i) with respect to each Fiscal Month ending after the First
Amendment Effectiveness Date through, and including, the last Fiscal Month
ending in the third (3rd) Fiscal Quarter of 2020, at least One Billion Dollars
($1,000,000,000) of Liquidity, (ii) with respect to each Fiscal Month ending
after the third (3rd) Fiscal Quarter of 2020 through, and including, the last
Fiscal Month ending in the fourth (4th) Fiscal Quarter of 2020, at least
Eight-Hundred Fifty Million Dollars ($850,000,000) of Liquidity, and (iii) with
respect to each Fiscal Month ending in the first (1st) Fiscal Quarter of 2021,
at least Seven-Hundred Fifty Million Dollars ($750,000,000) of Liquidity;
provided, that, notwithstanding anything to the contrary in the foregoing, in
the event that proceeds of Indebtedness incurred by the Loan Parties pursuant to
Section 8.02(b)(xiv), in an aggregate principal amount of at least Seven-Hundred
Fifty Million Dollars ($750,000,000) incurred during the FCR Period, are
received by the Loan Parties during the FCR Period, the Loan Parties, on a
consolidated basis, shall, measured as of the last day of the Fiscal Month
during which such proceeds were received, and as of the last day of each Fiscal
Month thereafter during the FCR Period, have at least One Billion Dollars
($1,000,000,000) of Liquidity. (b) (a) Commencing with the Fiscal Quarter ending
June 28, 2018, theInterest Coverage Ratio. The Borrower will not permit the
Interest Coverage Ratio: (i) as of the last day of any Fiscal Quarter ending
prior to the First Amendment Effectiveness Date, to be less than 4.00:1.0.1.00;
(ii) as of the last day of the first (1st) Fiscal Quarter of 2020, to be less
than 4.00:1.00; (iii) as of the last day of the second (2nd) Fiscal Quarter of
2020, to be less than 3.75:1.00; (iv) as of the last day of the third (3rd)
Fiscal Quarter of 2020, to be less than 2.50:1.00; (v) as of the last day of the
fourth (4th) Fiscal Quarter of 2020, to be less than 2.25:1.00; (vi) as of the
last day of the first (1st) Fiscal Quarter of 2021, to be less

 

 

 

part 2_part2_page_40.jpg [tm2010823d1_ex10-1img140.jpg]  than 3.75:1.00; and
(vii) as of the last day of any Fiscal Quarter ending after the Financial
Covenant Reversion Date, to be less than 4.00:1.00. (c) Senior Secured Leverage
Ratio. The Borrower will not permit the Senior Secured Leverage Ratio: (i) as of
the last day of the first (1st) Fiscal Quarter of 2020, to be greater than
3.00:1.00; (ii) as of the last day of the second (2nd) Fiscal Quarter of 2020,
to be greater than 4.25:1.00, (iii) as of the last day of the third (3rd) Fiscal
Quarter of 2020, to be greater than 5.50:1.00; (iv) as of the last day of the
fourth (4th) Fiscal Quarter of 2020, to be greater than 5.00:1.00; and (v) as of
the last day of the first (1st) Fiscal Quarter of 2021, to be greater than
3.00:1.00. (d) (b) Commencing with the Fiscal Quarter ending June 28, 2018,
theTotal Leverage Ratio. The Borrower will not permit the Total Leverage Ratio,
(i) as of the last day of any Fiscal Quarter to exceedending prior to the First
Amendment Effectiveness Date, to be greater than 3.50:1.00, (ii) as of the last
day of the second (2nd) Fiscal Quarter of 2021, to be greater than 4.00:1.00,
and (iii) as of the last day of any Fiscal Quarter ending thereafter, to be
greater than 3.50:1.00; provided, however, that, thethat, in each case of the
foregoing clauses (b)(i), (b)(ii) and (b)(iii), (A) the applicable Total
Leverage Ratio level set forth above shall be increased by 0.50:1.00 to
4.00:1.00(a “half turn”) upon delivery of written notice by the Borrower to the
Administrative Agent (as provided below) in connection with a Designated
Transaction, for the Fiscal Quarter during which such Designated Transaction is
consummated and for the two (2) subsequent Fiscal Quarters (each such period, a
“Leverage Increase Period”), returning to 3.5and shall subsequently be decreased
by 0.50:1.00 (a “half turn”) for the third (3rd) Fiscal Quarter following the
Fiscal Quarter in which such Designated Transaction was consummated; provided,
further, that, (xB) there shall not be more than two (2) Leverage Increase
Periods during the term of this Agreement, and (yC) in any event, the maximum
Total Leverage Ratio for any periodTest Period shall not be increased to be
greater than 4.00:, (I) with respect to any Fiscal Quarter other than the second
(2nd) Fiscal Quarter of 2021, 4.00:1.00, and (II) with respect to the second
(2nd) Fiscal Quarter of 2021, 4.50:1.00. Such written notice shall be provided
on or before the date of delivery of the Compliance Certificate required under
Section 7.01(cd) for the most recent Fiscal Quarter ended. For purposes of
clarity, this clause (d) shall not apply with respect to any Fiscal Quarter
ending during the FCR Period. 8.09Fiscal Year. Neither the Parent Guarantor nor
the BorrowerNo Loan Party shall change its Fiscal Year-end; provided, that, the
Parent Guarantor and the BorrowerLoan Parties may, upon written notice to the
Administrative Agent, change their Fiscal Year-end, in which case, (a) the
Parent Guarantor, the BorrowerLoan Parties and the Administrative Agent shall,
and are hereby authorized to, make any adjustments to this Agreement that are
necessary to reflect such change in Fiscal Year-end, and (b) upon request by the
Administrative Agent, the Borrower shall provide to the Administrative Agent
financial statements and other documents required under this Agreement, or as
requested hereunder, setting forth a reconciliation between calculations of any
ratio or other requirement made before and after giving effect to such change in
Fiscal Year-end. 8.10Sanctions and Anti-Money Laundering Laws. (a) The Borrower
shall not directly or, to the knowledge of the Borrower or the Parent
Guarantorany Loan Party, indirectly use the proceeds of any Loan, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner, or other individual or entity, to fund any activities of, or
business with, any individual or entity, or in any Designated Jurisdiction,
that, at the time of such funding, is the subject of Sanctions, or, to the
knowledge of the Borrower or the Parent Guarantorany Loan Party, in any other
manner that will result in a violation by any individual or entity

 

 

 

part 2_part2_page_41.jpg [tm2010823d1_ex10-1img141.jpg]  (including any
individual or entity participating in the transaction, whether as Lender,
Arranger, Administrative Agent or otherwise) of Sanctions. (b) Neither the
Parent Guarantor nor any of its SubsidiariesNo Loan Party or Subsidiary: (i) is
under investigation by any Governmental Authority for, or has been charged with,
or convicted of, money laundering, drug trafficking, terrorist-related
activities or other money laundering predicate crimes under any applicable
lawLaw (collectively, “Anti-Money Laundering Laws”),; (ii) has been assessed
civil penalties under any Anti-Money Laundering Laws; or (iii) has had any of
its funds seized or forfeited in an action under any Anti-Money Laundering Laws.
The Parent Guarantor has taken reasonable measures appropriate to the
circumstances (in any event, as required by applicable Law), designed to ensure
that the Parent Guarantor and its Subsidiaries eacheach Loan Party and each
Subsidiary is, and will continue to be, in compliance with all applicable
current and future Anti-Money Laundering Laws. (c) Each of the Parent Guarantor
and its Subsidiaries Loan Party and each Subsidiary is in compliance, in all
material respects, with (i) the Trading with the Enemy Act, as amended, and each
of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended) and any other enabling
legislation or executive order relating thereto, and (ii) the Uniting And
Strengthening America By Providing Appropriate Tools Required To Intercept And
Obstruct Terrorism (USA Patriot Act of 2001), in each case of the foregoing
clauses (c)(i) and (c)(ii), to the extent that the aforementioned acts are
applicable to the Parent Guarantor and itsLoan Parties and Subsidiaries.
8.11Anti-Corruption Laws. The Borrower shall not directly, or, to the knowledge
of the Borrower or the Parent Guarantorany Loan Party, indirectly, use the
proceeds of any Loan for any purpose which would breach the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
anti-corruption legislation in other jurisdictions applicable to the Borrower
from time to time. 8.12Use of Proceeds. The Borrower shall not use the proceeds
of any Credit Extension, whether directly or indirectly, to: purchase or carry
margin stock (within the meaning of Regulation U), or to extend credit to others
for the purpose of purchasing or carrying margin stock, or to refund
indebtedness originally incurred for such purpose. 8.13Sale and Leaseback
Transactions. Solely at all times during the CSAG Period, each Loan Party will
not, and will not permit any of its Subsidiaries to, directly or indirectly,
enter into any arrangement, directly or indirectly, whereby they shall sell or
transfer any Property, and thereafter rent or lease such Property or other
Property that they intend to use for substantially the same purpose or purposes
as the Property being sold or transferred (any such transaction, a “Sale and
Leaseback Transaction”), unless: (i) the sale of such Property is permitted by
Section 8.05; and (ii) any Liens arising in connection with its use of such
Property are permitted by Section 8.01. 8.14Restrictive Agreements. Solely at
all times during the CSAG Period, each Loan Party will not, and will not permit
any of its Subsidiaries to, directly or indirectly, enter into, incur, or permit
to exist any agreement or other arrangement that prohibits, restricts, or
imposes any condition upon (A) the ability of any Loan Party or

 

 

 

part 2_part2_page_42.jpg [tm2010823d1_ex10-1img142.jpg]  Subsidiary to create,
incur, or permit to exist any Lien upon any of its Property or revenue, or (B)
the ability of any Loan Party or Subsidiary other than the Parent Guarantor to
pay dividends or other distributions with respect to any of its Equity
Interests, or to make or repay loans or advances to any Loan Party or Subsidiary
other than the Parent Guarantor, or to Guarantee Indebtedness of any Loan Party
or Subsidiary other than the Parent Guarantor, or to transfer Property to any
Loan Party or Subsidiary other than the Parent Guarantor; provided, that, the
foregoing shall not apply to: (a)conditions imposed by applicable Laws or by any
Loan Document; (b) with respect to clause (A) in the introductory paragraph
above only: (i) Property encumbered by Permitted Liens, so long as such
restriction applies only to the Property encumbered by such Permitted Lien; (ii)
customary provisions in leases and contracts in the ordinary course of business
between the Loan Parties and Subsidiaries and their customers and other
contracts restricting the assignment thereof; and (iii) restrictions existing
under the Boeing Agreements; (c) restrictions and conditions existing on the
First Amendment Effectiveness Date not otherwise excepted from this Section
8.14, including any amendment or modification that does not expand the scope of
any such restriction or condition in any material respect after the First
Amendment Effectiveness Date (as conclusively determined in good faith by the
Borrower); (d)any agreement in effect at the time any Person becomes a
Subsidiary; provided, that, such agreement was not entered into in contemplation
of such Person becoming a Subsidiary; (e) customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary (or the Property of
a Subsidiary) pending such sale; provided, that, such restrictions and
conditions apply only to the Subsidiary that is to be sold (or whose Property is
to be sold) and such sale is permitted hereunder; (f) restrictions and
conditions: (i) pursuant to documentation governing Indebtedness incurred in
compliance with Section 8.02 on terms that are consistent with, or not
materially more restrictive, taken as a whole, than, the restrictions set forth
herein or otherwise consistent with market terms at the time such Indebtedness
is incurred (as conclusively determined in good faith by the Borrower); or (ii)
pursuant to the Liquidity Bridge Credit Agreement; (g) customary provisions in
joint venture agreements, limited liability company operating agreements,
partnership agreements, stockholders’ agreements, asset sale agreements,
agreements in respect of sales of Equity Interests and other similar agreements
entered into in connection with transactions not prohibited under this
Agreement; (h) customary provisions in purchase money obligations for Property
acquired in the ordinary course of business, Capital Lease Obligations,
industrial revenue bonds or operating leases that impose encumbrances or
restrictions on the Property so acquired or covered thereby, and restrictions on
cash or other deposits or net worth required by customers under contracts
entered into in the ordinary course of business; provided that, such provisions
apply only to the Person (and the Equity Interests in such Person) that is the
subject thereof; (i)customary provisions contained in leases or licenses of
intellectual property rights and other similar agreements entered into in the
ordinary course of business; and

 

 

 

part 2_part2_page_43.jpg [tm2010823d1_ex10-1img143.jpg]  (j)restrictions and
conditions pursuant to documentation governing any Permitted Incentive Program.
8.15Amendments or Waivers of Certain Documents; Prepayments of Certain
Indebtedness. Solely at all times during the CSAG Period, each Loan Party will
not, and will not permit any of its Subsidiaries to: (a) directly or indirectly,
amend or otherwise change, cancel, terminate, or waive the terms of any
Organizational Document of any such Person (except for amendments to any
Organizational Documents to provide for new classes of Equity Interests in such
Person), in a manner materially adverse to the Lenders; or (b) make (or give any
notice or offer in respect of) any principal repayment or redemption, mandatory
or voluntary prepayment, or acquisition for value, of (including, without
limitation, by way of depositing, with any trustee with respect thereto, money
or securities before such Indebtedness is due, for the purpose of paying such
Indebtedness when due), or exchange of principal of any obligation under (i) any
Indebtedness incurred pursuant to Section 8.02(b)(xiv), (ii) any Indebtedness
issued pursuant to the 2021 / 2023 / 2028 Notes Indenture or the 2026 Notes
Indenture, or (iii) any other unsecured Material Indebtedness or any other
Material Indebtedness that is expressly subordinated to the Obligations (in each
case of this clause (b)(iii), other than any (I) Swap Obligations, and (II)
Specified Customer Loans and Advances), other than, in each case of the
foregoing clauses (b)(i) through (b)(iii): (A) pursuant to a Permitted
Refinancing thereof with the proceeds of any Indebtedness permitted hereunder;
(B) customary mandatory prepayments or mandatory redemptions relating to asset
sales, changes of control, or incurrence of third-party Indebtedness required
pursuant to the terms of such Indebtedness; and (C) voluntary prepayments or
voluntary redemptions of such Indebtedness, provided, that, in the case of this
clause (b)(C), (I) no Default or Event of Default shall exist at the time
thereof, or immediately after giving effect thereto, (II) the Senior Secured
Leverage Ratio shall be at least 0.50:1.00 (a “half turn”) less than the Senior
Secured Leverage Ratio required for the last ended Test Period, measured on a
Pro Forma Basis after giving effect thereto, and (III) the Loan Parties and
Subsidiaries shall otherwise be in compliance with all applicable Financial
Covenants in effect at such time, measured on a Pro Forma Basis after giving
effect thereto. For the avoidance of doubt, notwithstanding anything to the
contrary in this Agreement or in any other Loan Document, the Loan Parties will
be permitted to make principal repayment, mandatory redemptions, and/or
mandatory or voluntary prepayments, in whole or in part, with respect to any
Indebtedness incurred pursuant to Section 8.02(b)(xv) above. ARTICLE IX EVENTS
OF DEFAULT AND REMEDIES 9.01Events of Default. Each of the following events or
occurrences described in this Section 9.01 shall constitute (ix) an “Event of
Default”, if any Loans, L/C Borrowings or Letters of Credit are outstanding, and
(iiy) an “Event of Termination”, if no Loans, L/C Borrowings or Letters of
Credit are outstanding: (a)Thethe Borrower shall default: (i) in the payment
when due of any principal of any Loan (including, without limitation, on any
scheduled principal payment date) or any reimbursement obligation

 

 

 

part 2_part2_page_44.jpg [tm2010823d1_ex10-1img144.jpg]  in respect of any L/C
Borrowing,; (ii) in the payment when due of any interest on any Loan (and such
default shall continue unremedied for a period of three (3) Business Days),; or
(iii) in the payment when due of the Revolving Commitment Fee, the DDTL
Commitment Fee, or any other fee described in Section 2.09, or of any other
previously invoiced amount required to be paid under the Loan Documents (other
than an amount described in clauses (a)(i) and (a)(ii) above) payable under this
Agreement or any other Loan Document (and such default shall continue unremedied
for a period of five (5) Business Days).; or (b) Anyany representation or
warranty of the Borrower or the Parent Guarantorany Loan Party made, or deemed
to be made, hereunder or in any other Loan Document, or in any other agreement,
certificate or notice furnished by, or on behalf of the Borrower or the Parent
Guarantor, any Loan Party to the Administrative Agent, the Collateral Agent, any
L/C Issuer, or any Lender for the purposes of, or in connection with, this
Agreement, or any such other Loan Document, is, or shall be, incorrect in any
material respect (exceptprovided, that, any representation or warranty that is
qualified as to “materiality” or “Material Adverse Effect” shall be true and
correct in all respects) when made or deemed made.; or (c) Thethe Borrower shall
default in the due performance and observance of any of its obligations under
clause (e) of Section 7.01(f), Section 7.07 (with respect to the maintenance and
preservation of the Parent Guarantor’s or the Borrower’sany Loan Party’s
corporate existence), Section 7.08, or Article VIII.; or (d) The Borrower or the
Parent Guarantorany Loan Party shall default in the due performance and
observance of any agreement (other than those specified in clauses (a) through
(c) above) contained herein or in any other Loan Document, and such default
shall continue unremedied for a period of thirty (30) days after the earlier of:
(xi) the date such default became known to a Responsible Officer of the Parent
Guarantor or the Borrowera Loan Party; and (yii) delivery of notice thereof to
the Parent Guarantor or Borrowera Loan Party from the Administrative Agent
(which notice will be given at the request of any Lender).; or (e) Aa default
shall occur (i) in the payment when due, whether by acceleration or otherwise,
of any Material Indebtedness, or (ii) in the performance or observance of any
obligation or condition with respect to any Material Indebtedness, if the effect
of such default referred to in this clause (e)(ii) is to accelerate the maturity
of any such Material Indebtedness, or that enables or permits the holder or
holders of any such Material Indebtedness, or any trustee or agent on its or
their behalf, to cause any such Material Indebtedness to become due, or to
require the prepayment, repurchase, redemption or defeasance thereof, prior to
its scheduled maturity (in the case of both clauseclauses (e)(i) and (e)(ii)
above, subject to any applicable grace period or cure period, as well as any
applicable requirement for notice of default, under the definitive documentation
for such Material Indebtedness).; or (f) Anyany judgment or order (or
combination of judgments and orders) for the payment of money equal to, or in
excess of, One-Hundred Million Dollars ($100,000,000) (other than amounts
covered by (xA) insurance for which the insurer thereof has been notified of
such claim and has not challenged such coverage, or (yB) valid third
partythird-party indemnifications for which the indemnifying party thereof has
been notified of such claim and has not challenged such indemnification),
individually or in the aggregate, shall be rendered by a court or Governmental
Authority against the Borrower, the Parent Guarantor or any of their
Subsidiariesany Loan Party or Subsidiary (or any combination thereof), which
judgment or order remains undischarged, unwaivedun-waived, unstayed, unbonded or
unsatisfied for a period of sixty (60) consecutive days.; or (g)Anyany of the
following events shall occur with respect to any Pension Plan: (i) the taking of
any specific actions by a Loan Party, any ERISA Affiliate, or any other Person
to terminate a

 

 

 

part 2_part2_page_45.jpg [tm2010823d1_ex10-1img145.jpg]  Pension Plan if, as a
result of such termination, a Loan Party or any ERISA Affiliate couldwould
reasonably be expected to incur a liability or obligation to such Pension Plan
which would reasonably be expected to have a Material Adverse Effect; or (ii) an
ERISA Event, or noncompliance with respect to Foreign Plans, shall have occurred
that gives rise to a Lien on the assetsProperty of any Loan Party or a
Subsidiary that, when taken together with all other ERISA Events and
noncompliance with respect to Foreign Plans that have occurred, would reasonably
be expected to have a Material Adverse Effect.; or (h)Anyany Change in Control
shall occur.; or (i) The Borrower, the Parent Guarantor or any of theirany Loan
Party or Significant SubsidiariesSubsidiary shall: (i) become insolvent or
generally fail to pay debts as they become due; (ii) apply for, consent to, or
acquiesce in the appointment of, a trustee, receiver, sequestrator or other
custodian for the Borrower, the Parent Guarantor any Loan Party or any of such
Significant SubsidiariesSubsidiary, or substantially all of the propertyProperty
of any thereof, or make a general assignment for the benefit of creditors; (iii)
in the absence of such application, consent or acquiescence, permit, or suffer
to exist the appointment of a trustee, receiver, sequestrator or other custodian
for the Borrower, the Parent Guarantor or any of suchany Loan Party or
Significant SubsidiariesSubsidiary, or for a substantial part of the
propertyProperty of any thereof, and such trustee, receiver, sequestrator or
other custodian shall not be discharged or stayed within sixty (60) days;,
provided, that the Borrower, the Parent Guarantor, each Loan Party and each such
Significant Subsidiary hereby expressly authorizes the Administrative Agent and
each Lender to appear in any court conducting any relevant proceeding during
such sixty (60-) day period to preserve, protect and defend their rights under
the Loan Documents; (iv) permit, or suffer to exist, the commencement of any
bankruptcy, reorganization, debt arrangement or other case or proceeding under
any bankruptcy or insolvency lawLaw, or any dissolution, winding up or
liquidation proceeding, in respect of the Borrower, the Parent Guarantor or any
suchany Loan Party or Significant Subsidiary, and, if any such case or
proceeding is not commenced by the Borrower, the Parent Guarantor or suchsuch
Loan Party or Significant Subsidiary, such case or proceeding shall be consented
to, or acquiesced in by the Borrower, the Parent Guarantor such, such Loan Party
or Significant Subsidiary, or shall result in the entry of an order for relief,
or shall remain for sixty (60) days undismissed and unstayed;, provided, that
the Borrower, the Parent Guarantor and each such, each Loan Party and
Significant Subsidiary hereby expressly authorizes the Administrative Agent and
each Lender to appear in any court conducting any such case or proceeding during
such sixty (60-day) period to preserve, protect and defend their rights under
the Loan Documents; or (v) take any corporate or partnership action (or
comparable action, in the case of any other form of legal entity) authorizing
any of the foregoing.; or (j) Thethe obligations of (i) the Parent Guarantor
under the Guarantyits Guaranty, at any time, or (ii) any Guarantor other than
the Parent Guarantor under its Guaranty, solely at all times during the CSAG
Period, in each case of the foregoing clauses (j)(i) and (j)(ii), shall cease to
be in full force and effect, or the Parentany Guarantor shall repudiate in
writing its obligations thereunder. in effect at such time; or (k) any Lien
created, or purported to be created, on any material portion of Collateral under
any Collateral Document solely at all times during the CSAG Period shall fail or
cease to be, or shall be asserted by any Loan Party not to be, a valid and
perfected Lien, with the priority required by the applicable Collateral
Document, except to the extent that any such loss of perfection or priority
results from: (i) the limitations of foreign laws, rules and regulations as they
apply to pledges of Equity Interests in First-Tier Foreign Subsidiaries or the
application thereof; (ii) the failure of the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the

 

 

 

part 2_part2_page_46.jpg [tm2010823d1_ex10-1img146.jpg]  Security Agreement or
another Collateral Document; or (iii) the failure of the Collateral Agent to
file Uniform Commercial Code continuation statements; or (l)solely at all times
during the CSAG Period, the public announcement by Boeing of the termination or
permanent cessation of the Boeing 737 MAX Program. 9.02Action if Bankruptcy. If
any Event of Default described in Section 9.01(i) shall occur, the Commitments
(if not theretofore terminated) shall automatically terminate, the Borrower
shall automatically be required to Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof), and the outstanding
principal amount of all outstanding Loans and all other Obligations shall
automatically be and become immediately due and payable, without notice or
demand, all of which are hereby waived by the Borrower. 9.03Action if Other
Event of Default. If any Event of Default (other than any Event of Default
described Section 9.01(i)) shall occur for any reason, whether voluntary or
involuntary, and be continuing, the Administrative Agent, upon the direction of
the Requisite Lenders, shall, by written notice to the Borrower and each Lender,
require that the Borrower Cash Collateralize the L/C Obligations (in an amount
equal to the then Outstanding Amount thereof) and declare all, or any portion,
of the outstanding principal amount of the Loans and other Obligations to be due
and payable and/or the Commitments (if not theretofore terminated) to be
terminated, whereupon the full unpaid amount of such Loans and other Obligations
which shall be so declared due and payable, shall be and become immediately due
and payable, without further notice, demand or presentment, and/or, as the case
may be, the Commitments shall terminate. 9.04Action if Event of Termination.
Upon the occurrence and continuation of any Event of Termination, the Requisite
Revolving Lenders may, by notice from the Administrative Agent to the Borrower
and the Lenders (except if an Event of Termination described in Section 9.01(i)
shall have occurred, in which case, the Commitments (if not theretofore
terminated) shall, without notice of any kind, automatically terminate) require
that the Borrower Cash Collateralize the L/C Obligations (in an amount equal to
the then Outstanding Amount thereof) and declare their Commitments terminated,
and, upon such declaration, the Lenders shall have no further obligation to make
any Loans hereunder. Upon such termination of the Commitments, all accrued fees
and expenses shall be immediately due and payable. 9.05Application of Proceeds.
After the exercise of remedies provided for in this Article IX (or after the
Loans have automatically become immediately due and payable, and the L/C
Obligations have automatically been required to be Cash Collateralized, as set
forth in this Article IX), any amounts received on account of the Obligations
shall, subject to the provisions of SectionsSection 2.14 and Section 2.15, be
applied by the Administrative Agent in the following order: (a) First, to the
payment of all reasonable costs and expenses, fees, commissions and taxes of
such sale, collection or other realization, including compensation to the
Administrative Agent and its agents and counsel, and all expenses, liabilities
and advances made or incurred by the Administrative Agent in connection
therewith, and all amounts for which the Administrative Agent is entitled to
indemnification pursuant to the provisions of any Loan

 

 

 

part 2_part2_page_47.jpg [tm2010823d1_ex10-1img147.jpg]  Document, together with
interest on each such amount at the highest rate then in effect under this
Agreement from and after the date such amount is due, owing or unpaid until paid
in full; (b) Second, to the payment of all other reasonable costs and expenses
of such sale, collection or other realization, including compensation to the
other holders of the ObligationsLoan Document Secured Parties and their agents
and counsel, and all costs, liabilities and advances made or incurred by the
other holders of the ObligationsLoan Document Secured Parties in connection
therewith, together with interest on each such amount at the highest rate then
in effect under this Agreement from and after the date such amount is due, owing
or unpaid until paid in full; (c) Third, without duplication of amounts applied
pursuant to clauses (a) and (b) above, to the payment in full in cash, pro rata,
to payment of that portion of the Obligations constituting accrued and unpaid
Letter of Credit Fees and interest on the Loans and L/C Borrowings and fees,
premiums and any interest accrued due under any Guaranteed Swap Contract,
payments of interest due under any Guaranteed Treasury Management Agreement
ratably among the Lenders, Swap Banks, Treasury Management Banks and the L/C
Issuers; (d) Fourth, to the payment in full in cash, pro rata, of that portion
of the Obligations constituting accrued and unpaid principal of the Loans, L/C
Borrowings and Additional Guaranteed Obligations then owing under Guaranteed
Treasury Management Agreements and Guaranteed Swap Contracts, and to the
Administrative Agent for the account of the L/C Issuers, to Cash Collateralize
that portion of L/C Obligations comprised of the aggregate undrawn amount of
Letters of Credit, ratably among the Lenders, Swap Banks, Treasury Management
Banks and the L/C Issuers; and (e) Fifth, the balance, if any, to the person
lawfully entitled thereto (including the applicable Loan Party or its successors
or assigns) or as a court of competent jurisdiction may direct.; provided, that,
notwithstanding anything to the contrary in the foregoing, solely at all times
during the CSAG Period, any proceeds of the Collateral, when received by the
Collateral Agent or any Secured Party, will be applied in reduction of the
Secured Obligations in the order set forth in Section 9 of the Security
Agreement. In the event that any such proceedsamounts are insufficient to pay in
full the items described in clauses (a) through (e) of this Section 9.05above,
the Loan Parties shall remain liable, jointly and severally, for any deficiency.
Subject to SectionsSection 2.03(c) and Section 2.14, amounts used to Cash
Collateralize the aggregate undrawn amount of Letters of Credit pursuant to
clausethe Fourth clause above shall be applied to satisfy drawings under such
Letters of Credit as they occur. If any amount remains on deposit as Cash
Collateral after all Letters of Credit have either been fully drawn or expired,
such remaining amount shall be applied to the other Obligations, if any, in the
order set forth above. Excluded Swap Obligations with respect to the Parentany
Guarantor shall not be paid with amounts received from the Parentsuch Guarantor
or the Parentfrom such Guarantor’s assetsProperty, but appropriate adjustments
shall be made with respect to payments from the Borrower to preserve the
allocation to Obligations otherwise set forth above in this Section 9.05.
Notwithstanding anything to the contrary in the foregoing, Additional Guaranteed
Obligations arising under Guaranteed Treasury Management Agreements and
Guaranteed Swap Contracts (other than, for purposes of clarity, Guaranteed
Treasury Management Agreements and Guaranteed Swap Contracts entered into by the
Administrative Agent) shall be excluded from the application described

 

 

 

part 2_part2_page_48.jpg [tm2010823d1_ex10-1img148.jpg]  above if the
Administrative Agent has not received a Guaranteed Party Designation Notice,
together with such supporting documentation as the Administrative Agent may
request, from the applicable Treasury Management Bank or Swap Bank, as the case
may be (unless such Treasury Management Bank or Swap Bank is the Administrative
Agent or an Affiliate thereof). Each Treasury Management Bank or Swap Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article X for
itself and its Affiliates as if a “Lender” party hereto. ARTICLE X
ADMINISTRATIVE AGENT 10.01Appointment and Authority. Each of the Lenders and the
L/C Issuers hereby irrevocably appoints Bank of America to act on its behalf as
the Administrative Agent hereunder and under the other Loan Documents, and
authorizes the Administrative Agent to take such actions on its behalf and to
exercise such powers as are delegated to the Administrative Agent by the terms
hereof or thereof, together with such actions and powers as are incidental
thereto. The provisions of this Article X (except for Section 10.06) are solely
for the benefit of the Administrative Agent, the Lenders and the L/C Issuers,
and neither the Borrower nor the Parentany Guarantor shall have rights as a
third partythird-party beneficiary of any of such provisions. It is understood
and agreed that the use of the term “agent” herein or in any other Loan
Documents (or any other similar term) with reference to the Administrative Agent
is not intended to connote any fiduciary or other implied (or express)
obligations arising under agency doctrine of any applicable Law. Instead such
term is used as a matter of market custom, and is intended to create or reflect
only an administrative relationship between contracting parties. The
Administrative Agent shall also act as the “collateral agent” under the Loan
Documents, and each of the Lenders (including in its capacities as a potential
Swap Bank and a potential Treasury Management Bank) and each L/C Issuer hereby
irrevocably appoints and authorizes the Collateral Agent to act as the agent of
such Lender and the L/C Issuer for purposes of acquiring, holding and enforcing
any and all Liens on the Collateral granted by any Loan Party to secure any of
the Secured Obligations, together with such powers and discretion as are
reasonably incidental thereto, and each of the Lenders (including in its
capacities as a potential Swap Bank and a potential Treasury Management Bank)
and each L/C Issuer hereby acknowledges that the Collateral Agent shall acquire,
hold and enforce any and all Liens on the Collateral for the benefit of all
Secured Parties, including the 2016 Noteholders (as defined in the Security
Agreement). In connection with the foregoing, the Collateral Agent, as
“collateral agent”, together with any co-agents, sub-agents and/or
attorneys-in-fact appointed by the Collateral Agent pursuant to Section 10.05
for purposes of holding or enforcing any Lien on Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder, at the discretion of the Administrative Agent, shall be
entitled to the benefits of all provisions of this Article X and Article XI
(including, without limitation, Section 11.04(c), as though such co-agents,
sub-agents and/or attorneys-in-fact were the “collateral agent” under the Loan
Documents) as if set forth in full herein with respect thereto. 10.02Rights as a
Lender. The Person serving as the Administrative Agent hereunder shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or

 

 

 

part 2_part2_page_49.jpg [tm2010823d1_ex10-1img149.jpg]  unless the context
otherwise requires, include the Person serving as the Administrative Agent
hereunder in its individual capacity. Such Person and its Affiliates may accept
deposits from, lend money to, own securities of, act as the financial advisor or
in any other advisory capacity for and generally engage in any kind of business
with any Loan Party or any Subsidiary, or other Affiliate thereof, as if such
Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders. 10.03Exculpatory Provisions. The Administrative
Agent shall not have any duties or obligations except those expressly set forth
herein and in the other Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing, the
Administrative Agent: (a) shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing; (b)
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Requisite Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided, that, the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or applicable lawLaw, including, for the avoidance
of doubt, any action that may be in violation of the automatic stay under any
Debtor Relief Law or that may effect a forfeiture, modification or termination
of propertyProperty of a Defaulting Lender in violation of any Debtor Relief
Law; and (c) shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to any Loan Party or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken, or not taken, by
it: (i) with the consent or at the request of the Requisite Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in SectionsSection 11.01, Section 9.02, Section 9.03
and Section 9.04); or (ii) in the absence of its own gross negligence or willful
misconduct as determined by a court of competent jurisdiction by final and
nonappealable, non-appealable judgment. The Administrative Agent shall be deemed
not to have knowledge of any Default unless and until notice describing such
Default is given in writing to the Administrative Agent by the Borrower, a
Lender or an L/C Issuer. The Administrative Agent shall not be responsible for
or have any duty to ascertain or inquire into: (i) any statement, warranty or
representation made in or in connection with this Agreement or any other Loan
Document,; (ii) the contents of any certificate, report or other document
delivered hereunder or thereunder, or in connection herewith or therewith,;
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth herein or therein or the occurrence of any
Default,; (iv) the validity, enforceability, effectiveness or genuineness of
this Agreement, any other Loan Document or any other agreement, instrument or
document; or (v) the satisfaction of any condition set forth in Article V or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.

 

 

 

part 2_part2_page_50.jpg [tm2010823d1_ex10-1img150.jpg]  10.04Reliance by
Administrative Agent. The Administrative Agent shall be entitled to rely upon,
and shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Administrative Agent also may
rely upon any statement made to it orally or by telephone and believed by it to
have been made by the proper Person, and shall not incur any liability for
relying thereon. In determining compliance with any condition hereunder to the
making of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit. The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken, or not taken, by it in accordance with
the advice of any such counsel, accountants or experts. 10.05Delegation of
Duties. The Administrative Agent may perform any and all of its duties and
exercise its rights and powers hereunder or under any other Loan Document by or
through any one (1) or more sub-agents appointed by the Administrative Agent.
The Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties. The exculpatory provisions of this Article X shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent. The Administrative Agent shall not be responsible for
the negligence or misconduct of any sub-agents except to the extent that a court
of competent jurisdiction determines in a final and nonappealable,
non-appealable judgment that the Administrative Agent acted with gross
negligence or willful misconduct in the selection of such sub-agents.
10.06Resignation of Administrative Agent. (a) The Administrative Agent may, at
any time, give notice of its resignation to the Lenders, the L/C Issuers and the
Borrower. Upon receipt of any such notice of resignation, the Requisite Lenders
shall have the right, with the written consent of Borrower (not to be
unreasonably withheld, conditioned or delayed), so long as no Specified Event of
Default has occurred or is continuing, to appoint a successor, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with
an office in the United States. If no such successor shall have been appointed
by the Requisite Lenders as provided above and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of its resignation (or such earlier day as shall be agreed by the
Requisite Lenders) (the “Resignation Effective Date”), then the retiring
Administrative Agent may (but shall not be obligated to) on behalf of the
Lenders and the L/C Issuers, appoint a successor Administrative Agent meeting
the qualifications set forth above. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such
notice on the Resignation Effective Date. (b) If the Person serving as
Administrative Agent is a Defaulting Lender pursuant to clause (d) of the
definition thereofof “Defaulting Lender” in Section 1.01, the Requisite Lenders

 

 

 

part 2_part2_page_51.jpg [tm2010823d1_ex10-1img151.jpg]  may, to the extent
permitted by applicable Law by notice in writing to the Borrower and such Person
remove such Person as the Administrative Agent and, with the written consent of
the Borrower (not to be unreasonably withheld, conditioned or delayed) so long
as no Specified Event of Default has occurred or is continuing, appoint a
successor. If no such successor shall have been so appointed by the Requisite
Lenders as provided above and shall have accepted such appointment within thirty
(30) days (or such earlier day as shall be agreed by the Requisite Lenders) (the
“Removal Effective Date”), then such removal shall nonetheless become effective
in accordance with such notice on the Removal Effective Date. (c) With effect
from the Resignation Effective Date or the Removal Effective Date (as
applicable): (1i) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents; and (2ii) except for any indemnity payments or other amounts then
owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to, or through the
Administrative Agent shall instead be made by or to each Lender and each L/C
Issuer directly, until such time, if any, as the Requisite Lenders appoint a
successor Administrative Agent as provided for above. Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring or removed Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section 10.06). The fees
payable by the Borrower to a successor Administrative Agent shall be the same as
those payable to its predecessor unless otherwise agreed between the Borrower
and such successor. After the retiring or removed Administrative Agent’s
resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article X and Section 11.04 shall continue in effect for the
benefit of such retiring or removed Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent. Any resignation by, or removal of, Bank of America as
Administrative Agent pursuant to this Section 10.06 shall also constitute its
resignation or removal as an L/C Issuer and a Swing Line Lender. If Bank of
America resigns as an L/C Issuer, it shall retain all the rights, powers,
privileges and duties of an L/C Issuer hereunder with respect to all Letters of
Credit outstanding as of the effective date of its resignation as an L/C Issuer
and all L/C Obligations with respect thereto, including the right to require the
Lenders to make Base Rate Loans or fund risk participations in Unreimbursed
Amounts pursuant to Section 2.03(c). If Bank of America resigns as a Swing Line
Lender, it shall retain all the rights of a Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans or fund risk participations in outstanding Swing Line
Loans pursuant to Section 2.04(c). Upon the appointment by the Borrower of a
successor L/C Issuer or Swing Line Lender hereunder (which successor shall in
all cases be a Lender other than a Defaulting Lender),: (a) such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring L/C Issuer or Swing Line Lender, as applicable; (b) the
retiring L/C Issuer and Swing Line Lender shall be discharged from all of their
respective duties and obligations hereunder or under the other Loan Documents,;
and (c) the successor L/C Issuer shall issue letters of credit in substitution
for the Letters of Credit, if any, outstanding at the time of such succession or
make other arrangements satisfactory to Bank of America to effectively assume
the obligations of Bank of America with respect to such Letters of Credit.

 

 

 

part 2_part2_page_52.jpg [tm2010823d1_ex10-1img152.jpg]  10.07Non-Reliance on
Administrative Agent and Other Lenders. Each Lender and each L/C Issuer
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each L/C Issuer also acknowledges that it will, independently and without
reliance upon the Administrative Agent or any other Lender or any of their
Related Parties and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any other Loan Document or
any related agreement or any document furnished hereunder or thereunder. 10.08No
Other Duties; Etc. Anything herein to the contrary notwithstanding, none of the
bookrunners, arrangers, syndication agents, documentation agents or co-agents
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the
Administrative Agent, a Lender or an L/C Issuer hereunder. 10.09Administrative
Agent May File Proofs of Claim. In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or L/C
Obligation shall then be due and payable as herein expressed or by declaration
or otherwise and irrespective of whether the Administrative Agent shall have
made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise: (a) to file and prove a claim for
the whole amount of the principal and interest owing and unpaid in respect of
the Loans, L/C Obligations and all other Obligations (other than obligations
under Swap Contracts or Treasury Management Agreements to which the
Administrative Agent is not a party) that are owing and unpaid and to file such
other documents as may be necessary or advisable in order to have the claims of
the Lenders, the L/C Issuers and the Administrative Agent (including any claim
for the reasonable compensation, expenses, disbursements and advances of the
Lenders, the L/C Issuers and the Administrative Agent and their respective
agents and counsel and all other amounts due the Lenders, the L/C Issuers and
the Administrative Agent under SectionsSection 2.03(h) and, Section 2.03(i),
Section 2.09 and Section 11.04) allowed in such judicial proceeding; and (b) to
collect and receive any monies or other propertyProperty payable or deliverable
on any such claims and to distribute the same; and any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender and each L/C Issuer
to make such payments to the Administrative Agent and, in the event that the
Administrative Agent shall consent to the making of such payments directly to
the Lenders and the L/C Issuers, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under SectionsSection 2.09 and Section 11.04. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization,

 

 

 

part 2_part2_page_53.jpg [tm2010823d1_ex10-1img153.jpg]  arrangement, adjustment
or composition affecting the Obligations or the rights of any Lender or to
authorize the Administrative Agent to vote in respect of the claim of any Lender
in any such proceeding. 10.10Collateral and Guaranty Matters. (a)Each of the
Lenders (including in its capacities as a potential Swap Bank and a potential
Treasury Management Bank) and the L/C Issuers irrevocably authorize: (i)the
Collateral Agent, and the Collateral Agent shall hereby have the obligation,
upon request by the applicable Loan Party, to: (A) release any Lien on any
Property granted to, or held by, the Collateral Agent under any Loan Document:
(I) upon the Collateral and Subsidiary Guaranty Release Date; (II) upon the sale
or disposal of any such Property in connection with an Asset Sale permitted
under Section 8.05; (III) if approved, authorized or ratified in writing by the
Requisite Lenders in accordance with Section 11.01; (IV) upon any Collateral
becoming Excluded Property (other than with respect to any Mortgaged Property
during the CSAG Period, unless such Mortgaged Property constitutes Excluded
Property under clause (c), clause (d) (other than as a result of contractual
limitations entered into after the First Amendment Effectiveness Date created in
contemplation of this Agreement in order that such Mortgaged Property would
constitute “Excluded Property”) or clause (v) under the definition of “Excluded
Property” in Section 1.01, in each case, except with respect to any Mortgaged
Property that constitutes Excluded Property pursuant to clause (d) (other than,
with respect to clause (d)(ii), as a result of contractual limitations) or
clause (v) of the definition of “Excluded Property” in Section 1.01, so long as
no Specified Event of Default exists at the time such release is requested by
the applicable Loan Party); or (V) upon payment in full of the Obligations
(other than contingent indemnification obligations under the Loan Documents that
are not then due or claimed) and the termination of this Agreement; and (B)
subordinate any Lien on any Property granted to, or held by, the Collateral
Agent under any Loan Document to the holder of any Lien on such Property that is
permitted by Section 8.01(t). (ii) the Administrative Agent, and the
Administrative Agent shall hereby have the obligation, upon request by the
applicable Loan Party, to release any Guarantor (other than the Parent
Guarantor, except in the case of clause (a)(ii)(E) below) from its obligations
under the Guaranty: (A) upon the Collateral and Subsidiary Guaranty Release
Date; (B) if such Guarantor ceases to be a Subsidiary of the Parent Guarantor as
a result of a transaction permitted under the Loan Documents; (C) if approved,
authorized or ratified in writing by the Requisite Lenders in accordance with
Section 11.01; (D) upon such Guarantor becoming an Excluded Subsidiary by
operation of clause (a), clause (b) (solely with respect to a prohibition by
applicable Law and not as a result of a contractual obligation) or clause (g) of
the definition of “Excluded Subsidiary”; or (E) upon payment in full of the
Obligations (other than contingent indemnification obligations under the Loan
Documents that are not then due or claimed) and the termination of the
Commitments. (b) Upon request by (i) the Collateral Agent, the Requisite Lenders
will confirm in writing the Collateral Agent’s authority to release and/or
subordinate its interest in the particular type(s) and/or item(s) of Property
specified by the Collateral Agent, and (ii) the Administrative Agent, the
Requisite Lenders will confirm in writing the Administrative Agent’s authority
to release any Guarantor (other than

 

 

 

part 2_part2_page_54.jpg [tm2010823d1_ex10-1img154.jpg]  the Parent Guarantor)
from its obligations under the Guaranty, in each case of the foregoing clauses
(b)(i) and (b)(ii), pursuant to this Section 10.10, it being understood that no
such confirmation is required in order for the Administrative Agent to take such
action. (c) In connection with the foregoing provisions of this Section 10.10,
(i) the Collateral Agent will execute and deliver to all applicable Persons such
documents as the Loan Parties may reasonably request to evidence, and give
effect to, the release of all Liens on Property of the Loan Parties (including
the Collateral) pursuant to the Collateral Documents, and (ii) the
Administrative Agent will execute and deliver to all applicable Persons such
documents as the Loan Parties may reasonably request to evidence, and to give
effect to, the release from the Guaranty of all Guarantors (other than the
Parent Guarantor), in each case of the foregoing clauses (c)(i) and (c)(ii), in
accordance with the terms of the Loan Documents and this Section 10.10 and at
the Borrower’s sole expense. (d) The Collateral Agent shall not be responsible
for, or have any duty to ascertain or inquire into, any representation or
warranty regarding the existence, value or collectability of any Collateral, the
existence, priority or perfection of the Collateral Agent’s Lien thereon, or any
certificate prepared by any Loan Party in connection therewith, nor shall the
Collateral Agent be responsible or liable to the Lenders for any failure to
monitor or maintain any portion of the Collateral. 10.1110.10 ERISA Matters. (a)
Each Lender (xI) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (yII) covenants, from the date such Person became a
Lender party hereto to the date such Person ceases being a Lender party hereto,
for the benefit of, the Administrative Agent, each Arranger and their respective
Affiliates, and not, for the avoidance of doubt, to, or for the benefit of, the
Borrower or any other Loan Party, that at least one (1) of the following is and
will be true: (i)such Lender is not using “plan assets” (within the meaning of
29 CFR §–2510.3–101, as modified by Section 3(42) of ERISA) of one (1) or more
Benefit Plans in connection with the Loans, the Letters of Credit or the
Commitments,; (ii) the transaction exemption set forth in one (1) or more PTEs,
such as PTE 84–14 (a class exemption for certain transactions determined by
independent qualified professional asset managers), PTE 95–60 (a class exemption
for certain transactions involving insurance company general accounts), PTE 90–1
(a class exemption for certain transactions involving insurance company pooled
separate accounts), PTE 91–38 (a class exemption for certain transactions
involving bank collective investment funds) or PTE 96–23 (a class exemption for
certain transactions determined by in-house asset managers), is applicable with
respect to such Lender’s entrance into, participation in, administration of, and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,; (iii) (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84–14),; (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement,; (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b) through (g) of Part I of PTE 84–14; and (D) to the best
knowledge of such Lender, the requirements of subsection (a) of Part I of PTE
84–14 are satisfied with respect to

 

 

 

part 2_part2_page_55.jpg [tm2010823d1_ex10-1img155.jpg]  such Lender’s entrance
into, participation in, administration of, and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement,; or (iv)such other
representation, warranty and covenant as may be agreed in writing between the
Administrative Agent, in its sole discretion, and such Lender. (b) In addition,
unless subclause (i) in the immediately preceding clause (a)(i) above is true
with respect to a Lender, or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a)(iv) above, such Lender further (xI) represents
and warrants, as of the date such Person became a Lender party hereto, to, and
(yII) covenants, from the date such Person became a Lender party hereto to the
date such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent, each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to, or for the benefit of, the Borrower or any other
Loan Party, that: (i) none of the Administrative Agent, any Arranger, or any of
their respective Affiliates is a fiduciary with respect to the assetsProperty of
such Lender (including, without limitation, in connection with the reservation
or exercise of any rights by the Administrative Agent under this Agreement, any
Loan Document, or any documents related to hereto or thereto),; (ii) the Person
making the investment decision on behalf of such Lender with respect to the
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement is independent (within
the meaning of 29 CFR §–2510.3–21) and is a bank, an insurance carrier, an
investment adviser, a broker-dealer or other person that holds, or has under
management or control, total assets of at least Fifty Million Dollars
($50,000,000), in each case, as described in 29 CFR
§–2510.3-21(c)(1)(i)(A)–(E),; (iii) the Person making the investment decision on
behalf of such Lender with respect to the entrance into, participation in,
administration of, and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement is capable of evaluating investment risks
independently, both in general and with regard to particular transactions and
investment strategies (including in respect of the Obligations),; (iv) the
Person making the investment decision on behalf of such Lender with respect to
the entrance into, participation in, administration of, and performance of the
Loans, the Letters of Credit, the Commitments and this Agreement is a fiduciary
under ERISA or the Internal Revenue Code, or both, with respect to the Loans,
the Letters of Credit, the Commitments and this Agreement and is responsible for
exercising independent judgment in evaluating the transactions hereunder,; and
(v) no fee or other compensation is being paid directly to the Administrative
Agent, any Arranger or any their respective Affiliates for investment advice (as
opposed to other services) in connection with the Loans, the Letters of Credit,
the Commitments or this Agreement. (c) The Administrative Agent and each
Arranger hereby informs the Lenders that each such Person is not undertaking to
provide impartial investment advice, or to give advice in a fiduciary capacity,
in connection with the transactions contemplated hereby, and that such Person
has a financial interest in the transactions contemplated hereby in that such
Person or an Affiliate thereof: (iiii) may receive interest or other payments
with respect to the Loans, the Letters of Credit, the Commitments and this
Agreement,; (iiiv) may recognize a gain if it extended the Loans, the Letters of
Credit or the

 

 

 

part 2_part2_page_56.jpg [tm2010823d1_ex10-1img156.jpg]  Commitments for an
amount less than the amount being paid for an interest in the Loans, the Letters
of Credit or the Commitments by such Lender; or (iiiv) may receive fees or other
payments in connection with the transactions contemplated hereby, the Loan
Documents or otherwise, including structuring fees, commitment fees, arrangement
fees, facility fees, upfront fees, underwriting fees, ticking fees, agency fees,
administrative agent or collateral agent fees, utilization fees, minimum usage
fees, letter of credit fees, fronting fees, deal-away or alternate transaction
fees, amendment fees, processing fees, term out premiums, banker’s acceptance
fees, breakage or other early termination fees or fees similar to the foregoing.
10.1210.11 Guaranteed Treasury Management Agreements and Guaranteed Swap
Contracts. Except as otherwise expressly set forth herein, no Treasury
Management Bank or Swap Bank that obtains the benefit of Section 9.05 or the
Guaranty by virtue of the provisions hereof or any agreement creating or
perfecting rights in Cash Collateral pursuant to the provisions of Section 2.14
shall have any right to notice of any action or to consent to, direct or object
to any action hereunder or under any other Loan Document (or to notice of or to
consent to any amendment, waiver or modification of the provisions hereof or of
the Guaranty or any agreement creating or perfecting rights in Cash Collateral
pursuant to the provisions of Section 2.14) other than in its capacity as a
Lender and, in such case, only to the extent expressly provided in the Loan
Documents. Notwithstanding any other provision of this Article X to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Additional Guaranteed Obligations arising under Guaranteed Treasury Management
Agreements and Guaranteed Swap Contracts except to the extent expressly provided
herein and unless the AdministrativeCollateral Agent has received a Guaranteed
Party Designation Notice of such Obligations pursuant to Section 9.05, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Treasury Management Bank or Swap Bank, as the case may be. The
Administrative Agent shall not be required to verify the payment of, or that
other satisfactory arrangements have been made with respect to, Additional
Guaranteed Obligations arising under Guaranteed Treasury Management Agreements
and Guaranteed Swap Contracts in the case of the Final Maturity Date. ARTICLE XI
MISCELLANEOUS 11.01Amendments, Etc. NoSubject, in each case, to Section 3.03, no
amendment, modification or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or the
Parent Guarantorany Loan Party therefrom, shall be effective, unless in writing
signed by the Requisite Lenders (except as provided in the last proviso to this
Section 11.01) and the Borrower and the Parent GuarantorLoan Parties, and
acknowledged by the Administrative Agent, and each such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, further, that: (a)no such amendment, waiver or consent
shall: (i) extend or increase the Commitment of a Lender (or reinstate any
Commitment terminated pursuant to Section 9.02, Section 9.03 or Section 9.04, as
applicable) without the written consent of such Lender whose Commitment is being
extended or increased (it being understood and agreed that a waiver of any
condition precedent set forth in Section 5.02 or of any Default or a mandatory
reduction in

 

 

 

part 2_part2_page_57.jpg [tm2010823d1_ex10-1img157.jpg]  Commitments is not
considered an extension or increase in Commitments of any Lender); (ii) postpone
any date fixed by this Agreement or any other Loan Document for any payment of
principal (excluding mandatory prepayments), interest, fees or other amounts due
to the Lenders (or any of them) without the written consent of each Lender
entitled to receive such payment; (iii)reduce the principal of, or the rate of
interest specified herein on, any Loan or L/C Borrowing, or (subject to clause
(i) of the final proviso to this Section 11.01) any fees or other amounts
payable hereunder or under any other Loan Document, without the written consent
of each Lender entitled to receive such payment of principal, interest, fees or
other amounts; provided, however, that, only the consent of the Requisite
Lenders shall be necessary to (A) amend the definition of “Default Rate” in
Section 1.01, (B) waive any obligation of the Borrower to pay interest or Letter
of Credit Fees at the Default Rate, or (C) to amend any Financial Covenant (or
any defined term used therein), even if the effect of such amendment would be to
reduce the rate of interest on any Loan or L/C Borrowing or to reduce any fee
payable hereunder; (iv) change any provision of this Section 11.01clause (a) or
the definition of “Requisite Lenders” orin Section 1.01, the definition of
“Requisite Revolving Lenders” in Section 1.01, or any other provision hereof
specifying the number or percentage of Lenders required to amend, waive or
otherwise modify any rights hereunder or make any determination or grant any
consent hereunder without the written consent of each Lender directly affected
thereby; (v) change Section 2.13 or Section 9.05 in a manner that would alter
the pro rata sharing of payments required thereby without the written consent of
each Lender directly affected thereby; (vi) release the Borrower or the Parent
Guarantor without the written consent of each Lender directly affected thereby
(except in the event of the merger of the Borrower into the Parent Guarantor
following the receipt of all reasonably requested documentation and other
information in connection with applicable “know your customer” and
anti-money-laundering rules and regulations, including the Act, and the
Beneficial Ownership Regulation); or (vii) without the consent of the Lenders
(other than Defaulting Lenders) holding, in the aggregate, at least a majority
of the Revolving Commitments (or, if the Revolving Commitments have expired or
been terminated, the outstanding Revolving Loans (and participations in any
Swing Line Loans and L/C Obligations) (the “Requisite Revolving Lenders”)),: (i)
waive any Default or Event of Default for purposes of Section 5.02 for purposes
of any Borrowing of Revolving Loans or L/C Credit Extension,; (ii) amend, change
or waive Section 2.01(a), Section 2.02, Section 2.03, Section 2.05(b)(i) or
Section 2.06, in each case, solely to the extent any such amendment, change or
waiver relates to Revolving Loans, any Borrowing thereof or the Revolving
Commitments; or (iii) amend or change any provision of this Section 11.01clause
(a)(vii); (viii) until the Delayed Draw Term Loans have been drawn in full or
the Delayed Draw Term Loan Commitments have expired or been terminated or have
expired, without the consent of Lenders (other than Defaulting Lenders) holding,
in the

 

 

 

part 2_part2_page_58.jpg [tm2010823d1_ex10-1img158.jpg]  aggregate, at least a
majority of the unused amount of the Aggregate Delayed Draw Term Loan
Commitments that are undrawn (the “Requisite DDTL Lenders”)),: (i) waive any
Default or Event of Default for purposes of Section 5.02 for purposes of any
Borrowing of Delayed Draw Term Loans,; (ii) amend, change or waive Section
2.01(c), Section 2.02 or Section 2.06, in each case, solely to the extent any
such amendment, change or waiver relates to the Delayed Draw Term Loans, any
Borrowing thereof or the Delayed Draw Term Loan Commitments; or (iii) amend or
change any provision of this Section 11.01clause (a)(viii); (b) unless also
signed by the applicable L/C Issuer, no amendment, waiver or consent shall
affect the rights or duties of such L/C Issuer in its capacity as such under
this Agreement or any Issuer Document relating to any Letter of Credit issued or
to be issued by it; (c) unless also signed by the applicable Swing Line Lender,
no amendment, waiver or consent shall affect the rights or duties of such Swing
Line Lender in its capacity as such under this Agreement; and (d) unless also
signed by the Administrative Agent, no amendment, waiver or consent shall affect
the rights or duties of the Administrative Agent in its capacity as such under
this Agreement or any other Loan Document; provided, however, that,
notwithstanding anything to the contrary herein,: (i) eitherany Fee Letter may
be amended, or rights or privileges thereunder waived, in a writing executed
only by the parties thereto,; (ii) no Defaulting Lender shall have any right to
approve or disapprove of any amendment, waiver or consent hereunder (and any
amendment, waiver or consent whichthat, by its terms, requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), exceptprovided, that, (xA)
the Commitment of any Defaulting Lender may not be increased or extended, the
principal of any Loans owing to any Defaulting Lender may not be reduced, and
the Final Maturity Date of any Loan or Commitment of any Defaulting Lender may
not be extended, in each of the foregoing cases, without the consent of such
Lender, and (yB) any waiver, amendment or modification requiring the consent of
all Lenders or each affected Lender that, by its terms, affects any Defaulting
Lender disproportionately adversely relative to other affected Lenders shall
require the consent of such Defaulting Lender,; (iii) an Increase Joinder
executed by the Borrower, the Administrative Agent, and each Lender making the
applicable increased Revolving Commitment may, without the consent of any other
Lenders, effect such amendments to this Agreement and the other Loan Documents
to the extent necessary and appropriate to effect the provisions of Section
2.01(d)(i),; (iv) an Add-On Term Loan Lender Joinder Agreement executed by the
Borrower, the Administrative Agent and each Lender making the applicable Add-On
Term Loan may, without the consent of any other Lenders, effect such amendments
to this Agreement and the other Loan Documents to the extent necessary and
appropriate to effect the provisions of Section 2.01(d)(ii),; (v) as to any
amendment, amendment and restatement or other modifications otherwise approved
in accordance with this Section 11.01, it shall not be necessary to obtain the
consent or approval of any Lender that, upon giving effect to such amendment,
amendment and restatement or other modification, would have no Commitment or
outstanding Loans so long as such Lender receives payment in full of the
principal of and interest accrued on each Loan made by, and all other amounts
owing to, such Lender or accrued for the account of such Lender under this
Agreement and the other Loan Documents at the time such amendment, amendment and
restatement or other modification becomes effective,; (vi) the Administrative
Agent and the Borrower may make amendments contemplated by Section 3.073.03; and
(vii) any amendment, waiver, supplement or modification that, by its terms,
affects the rights or duties of Lenders holding Loans or Commitments of a
particular Class (but not the Lenders holding Loans or Commitments of any other
Class) will require only

 

 

 

part 2_part2_page_59.jpg [tm2010823d1_ex10-1img159.jpg]  the requisite
percentage in interest of the affected Class of Lenders that would be required
to consent thereto as if such Class of Lenders were the only Class of Lenders.
Notwithstanding any provision hereinanything to the contrary herein or in any
other Loan Document, the Administrative Agent and the Borrower may amend, modify
or supplement this Agreement or any other Loan Document to: (I) cure or correct
administrative or technical errors or omissions or any ambiguity, mistake,
defect, inconsistency, obvious error or to make any necessary or desirable
administrative or technical change, and such amendment shall become effective
without any further consent of any other party to such Loan Document, so long as
such amendment, modification or supplement does not adversely affect the rights
of any Lender or other holder of Obligations in any material respect.; or (II)
provide for the grant of Liens by the Borrower and the other Loan Parties on the
Collateral pursuant to Section 8.01(ee) on an equal and ratable basis with the
Liens on the Collateral granted in favor of the Collateral Agent, for the
benefit of the Loan Document Secured Parties, pursuant to the Collateral
Documents, and such amendment shall become effective without any further consent
of any other party to such Loan Document. 11.02Notices and Other Communications;
Facsimile Copies. (a) Notices Generally. Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in clause (b) below), all notices and other communications provided for
herein shall be in writing and shall be delivered by hand or overnight courier
service, mailed by certified or registered mail or sent by facsimile as follows,
and all notices and other communications expressly permitted hereunder to be
given by telephone shall be made to the applicable telephone number, as follows:
(i) if to the Borrower or the Parent Guarantorany Loan Party, the Administrative
Agent, an L/C Issuer or a Swing Line Lender, to the address, facsimile number,
electronic mail address or telephone number specified for such Person on
Schedule 11.02; and (ii) if to any other Lender, to the address, facsimile
number, electronic mail address or telephone number specified in its
Administrative Questionnaire (including, as appropriate, notices delivered
solely to the Person designated by a Lender on its Administrative Questionnaire
then in effect for the delivery of notices that may contain material non-public
information relating to the Borrower). Notices and other communications sent by
hand or overnight courier service, or mailed by certified or registered mail,
shall be deemed to have been given when received; notices and other
communications sent by facsimile shall be deemed to have been given when sent
(exceptprovided, that, if not given during normal business hours for the
recipient, shall be deemed to have been given at the opening of business on the
next Business Day for the recipient). Notices and other communications delivered
through electronic communications to the extent provided in clause (b) below,
shall be effective as provided in such clause (b). This Agreement was prepared
by: Moore & Van Allen PLLC 100 North Tryon Street, Suite 4700 Charlotte, NC
28202 Attention: Charlie J. Harris Phone: 704.331.1000 Email:
charlieharris@mvalaw.com

 

 

 

part 2_part2_page_60.jpg [tm2010823d1_ex10-1img160.jpg]  (b) Electronic
Communications. Notices and other communications to the Lenders and the L/C
Issuers hereunder may be delivered or furnished by electronic communication
(including e-mail, FpML messaging and Internet or intranet websites) pursuant to
procedures approved by the Administrative Agent; provided, that, the foregoing
shall not apply to notices to any Lender or any L/C Issuer pursuant to Article
II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent, each Swing Line
Lender, each L/C Issuer or the Borrower may each, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided, that, approval
of such procedures may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient at its e-mail address as described in the foregoing
clause (b)(i) of notification that such notice or communication is available and
identifying the website address therefore; provided, that, for bothin each case
of the foregoing clauses (b)(i) and (b)(ii), if such notice, email or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next business day for the recipient. (c) The
Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”. THE AGENT
PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTYTHIRD-PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE
BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In
no event shall the Administrative Agent or any of its Related Parties
(collectively, the “Agent Parties”) have any liability to the Borrower, any
Lender, any L/C Issuer or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s, the Parent Guarantor’sany Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through the
Platform, any other electronic platform or electronic messaging service or
through the Internet, except to the extent that such losses, claims, damages,
liabilities or expenses are determined by a court of competent jurisdiction by a
final and nonappealable, non-appealable judgment to have resulted from the gross
negligence or willful misconduct of such Agent Party. (d) Change of Address,
Etc. Each of the Borrower, the Administrative Agent, the L/C Issuers and the
Swing Line Lenders may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the other parties hereto
Each other Lender may change its address, facsimile or telephone number for
notices and other communications hereunder by notice to the Borrower, the
Administrative Agent, each L/C Issuer and each Swing Line Lender. In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record: (i) an effective address,
contact name, telephone number, facsimile number and electronic mail address to
which notices and other communications may be sent; and (ii) accurate wire
instructions for such Lender. Furthermore, each Public Lender agrees to cause at
least one (1) individual at, or on behalf of, such Public Lender to at all times
have selected the “Private Side Information” or

 

 

 

part 2_part2_page_61.jpg [tm2010823d1_ex10-1img161.jpg]  similar designation on
the content declaration screen of the Platform in order to enable such Public
Lender or its delegate, in accordance with such Public Lender’s compliance
procedures and applicable Law, including United States Federal and state
securities Laws, to make reference to Borrower Materials that are not made
available through the “Public Side Information” portion of the Platform and that
may contain material non-public information with respect to the Borrower or its
securities for purposes of United States Federal or state securities laws. (e)
Reliance by Administrative Agent, L/C Issuers and Lenders. The Administrative
Agent, the L/C Issuers and the Lenders shall be entitled to rely and act upon
any notices (including telephonic or electronic Loan Notices, Letter of Credit
Applications and Swing Line Loan Notices) purportedly given by, or on behalf of,
any Loan Party, even if: (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein,; or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Loan Parties shall
indemnify the Administrative Agent, each L/C Issuer, each Lender, and the
Related Parties of each of them from all losses, costs, expenses and liabilities
resulting from the reliance by such Person on each notice purportedly given by,
or on behalf of, a Loan Party. 11.03No Waiver; Cumulative Remedies; Enforcement.
No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by lawapplicable Law. Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the authority to
enforce rights and remedies hereunder and under the other Loan Documents against
the Loan Parties or any of them shall be vested exclusively in, and all actions
and proceedings at law in connection with such enforcement shall be instituted
and maintained exclusively by, the Administrative Agent or the Collateral Agent,
as applicable, in accordance with Section 10.01, for the benefit of all of the
Lenders and the L/C Issuers;, provided, however, that: (a) the foregoing shall
not prohibit (ai) the Administrative Agent from exercising, on its own behalf,
the rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (bii) any
L/C Issuer or any Swing Line Lender from exercising the rights and remedies that
inure to its benefit (solely in its capacity as L/C Issuer or Swing Line Lender,
as the case may be) hereunder and under the other Loan Documents, (ciii) any
Lender from exercising setoff rights in accordance with Section 11.08 (subject
to the terms of Section 2.13), or (div) any Lender from filing proofs of claim
or appearing and filing pleadings on its own behalf during the pendency of a
proceeding relative to any Loan Party under any Debtor Relief Law; and provided,
further, that(b) if, at any time, there is no Person acting as Administrative
Agent hereunder and under the other Loan Documents, then (i) the Requisite
Lenders shall have the rights otherwise ascribed to the Administrative Agent
pursuant to Section 10.01, and (ii) in addition to the matters set forth in
clauses (ba)(ii), (ca)(iii) and (da) of the preceding proviso(iv) above and
subject to Section 2.13, any Lender may, with the consent of the Requisite
Lenders, enforce any rights and remedies available to it and as authorized by
the Requisite Lenders. 11.04Expenses; Indemnity; and Damage Waiver. (a)Costs and
Expenses. The Loan Parties shall pay: (i) all reasonable out-of-pocket expenses
incurred by the Administrative Agent and its Affiliates (limited, in the case of
legal counsel, to

 

 

 

part 2_part2_page_62.jpg [tm2010823d1_ex10-1img162.jpg]  the reasonable and
documented out-of-pocket fees, charges and disbursements of one (1) primary
counsel for all such Persons taken as a whole and, if deemed reasonably
necessary by the Administrative Agent, of one (1) regulatory and/or local
counsel to the Administrative Agent and its Affiliates in each applicable
jurisdiction retained by the Administrative Agent), in connection with the
syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated),; (ii) all reasonable out-of-pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder; and (iii) all out-of-pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (limited, in the case of legal counsel, to
the reasonable and documented out-of-pocket fees, charges and disbursements of
one (1) primary counsel for the Administrative Agent, the Lenders and the L/C
Issuers (taken as a whole) and, if deemed reasonably necessary by the
Administrative Agent, of one (1) regulatory and/or local counsel to the
Administrative Agent, the Lenders and the L/C Issuers (taken as a whole) in each
applicable jurisdiction and, in the event of any actual or potential conflict of
interest, one (1) additional counsel for each party subject to such conflict) in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section 11.04, or (B) in connection with the Loans made or Letters of
Credit issued hereunder, including all such out-of-pocket expenses incurred
during any workout, restructuring or negotiations in respect of such Loans or
Letters of Credit. (b) Indemnification by the Loan Parties. The Loan Parties
shall indemnify the Administrative Agent (and any sub-agent thereof), each
Arranger, each Lender (including each Swing Line Lender) and each L/C Issuer,
and each Related Party of any of the foregoing Persons (each such Person being
called, an “Indemnitee”) against, and hold each Indemnitee harmless from, any
and all losses, claims, damages, liabilities and related expenses (limited, in
the case of legal counsel, to the reasonable and documented out-of-pocket fees,
charges and disbursements of one (1) primary counsel for the Indemnitees taken
as a whole and, if deemed reasonably necessary by the Indemnitees, of one (1)
regulatory and/or local counsel to the Indemnitees taken as a whole in each
applicable jurisdiction and, in the event of any actual or potential conflict of
interest, one (1) additional counsel for the parties subject to such conflict,
taken as a whole (provided, that, to the extent that there remains any actual or
potential conflict of interest among such Indemnitees, the Loan Parties shall
indemnify for an additional counsel for each group of the parties subject to
such actual or potential conflict of interest until there no longer exists an
actual or potential conflict of interest)), incurred by any Indemnitee or
asserted against any Indemnitee by any Person (including the Borrower or the
Parent Guarantor)any Loan Party), other than the Indemnitee and its Related
Parties arising out of, in connection with, or as a result of, (i) the execution
or delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or Letter of Credit or the use or proposed use of the proceeds therefrom
(including any refusal by the applicable L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any propertyProperty owned or operated by a Loan Party or any of its
Subsidiaries, or any Environmental Liability related to a Loan Party or any of
its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by the
Borrower or the Parent Guarantorthird-party or by any Loan Party, and regardless
of whether any Indemnitee is a party thereto, in all cases, whether or not
caused by or arising, in whole or in part, out of the comparative, contributory
or sole negligence of the Indemnitee; provided, that, such indemnity shall

 

 

 

part 2_part2_page_63.jpg [tm2010823d1_ex10-1img163.jpg]  not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (xA) are determined by a court of competent
jurisdiction by final and nonappealable, non-appealable judgment to have
resulted from the gross negligence, bad faith or willful misconduct of such
Indemnitee, (yB) arise out of any investigation, litigation or proceeding that
does not involve an act or omission of or by any Loan Party or any of its
Affiliates and is brought by an Indemnitee against any other Indemnitee;,
provided, that, notwithstanding anything to the contrary in the foregoing
provisions of this clause (yb)(B), such indemnity shall be available with
respect to any Indemnitee to such action that was acting in its capacity as
Administrative Agent, an Arranger or other agency capacity, or (zC) results from
a claim brought by a Loan Party against an Indemnitee for a material breach of
such Indemnitee’s obligations hereunder or under any of Loan Document, if such
Loan Party has obtained a final and nonappealable, non-appealable judgment in
its favor on such claim as determined by a court of competent jurisdiction.
Without limiting the provisions of Section 3.01(c), this Section 11.04clause (b)
shall not apply with respect to Taxes other than any Taxes that represent
losses, claims, damages, etc. arising from any non-Tax claim. (c) Reimbursement
by Lenders. To the extent that the Loan Parties, for any reason, fail to
indefeasibly pay any amount required under clauseclauses (a) or (b) of this
Sectionabove to be paid by them to the Administrative Agent (or any sub-agent
thereof), any L/C Issuer, any Swing Line Lender or any Related Party of any of
the foregoing, each Lender severally agrees to pay to the Administrative Agent
(or any such sub-agent), such L/C Issuer, such Swing Line Lender or such Related
Party, as the case may be, such Lender’s pro rata share (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought
based on each Lender’s share of the Total Credit Exposure at such time) of such
unpaid amount (including any such unpaid amount in respect of a claim asserted
by such Lender), such payment to be made severally among them based on such
Lenders’ Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought); provided, further, that,
the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub-agent), such L/C Issuer or such Swing Line
Lender in its capacity as such, or against any Related Party of any of the
foregoing acting for the Administrative Agent (or any such sub-agent), such L/C
Issuer or such Swing Line Lender in connection with such capacity. The
obligations of the Lenders under this clause (c) are subject to the provisions
of Section 2.12(d). (d) Waiver of Consequential Damages, Etc. To the fullest
extent permitted by applicable lawLaw, no Loan Party shall assert, and each Loan
Party hereby waives any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee referred
to in clause (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable, non-appealable judgment
of a court of competent jurisdiction. (e)Payments. All amounts due under this
Section 11.04 shall be payable not later than ten (10) Business Days after
demand therefor. (f)Survival. The agreements in this Section 11.04 and the
indemnity provisions of Section 11.02(e) shall survive the resignation of the
Administrative Agent, any L/C Issuer and any Swing Line

 

 

 

part 2_part2_page_64.jpg [tm2010823d1_ex10-1img164.jpg]  Lender, the replacement
of any Lender, the termination of the Commitments and the repayment,
satisfaction or discharge of all the other Obligations. 11.05Payments Set Aside.
To the extent that any payment by, or on behalf of, any Loan Party is made to
the Administrative Agent, any L/C Issuer or any Lender, or the Administrative
Agent, any L/C Issuer or any Lender exercises its right of setoff, and such
payment or the proceeds of such setoff or any part thereof is subsequently
invalidated, declared to be fraudulent or preferential, set aside or required
(including pursuant to any settlement entered into by the Administrative Agent,
such L/C Issuer or such Lender in its discretion) to be repaid to a trustee,
receiver or any other party, in connection with any proceeding under any Debtor
Relief Law or otherwise, then: (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred,; and (b) each Lender and each L/C Issuer severally
agrees to pay to the Administrative Agent upon demand its applicable share
(without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect. The obligations of the Lenders and the L/C Issuers
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement. 11.06Successors and
Assigns. (a) Successors and Assigns Generally. The provisions of this Agreement
and the other Loan Documents shall be binding upon and inure to the benefit of
the parties hereto and thereto and their respective successors and assigns
permitted hereby, exceptprovided, that, the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder or thereunder without the
prior written consent of the Administrative Agent and each Lender and no Lender
may assign or otherwise transfer any of its rights or obligations hereunder,
except: (i) to an assignee in accordance with the provisions of clause (b) of
this Section,below; (ii) by way of participation in accordance with the
provisions of clause (d) of this Sectionbelow; or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of clause (e) of
this Sectionbelow (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in clause (e) of this Sectionbelow and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the L/C Issuers and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement. (b) Assignments by Lenders. Any Lender
may, at any time, assign to one (1) or more assignees all, or a portion, of its
rights and obligations under this Agreement and the other Loan Documents
(including all, or a portion, of its Commitment and the Loans (including for
purposes of this clause (b), participations in L/C Obligations and Swing Line
Loans) at the time owing to it); provided, that, any such assignment shall be
subject to the following conditions: (i)Minimum Amounts. (A) in the case of an
assignment of the entire remaining amount of the assigning Lender’s Commitment
and/or the Loans at the time owing to it or contemporaneous assignments to
related Approved Funds that equal at least the amount specified in clause
(b)(i)(B) of this Sectionbelow in the aggregate or in the case of an

 

 

 

part 2_part2_page_65.jpg [tm2010823d1_ex10-1img165.jpg]  assignment to a Lender,
an Affiliate of a Lender or an Approved Fund, no minimum amount need be
assigned; and (B) in any case not described in clause (b)(i)(A) of this
Sectionabove, the aggregate amount of the Commitment (which, for this purpose,
includes Loans outstanding thereunder), or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans of the assigning
Lender subject to each such assignment, determined as of the date the Assignment
and Assumption with respect to such assignment is delivered to the
Administrative Agent, or, if “Trade Date” is specified in the Assignment and
Assumption, as of the Trade Date, shall not be less than Five Million Dollars
($5,000,000), in the case of an assignment of Revolving Loans, and One Million
Dollars ($1,000,000), in the case of an assignment of any of the Term Loans,
unless, in each such case, each of the Administrative Agent and, so long as no
Specified Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be unreasonably withheld,
conditioned or delayed); (ii) Proportionate Amounts. Each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loans
or the Commitment assigned, exceptprovided, that, this clause (b)(ii) shall not:
(A) apply to the Swing Line Lenders’ rights and obligations in respect of Swing
Line Loans; or (B) prohibit any Lender from assigning all, or a portion, of its
rights and obligations among the revolving credit facility and term loan
facility provided hereunder and any separate revolving credit or term loan
facilities provided pursuant to the terms of Section 2.01(d); (iii) Required
Consents. No consent shall be required for any assignment except to the extent
required by clause (b)(i)(B) of this Sectionabove, and, in addition: (A) (iI)
with respect to any assignment of a Revolving Commitment, the consent of the
Borrower (such consent not to be unreasonably withheld, conditioned or delayed)
shall be required, unless (1) a Specified Event of Default has occurred and is
continuing at the time of such assignment, or (2) such assignment is to a
Revolving Lender, an Affiliate of a Revolving Lender or an Approved Fund of a
Revolving Lender, and (iiII) with respect to any assignment of a Term Loan (or a
Term Loan Commitment), the consent of the Borrower (such consent not to be
unreasonably withheld, conditioned or delayed) shall be required, unless (1) a
Specified Event of Default has occurred and is continuing at the time of such
assignment, or (2) such assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund; provided, that, in each case, the Borrower shall be deemed to
have consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within ten (10) Business Days after having
received notice thereof; (B) the consent of the Administrative Agent (such
consent not to be unreasonably withheld, conditioned or delayed) shall be
required for assignments in respect of: (iI) any Term Loan Commitment or
Revolving Commitment if such assignment is to a Person that is not a Lender with
a Commitment in respect of the Commitment subject to such assignment, an
Affiliate of such Lender or an Approved Fund with respect to such Lender; or
(iiII) any Term Loan to a Person that is not a Lender, an Affiliate of a Lender
or an Approved Fund;

 

 

 

part 2_part2_page_66.jpg [tm2010823d1_ex10-1img166.jpg]  (C) the consent of each
L/C Issuer and each Swing Line Lender (such consent not to be unreasonably
withheld, conditioned or delayed) shall be required for any assignment in
respect of any Revolving Commitment. (iv) Assignment and Assumption. The parties
to each assignment shall execute and deliver to the Administrative Agent an
Assignment and Assumption, together with a processing and recordation fee in the
amount of $3,500 (for the avoidance of doubt, not to be paid by the Borrower or
any other Loan Party); provided, however, that, the Administrative Agent may, in
its sole discretion, elect to waive such processing and recordation fee in the
case of any assignment. The assignee, if it is not a Lender, shall deliver to
the Administrative Agent an Administrative Questionnaire. (v) No Assignment to
Certain Persons. No such assignment shall be made: (A) to the Parent Guarantor,
the Borrower or any of the Parent Guarantor’s or Borrower’s Affiliates or
Subsidiaries,any Loan Party, or any Subsidiary or Affiliate thereof; (B) to any
Defaulting Lender or any of its Subsidiaries, or any Person who, upon becoming a
Lender hereunder, would constitute any of the foregoing Persons described in
this clause (b)(v)(B); or (C) to a natural Person. (vi) Certain Additional
Payments. In connection with any assignment of rights and obligations of any
Defaulting Lender hereunder, no such assignment shall be effective unless and
until, in addition to the other conditions thereto set forth herein, the parties
to the assignment shall make such additional payments to the Administrative
Agent in an aggregate amount sufficient, upon distribution thereof as
appropriate (which may be outright payment, purchases by the assignee of
participations or subparticipationssub-participations, or other compensating
actions, including funding, with the consent of the Borrower and the
Administrative Agent, the applicable pro rata share of Loans previously
requested but not funded by the Defaulting Lender, to each of which the
applicable assignee and assignor hereby irrevocably consent), to: (xA) pay and
satisfy in full all payment liabilities then owed by such Defaulting Lender to
the Administrative Agent, any L/C Issuer, or any Lender hereunder (and interest
accrued thereon); and (yB) acquire (and fund as appropriate) its full pro rata
share of all Loans and participations in Letters of Credit and Swing Line Loans
in accordance with its Applicable Percentage. Notwithstanding anything to the
contrary in the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraphclause
(b)(vi), then the assignee of such interest shall be deemed to be a Defaulting
Lender for all purposes of this Agreement until such compliance occurs. Subject
to acceptance and recording thereof by the Administrative Agent pursuant to
clause (c) of this Sectionbelow, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of SectionsSection 3.01, Section 3.04, Section 3.05 and Section
11.04 with respect to facts and circumstances occurring prior to the effective
date of such assignment; provided, that, except to the extent otherwise
expressly agreed by the affected parties, no assignment by a Defaulting Lender
will constitute a waiver or release of any claim of any party hereunder arising
from that Lender’s having been a Defaulting Lender. Upon request, the Borrower
(at its expense) shall execute and deliver a Note to the assignee Lender. Any

 

 

 

part 2_part2_page_67.jpg [tm2010823d1_ex10-1img167.jpg]  assignment or transfer
by a Lender of rights or obligations under this Agreement that does not comply
with this clause shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
clause (d) of this Sectionbelow. (c) Register. The Administrative Agent, acting
solely for this purpose as an agent of the Borrower (and such agency being
solely for tax purposes), shall maintain at the Administrative Agent’s Office a
copy of each Assignment and Assumption delivered to it (or the equivalent
thereof in electronic form) and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive absent manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register pursuant to the terms hereof as a Lender hereunder for
all purposes of this Agreement. The Register shall be available for inspection
by the Borrower and any Lender, at any reasonable time and from time to time
upon reasonable prior notice. (d) Participations. Any Lender may at any time,
without the consent of, or notice to, the Borrower or the Administrative Agent,
sell participations to any Person (other than a natural Person, a Defaulting
Lender or the Borrower or any of the Borrower’s Affiliates or Subsidiaries)
(each, a “Participant”) in all, or a portion, of such Lender’s rights and/or
obligations under this Agreement (including all, or a portion, of its Commitment
and/or the Loans (including such Lender’s participations in L/C Obligations
and/or Swing Line Loans) owing to it); provided, that, (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, and (iii) the Borrower, the Administrative Agent, the other
Lenders and the L/C Issuers shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 11.04(c) without regard to the existence of any
participation. Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided, that, such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in clauses (a)(i)
through (a)(vi) of Section 11.01(a) that affects such Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of
SectionsSection 3.01, Section 3.04 and Section 3.05 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to clause (b)
of this Sectionabove (it being understood that the documentation required under
Section 3.01(e) shall be delivered to the Lender who sells the participation);
provided, that, such Participant (A) agrees to be subject to the provisions of
SectionsSection 3.06 and Section 11.13 as if it were an assignee under clause
(b) of this Sectionabove, and (B) shall not be entitled to receive any greater
payment under SectionsSection 3.01 or Section 3.04, with respect to any
participation, than the Lender from whom it acquired the applicable
participation would have been entitled to receive, except to the extent such
entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation. Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with the Borrower to effectuate the provisions
of Section 3.06 with respect to any Participant. To the extent permitted by
lawapplicable Law, each Participant also shall be entitled to the benefits of
Section 11.08 as though it were a Lender; provided, that, such Participant
agrees to be subject to Section 2.13 as though it were a Lender. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided, that, no Lender

 

 

 

part 2_part2_page_68.jpg [tm2010823d1_ex10-1img168.jpg]  shall have any
obligation to disclose all, or any portion, of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any commitments, loans, letters of credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such commitment, loan, letter of
credit or other obligation is in registered form under Section 5f.103–1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. (e) Certain Pledges Any Lender may, at any time, pledge or
assign a security interest in all, or any portion, of its rights under this
Agreement (including under its Note, if any) to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other central bank; provided, that, no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto. (f)
Resignation as L/C Issuer or Swing Line Lender after Assignment. Notwithstanding
anything to the contrary contained herein, if, at any time, Bank of America or
any other Lender serving as an L/C Issuer assigns all of its Commitment and
Loans pursuant to clause (b) above, Bank of America or such other Lender may,:
(i) upon thirty (30) days’ notice to the Borrower and the Lenders, resign as L/C
Issuer; and/or (ii) upon thirty (30) days’ notice to the Borrower, resign as
Swing Line Lender, in the case of Bank of America. In the event of any such
resignation as L/C Issuer or Swing Line Lender, the Borrower shall be entitled
to appoint from among the Lenders a successor L/C Issuer or Swing Line Lender
hereunder if such appointed Lender so agrees; provided, however, that, no
failure by the Borrower to appoint any such successor shall affect the
resignation of Bank of America or such other Lender as L/C Issuer or Swing Line
Lender, as the case may be. If Bank of America or such other Lender resigns as
L/C Issuer, it shall retain all the rights, powers, privileges and duties of an
L/C Issuer hereunder with respect to all Letters of Credit outstanding as of the
effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto (including the right to require the Lenders to make Base Rate
Loans or fund risk participations in Unreimbursed Amounts pursuant to Section
2.03(c)). If Bank of America resigns as a Swing Line Lender, it shall retain all
the rights of a Swing Line Lender provided for hereunder with respect to Swing
Line Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make Base Rate Loans
or fund risk participations in outstanding Swing Line Loans pursuant to Section
2.04(c). Upon the appointment of a successor L/C Issuer and/or Swing Line
Lender,: (1A) such successor shall succeed to, and become vested with, all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be,; and (2B) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession, or make other arrangements satisfactory to Bank
of America to effectively assume the obligations of Bank of America with respect
to such Letters of Credit. 11.07Treatment of Certain Information;
Confidentiality. Each of the Administrative Agent, the Lenders and the L/C
Issuers agrees to maintain the confidentiality of the Information (as defined
below), exceptprovided, that, Information may be disclosed: (a) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential),; (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners),; (c) to the extent required by

 

 

 

part 2_part2_page_69.jpg [tm2010823d1_ex10-1img169.jpg]  applicable laws or
regulationsLaws or by any subpoena or similar legal process;, provided, that,
other than disclosure to any Governmental Authority with regulatory authority
over the Administrative Agent, any L/C Issuer, any Arranger and/or any Lender,
unless specifically prohibited by applicable laws, regulationsLaws or court
order from so doing, the Administrative Agent, the applicable L/C Issuer, the
applicable Arranger or the applicable Lender, as the case may be, shall make
reasonable efforts to notify the Borrower of any such disclosure,; (d) to any
other party hereto,; (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder,; (f) subject to an agreement containing provisions
substantially the same as those of this Section 11.07, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement, or (ii) any actual or prospective
party (or its Related Parties, including any risk protection provider) to any
swap, derivative or other transaction under which payments are to be made by
reference to a Loan Party and its obligations, this Agreement or payments
hereunder,; (g) on a confidential basis to (i) any rating agency in connection
with rating the Borrower or its Subsidiaries or the credit facilities provided
hereunder, or (ii) the CUSIP Service Bureau or any similar agency in connection
with the issuance and monitoring of CUSIP numbers or other market identifiers
with respect to the credit facilities provided hereunder,; (h) with the consent
of the Borrower; or (i) to the extent such Information (xA) becomes publicly
available other than as a result of a breach of this Section 11.07, or (yB)
becomes available to the Administrative Agent, any Lender, any L/C Issuer or any
of their respective Affiliates on a nonconfidential basis from a source other
than the Borrower. In addition, the Administrative Agent, the L/C Issuers and
the Lenders may disclose the existence of this Agreement and information about
this Agreement to market data collectors, similar service providers to the
lending industry and service providers to the Administrative Agent, the L/C
Issuers and the Lenders in connection with the administration of this Agreement
and the other Loan Documents, Letters of Credit and the Commitments. For
purposes of this Section 11.07, “Information” means all information received
from a Loan Party or any Subsidiary relating to the Loan Parties or any
Subsidiary or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or any L/C
Issuer on a nonconfidential basis prior to disclosure by such Loan Party or any
Subsidiary. Any Person required to maintain the confidentiality of Information
as provided in this Section 11.07 shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information. Each of the Administrative Agent, the Lenders
and the L/C Issuers acknowledges that: (a) the Information may include material
non-public information concerning the Borrower or a Subsidiary, as the case may
be,; (b) it has developed compliance procedures regarding the use of material
non-public information; and (c) it will handle such material non-public
information in accordance with applicable Law, including United States Federal
and state securities Laws. 11.08Set-off. If an Event of Default shall have
occurred and be continuing, each Lender, the L/C Issuer and each of their
respective Affiliates is hereby authorized, at any time and from time to time,
to the fullest extent permitted by applicable lawLaw, to set off and apply any
and all deposits (general or special, time or demand, provisional or final, in
whatever currency) at any time held, and other obligations (in whatever
currency) at any time owing, by such Lender, such L/C Issuer or any such
Affiliate to, or for the credit or the account of the Borrower or the Parent
Guarantor, any Loan Party against any and all of the obligations of the Borrower
or the Parent Guarantorany Loan Party now or hereafter existing under this
Agreement or any other Loan Document, to such Lender or the L/C Issuer or their
respective

 

 

 

part 2_part2_page_70.jpg [tm2010823d1_ex10-1img170.jpg]  Affiliates,
irrespective of whether or not such Lender, such L/C Issuer or such Affiliate
shall have made any demand under this Agreement or any other Loan Document, and
although such obligations of the Borrower or the Parent GuarantorLoan Parties
may be contingent or unmatured or are owed to a branch office or Affiliate of
such Lender or such L/C Issuer different from the branch office or Affiliate
holding such deposit or obligated on such indebtedness; provided, that, in the
event that any Defaulting Lender shall exercise any such right of setoff,: (xi)
all amounts so set off shall be paid over immediately to the Administrative
Agent for further application in accordance with the provisions of Section 2.15
and, pending such payment, shall be segregated by such Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders; and (yii) the Defaulting Lender shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Obligations owing to such Defaulting Lender as to which it
exercised such right of setoff. The rights of each Lender, each L/C Issuer and
their respective Affiliates under this Section 11.08 are in addition to other
rights and remedies (including other rights of setoff) that such Lender, the L/C
Issuer or their respective Affiliates may have. Each of the Lenders and the L/C
Issuers agrees to notify the Borrower and the Administrative Agent promptly
after any such setoff and application; provided, that, the failure to give such
notice shall not affect the validity of such setoff and application.
11.09Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law,: (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest,; (b) exclude voluntary
prepayments and the effects thereof,; and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder. 11.10Counterparts; Integration;
Effectiveness. This Agreement may be executed in counterparts (and by different
parties hereto in different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract. This Agreement, the other Loan Documents, and any separate letter
agreements with respect to fees payable to the Administrative Agent or any of
the L/C Issuers, constitute the entire contract among the parties relating to
the subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by facsimile or other
electronic imaging means (e.g., “.pdf” or “.tif”) shall be effective as delivery
of a manually executed counterpart of this Agreement. 11.11Survival of
Representations and Warranties. All representations and warranties made
hereunder and in any other Loan Document or other document delivered pursuant
hereto or thereto or in connection herewith or therewith shall survive the
execution and delivery hereof and thereof. Such representations and warranties
have been or will be relied upon by the Administrative Agent and each Lender,
regardless of any investigation made by the Administrative Agent or any Lender,
or on their behalf, and notwithstanding that the Administrative

 

 

 

part 2_part2_page_71.jpg [tm2010823d1_ex10-1img171.jpg]  Agent or any Lender may
have had notice or knowledge of any Default at the time of any Credit Extension,
and shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding. 11.12Severability. If any provision of this Agreement
or the other Loan Documents is held to be illegal, invalid or unenforceable,:
(a) the legality, validity and enforceability of the remaining provisions of
this Agreement and the other Loan Documents shall not be affected or impaired
thereby; and (b) the parties shall endeavor in good faith negotiations to
replace the illegal, invalid or unenforceable provisions with valid provisions
the economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 11.12, if, and to the extent that, the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
applicable L/C Issuer or the applicable Swing Line Lender, as applicable, then
such provisions shall be deemed to be in effect only to the extent not so
limited. 11.13Replacement of Lenders. If the Borrower is entitled to replace a
Lender pursuant to the provisions of Section 3.06, or if any Lender is a
Defaulting Lender or a Non-Consenting Lender, then the Borrower may, at its sole
expense and effort, upon notice to such Lender and the Administrative Agent,
require such Lender to assign and delegate, without recourse (in accordance with
and subject to the restrictions contained in, and consents required by, Section
11.06), all of its interests, rights (other than its existing rights to payments
pursuant to SectionsSection 3.01 and Section 3.04) and obligations under this
Agreement and the related Loan Documents to an Eligible Assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided, that: (a) the Borrower shall have paid to
the Administrative Agent the assignment fee (if any) specified in Section
11.06(b); (b) such Lender shall have received payment of an amount equal to one
hundred percent (100100.0%) of the outstanding principal of its Loans and L/C
Advances, accrued interest thereon, accrued fees and all other amounts payable
to it hereunder and under the other Loan Documents (including any amounts under
Section 3.05) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);
(c) in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter; (d)such assignment does not conflict with applicable Laws; and (e)
in the case of any such assignment resulting from a Non-Consenting Lender’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank, financial
institution or Fund consents to the proposed change, waiver, discharge or
termination; provided, that, the failure by such Non-Consenting Lender to
execute and deliver an Assignment and Assumption shall not impair the validity
of the removal of such Non-Consenting Lender and the mandatory assignment of
such

 

 

 

part 2_part2_page_72.jpg [tm2010823d1_ex10-1img172.jpg]  Non-Consenting Lender’s
Commitments and outstanding Loans and participations in L/C Obligations and
Swing Line Loans pursuant to this Section 11.13 shall nevertheless be effective
without the execution by such Non-Consenting Lender of an Assignment and
Assumption. A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply. 11.14 Governing Law; Jurisdiction; Etc. (a)
GOVERNING LAW. This Agreement and the other Loan Documents and any claims,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Agreement or any other
Loan Document (except, as to any other Loan Document, as expressly set forth
therein) and the transactions contemplated hereby and thereby shall be governed
by, and construed in accordance with, the lawLaw of the State of New York. (b)
SUBMISSION TO JURISDICTION. THE BORROWER AND THE PARENT GUARANTOREACH LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT IT WILL NOT COMMENCE ANY ACTION,
LITIGATION OR PROCEEDING OF ANY KIND OR DESCRIPTION, WHETHER IN LAW OR EQUITY,
WHETHER IN CONTRACT OR IN TORT OR OTHERWISE, AGAINST THE ADMINISTRATIVE AGENT,
ANY LENDER, ANY L/C ISSUER, OR ANY RELATED PARTY OF THE FOREGOING IN ANY WAY
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR THE TRANSACTIONS
RELATING HERETO OR THERETO, IN ANY OTHER FORUM OTHER THAN THE COURTS OF THE
STATE OF NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT
COURT OF THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY
THEREOF, AND EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS
TO THE JURISDICTION OF SUCH COURTS AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY
SUCH ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW
YORK STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT. EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
APPLICABLE LAW. NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST THE BORROWER OR THE PARENT GUARANTORANY LOAN
PARTY OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION. (c) WAIVER OF VENUE.
THE BORROWER AND THE PARENT GUARANTOREACH LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN CLAUSE (B) OF THIS SECTIONABOVE. EACH OF
THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH
ACTION OR PROCEEDING IN ANY SUCH COURT.

 

 

 

part 2_part2_page_73.jpg [tm2010823d1_ex10-1img173.jpg]  (d) SERVICE OF PROCESS.
EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN THE MANNER
PROVIDED FOR NOTICES IN SECTION 11.02. NOTHING IN THIS AGREEMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. 11.15Waiver of Right to Trial by Jury. EACH PARTY HERETO HEREBY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT
IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY). EACH PARTY HERETO: (Aa) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER; AND (Bb) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.15.
11.16Electronic Execution. The words “delivery,”, “execute,”, “execution,”,
“signed,”, “signature,”, and words of like import in any Loan Document or any
other document executed in connection herewith shall be deemed to include
electronic signatures, the electronic matching of assignment terms and contract
formations on electronic platforms approved by the Administrative Agent, or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable Law, including the
Federal Electronic Signatures in Global and National Commerce Act, the New York
State Electronic Signatures and Records Act, or any other similar state laws
based on the Uniform Electronic Transactions Act; provided, that, (i)
notwithstanding anything contained herein to the contrary the Administrative
Agent is under no obligation to agree to accept electronic signatures in any
form or in any format unless expressly agreed to by the Administrative Agent
pursuant to procedures approved by it; provided, further,, and (ii) without
limiting the foregoing, upon the request of the Administrative Agent, any
electronic signature shall be promptly followed by such manually executed
counterpart. 11.17USA PATRIOT Act. Each Lender that is subject to the Act (as
hereinafter defined) and the Administrative Agent (for itself and not on behalf
of any Lender) hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107–56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a written request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Act.

 

 

 

part 2_part2_page_74.jpg [tm2010823d1_ex10-1img174.jpg]  11.18No Advisory or
Fiduciary Relationship. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document), the Borrower acknowledges
and agrees, and acknowledges its Affiliates’ understanding, that: (a) (i) the
arranging and other services regarding this Agreement provided by the
Administrative Agent, the Arrangers, and the Lenders are arm’s-length commercial
transactions between the Borrower and its Affiliates, on the one hand, and the
Administrative Agent, the Arrangers and the Lenders on the other hand, (ii) the
Borrower has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (iii) the Borrower is capable of
evaluating, and understands and accepts, the terms, risks and conditions of the
transactions contemplated hereby and by the other Loan Documents; (b) (i) each
of the Administrative Agent, the Arrangers and the Lenders is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not and will not be acting as an advisor,
agent or fiduciary, for the Borrower or any of Affiliates or any other Person,
and (ii) none of the Administrative Agent, the Arrangers and the Lenders has any
obligation to the Borrower or any of its Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (c) the Administrative Agent, the
Arrangers and the Lenders and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and none of the Administrative Agent, the Arrangers
and the Lenders has any obligation to disclose any of such interests to the
Borrower or its Affiliates. To the fullest extent permitted by lawapplicable
Law, the Borrower hereby waives and releases, any claims that it may have
against the Administrative Agent, any of the Arrangers or any Lender with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
11.19Acknowledgment and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any party hereto that is an
EEAAffected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the write-down and conversion
powers of an EEAthe applicable Resolution Authority and agrees and consents to,
and acknowledges and agrees to be bound by: (a) the application of any
Write-Down and Conversion Powers by an EEAthe applicable Resolution Authority to
any such liabilities arising hereunder which may be payable to it by any party
hereto that is an EEAAffected Financial Institution; and (b) the effects of any
Bail-In Action on any such liability, including, if applicable, (i) a reduction
in full or in part or cancellation of any such liability;, (ii) a conversion of
all, or a portion of, such liability into shares or other instruments of
ownership in such EEAAffected Financial Institution, its parent undertaking, or
a bridge institution that may be issued to it or otherwise conferred on it, and
that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document;, or (iii) the variation of the terms of such liability
in connection with the exercise of the write-down and conversion powers of any
EEAthe applicable Resolution Authority. 11.20Acknowledgement Regarding Any
Supported QFCs. To the extent that the Loan Documents provide support, through a
guarantee or otherwise, for any Swap Obligation or any other agreement or
instrument that is a QFC (such support, “QFC Credit Support”; and each such QFC,
a “Supported QFC”), the parties acknowledge and agree as follows with respect to
the resolution power of the Federal Deposit Insurance Corporation under the
Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform
and Consumer Protection Act (together with the regulations promulgated
thereunder, the “U.S. Special Resolution Regimes”) in respect of such

 

 

 

part 2_part2_page_75.jpg [tm2010823d1_ex10-1img175.jpg]  Supported QFC and QFC
Credit Support (with the provisions below applicable notwithstanding that the
Loan Documents and any Supported QFC may in fact be stated to be governed by the
laws of the State of New York and/or of the United States or any other state of
the United States. In the event that a Covered Entity that is a party to a
Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a
U.S. Special Resolution Regime, the transfer of such Supported QFC and the
benefit of such QFC Credit Support (and any interest and obligation in or under
such Supported QFC and such QFC Credit Support, and any rights in Property
securing such Supported QFC or such QFC Credit Support) from such Covered Party
will be effective to the same extent as the transfer would be effective under
the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed
by the laws of the United States or a state of the United State. In the event
that a Covered Party, or a BHC Act Affiliate of a Covered Party, becomes subject
to a proceeding under a U.S. Special Resolution Regime, Default remedies under
the Loan Documents that might otherwise apply to such Supported QFC or any QFC
Credit Support that may be exercised against such Covered Party are permitted to
be exercised to no greater extent than such Default remedies could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Loan
Documents were governed by the laws of the United States or a state of the
United States. Without limitation of the foregoing, it is understood and agreed
that rights and remedies of the parties with respect to a Defaulting Lender
shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support. 11.2111.20 Amendment and Restatement.
The parties hereto agree that, on the Effectiveness Date, the following
transactions shall be deemed to occur automatically, without further action by
any party hereto: (a) the Existing Credit Agreement shall be deemed to be
amended and restated in its entirety pursuant to this Agreement; (b) all
Obligations under the Existing Credit Agreement outstanding on the Effectiveness
Date shall in all respects be continuing and shall be deemed to Obligations
outstanding hereunder, except as modified hereby; and (c) all references in the
other Loan Documents to the Existing Credit Agreement shall be deemed to refer
without further amendment to this Agreement. 11.2211.21 Waiver of Notice Period
and Breakage Costs. Each Lender that is a party to the Existing Credit Agreement
waives: (a) the notice period required under the Existing Credit Agreement for
the submission of a notice of repayment of the loans outstanding under the
Existing Credit Agreement on the Effectiveness Date; and (b) its right to
receive compensation under Section 3.05 of the Existing Credit Agreement in
connection with the repayment of the loans outstanding under the Existing Credit
Agreement on the Effectiveness Date. 11.2311.22 Reallocation. The Administrative
Agent, the Borrower and the Lenders hereby acknowledge and agree that the
Commitment amount(s) of each Lender as set forth on Schedule I is/are the
Commitment amounts of such Lender as of the Effectiveness Date, with the
reallocation of Loans outstanding under the Commitments of the Lenders as they
existed immediately prior to the Effectiveness Date having been made per
instructions from the Administrative Agent, and neither any Assignment and
Assumption nor any other action of any Person is required to give effect to such
Commitments as set forth on Schedule I. [SIGNATURE PAGES FOLLOW]INTENTIONALLY
OMITTED]

 



 

 

 

 

 

 

 



 

Annex B

 

Schedules to Credit Agreement

 

See attached.

 



Annex B to First Amendment to Second Amended and Restated Credit Agreement
(Spirit AeroSystems, Inc.)



 



 

 

 

Annex C

 

Exhibits to Credit Agreement

 

See attached.

 



Annex C to First Amendment to Second Amended and Restated Credit Agreement
(Spirit AeroSystems, Inc.)

 



 

 

